Exhibit 10.1

 

 

 

 

 

LOGO [g739028logo.jpg]

AMENDED AND RESTATED REVOLVING LOAN CREDIT AGREEMENT

dated as of June 6, 2014,

among

CDW LLC,

as the Borrower,

THE LENDERS PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC

DEUTSCHE BANK SECURITIES INC.

GE CAPITAL MARKETS INC.

BANK OF AMERICA, N.A.

MORGAN STANLEY SENIOR FUNDING, INC.

BARCLAYS BANK PLC

WELLS FARGO CAPITAL FINANCE, LLC

as Joint Lead Arrangers and Joint Bookrunners

DEUTSCHE BANK AG NEW YORK BRANCH

GENERAL ELECTRIC CAPITAL CORPORATION

as Co-Collateral Agents

DEUTSCHE BANK SECURITIES INC.

GE CAPITAL MARKETS INC.

BANK OF AMERICA, N.A.

MORGAN STANLEY SENIOR FUNDING, INC.

BARCLAYS BANK PLC

WELLS FARGO CAPITAL FINANCE, LLC

as Co-Syndication Agents

U.S. BANK

ROYAL BANK OF CANADA

as Co-Documentation Agents

and

GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION

as Floorplan Funding Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.01.

    

DEFINED TERMS

     1   

SECTION 1.02.

    

TERMS GENERALLY

     45   

SECTION 1.03.

    

CLASSIFICATION OF LOANS AND BORROWINGS

     46   

SECTION 1.04.

    

ROUNDING

     46   

SECTION 1.05.

    

REFERENCES TO AGREEMENTS AND LAWS

     46   

SECTION 1.06.

    

TIMES OF DAY

     46   

SECTION 1.07.

    

TIMING OF PAYMENT OR PERFORMANCE

     46   

SECTION 1.08.

    

PRO FORMA CALCULATIONS.

     46   

SECTION 1.09.

    

LEASES

     47   

ARTICLE II THE CREDITS

     47   

SECTION 2.01.

    

COMMITMENTS

     47   

SECTION 2.02.

    

REVOLVING LOANS AND BORROWINGS; FUNDING OF BORROWINGS

     47   

SECTION 2.03.

    

REQUESTS FOR REVOLVING BORROWINGS

     48   

SECTION 2.04.

    

REPAYMENT OF LOANS; EVIDENCE OF DEBT.

     49   

SECTION 2.05.

    

FEES

     49   

SECTION 2.06.

    

INTEREST ON LOANS

     50   

SECTION 2.07.

    

DEFAULT INTEREST

     51   

SECTION 2.08.

    

ALTERNATE RATE OF INTEREST

     51   

SECTION 2.09.

    

TERMINATION AND REDUCTION OF COMMITMENTS

     51   

SECTION 2.10.

    

CONVERSION AND CONTINUATION OF BORROWINGS

     52   

SECTION 2.11.

    

[INTENTIONALLY RESERVED]

     52   

SECTION 2.12.

    

OPTIONAL PREPAYMENTS

     53   

SECTION 2.13.

    

MANDATORY PREPAYMENTS

     53   

SECTION 2.14.

    

RESERVE REQUIREMENTS; CHANGE IN CIRCUMSTANCES

     53   

SECTION 2.15.

    

CHANGE IN LEGALITY

     54   

SECTION 2.16.

    

INDEMNITY

     55   

SECTION 2.17.

    

PRO RATA TREATMENT; INTERCREDITOR AGREEMENTS

     55   

SECTION 2.18.

    

SHARING OF SETOFFS

     57   

SECTION 2.19.

    

PAYMENTS

     57   

SECTION 2.20.

    

TAXES

     58   

SECTION 2.21.

    

ASSIGNMENT OF COMMITMENTS UNDER CERTAIN CIRCUMSTANCES; DUTY TO MITIGATE

     60   

SECTION 2.22.

    

SWINGLINE LOANS

     60   

SECTION 2.23.

    

LETTERS OF CREDIT

     62   

SECTION 2.24.

    

REVOLVING COMMITMENT INCREASE

     65   

SECTION 2.25.

    

PROTECTIVE ADVANCES

     66   

SECTION 2.26.

    

FLOORPLAN LOANS

     66   

SECTION 2.27.

    

DEFAULTING LENDERS

     69   

SECTION 2.28.

    

BANKING SERVICES AND HEDGING OBLIGATIONS

     71   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     72   

SECTION 3.01.

    

ORGANIZATION; POWERS

     72   

SECTION 3.02.

    

AUTHORIZATION

     72   

SECTION 3.03.

    

ENFORCEABILITY

     72   

SECTION 3.04.

    

GOVERNMENTAL APPROVALS

     72   

SECTION 3.05.

    

FINANCIAL STATEMENTS

     73   

SECTION 3.06.

    

NO MATERIAL ADVERSE CHANGE

     73   

SECTION 3.07.

    

TITLE TO PROPERTIES

     73   

SECTION 3.08.

    

SUBSIDIARIES

     73   

 

-i-



--------------------------------------------------------------------------------

            Page  

SECTION 3.09.

    

LITIGATION; COMPLIANCE WITH LAWS

     73   

SECTION 3.10.

    

FEDERAL RESERVE REGULATIONS

     73   

SECTION 3.11.

    

INVESTMENT COMPANY ACT

     73   

SECTION 3.12.

    

TAXES

     73   

SECTION 3.13.

    

NO MATERIAL MISSTATEMENTS

     74   

SECTION 3.14.

    

EMPLOYEE BENEFIT PLANS

     74   

SECTION 3.15.

    

ENVIRONMENTAL MATTERS

     74   

SECTION 3.16.

    

SECURITY DOCUMENTS

     74   

SECTION 3.17.

    

LOCATION OF REAL PROPERTY AND LEASED PREMISES

     75   

SECTION 3.18.

    

LABOR MATTERS

     75   

SECTION 3.19.

    

SOLVENCY

     75   

SECTION 3.20.

    

INTELLECTUAL PROPERTY

     75   

SECTION 3.21.

    

SUBORDINATION OF JUNIOR FINANCING

     75   

SECTION 3.22.

    

ANTI-CORRUPTION LAWS AND SANCTIONS

     75   

ARTICLE IV CONDITIONS OF LENDING

     76   

SECTION 4.01.

    

ALL CREDIT EVENTS

     76   

SECTION 4.02.

    

CONDITIONS PRECEDENT

     76   

ARTICLE V AFFIRMATIVE COVENANTS

     78   

SECTION 5.01.

    

EXISTENCE; COMPLIANCE WITH LAWS; BUSINESSES AND PROPERTIES.

     78   

SECTION 5.02.

    

INSURANCE

     78   

SECTION 5.03.

    

TAXES

     79   

SECTION 5.04.

    

FINANCIAL STATEMENTS, BORROWING BASE, REPORTS, ETC

     79   

SECTION 5.05.

    

NOTICES

     81   

SECTION 5.06.

    

INFORMATION REGARDING COLLATERAL

     81   

SECTION 5.07.

    

MAINTAINING RECORDS; ACCESS TO PROPERTIES AND INSPECTIONS

     81   

SECTION 5.08.

    

USE OF PROCEEDS

     82   

SECTION 5.09.

    

FURTHER ASSURANCES

     82   

SECTION 5.10.

    

MORTGAGED PROPERTIES.

     84   

SECTION 5.11.

    

DESIGNATION OF SUBSIDIARIES

     85   

SECTION 5.12.

    

APPRAISALS AND FIELD EXAMS

     86   

SECTION 5.13.

    

POST-CLOSING COLLATERAL ARRANGEMENTS

     86   

ARTICLE VI NEGATIVE COVENANTS

     87   

SECTION 6.01.

     LIMITATION ON INCURRENCE OF INDEBTEDNESS AND ISSUANCE OF DISQUALIFIED STOCK
AND PREFERRED STOCK      87   

SECTION 6.02.

    

LIENS

     93   

SECTION 6.03.

    

RESTRICTED PAYMENTS

     93   

SECTION 6.04.

    

FUNDAMENTAL CHANGES

     97   

SECTION 6.05.

    

DISPOSITIONS

     99   

SECTION 6.06.

    

TRANSACTIONS WITH AFFILIATES

     100   

SECTION 6.07.

    

RESTRICTIVE AGREEMENTS

     102   

SECTION 6.08.

    

BUSINESS OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES

     104   

SECTION 6.09.

    

MODIFICATION OF JUNIOR FINANCING DOCUMENTATION AND TERM LOAN DOCUMENTS

     104   

SECTION 6.10.

    

CHANGES IN FISCAL YEAR

     104   

SECTION 6.11.

    

MINIMUM FIXED CHARGE COVERAGE RATIO

     104   

SECTION 6.12.

    

RESTRICTION ON PROCEEDS

     104   

SECTION 6.13.

    

BUNDLED SOLUTIONS CASH

     104   

ARTICLE VII EVENTS OF DEFAULT

     104   

SECTION 7.01.

    

EVENTS OF DEFAULT

     104   

SECTION 7.02.

    

RIGHT TO CURE

     106   

 

-ii-



--------------------------------------------------------------------------------

            Page  

ARTICLE VIII THE AGENTS

     107   

ARTICLE IX MISCELLANEOUS

     110   

SECTION 9.01.

    

NOTICES

     110   

SECTION 9.02.

    

SURVIVAL OF AGREEMENT

     112   

SECTION 9.03.

    

BINDING EFFECT

     112   

SECTION 9.04.

    

SUCCESSORS AND ASSIGNS

     113   

SECTION 9.05.

    

EXPENSES; INDEMNITY

     116   

SECTION 9.06.

    

RIGHT OF SETOFF; PAYMENTS SET ASIDE

     118   

SECTION 9.07.

    

APPLICABLE LAW

     118   

SECTION 9.08.

    

WAIVERS; AMENDMENT

     118   

SECTION 9.09.

    

INTEREST RATE LIMITATION

     120   

SECTION 9.10.

    

ENTIRE AGREEMENT

     121   

SECTION 9.11.

    

WAIVER OF JURY TRIAL

     121   

SECTION 9.12.

    

SEVERABILITY

     121   

SECTION 9.13.

    

COUNTERPARTS

     121   

SECTION 9.14.

    

HEADINGS

     121   

SECTION 9.15.

    

JURISDICTION; CONSENT TO SERVICE OF PROCESS

     121   

SECTION 9.16.

    

CONFIDENTIALITY

     122   

SECTION 9.17.

    

NO ADVISORY OR FIDUCIARY RESPONSIBILITY

     123   

SECTION 9.18.

    

RELEASE OF COLLATERAL

     123   

SECTION 9.19.

    

USA PATRIOT ACT NOTICE

     124   

SECTION 9.20.

    

LENDER ACTION

     124   

SECTION 9.21.

    

AMENDMENT AND RESTATEMENT

     124   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.01(a)   –      Subsidiary Guarantors

Schedule 1.01(b)

  –      Disqualified Institutions

Schedule 1.01(d)

  –      Immaterial Subsidiaries

Schedule 1.01(e)

  –      Existing Investments

Schedule 2.01

  –      Lenders and Commitments

Schedule 3.08

  –      Subsidiaries

Schedule 3.09

  –      Litigation

Schedule 3.15

  –      Environmental Matters

Schedule 3.17(a)

  –      Owned Real Property

Schedule 3.17(b)

  –      Leased Real Property

Schedule 3.18

  –      Labor Matters

Schedule 3.20

  –      Intellectual Property

Schedule 5.13

  –      Post-Closing Matters

Schedule 6.01

  –      Existing Indebtedness

Schedule 6.02

  –      Existing Liens

EXHIBITS

 

Exhibit A   –      Form of Administrative Questionnaire Exhibit B   –      Form
of Assignment and Acceptance Exhibit C-1   –      Form of Borrowing Base
Certificate Exhibit C-2   –      Form of Borrowing Request Exhibit D-1   –     
Form of Floorplan Inventory Financing Agreement Exhibit D-2   –      Form of
Guarantee and Collateral Agreement Exhibit E   –      Form of Non-Bank
Certificate Exhibit F-1   –      Form of Trademark Security Agreement
Exhibit F-2   –      Form of Patent Security Agreement Exhibit F-3   –      Form
of Copyright Security Agreement Exhibit G   –      Form of Revolving Note
Exhibit H   –      Form of Term Loan Intercreditor Agreement

 

-iv-



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING LOAN CREDIT AGREEMENT

This AMENDED AND RESTATED REVOLVING LOAN CREDIT AGREEMENT, dated as of June 6,
2014 (this “Agreement”), is entered into by and among CDW LLC, an Illinois
limited liability company (the “Borrower”), the Lenders (as defined herein),
JPMORGAN CHASE BANK, N.A., as Administrative Agent (as defined herein) for the
Lenders (as defined herein), J.P. MORGAN SECURITIES LLC (“J.P. Morgan”),
DEUTSCHE BANK SECURITIES INC. (“DBSI”), GE CAPITAL MARKETS INC. (“GECM”), BANK
OF AMERICA, N.A. (“BOFA”), MORGAN STANLEY SENIOR FUNDING, INC. (“Morgan
Stanley”), BARCLAYS BANK PLC (“Barclays”), WELLS FARGO CAPITAL FINANCE, LLC
(“WFCF”), as Joint Lead Arrangers and Joint Bookrunners (collectively, the
“Arrangers”) for the Credit Facilities (as defined herein), DEUTSCHE BANK AG NEW
YORK BRANCH and GENERAL ELECTRIC CAPITAL CORPORATION (“GECC”), as Co-Collateral
Agents (as defined herein), GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION
(“GECDFC”), as Floorplan Funding Agent (as defined herein), DBSI, GECM, BOFA,
Morgan Stanley, Barclays and WFCF, as co-syndication agents, and U.S. BANK and
ROYAL BANK OF CANADA, as co-documentation agents. Capitalized terms used herein
shall have the meanings set forth in Article I.

RECITALS

A. The Borrower, the Administrative Agent and the lenders party thereto entered
into that certain Revolving Loan Credit Agreement dated as of June 24, 2011 (as
amended prior to the date hereof, the “Original Credit Agreement”) pursuant to
which such lenders extended credit in the form of Revolving Loans, Swingline
Loans, Letters of Credit and Floorplan Loans (as such terms are defined in the
Original Credit Agreement) from time to time in an aggregate principal amount at
any time outstanding not in excess of $900,000,000.

B. The Borrower has requested, and the Administrative Agent and Lenders have
agreed, to amend and restate the Original Credit Agreement in order for (a) the
Lenders to extend credit in the form of Revolving Loans at any time and from
time to time prior to the Maturity Date, in an aggregate principal amount at any
time outstanding not in excess of $1,250,000,000, (b) the Swingline Lender to
extend credit in the form of Swingline Loans, in an aggregate principal amount
at any time outstanding not in excess of $50,000,000, (c) the Issuing Bank to
issue Letters of Credit, in an aggregate face amount at any time outstanding not
in excess of $125,000,000 and (d) the Floorplan Funding Agent to extend credit
in the form of Floorplan Loans, in an aggregate principal amount at any time
outstanding not in excess of $1,250,000,000.

C. The Lenders and the Floorplan Funding Agent, as applicable, are willing to
extend such credit and the Issuing Bank is willing to issue Letters of Credit to
or for account of the Borrower, in each case on the terms and subject to the
conditions set forth herein. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” shall have the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“Account Debtor” shall mean any Person obligated on an Account.

“Accounts Reserve” shall mean, without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Majority Agents determine in their Permitted Discretion,
based on any material facts or circumstances which arise after the Original
Closing Date or which



--------------------------------------------------------------------------------

otherwise first become known to the Administrative Agent and the Co-Collateral
Agents after the Original Closing Date, as being appropriate with respect to the
determination of the collectability of Eligible Accounts, including without
limitation, on account of bad debts or dilution.

“Acquired Indebtedness” shall mean, with respect to any specified Person,
(a) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, such
other Person merging with or into or becoming a Restricted Subsidiary of such
specified Person, and (b) Indebtedness secured by a Lien encumbering any asset
acquired by such specified Person.

“Additional Lender” shall have the meaning assigned to such term in
Section 2.24(a).

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period or for the purposes of the determination of the Alternate
Base Rate, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate.

“Administrative Agent” shall mean JPMCB, in its capacity as administrative agent
for the Lenders and as collateral agent for the Secured Parties and shall
include any successor administrative agent and collateral agent appointed
pursuant to Article VIII.

“Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form of Exhibit A or such other form as may be supplied
from time to time by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries,
Controls, is Controlled by or is under common Control with the Person specified;
provided, however, that no Lender (or any of its Affiliates) shall be deemed to
be an Affiliate of the Borrower or any of its subsidiaries by virtue of its
capacity as a Lender hereunder.

“Agent Fee Letter” shall mean the Agent Fee Letter, dated as of May 15, 2014,
between the Borrower and the Agent.

“Agents” shall have the meaning assigned to such term in Article VIII.

“Agreement” shall have the meaning assigned to such term in the preamble.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO
Rate for a one month interest period on such day (or if such day is not a
Business Day, the immediately preceding Business Day), calculating the LIBO Rate
based on the rate appearing on the Reuters Screen LIBOR01 Page (or on any
successor or substitute page) at approximately 11:00 a.m. London time on such
day (without any rounding), and not two Business Days prior to such day, plus
1%. Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Commitment Fee Percentage” shall mean 0.250% per annum.

 

-2-



--------------------------------------------------------------------------------

“Applicable Floorplan Loan Exposure Fee Percentage” shall mean, with respect to
the Floorplan Loan Exposure Fee contemplated in Section 2.05(d), the applicable
percentage per annum set forth below, based upon average daily Floorplan
Utilization for the most recent calendar quarter, as calculated by the
Administrative Agent as of the last day of such calendar quarter:

 

Average Daily Floorplan Utilization

   Applicable Floorplan
Loan Exposure Fee
Percentage  

> 35%

     0.750 % 

£ 35%

     0.625 % 

“Applicable Percentage” shall mean, for any day, with respect to any ABR Loan or
Eurodollar Loan, as the case may be, the applicable percentage per annum set
forth below under the caption “ABR Spread” or “Eurodollar Spread”, as the case
may be, based upon average daily Excess Cash Availability for the most recent
calendar quarter, as calculated by the Administrative Agent as of the last day
of such calendar quarter:

 

Average Excess Cash Availability

   ABR Spread     Eurodollar Spread  

Category 1

³ $800,000,000

     0.50 %      1.50 % 

Category 2

< $800,000,000 but ³ $400,000,000

     0.75 %      1.75 % 

Category 3

< $400,000,000

     1.00 %      2.00 % 

; provided, however, that the “ABR Spread” and the “Eurodollar Spread” shall be
reduced by 0.25% per annum if, at any time after the Closing Date, the
Borrower’s corporate credit rating from S&P is BB or better and the Borrower’s
corporate family rating from Moody’s is Ba3 or better (in each case with stable
or better outlook). Any such reduction shall be effective from and after the
date that is three Business Days after the date on which Administrative Agent
shall have received from the Borrower such rating designations from both Rating
Agencies and shall remain in effect until the date on which there occurs any
subsequent downgrade by either Rating Agency on either rating to a rating that
is at or below the rating in effect on the Closing Date in which case such
margins shall be increased by 0.25% per annum to the original levels in effect
on the Closing Date. For the avoidance of doubt, as of the Closing Date the
Borrower’s corporate credit rating from S&P is BB- and the Borrower’s corporate
family rating from Moody’s is B1.

Notwithstanding the foregoing, for the period commencing on the Closing Date and
ending on September 30, 2014, the ABR Spread and Eurodollar Spread shall be at
the applicable rate per annum set forth above in Category 2.

“Arrangers” shall have the meaning assigned to such term in the preamble.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and, to
the extent required by Section 9.04(b), consented to by the Borrower,
substantially in the form of Exhibit B or such other form as shall be reasonably
approved by the Administrative Agent.

“Availability” shall mean, at any time, an amount equal to (a) the lesser of
(i) the aggregate Revolving Commitments and (ii) the Borrowing Base in effect at
such time minus (b) the Revolving Exposure of all Revolving Lenders at such
time.

“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Availability Reserve” shall mean, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Majority Agents from time to time reasonably

 

-3-



--------------------------------------------------------------------------------

determine in their Permitted Discretion, based on any material facts or
circumstances which arose after the Original Closing Date or which otherwise
first became known to the Administrative Agent and the Co-Collateral Agents
after the Original Closing Date, as being appropriate to reflect any impediments
to the realization upon the Collateral included in the Borrowing Base, including
but not limited to a Landlord Lien Reserve.

“Available Revolving Commitment” shall mean, at any time, the aggregate
Revolving Commitments then in effect minus the sum of (a) the outstanding
principal amount of Revolving Loans (but excluding Swingline Loans) of all
Revolving Lenders at such time plus (b) the LC Exposure of all Revolving Lenders
at such time plus (c) the Floorplan Loan Exposure in effect at such time.

“Banking Product Reserves” shall mean reserves, if any, that the Administrative
Agent and the Borrower mutually agree to be maintained in relation to Banking
Services Obligations and/or Hedging Obligations owed to Secured Parties.

“Banking Services” shall mean each and any of the following bank services
provided to any Loan Party by the Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, “commercial
credit cards,” purchasing cards and cardless e-payable services), (b) stored
value cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

“Banking Services Obligations” of the Loan Parties shall mean any and all
obligations of the Loan Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a voluntary or, unless promptly and continuously contested by
such Person and dismissed within 30 days, involuntary bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business, appointed for it, or, in the good
faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment (unless, in the case of any such Person that
is a Lender hereunder, the Borrower, the Administrative Agent, the Issuing Bank,
the Swingline Lender and the Floorplan Funding Agent shall be satisfied that
such Lender intends, and has all approvals required to enable it, to continue to
perform its obligations as a Lender hereunder); provided that a Bankruptcy Event
shall not result solely by virtue of any ownership interest, or the acquisition
of any ownership interest, in such Person by a Governmental Authority or
instrumentality thereof; provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality), to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“BOFA” shall have the meaning assigned to such term in the preamble.

“Bookrunner Fee Letter” shall mean the Bookrunner Fee Letter, dated as of
May 15, 2014, among the Borrower, the Administrative Agent and the joint
bookrunners party thereto.

“Borrower Materials” shall have the meaning assigned to such term in
Section 5.04.

“Borrower” shall have the meaning assigned to such term in the preamble.

 

-4-



--------------------------------------------------------------------------------

“Borrowing” shall mean (a) Loans of the same Type made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect, (b) a Swingline Loan and (c) a Protective Advance.

“Borrowing Base” shall mean, at any time, the sum of (a) 85% of the Borrower’s
and each Subsidiary Guarantor’s Eligible Accounts at such time (net of Accounts
Reserves), plus (b) the result of (i) the Borrower’s and each Subsidiary
Guarantor’s Eligible Inventory, valued at cost (determined on a
first-in-first-out basis) (net of Inventory Reserves) multiplied by (ii) the
lesser of (A) 75% and (B) the product of 85% multiplied by the Net Orderly
Liquidation Value percentage identified in the most recent inventory appraisal
ordered and received by the Administrative Agent minus (c) Reserves (other than
Accounts Reserves and Inventory Reserves). The Majority Agents may, in their
Permitted Discretion, adjust Reserves or reduce one or more of the other
elements used in computing the Borrowing Base in accordance with the terms of
this Agreement.

“Borrowing Base Certificate” shall mean a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower, in substantially
the form of Exhibit C-1 or another form which is acceptable to the Majority
Agents in their sole discretion.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-2, or such
other form as shall be approved by the Administrative Agent.

“Bundled Solutions” shall mean sales and/or leasing by the Borrower, its
Restricted Subsidiaries and third parties in the ordinary course of business of
equipment together with items invoiced on a subscription basis including (but
not limited to) software and services relating to such equipment provided by
Borrower, Restricted Subsidiaries and such third parties under a combined
invoice pursuant to which the proceeds from such invoice (including proceeds
belonging to third parties) (a) are collected by the Borrower, its Restricted
Subsidiaries or such third parties and comingled with other collections of
Borrower, its Restricted Subsidiaries or such third parties, (b) are directed
into a segregated deposit account or trust account or (c) are collected pursuant
to an arrangement with a financial institution.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Canadian dollars” or “C$” shall mean dollars in lawful currency of Canada.

“Capital Expenditures” shall mean, as to any Person for any period, the
additions to property, plant and equipment and other capital expenditures of
such Person and its subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of such Person.

“Capital Stock” shall mean, (a) in the case of a corporation, corporate stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock, (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and (d) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

“Capitalized Lease Obligations” shall mean, as to any Person, at the time any
determination thereof is to be made, the amount of the liability in respect of a
capital lease that would at such time be required to be capitalized and
reflected as a liability on a balance sheet (excluding the footnotes thereto) of
such Person in accordance with GAAP.

“Cash Equivalents” shall mean:

(a) dollars;

 

-5-



--------------------------------------------------------------------------------

(b) in the case of the Borrower or a Restricted Subsidiary, such local
currencies held by them from time to time in the ordinary course of business;

(c) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $250,000,000 in the case of U.S. banks and $100,000,000 (or the U.S. dollar
equivalent as of the date of determination) in the case of non-U.S. banks;

(e) repurchase obligations for underlying securities of the types described in
clauses (c) and (d) entered into with any financial institution meeting the
qualifications specified in clause (d) above;

(f) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P and in
each case maturing within 24 months after the date of creation thereof;

(g) marketable short-term money market and similar securities having a rating of
at least P-1 or A-1 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another Rating Agency) and in each case maturing within 24 months after the
date of creation thereof;

(h) investment funds investing 95% of their assets in securities of the types
described in clauses (a) through (g) above;

(i) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;

(j) [Intentionally Reserved];

(k) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA (or the equivalent thereof) or
better by S&P or Aaa (or the equivalent thereof) or better by Moody’s;

(l) shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (k) above; and

(m) in the case of any Foreign Subsidiary, investments of comparable tenure and
credit quality to those described in the foregoing clauses (a) through (l) or
other high quality short term in-vestments, in each case, customarily utilized
in countries in which such Foreign Subsidiary operates for short term cash
management purposes.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and
(b) above, provided that such amounts are converted into any currency listed in
clause (a) and (b) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

“Cash Pooling Arrangements” shall mean a deposit account arrangement among a
single depository institution, the Borrower and one or more Foreign Subsidiaries
involving the pooling of cash deposits in and

 

-6-



--------------------------------------------------------------------------------

overdrafts in respect of one or more deposit accounts (each located outside of
the United States and any States and territories thereof) with such institution
by the Borrower and such Foreign Subsidiaries for cash management purposes.

“Change in Law” shall mean (a) the adoption of any law, rule, regulation or
treaty (including any rules or regulations issued under or implementing any
existing law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or, in the case of an
assignee, a change after the date such Person became a party to this Agreement,
or (c) compliance by any Lender or the Issuing Bank (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s or the
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date the relevant Lender or Issuing Bank becomes a party to
this Agreement; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules, guidelines
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.

A “Change of Control” shall be deemed to have occurred if:

(a) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 as in effect on the date hereof,
but excluding any employee benefit plan of the Borrower and its subsidiaries,
and any Person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan), excluding the Permitted Investors,
shall become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under such Act), directly or indirectly, of more than the greater of (x) 35% of
outstanding Equity Interests of the Borrower having ordinary voting power and
(y) the percentage of the then outstanding Equity Interests of the Borrower
having ordinary voting power owned, directly or indirectly, beneficially and of
record by the Permitted Investors, or (ii) during each period of 12 consecutive
months, a majority of the board of directors of the Borrower shall cease to
consist of the Continuing Directors; or

(b) any change in control (or similar event, however denominated) with respect
to the Borrower or any Restricted Subsidiary shall occur under and as defined in
(i) the Specified Senior Indebtedness Documentation to the extent the Specified
Senior Indebtedness constitutes Material Indebtedness of the Borrower or any
Restricted Subsidiary or (ii) the Term Loan Documents to the extent the Term
Loans constitute Material Indebtedness of the Borrower or any Restricted
Subsidiary; or

(c) Holdings shall directly or indirectly own, beneficially and of record, less
than 100% of the issued and outstanding Equity Interests of the Borrower.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Protective Advances.

“Closing Date” shall mean June 6, 2014.

“Co-Collateral Agents” shall mean DBSI and GECC in their capacity as
co-collateral agents for the Secured Parties and shall include any successor
co-collateral agent appointed pursuant to Article VIII.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any legislation successor thereto.

 

-7-



--------------------------------------------------------------------------------

“Collateral” shall mean all property and assets of the Loan Parties, now owned
or hereafter acquired, upon which a Lien is or is purported to be created by any
Security Document.

“Collateral Access Agreement” shall have the meaning assigned to such term in
the Guarantee and Collateral Agreement.

“Collateral Deposit Account” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.

“Collection Account” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“Commitment” shall mean, with respect to each Lender, such Lender’s Revolving
Commitment, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Consolidated” or “consolidated” with respect to any Person, unless otherwise
specifically indicated, refers to such Person consolidated with the Borrower and
its Restricted Subsidiaries, and excludes from such consolidation any
Unrestricted Subsidiary as if such Unrestricted Subsidiary were not an Affiliate
of such Person.

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person, for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees and amortization
of unrecognized prior service costs and actuarial gains and losses related to
pensions and other post-employment benefits, of such Person and its Restricted
Subsidiaries for such period on a consolidated basis and otherwise determined in
accordance with GAAP.

“Consolidated Indebtedness” shall mean, as of any date of determination, the
sum, without duplication, of (a) the total amount of Indebtedness under clauses
(a)(i), (a)(ii), (a)(iii) (but, in the case of clause (iii), only to the extent
of any unreimbursed drawings thereunder) and (a)(iv) of the definition thereof
of the Borrower and its Restricted Subsidiaries, plus (b) the greater of the
aggregate liquidation value and maximum fixed repurchase price without regard to
any change of control or redemption premiums of all Disqualified Stock of the
Borrower and the Restricted Guarantors and all Preferred Stock of its Restricted
Subsidiaries that are not Guarantors, in each case, as determined on a
consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, without duplication, the sum of:

(a) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (i) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (ii) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (iii) non-cash interest expense (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP), (iv) the interest component of Capitalized Lease Obligations, (v) net
payments, if any, pursuant to interest rate Hedging Obligations with respect to
Indebtedness; (vi) net losses on Hedging Obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk and
(vii) costs of surety bonds in connection with financing activities and
excluding (x) amortization of deferred financing fees, debt issuance costs,
commissions, fees and expenses, (y) any expensing of bridge, commitment and
other financing fees and (z) commissions, discounts, yield and other fees and
charges (including any interest expense) related to any Receivables Facility);
plus

 

-8-



--------------------------------------------------------------------------------

(b) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; minus

(c) interest income of such Person and its Restricted Subsidiaries for such
period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the net income (loss) of such Person and its subsidiaries that are Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP; provided, however, that (without duplication) the net income for such
period of any Person that is not a subsidiary, or is an Unrestricted Subsidiary,
or that is accounted for by the equity method of accounting, shall be excluded;
provided that Consolidated Net Income of such Person shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash (or to the extent converted into cash) to such Person or a subsidiary
thereof that is the Borrower or a Restricted Subsidiary in respect of such
period.

“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing or having the economic effect of guaranteeing any
leases, dividends or other obligations that, in each case, do not constitute
Indebtedness (“primary obligations”) of any other Person (the “primary obligor”)
in any manner, whether directly or indirectly, including any obligation of such
Person, whether or not contingent,

(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, or

(b) to advance or supply funds

(i) for the purchase of payment of any such primary obligation, or

(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or

(c) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the
primarily obligor to make payment of such primary obligation against loss in
respect thereof, or

(d) as an account party in respect of any letter of credit, letter of guaranty
or bankers’ acceptance.

“Continuing Directors” shall mean the directors of the Borrower on the Original
Closing Date and each other director, if, in each case, such other director’s
nomination for election to the board of directors of the Borrower is approved by
a majority of the then Continuing Directors, such other director is appointed,
approved or recommended by a majority of the then Continuing Directors or such
other director receives the vote of the Permitted Investors or is designated or
appointed by the Permitted Investors in his or her election by the stockholders
of the Borrower.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Credit Facilities” shall mean the revolving credit, swingline, letter of credit
and floorplan facilities, in each case contemplated by Article II and the
incremental facilities, if any, contemplated by Section 2.24.

 

-9-



--------------------------------------------------------------------------------

“Current Assets” shall mean, at any time, (a) the consolidated current assets
(other than cash and Cash Equivalents) of the Borrower and its Restricted
Subsidiaries that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as
current assets at such date of determination, other than amounts related to
current or deferred Taxes based on income or profits (but excluding assets held
for sale, loans (permitted) to third parties, pension assets, deferred bank fees
and derivative financial instruments) and (b) in the event that a Receivables
Facility is accounted for off-balance sheet, (x) gross accounts receivable
comprising part of the assets subject to such Receivables Facility less
(y) collections against the amounts sold pursuant to clause (x).

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Borrower and its Restricted Subsidiaries that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as current liabilities at such date of
determination, but excluding, without duplication, (a) the current portion of
any long-term Indebtedness, (b) outstanding Revolving Loans, LC Exposure and
Swingline Loans, (c) accruals of consolidated interest expense (excluding
consolidated interest expense that is due and unpaid), (d) accruals for current
or deferred Taxes based on income or profits, (e) accruals of any costs or
expenses related to restructuring reserves to the extent permitted to be
included in the calculation of EBITDA pursuant to clause (a)(v) thereof and
(f) the current portion of pension liabilities.

“DBSI” shall have the meaning assigned to such term in the preamble.

“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would constitute an Event of
Default.

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or any portion of its Floorplan Loan Payment Obligation or
(iii) pay over to any Loan Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular Default, if any) has not been satisfied;
(b) has notified the Borrower or any Loan Party in writing, or has made a public
statement, to the effect that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular Default, if any) cannot be satisfied) or generally
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by the Borrower, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans or Floorplan
Loan Payment Obligations and participations in then outstanding Letters of
Credit and Swingline Loans under this Agreement; provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the Borrower’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent and the Floorplan Funding Agent, (d) has become the subject
of a Bankruptcy Event, or (e) has a Parent that has become the subject of a
Bankruptcy Event (and for so long as such Bankruptcy Event shall continue) or,
in the good faith belief of the Issuing Bank, the Swingline Lender or the
Floorplan Funding Agent, has defaulted in fulfilling its obligations under one
or more other agreements in which such Lender agrees to extend credit and, in
either such case under this clause (e), any of the Issuing Bank, the Swingline
Lender or the Floorplan Funding Agent has deemed such Lender to be a Defaulting
Lender, unless the Issuing Bank, the Swingline Lender or the Floorplan Funding
Agent, as the case may be, shall have entered into arrangements with the
Borrower or such Lender satisfactory to the Issuing Bank, the Swingline Lender
and/or the Floorplan Funding Agent, as the case may be, to defease any risk in
respect of such Lender hereunder.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition that is so designated as Designated Non-Cash Consideration
pursuant to the provisions of the Term Loan Agreement, less the amount of cash
or Cash Equivalents received in connection with a subsequent sale of or
collection on such Designated Non-Cash Consideration.

 

-10-



--------------------------------------------------------------------------------

“Designated Preferred Stock” shall mean Preferred Stock of the Borrower, a
Restricted Subsidiary or any direct or indirect parent corporation thereof (in
each case other than Disqualified Stock) that is issued for cash (other than to
the Borrower or a Restricted Subsidiary or an employee stock ownership plan or
trust established by the Borrower or its Subsidiaries) and is so designated as
Designated Preferred Stock pursuant to the provisions of the Term Loan
Agreement, on the issuance date thereof.

“Disgorged Recovery” shall mean, the portion, if any, of any payment or other
distribution received by a Lender in satisfaction of Obligations of a Loan Party
to such Lender, that is required in any Insolvency Proceedings or otherwise to
be disgorged, turned over or otherwise paid to such Loan Party, such Loan
Party’s estate or creditors of such Loan Party, whether because the transfer of
such payment or other property is avoided or otherwise, including because it was
determined to be a fraudulent or preferential transfer.

“Disposition” shall mean (a) the sale, conveyance, transfer or other
disposition, whether in a single transaction or a series of related
transactions, of property or assets (including by way of a Sale and Lease-Back
Transaction) of the Borrower or any of its Restricted Subsidiaries; or (b) the
issuance or sale of Equity Interests of any Restricted Subsidiary, whether in a
single transaction or a series of related transactions.

“Disqualified Institutions” shall mean (a) those institutions set forth on
Schedule 1.01(b) hereto or (b) any Persons who are competitors of the Borrower
and its subsidiaries and identified to the Administrative Agent in writing from
time to time.

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is puttable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Capital Stock which is not Disqualified Stock) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(in each case, other than solely as a result of a change of control or asset
sale, so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale shall be subject to the occurrence of the
Termination Date or such repurchase or redemption is otherwise permitted by this
Agreement (including as a result of a waiver or amendment hereunder)), in whole
or in part, in each case prior to the date that is 180 days after the date set
forth in clause (a) of the definition of Maturity Date; provided, however, that
if such Capital Stock is issued to any plan for the benefit of employees of the
Borrower or its subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased in order to satisfy applicable statutory or regulatory
obligations.

“Document” shall have the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“Dollar Equivalent” of Canadian Dollars, on any date of determination, means the
equivalent in such currency of such amount of dollars, calculated on the basis
of the spot rate quoted by the Administrative Agent on any such date for the
purchase by the Administrative Agent of dollars with Canadian Dollars.

“dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiaries” shall mean, with respect to any Person, any subsidiary
of such Person other than a Foreign Subsidiary.

“EBITDA” shall mean, with respect to any Person for any period, the Consolidated
Net Income of such Person and its Restricted Subsidiaries for such period

(a) increased (without duplication) by:

(i) provision for taxes based on income or profits or capital (or any
alternative tax in lieu thereof), including, without limitation, foreign, state,
franchise and similar taxes and foreign withholding taxes of such Person and
such subsidiaries paid or accrued during such period deducted (and not added
back) in computing Consolidated Net Income, including payments made

 

-11-



--------------------------------------------------------------------------------

pursuant to any tax sharing agreements or arrangements among the Borrower, its
Restricted Subsidiaries and any direct or indirect parent company of the
Borrower (so long as such tax sharing payments are attributable to the
operations of the Borrower and its Restricted Subsidiaries); plus

(ii) Fixed Charges (EBITDA) of such Person and such subsidiaries for such period
to the extent the same was deducted (and not added back) in calculating such
Consolidated Net Income; plus

(iii) Consolidated Depreciation and Amortization Expense of such Person and such
subsidiaries for such period to the extent the same were deducted (and not added
back) in computing Consolidated Net Income; plus

(iv) any fees, costs, commissions, expenses or other charges (other than
Consolidated Depreciation or Amortization Expense but including the effects of
purchase accounting adjustments) related to the Transactions, any issuance of
Equity Interests, Investment, acquisition, disposition, dividend or similar
Restricted Payment, recapitalization or the incurrence, repayment, amendment or
modification of Indebtedness permitted to be incurred under this Agreement
(including a refinancing thereof) and any charges or non-recurring merger costs
incurred during such period (in each case whether or not successful), including
(x) any expensing of bridge, commitment or other financing fees, (y) any such
fees, costs (including call premium), commissions, expenses or other charges
related to any amendment or other modification of the Specified Senior
Indebtedness, the Revolving Credit Facility, the Term Loan Facility and the
Senior Secured Notes and (z) commissions, discounts, yield and other fees and
charges (including any interest expense) related to any Receivables Facility,
and, in each case, deducted (and not added back) in computing Consolidated Net
Income; plus

(v) (i) in connection with the operation of the Krasny Plan, tax withholding
payments made in cash to the IRS in connection with in-kind withholding for
payments to participants in Equity Interests of any indirect or direct parent of
the Company; provided that the maximum add-back to EBITDA shall be no greater
than $1.0 million in any four quarter period; and (ii) payments made in cash to
the Circle of Service Foundation, Inc. in an amount not in excess of the amount
of the net tax benefit to the Borrower as a result of the implementation and
continuing operation of the Krasny Plan; plus

(vi) any other non-cash charges, expenses or losses including any write offs or
write downs and any non-cash expense relating to the vesting of warrants,
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from EBITDA in such future period to the extent paid, and
excluding amortization of a prepaid cash item that was paid in a prior period);
plus

(vii) [Intentionally Reserved];

(viii) the amount of management, monitoring, consulting, transaction and
advisory fees and related expenses paid in such period to the Sponsor to the
extent otherwise permitted under Section 6.06 deducted (and not added back) in
computing Consolidated Net Income; plus

(ix) the amount of loss on sale of receivables and related assets to the
Receivables Subsidiary in connection with a Receivables Facility deducted (and
not added back) in computing Consolidated Net Income; plus

(x) (A) non-cash compensation or other expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
or as a result of the

 

-12-



--------------------------------------------------------------------------------

Krasny Plan and (B) other costs or expenses deducted (and not added back) in
computing Consolidated Net Income pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
the Borrower or net cash proceeds of an issuance of Equity Interest of the
Borrower (other than Disqualified Stock); plus

(xi) [Intentionally Reserved];

(xii) the amount of net cost savings and acquisition synergies projected by the
Borrower in good faith to be realized during such period (calculated on a pro
forma basis as though such cost savings had been realized on the first day of
such period) as a result of actions taken or to be taken in connection with any
acquisition or disposition by the Borrower or any Restricted Subsidiary, net of
the amount of actual benefits realized during such period that are otherwise
included in the calculation of EBITDA from such actions; provided that (A) such
cost savings are reasonably identifiable and factually supportable and (B) such
actions are taken within 18 months after the date of such acquisition or
disposition and (C) the aggregate amount of cost savings added pursuant to this
clause (xii) for any period, shall not exceed an amount equal to the greater of
(x) $50,000,000 and (y) 10% of EBITDA of the Borrower for the period of four
consecutive fiscal quarters most recently ended prior to the determination date
(without giving effect to any adjustments pursuant to this clause (xii)); plus

(xiii) any net after-tax non-recurring, extraordinary or unusual gains or losses
(less all fees and expenses relating thereto) or expenses; plus

(xiv) to the extent covered by insurance and actually reimbursed or otherwise
paid, or, so long as the Borrower has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed or otherwise
paid by the insurer and only to the extent that such amount is (A) not denied by
the applicable carrier in writing within 180 days and (B) in fact reimbursed or
otherwise paid within 365 days of the date of such evidence (with a deduction
for any amount so added back to the extent not so reimbursed or otherwise paid
within such 365 days), expenses with respect to liability or casualty events and
expenses or losses relating to business interruption; plus

(xv) expenses to the extent covered by contractual indemnification or refunding
provisions in favor of the Borrower or a Restricted Subsidiary and actually paid
or refunded, or, so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be paid or refunded by
the indemnifying party or other obligor and only to the extent that such amount
is (A) not denied by the applicable indemnifying party or obligor in writing
within 90 days and (B) in fact reimbursed within 180 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within such 180 days); plus

(xvi) any non-cash increase in expenses (A) resulting from the revaluation of
inventory (including any impact of changes to inventory valuation policy methods
including changes in capitalization of variances) or (B) due to purchase
accounting associated with any future acquisitions; plus

(xvii) the amount of loss from the early extinguishment of Indebtedness or
Hedging Obligations or other derivative instruments;

(b) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person and such subsidiaries for such period, excluding any
non-cash gains to the extent they represent the reversal of an accrual or
reserve for a potential cash item that reduced EBITDA in any prior period; and

 

-13-



--------------------------------------------------------------------------------

(c) increased or decreased by (without duplication):

(i) any net gain or loss resulting in such period from Hedging Obligations and
the application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standards No. 39 and their respective related
pronouncements and interpretations; plus or minus, as applicable,

(ii) any net gain or loss included in calculating Consolidated Net Income
resulting in such period from currency translation gains or losses related to
currency remeasurements of indebtedness (including any net loss or gain
resulting from hedge agreements for currency exchange risk), plus or minus, as
applicable,

(iii) the cumulative effect of a change in accounting principles during such
period, plus or minus, as applicable,

(iv) any net gain or loss from disposed or discontinued operations and any net
gains or losses on disposal of disposed, abandoned or discontinued operations,
plus or minus, as applicable, and

(v) the amount of gains or losses (less all accrued fees and expenses relating
thereto) attributable to asset dispositions other than in the ordinary course of
business, plus or minus, as applicable.

“Eligible Assignee” shall have the meaning assigned to such term in
Section 9.04(b).

“Eligible Accounts” shall mean, at any time, all Accounts of the Borrower or any
Subsidiary Guarantors; provided, however, that Eligible Accounts shall not
include any Account:

(a) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Lien which does not have priority over
the Lien in favor of the Administrative Agent;

(c) which is unpaid more than 90 days (or 120 days in the case of Accounts from
government (or any department, agency, public corporation or instrumentality
thereof), healthcare or educational Account Debtors) after the date of the
original invoice therefor or more than 60 days (or 90 days in the case of
Accounts from government (or any department, agency, public corporation or
instrumentality thereof), healthcare or educational Account Debtors) after the
original due date, or which has been written off the books of the Borrower or
the applicable Subsidiary Guarantor or otherwise designated by the Borrower or
the applicable Subsidiary Guarantor as uncollectible (it being understood and
agreed that in determining the aggregate amount from the same Account Debtor
that is unpaid hereunder there shall be excluded the amount of any net credit
balances relating to Accounts due from an Account Debtor which are unpaid more
than 90 days (or 120 days in the case of Accounts from government (or any
department, agency, public corporation or instrumentality thereof), healthcare
or educational Account Debtors) after the date of the original invoice or more
than 60 days (or 90 days in the case of Accounts from government (or any
department, agency, public corporation or instrumentality thereof), healthcare
or educational Account Debtors) after the original due date);

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are known by the Borrower to
be ineligible pursuant to clause (c) above (using a methodology reasonably
satisfactory to the Majority Agents);

 

-14-



--------------------------------------------------------------------------------

(e) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to the Borrower and
any Subsidiary Guarantor is known by the Borrower to exceed 10% (20% in respect
of an Account Debtor that has Investment Grade Rating) of the aggregate Eligible
Accounts (using a methodology reasonably satisfactory to the Majority Agents);

(f) with respect to which any covenant, representation, or warranty contained in
this Agreement or in the Guarantee and Collateral Agreement has been breached in
any material respect or is not true in any material respect;

(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation reasonably satisfactory to the Majority Agents which has been sent
to the Account Debtor, (iii) represents a progress billing, (iv) is contingent
upon the Borrower’s or the applicable Subsidiary Guarantor’s completion of any
further performance (except for the performance of installation services which
are not material in relation to the amount of such Account), (v) represents a
sale on a bill-and-hold basis (except that 88% of the amount of any such Account
shall not be deemed ineligible hereunder to the extent such Account is evidenced
by a bill-and-hold agreement (which shall be reasonably satisfactory to
Administrative Agent if requested to be reviewed by Administrative Agent) and
title to the Inventory subject to any bill-and-hold arrangement has passed to
the purchaser thereof), guaranteed sale, sale-and-return, sale on approval,
consignment, cash-on-delivery or any other repurchase or return basis or
(vi) relates to payments of interest;

(h) for which the goods giving rise to such Account have not been shipped to the
Account Debtor (other than sales on a bill-and-hold basis) or for which the
services giving rise to such Account have not been performed by the Borrower or
the applicable Subsidiary Guarantor or if such Account was invoiced more than
once;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor which, to the knowledge of the Borrower,
has (i) applied for, suffered, or consented to the appointment of any receiver,
interim receiver, receiver and manager, custodian, trustee, or liquidator of its
assets, (ii) has had possession of all or substantially all of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal or foreign bankruptcy
or insolvency laws (other than post-petition accounts payable of an Account
Debtor that is a debtor-in-possession under the Bankruptcy Code or any similar
foreign bankruptcy or insolvency laws and reasonably acceptable to the Majority
Agents), (iv) has admitted in writing its inability, or is generally unable to,
pay its debts as they become due, (v) become insolvent, or (vi) ceased operation
of all or substantially all of its business;

(k) which is owed by an Account Debtor which, to the knowledge of the Borrower
(using a methodology reasonably satisfactory to the Majority Agents), (i) does
not maintain its chief executive office in the U.S. or Canada (other than the
Province of Newfoundland) or (ii) is not organized under applicable law of the
U.S., any state of the U.S. or any province of Canada (other than the Province
of Newfoundland) unless, in either case, such Account is backed by a letter of
credit reasonably acceptable to the Administrative Agent which is in the
possession of, has been assigned to and is directly drawable by the
Administrative Agent;

(l) which is owed in any currency other than U.S. dollars or Canadian dollars;
provided that, with respect to Accounts owed in Canadian dollars, the value of
such Accounts for purposes of calculating the Borrowing Base shall be expressed
in U.S. dollars based on the Dollar Equivalent that is in effect on the date of
the applicable Borrowing Base Certificate;

(m) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a letter of credit reasonably acceptable to the
Administrative Agent which is in the possession of the Administrative Agent or
(ii) the government of the U.S., or any department, agency, public corporation,
or instrumentality thereof, if the Federal

 

-15-



--------------------------------------------------------------------------------

Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41
U.S.C. § 15 et seq.) (the “FACA”), and any other steps necessary to perfect the
Lien of the Administrative Agent in such Account have not been complied with to
the Administrative Agent’s satisfaction within 30 days following delivery of
written notice by the Administrative Agent to the Borrower requesting such
compliance, and if the Majority Agents have determined in their sole discretion,
based on any material facts or circumstances which arise after the Original
Closing Date or which otherwise first become known to the Administrative Agent
and the Co-Collateral Agents after the Original Closing Date, that
non-compliance with FACA could reasonably be expected to impair the
Administrative Agent’s ability to realize on such Account; provided, however,
that to the extent the aggregate amount of Accounts referenced in clause (ii)
above that would otherwise be Eligible Accounts exceeds thirty percent (30%) of
the aggregate Eligible Accounts of the Borrower and the Subsidiary Guarantors,
such Accounts shall be deemed ineligible hereunder to the extent of such excess;

(n) which is owed by any Affiliate, employee, officer, director or agent of any
Loan Party or any Subsidiary of a Loan Party (other than any portfolio company
of a Permitted Investor);

(o) which is owed by an Account Debtor that (together with its Affiliates) is
one of the 20 largest vendors to the Loan Parties (as identified by the Borrower
using a methodology reasonably acceptable to the Majority Agents) and to which
any Loan Party or any Subsidiary of a Loan Party is indebted, but only to the
extent of such indebtedness or is subject to any security, deposit, progress
payment, retainage or other similar advance made by or for the benefit of an
Account Debtor, in each case to the extent thereof;

(p) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(q) which is evidenced by any promissory note, chattel paper, or instrument;

(r) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit the Borrower or the applicable Subsidiary Guarantor to
seek judicial enforcement in such jurisdiction of payment of such Account,
unless the Borrower or such Subsidiary Guarantor has filed such report or
qualified to do business in such jurisdiction;

(s) with respect to which the Borrower or the applicable Subsidiary Guarantor
has made any agreement with the Account Debtor for any reduction thereof, other
than discounts and adjustments given in the ordinary course of business, or any
Account which was partially paid and the Borrower or the applicable Subsidiary
Guarantor created a new receivable for the unpaid portion of such Account;

(t) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether federal, state, foreign, provincial,
territorial or local, including without limitation the Federal Consumer Credit
Protection Act, the Federal Truth in Lending Act and Regulation Z of the Board
if such non-compliance will or could reasonably be expected to adversely affect
the collectability of such Account in any material respect;

(u) which is for goods that have been sold under a purchase order or pursuant to
the terms of a written or otherwise enforceable contract or other agreement or
understanding that indicates or purports that any Person other than the Borrower
or the applicable Subsidiary Guarantor has or has had an ownership interest in
such goods, or which indicates any party other than the Borrower or a Subsidiary
Guarantor as payee or remittance party;

(v) which was created on cash on delivery terms;

(w) which falls into a category of ineligibility established by the Majority
Agents from time to time in their Permitted Discretion based on any material
facts or circumstances which arose after the Original Closing Date or which
otherwise first became known to the Administrative Agent and the Co-Collateral
Agents after the Original Closing Date; provided that the Administrative Agent
shall have provided the Borrower at least three Business Days’ prior written
notice of any such establishment; or

(x) which is owed by an Account Debtor that is a Sanctioned Person.

 

-16-



--------------------------------------------------------------------------------

In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, the Borrower shall exclude such Accounts from
Eligible Accounts on and at the time of submission to the Administrative Agent
of the next Borrowing Base Certificate. In determining the amount of an Eligible
Account, the face amount of an Account may, in the Majority Agents’ Permitted
Discretion, be reduced by, without duplication, to the extent not reflected in
such face amount or in any Reserves, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that the Borrower or any Loan Party may be obligated to rebate to an Account
Debtor pursuant to the terms of any agreement or understanding (written or
oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by the Borrower or the applicable Subsidiary
Guarantor to reduce the amount of such Account.

“Eligible Inventory” shall mean, at any time, all Inventory of the Borrower or
any Subsidiary Guarantor; provided, however, that Eligible Inventory shall not
include any Inventory:

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Lien which does not have priority over
the Lien in favor of the Administrative Agent;

(c) which is, reflected on the Loan Parties’ books and records as “b stock”
Inventory (which shall include Inventory that is obsolete, unmerchantable,
defective, used (including refurbished goods), unfit for sale, not salable at
prices approximating at least the cost of such Inventory in the ordinary course
of business or unacceptable due to age, type, category and/or quantity);

(d) with respect to which any covenant, representation, or warranty contained in
this Agreement or the Guarantee and Collateral Agreement has been breached in
any material respect or is not true in any material respect;

(e) in which any Person other than the Borrower or a Subsidiary Guarantor which
is a Domestic Subsidiary shall (i) have any direct or indirect ownership,
interest or title to such Inventory or (ii) be indicated on any purchase order
or invoice with respect to such Inventory as having or purporting to have an
ownership interest therein;

(f) which is not finished goods or which constitutes work-in-process, raw
materials, spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, displays or display
items, bill-and-hold goods, goods that are marked for return, repossessed goods,
defective or damaged goods, goods held on consignment, or goods which are not of
a type held for sale in the ordinary course of business;

(g) which (i) is not located in the U.S., (ii) is in transit from vendors and
suppliers to the extent the aggregate value of all such in transit Inventory
exceeds $15,000,000 or (iii) is in transit to customers to the extent the
aggregate value of all such Inventory exceeds $125,000,000;

(h) which is located in any location leased by the Borrower or any such
Subsidiary Guarantor unless (i) the lessor has delivered to the Administrative
Agent a Collateral Access Agreement or (ii) a Landlord Lien Reserve with respect
to such facility has been established by the Majority Agents in their Permitted
Discretion;

(i) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document,
unless (i) such warehouseman or bailee has delivered to the Administrative Agent
a Collateral Access Agreement and such other documentation as the Administrative
Agent may require or (ii) an appropriate Reserve has been established by the
Majority Agents in their Permitted Discretion;

 

-17-



--------------------------------------------------------------------------------

(j) which is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor;

(k) which is the subject of a consignment by the Borrower or any such Subsidiary
Guarantor as consignor;

(l) which is perishable;

(m) which contains or bears any intellectual property rights licensed to the
Borrower or any such Subsidiary Guarantor unless the Majority Agents are
reasonably satisfied that the Administrative Agent may sell or otherwise dispose
of such Inventory without (i) infringing the rights of such licensor,
(ii) violating any contract with such licensor, or (iii) incurring any liability
with respect to payment of royalties other than royalties incurred pursuant to
sale of such Inventory under the current licensing agreement;

(n) which is not reflected in a current perpetual inventory report of the
Borrower (except with respect to in transit Inventory which is not deemed
ineligible under clause (g));

(o) for which reclamation rights have been asserted by the seller;

(p) which falls into a category of ineligibility established by the Majority
Agents from time to time in their Permitted Discretion based on any material
facts or circumstances which arose after the Original Closing Date or which
otherwise first became known to the Administrative Agent and the Co-Collateral
Agents after the Original Closing Date; provided that the Administrative Agent
shall have provided the Borrower at least three Business Days’ prior written
notice of any such establishment; or

(q) which is purchased from a Sanctioned Person.

In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Borrower shall exclude such Inventory from
Eligible Inventory on and at the time of submission to the Administrative Agent
of the next Borrowing Base Certificate.

“Environmental Laws” shall mean all applicable Federal, state, local and foreign
laws (including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives and orders (including consent orders), having the
force and effect of law, in each case, relating to protection of the environment
or natural resources, or to human health and safety as it relates to protection
from environmental hazards.

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.

“Equity Investment” shall have the meaning assigned to such term in the
recitals.

“Equity Offering” shall mean any public or private sale of common stock or
Preferred Stock of the Borrower or of a direct or indirect parent of the
Borrower (excluding Disqualified Stock), other than:

(a) public offerings with respect to any such Person’s common stock registered
on Form S-4 or S-8;

(b) issuances to the Borrower or any subsidiary of the Borrower; and

(c) any such public or private sale that constitutes an Excluded Contribution.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

-18-



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is under common control with any Loan Party under Section 414 of the Code
or Section 4001 of ERISA.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived, with respect to a Pension Plan, (b) any
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, or the failure to satisfy any
statutory funding requirement that results in a Lien, with respect to a Pension
Plan, (c) the incurrence by any Loan Party or an ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan or the withdrawal or partial withdrawal of any Loan Party or an ERISA
Affiliate from any Pension Plan or Multiemployer Plan, (d) the filing or a
notice of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the receipt by any Loan
Party or any ERISA Affiliate from the PBGC or a plan administrator of any notice
of intent to terminate any Pension Plan or Multiemployer Plan or to appoint a
trustee to administer any Pension Plan, (e) the adoption of any amendment to a
Pension Plan that would require the provision of security pursuant to the Code,
ERISA or other applicable law, (f) the receipt by any Loan Party or any ERISA
Affiliate of any notice concerning statutory liability arising from the
withdrawal or partial withdrawal of any Loan Party or any ERISA Affiliate from a
Multiemployer Plan or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA, (g) the occurrence of a “prohibited transaction” (within the meaning
of Section 4975 of the Code) with respect to which the Borrower or any
Restricted Subsidiary is a “disqualified person” (within the meaning of
Section 4975 of the Code) or with respect to which the Borrower or any
Restricted Subsidiary could reasonably be expected to have any liability,
(h) any event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of any Pension Plan or Multiemployer Plan or the appointment
of a trustee to administer any Pension Plan or (i) any other extraordinary event
or condition with respect to a Pension Plan or Multiemployer Plan which could
reasonably be expected to result in a Lien or any acceleration of any statutory
requirement to fund all or a substantial portion of the unfunded accrued benefit
liabilities of such plan.

“Eurodollar”, when used in reference to any Loan or Borrowing (other than an ABR
Loan), refers to whether such Loan, or the Loans comprising such Borrowing, are
bearing interest at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excess Availability Threshold” shall mean, at any time, the lesser of
(i) $125,000,000 or (ii) the greater of (A) ten percent (10%) of the Borrowing
Base at such time or (B) $100,000,000.

“Excess Cash Availability” shall mean, at any time, an amount equal to (i) sum
of (a) the Borrowing Base and (b) the amount of cash and Cash Equivalents
(which, if denominated in Canadian dollars, shall be the Dollar Equivalent
thereof), excluding Restricted Cash, in each case deposited or held at such time
in a depository account or investment account, as applicable, subject to a first
priority perfected security interest in favor of the Administrative Agent and a
springing blocked account or control agreement in favor of the Administrative
Agent less any cash required to be excluded pursuant to Section 5.04(k) minus
(ii) the Revolving Exposure of all Revolving Lenders at such time.

“Excluded Contributions” shall mean net cash proceeds, marketable securities or
Qualified Proceeds received by or contributed to the Borrower from,

(a) contributions to its common equity capital, and

(b) the sale (other than to the Borrower or a Subsidiary of the Borrower or to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement of the Borrower or a Subsidiary of the
Borrower) of Capital Stock (other than Disqualified Stock and Designated
Preferred Stock) of the Borrower,

 

-19-



--------------------------------------------------------------------------------

in each case, designated as Excluded Contributions pursuant to the provisions of
the Term Loan Agreement.

“Excluded Parties” shall have the meaning assigned to such term in Section 9.16.

“Excluded Subsidiary” shall mean (a) any subsidiary that is not a Wholly-Owned
Subsidiary, (b) any Immaterial Subsidiary, (c) any subsidiary that is prohibited
by applicable law or contractual obligations from guaranteeing the Obligations,
(d) any Unrestricted Subsidiary, (e) any direct or indirect Domestic Subsidiary
of a direct or indirect Foreign Subsidiary, (f) any captive insurance
subsidiary, (g) any not-for-profit subsidiary, (h) any other subsidiary with
respect to which in the reasonable judgment of the Administrative Agent and the
Borrower, the cost or other consequences of providing a guarantee of the
Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom (it being agreed that the cost and other consequences of a
Foreign Subsidiary providing a guarantee are excessive in view of the benefits),
(i) any Receivables Subsidiary and (j) any subsidiary that is a special purpose
entity.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Hedging
Obligations if, and to the extent that, all or a portion of the guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Hedging Obligation (or any guaranty thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the guaranty of such Guarantor or the
grant of such security interest becomes or would become effective with respect
to such Hedging Obligation or (b) in the case of a Hedging Obligation subject to
a clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act
(or any successor provision thereto), because such Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any
successor provision thereto), at the time the guaranty of such Guarantor becomes
or would become effective with respect to such related Hedging Obligation. If a
Hedging Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Hedging Obligation that
is attributable to swaps for which such guaranty or security interest is or
becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income Taxes imposed
on (or measured by) its income and franchise (and similar) Taxes imposed on it
in lieu of income Taxes pursuant to the laws of the United States of America, or
by the jurisdiction in which such recipient is organized or in which the
principal office or applicable lending office of such recipient is located (or
any political subdivision thereof), (b) any branch profits Taxes imposed by the
United States of America or any similar Tax imposed by any other jurisdiction
described in clause (a) above, (c) in the case of a recipient (other than an
assignee pursuant to a request by the Borrower under Section 2.21(a)), any
withholding Tax that (i) is imposed on amounts payable to such recipient at the
time such recipient becomes a party to this Agreement (or designates a new
lending office) or (ii) is attributable to such recipient’s failure to comply
with Section 2.20(e), (f) or (g), as applicable, except in the case of
clause (i) to the extent that such recipient (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.20(a), and (d) any United States federal withholding
taxes imposed under FATCA (or any amended or successor version of FATCA that is
substantively comparable and not materially more onerous to comply with).

“Existing Intercompany Debt” shall mean the intercompany Indebtedness among the
Company and its Foreign Subsidiaries outstanding on the Closing Date and
identified as such on Schedule 6.01.

“FATCA” shall mean Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the IRC.

 

-20-



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letters” shall mean, collectively, the Bookrunner Fee Letter and the Agent
Fee Letter.

“Financial Officer” of any Person shall mean the chief executive officer, the
president, chief financial officer, principal accounting officer, treasurer,
assistant treasurer or controller of such Person.

“Fixed Charges” shall mean, with respect to any Person for any period, the sum,
without duplication, of:

(a) cash Consolidated Interest Expense of such Person and Restricted
Subsidiaries for such period; plus

(b) all cash dividends or other distributions paid to any Person other than such
Person or any such Subsidiary (excluding items eliminated in consolidation)
during such period; plus

(c) all mandatory prepayments and scheduled principal payments on Indebtedness
of such Person and Restricted Subsidiaries made during such period; plus

(d) all expenses for Taxes of such Person and Restricted Subsidiaries paid in
cash during such period; plus

(e) all Capitalized Lease Obligation payments of such Person and Restricted
Subsidiaries made during such period; plus

(f) all cash contributions to any Pension Plan of such Person and Restricted
Subsidiaries made during such period.

“Fixed Charges (EBITDA)” shall mean, with respect to any Person for any period,
the sum, without duplication, of:

(a) Consolidated Interest Expense of such Person and Restricted Subsidiaries for
such period; plus

(b) all cash dividends or other distributions paid to any Person other than such
Person or any such Subsidiary (excluding items eliminated in consolidation) on
any series of Preferred Stock of the Borrower or a Restricted Subsidiary during
such period; plus

(c) all cash dividends or other distributions paid to any Person other than such
Person or any such Subsidiary (excluding items eliminated in consolidation) on
any series of Disqualified Stock of the Borrower or a Restricted Subsidiary
during such period.

“Fixed Charge Coverage Ratio” shall mean the ratio, determined as of the end of
each fiscal quarter of the Borrower and its Restricted Subsidiaries for the four
fiscal quarters then ended, of (a) EBITDA minus the sum of (i) amounts by which
Consolidated Net Income is increased for purposes of calculating EBITDA pursuant
to clauses_(viii) and (xii) of the definition of the term “EBITDA” plus
(ii) amounts by which Consolidated Net Income is increased for purposes of
calculating EBITDA pursuant to clauses (xiii) and (xvii) of the definition of
the term “EBITDA” to the extent the aggregate of such amounts exceeds 10% of
EBITDA plus (iii) the unfinanced portion of Capital Expenditures to (b) Fixed
Charges, all calculated for the Borrower and its Restricted Subsidiaries on a
consolidated basis in accordance with GAAP.

 

-21-



--------------------------------------------------------------------------------

“Floorplan Approval” shall mean the Floorplan Funding Agent’s approval to
finance particular Inventory for Borrower or a Subsidiary Guarantor in
accordance with the terms of the Floorplan Inventory Financing Agreement and
which is evidenced by the Floorplan Funding Agent issuing a financing approval
number to the Floorplan Approved Vendor of such Inventory.

“Floorplan Approved Invoice” has the meaning assigned to such term in
Section 2.26(b).

“Floorplan Approved Vendor” shall mean Cisco Systems, Inc. and any other vendor
approved by the Floorplan Funding Agent in its sole discretion.

“Floorplan Collateral Account” shall have the meaning assigned to such term in
Section 2.26(h).

“Floorplan Due Date” shall have the meaning assigned to such term in
Section 2.26(b).

“Floorplan Facility” shall mean the floorplan loan facility provided for under
Section 2.26.

“Floorplan Funding Agent” shall mean GE Commercial Distribution Finance
Corporation, in its capacity as funding agent for the Floorplan Loans.

“Floorplan Inventory Financing Agreement” shall mean the Inventory Financing
Agreement (Multi-Dealer) (MD) by and among the Floorplan Funding Agent, CDW
Logistics, Inc., CDW Technologies, Inc., CDW Government LLC, CDW Direct, LLC,
and the Borrower, as amended, modified, restated or replaced from time to time,
the form of which that is in effect as of the Closing Date is attached hereto as
Exhibit D-1.

“Floorplan Loan” shall mean a loan made pursuant to Section 2.26(b).

“Floorplan Loan Exposure” shall mean, at any time, the sum of (i) the aggregate
unfunded amount of all outstanding Floorplan Loan Payment Obligations at such
time plus (ii) the aggregate amount of all Floorplan Loan Payments that have not
yet been reimbursed by the Borrower at such time. The Floorplan Loan Exposure of
any Revolving Lender at any time shall be its Pro Rata Percentage of the total
Floorplan Loan Exposure at such time.

“Floorplan Loan Exposure Fee” shall have the meaning assigned to such term in
Section 2.05(d).

“Floorplan Loan Payment” shall have the meaning assigned to such term in
Section 2.26(c).

“Floorplan Loan Payment Obligations” shall have the meaning assigned to such
term in Section 2.26(c).

“Floorplan Open Approval” shall mean any Floorplan Approval that has not been
cancelled by the Floorplan Funding Agent and with respect to which the Floorplan
Funding Agent has not received a Floorplan Approved Invoice covering the
Inventory subject to such Floorplan Approval.

“Floorplan Required Payment” shall have the meaning assigned to such term in
Section 2.26(d).

“Floorplan Utilization” shall mean, for any day, the percentage equivalent to a
fraction, (a) the numerator of which is the Floorplan Loan Exposure on such day
and (b) the denominator of which is the aggregate amount of Revolving
Commitments on such day.

“Floorplan Vendor Credits” shall have the meaning assigned to such term in
Section 2.26(i).

“Foreign Lender” shall mean any Lender or Issuing Bank that is organized under
the laws of a jurisdiction other than the United States of America, any State
thereof or the District of Columbia, unless such Lender or Issuing Bank is a
disregarded entity for U.S. federal income tax purposes owned by a
non-disregarded U.S. entity.

 

-22-



--------------------------------------------------------------------------------

“Foreign Plan” shall mean any pension plan, fund or other similar program (other
than a government-sponsored plan) that (a) primarily covers employees of any
Loan Party and/or any of its Restricted Subsidiaries who are employed outside of
the United States and (b) is subject to any statutory funding requirement as to
which the failure to satisfy results in a Lien or other statutory requirement
permitting any governmental authority to accelerate the obligation of the
Borrower or any Restricted Subsidiary to fund all or a substantial portion of
the unfunded, accrued benefit liabilities of such plan.

“Foreign Subsidiary” shall mean, with respect to any Person, (a) any subsidiary
of such Person that is organized and existing under the laws of any jurisdiction
outside the United States of America or (b) any subsidiary of such Person that
has no material assets other than the Capital Stock of one or more subsidiaries
described in clause (a) and other assets relating to an ownership interest in
any such Capital Stock or subsidiaries.

“Funding Account” shall mean a deposit account designated by the Borrower in the
applicable Borrowing Request or the applicable Swingline Loan request, as the
case may be.

“GAAP” shall mean United States generally accepted accounting principles.

“GECC” shall have the meaning assigned to such term in the preamble.

“GECDFC Intercreditor Agreement” shall mean the Amended and Restated
Intercreditor Agreement, dated as of the Original Closing Date, between the
Administrative Agent and GECDFC, as the same may be amended, restated or
otherwise modified from time to time.

“GECDFC Inventory Financing Agreement” shall mean that certain Inventory
Financing Agreement, dated as of October 12, 2007, by and among GECDFC, CDW
Logistics, Inc., an Illinois corporation, CDW Technologies, Inc., a Wisconsin
corporation, CDW Direct, LLC, an Illinois limited liability company, and CDW
Government LLC, an Illinois limited liability company, as the same may be
amended, restated or otherwise modified from time to time in accordance with the
GECDFC Intercreditor Agreement.

“GECDFC” shall have the meaning assigned to such term in the preamble.

“Government Securities” shall mean securities that are (a) direct obligations of
the United States of America for the timely payment of which its full faith and
credit is pledged; or (b) obligations of a Person controlled or supervised by
and acting as an agency or instrumentality of the United States of America the
timely payment of which is unconditionally guaranteed as a full faith and credit
obligation by the United States of America, which, in either case, are not
callable or redeemable at the option of the issuer thereof, and shall also
include a depository receipt issued by a bank (as defined in Section 3(a)(2) of
the Securities Act), as custodian with respect to any such Government Securities
or a specific payment of principal of or interest on any such Government
Securities held by such custodian for the account of the holder of such
depository receipt; provided that (except as required by law) such custodian is
not authorized to make any deduction from the amount payable to the holder of
such depository receipt from any amount received by the custodian in respect of
the Government Securities or the specific payment of principal of or interest on
the Government Securities evidenced by such depository receipt.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement executed on the Original Closing Date, substantially in the form of
Exhibit D-2, among the Loan Parties party thereto and the Administrative Agent
for the benefit of the Secured Parties.

 

-23-



--------------------------------------------------------------------------------

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

“Hazardous Materials” shall mean any material, substance or waste classified,
characterized or regulated as “hazardous,” “toxic,” “pollutant” or “contaminant”
under any Environmental Laws.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer of mitigation of
interest rate or currency risks either generally or under specific
contingencies.

“Holdings” shall mean CDW Corporation, a Delaware corporation, and shall include
any successors to such Person or assigns.

“IBM Intercreditor Agreement” shall mean the Amended and Restated Intercreditor
Agreement, dated as of the Original Closing Date, between the Administrative
Agent and IBM Credit LLC, as the same may be amended, restated or otherwise
modified from time to time.

“IBM Inventory Financing Agreement” shall mean that certain Agreement for
Inventory Financing, dated as of October 12, 2007, by and among IBM Credit LLC,
a Delaware limited liability company, CDW Logistics, Inc., an Illinois
corporation, and Berbee Information Networks Corporation, a Wisconsin
corporation, as the same may be amended, restated or otherwise modified from
time to time in accordance with the IBM Intercreditor Agreement.

“Immaterial Subsidiary” shall mean each of the Restricted Subsidiaries of the
Borrower for which (a) (i) the assets of such Restricted Subsidiary constitute
less than 2.5% of the total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis and (ii) the EBITDA of such Restricted
Subsidiary accounts for less than 2.5% of the EBITDA of the Borrower and its
Restricted Subsidiaries on a consolidated basis and (b) (i) the assets of all
relevant Restricted Subsidiaries constitute 5.0% or less than the total assets
of the Borrower and its Restricted Subsidiaries on a consolidated basis, and
(ii) the EBITDA of all relevant Restricted Subsidiaries accounts for less than
5.0% of the EBITDA of the Borrower and its Restricted Subsidiaries on a
consolidated basis, in each case that has been designated as such by the
Borrower in a written notice delivered to the Administrative Agent (or, on the
Closing Date, listed on Schedule 1.01(d)) other than any such Restricted
Subsidiary as to which the Borrower has revoked such designation by written
notice to the Administrative Agent.

“Incremental Amendment” shall have the meaning assigned to such term in
Section 2.24(b).

“Indebtedness” shall mean, with respect to any Person, without duplication:

(a) any indebtedness (including principal and premium) of such Person, whether
or not contingent

(i) in respect of borrowed money;

(ii) evidenced by bonds, notes, debentures or similar instruments;

(iii) evidenced by letters of credit or bankers’ acceptances (or, without
duplication, reimbursement agreements in respect thereof);

(iv) Capitalized Lease Obligations;

(v) representing the balance deferred and unpaid of the purchase price of any
property (other than Capitalized Lease Obligations), except (A) any such balance
that constitutes a trade payable or similar obligation to a trade creditor, in
each case accrued in the ordinary course of business, (B) liabilities accrued in
the ordinary course of business and (C) earn-outs and other contingent payments
in respect of acquisitions except to the extent that the liability on account of
any such earn-outs or contingent payment becomes fixed; or

(vi) representing any Hedging Obligations;

 

-24-



--------------------------------------------------------------------------------

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit, bankers’ acceptances and Hedging Obligations) would appear as a
liability upon a balance sheet (excluding the footnotes thereto) of such Person
prepared in accordance with GAAP;

(b) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (a) of a third Person (whether or not such items
would appear upon the balance sheet of such obligor or guarantor), other than by
endorsement of negotiable instruments for collection in the ordinary course of
business; and

(c) to the extent not otherwise included, the obligations of the type referred
to in clause (a) of a third Person secured by a Lien on any asset owned by such
first Person, whether or not such Indebtedness is assumed by such first Person;

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (x) Contingent Obligations incurred in the ordinary course
of business, (y) obligations under or in respect of Receivables Facilities and
(z) Floorplan Loans and other Inventory financing arrangements incurred in the
ordinary course of business. The amount of Indebtedness of any Person under
clause (c) above shall be deemed to equal the lesser of (x) the aggregate unpaid
amount of such Indebtedness secured by such Lien and (y) the fair market value
of the property encumbered thereby as reasonably determined by such Person in
good faith.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Independent Financial Advisor” shall mean an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged.

“Insolvency Proceedings” shall mean, with respect to any Person, any case or
proceeding with respect to such Person under U. S. federal bankruptcy laws or
any other state, federal or foreign bankruptcy, insolvency, reorganization,
liquidation, receivership, or other similar law, or the appointment, whether at
common law, in equity or otherwise, of any trustee, custodian, receiver,
liquidator or the like for all or any material portion of the property of such
Person.

“Intellectual Property Security Agreement” shall mean any of the following
agreements executed on or after the Original Closing Date (a) a Trademark
Security Agreement substantially in the form of Exhibit F-1, (b) a Patent
Security Agreement substantially in the form of Exhibit F-2 or (c) a Copyright
Security Agreement substantially in the form of Exhibit F-3.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
day of each calendar quarter, commencing June 30, 2014, (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing, and (c) the Maturity Date.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six (or nine or twelve, if available to all Lenders) months (or, in respect of
ABR Borrowings that are converted into Eurodollar Borrowings by delivery of a
conversion notice on the Closing Date, fourteen days, if

 

-25-



--------------------------------------------------------------------------------

available to all Lenders) thereafter, as the Borrower may elect; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Borrowing only, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

“Internally Generated Cash” shall mean any amount expended by the Borrower and
its Restricted Subsidiaries and not representing (a) a reinvestment by the
Borrower or any Restricted Subsidiaries of the Net Cash Proceeds of any
Prepayment Asset Sale outside the ordinary course of business or Property Loss
Event, (b) the proceeds of any issuance of any Disqualified Stock, Preferred
Stock or long-term Indebtedness of the Borrower or any Restricted Subsidiary
(other than Indebtedness under any revolving credit facility) or (c) any credit
received by the Borrower or any Restricted Subsidiary with respect to any trade
in of property for substantially similar property or any “like kind exchange” of
assets.

“Inventory” shall have the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“Inventory Financing Agreements” shall mean the GECDFC Inventory Financing
Agreement and the IBM Inventory Financing Agreement.

“Inventory Financing Intercreditor Agreements” shall mean the GECDFC
Intercreditor Agreement and the IBM Intercreditor Agreement.

“Inventory Reserve” shall mean such reserves as may be established from time to
time by the Majority Agents in their Permitted Discretion, with respect to
(i) changes in the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as negatively affect the market
value of the Eligible Inventory based on any material facts or circumstances
which arose after the Original Closing Date or which otherwise first became
known to the Administrative Agent and the Co-Collateral Agents after the
Original Closing Date and (ii) Valuation Reserves.

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

“Investment Grade Securities” shall mean (a) securities issued or directly and
fully guaranteed or insured by the United States governments or any agency or
instrumentality thereof (other than Cash Equivalents); (b) debt securities or
debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among Holdings, the
Borrower and its subsidiaries; (c) investments in any fund that invests
exclusively in investments of the type described in clauses (a) and (b) which
fund may also hold immaterial amounts of cash pending investment or
distribution; and (d) corresponding instruments in countries other than the
United States customarily utilized for high quality investments.

 

-26-



--------------------------------------------------------------------------------

“Investments” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans, guarantees,
advances, issuances of letters of credit or similar financial accommodations or
capital contributions (excluding accounts receivable, trade credit, management
fees, advances to customers, commission, travel, entertainment, relocation,
payroll and similar advances to directors, officers and employees, in each case
made in the ordinary course of business), purchases or other acquisitions for
consideration of Indebtedness, Equity Interests or other securities issued by
any other Person and investments that are required by GAAP to be classified on
the balance sheet (excluding the footnotes) of such Person in the same manner as
the other investments included in this definition to the extent such
transactions involve the transfer of cash or other property. The amount of any
Investment shall be deemed to be the amount actually invested, without
adjustment for subsequent increases or decreases in value but giving effect to
any returns or distributions received by such Person with respect thereto. For
purposes of the definition of “Unrestricted Subsidiary” and Section 6.03:

(a) “Investments” shall include the portion (proportionate to the Borrower’s
direct or indirect equity interest in such subsidiary) of the fair market value
of the net assets of a subsidiary of the Borrower at the time that such
subsidiary is designated an Unrestricted Subsidiary; provided, however, that
upon a redesignation of such subsidiary as a Restricted Subsidiary, the Borrower
or applicable Restricted Subsidiary shall be deemed to continue to have a
permanent “Investment” in an Unrestricted Subsidiary in an amount (if positive)
equal to:

(i) the Borrower’s direct or indirect “Investment” in such subsidiary at the
time of such redesignation; less

(ii) the portion (proportionate to the Borrower’s direct or indirect equity
interest in such subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation; and

(b) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer, in each case as
reasonably determined in good faith by the Borrower.

“Issuing Bank” shall mean each of JPMCB and each other Lender so designated by
the Borrower with such Lender’s consent and with prior written notice to the
Administrative Agent, in its capacity as the issuer of Letters of Credit
hereunder, and any of their successors in such capacity as provided in
Section 2.23(i)(i); provided that at no time shall there be more than three
Issuing Banks in addition to JPMCB. The Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of the
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“J.P. Morgan” shall have the meaning assigned to such term in the preamble.

“JPMCB” shall mean JPMorgan Chase Bank, N.A., a national banking association, in
its individual capacity, and its successors.

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.15(d).

“Junior Financing” shall mean any Subordinated Indebtedness which is Material
Indebtedness.

“Junior Financing Documentation” shall mean any indenture and/or other agreement
pertaining to Junior Financing and all documentation delivered pursuant thereto.

“Krasny Plan” shall mean the MPK Coworker Incentive Plan II, as in effect on
October 12, 2007.

“Landlord Lien Reserve” shall mean an amount equal to (a) up to three months’
rent with respect to each leased location where Eligible Inventory is located,
other than leased locations with respect to which the Administrative Agent shall
have received a Collateral Access Agreement or (b) zero with respect to such
leased location where Eligible Inventory is located and where the Administrative
Agent has determined in its sole discretion not to require Collateral Access
Agreement or establishment of reserve.

“LC Collateral Account” shall have the meaning assigned to such term in
Section 2.23(j).

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Revolving Lender at any
time shall be its Pro Rata Percentage of the total LC Exposure at such time.

 

-27-



--------------------------------------------------------------------------------

“Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance or pursuant to Section 2.21(a)) and (b) any Person that has become a
party hereto pursuant to an Assignment and Acceptance. Unless the context
otherwise requires, the term “Lenders” shall include the Swingline Lender.

“Letter of Credit” shall mean any letter of credit issued pursuant to this
Agreement.

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum appearing on Reuters Screen LIBOR01 Page (or
on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity equal to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity equal to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period. Notwithstanding the above, to the extent that “LIBO Rate” or
“Adjusted LIBO Rate” is used in connection with an ABR Borrowing, such rate
shall be determined as modified by the definition of Alternate Base Rate.

“Lien” shall mean, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof and any other agreement to give a security interest in such asset;
provided that in no event shall an operating lease or occupancy agreement be
deemed to constitute a Lien.

“Limited Non-Guarantor Debt Exceptions” shall have the meaning assigned to such
term in Section 6.01(g).

“Loan Documents” shall mean this Agreement, the Security Documents, and the
Notes, if any, executed and delivered pursuant to Section 2.04(e), any Letter of
Credit application, and the Fee Letters.

“Loan Parties” shall mean the Borrower and the Guarantors.

“Loans” shall mean the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, but excluding Floorplan Loans.

“Majority Agents” shall mean the Administrative Agent plus at least one
Co-Collateral Agent.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect (i) on the
business, operations, assets, financial condition or results of operations of
the Borrower and its Restricted Subsidiaries, taken as a whole or (ii) on any
material rights and remedies of the Administrative Agent and the Lenders under
any Loan Document, taken as a whole.

“Material Indebtedness” shall mean Indebtedness (other than the Loans, Floorplan
Loans, Floorplan Required Payments and Letters of Credit), or Hedging
Obligations, of any one or more of the Borrower and its Restricted Subsidiaries
in an aggregate principal amount greater than or equal to $125,000,000. For
purposes of determining “Material Indebtedness”, the “principal amount” of the
obligations of the Borrower or any Restricted

 

-28-



--------------------------------------------------------------------------------

Subsidiary in respect of any Hedging Obligation at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if the relevant hedging
agreement were terminated at such time.

“Maturity Date” shall mean (i) the earlier to occur of (a) the fifth anniversary
of the Closing Date and (b) the date that is forty-five (45) days prior to the
final maturity date of any then outstanding Subject Debt if Excess Cash
Availability on such date does not exceed the sum of (I) the aggregate principal
amount of the portion of such Subject Debt that matures forty-five days after
such date plus (II) $150,000,000 or (ii) any earlier date on which the
Commitments are reduced to $0 or otherwise terminated pursuant to the terms
hereof.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Morgan Stanley” shall have the meaning assigned to such term in the preamble.

“Mortgaged Properties” shall mean each parcel of fee owned real property located
in the United States with a book value in excess of $5,000,000 and improvements
thereto with respect to which a Mortgage was granted pursuant to the Original
Credit Agreement and pursuant to Section 5.09 and Section 5.10 hereof to secure
the Secured Obligations.

“Mortgages” shall mean the mortgages, deeds of trust and other security
documents granting a Lien on any fee owned real property of a Loan Party,
together with its interest in such fee owned real property, to secure the
Secured Obligations, each in a form reasonably satisfactory to the
Administrative Agent.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA under which the Borrower, any Restricted Subsidiary
or any of their respective ERISA Affiliates has any obligation or liability
(contingent or otherwise).

“Net Orderly Liquidation Value” shall mean, with respect to Inventory of any
Person, the orderly liquidation value thereof as determined in a manner
reasonably acceptable to the Majority Agents by a nationally recognized
appraiser acceptable to the Majority Agents (following consultation with the
Borrower), net of all costs of liquidation thereof.

“Net Cash Proceeds” shall mean (a) with respect to any Disposition or Property
Loss Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds subsequently received (as and when received) in
respect of deferred payments or noncash consideration initially received, net of
any costs relating to the disposition thereof), net of (i) out-of-pocket
expenses incurred (including reasonable and customary broker’s fees or
commissions, investment banking, consultant, legal, accounting or similar fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer, deed, recording and similar taxes incurred by the Borrower
and its Restricted Subsidiaries in connection therewith), and the Borrower’s
good faith estimate of Taxes paid or payable (including payments under any tax
sharing agreement or arrangement among the Borrower, its Restricted Subsidiaries
and any direct or indirect parent company of the Borrower, so long as such tax
sharing payments are attributable to the operations of the Borrower and its
Restricted Subsidiaries), in connection with such Disposition or such Property
Loss Event (including, in the case of any such Disposition or Property Loss
Event in respect of property of any Foreign Subsidiary, Taxes payable upon the
repatriation of any such proceeds), (ii) amounts provided as a reserve, in
accordance with GAAP, against any (x) liabilities under any indemnification
obligations or purchase price adjustment associated with such Disposition and
(y) other liabilities associated with the asset disposed of and retained by the
Borrower or any of its Restricted Subsidiaries after such disposition, including
pension and other post-employment benefit liabilities and liabilities related to
environmental matters (provided that to the extent and at the time any such
amounts are released from such reserve, such amounts shall constitute Net Cash
Proceeds), (iii) the principal amount, premium or penalty, if any, interest and
other amounts on any Indebtedness or other obligation which is secured by a Lien
on the asset sold that (A) has priority over the Lien securing the Obligations
and which is repaid (other than Indebtedness hereunder) or (B) is required to be
repaid and

 

-29-



--------------------------------------------------------------------------------

is repaid pursuant to intercreditor arrangements entered into by the
Administrative Agent and (iv) in the case of any such Disposition or Property
Loss Event by a non-Wholly-Owned Restricted Subsidiary, the pro rata portion of
the Net Cash Proceeds thereof (calculated without regard to this clause (iv))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a wholly owned Restricted Subsidiary as a result
thereof, and (b) with respect to any incurrence of Indebtedness, the cash
proceeds thereof, net of all Taxes (including, in the case of such Indebtedness
incurred by a Foreign Subsidiary, Taxes payable upon the repatriation of any
such proceeds) and customary fees, commissions, costs and other expenses
incurred by the Borrower and its Restricted Subsidiaries in connection
therewith.

“Non-Consenting Lenders” shall have the meaning assigned to such term in
Section 9.08(e).

“Note” has the meaning specified in Section 2.04(f).

“Obligations” shall mean the unpaid principal of and interest on the Loans, all
Floorplan Loan Exposure, all LC Exposure, and all other obligations and
liabilities of the Borrower or any other Loan Party to the Administrative Agent,
the Floorplan Funding Agent, the Co-Collateral Agents, the Issuing Bank or any
Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, the Original Credit Agreement, this Agreement, any other Loan
Document and the Letters of Credit and whether on account of principal,
interest, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or any Lender that are
required to be paid pursuant hereto or any other Loan Document and including
interest accruing after the maturity of the Loans and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to a Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
or otherwise.

“Officer’s Certificate” shall mean a certificate signed on behalf of the
Borrower by a Responsible Officer of the Borrower.

“Opinion of Counsel” shall mean a written opinion from legal counsel who is
reasonably acceptable to the Administrative Agent. The counsel may be an
employee of or counsel to the Borrower or the relevant Loan Party.

“Original Credit Agreement” has the meaning specified in the Recitals to this
Agreement.

“Original Closing Date” shall mean June 24, 2011.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes arising from the execution, delivery or enforcement of any Loan Document.

“Payment Conditions” shall mean satisfaction of the following conditions in
connection with any transaction for which satisfaction of the Payment Conditions
is required under this Agreement: (a) no Default shall have occurred and be
continuing or would occur as a consequence of such transaction and (b) either
(i) Excess Cash Availability (as reduced on a dollar-for-dollar basis by the
aggregate amount of declared but unpaid dividends in the case of a transaction
described in clause (b)(i) of Section 6.03) immediately after giving effect to
such transaction and any related Borrowings would exceed $250,000,000 or
(ii) Excess Cash Availability (as reduced on a dollar-for-dollar basis by the
aggregate amount of declared but unpaid dividends in the case of a transaction
described in clause (b)(i) of Section 6.03) immediately after giving effect to
such transaction and any related Borrowings would exceed $187,500,000 and the
Fixed Charge Coverage Ratio for the four consecutive fiscal quarters ending on
the last day of the fiscal quarter then most recently ended for which the
Administrative Agent has received financial statements shall not be less than
1.00 to 1.00 on a Pro Forma Basis giving effect to such transaction and any
related Borrowings.

“Parent” shall mean a Person formed for the purpose of owning all of the Equity
Interests, directly or indirectly, of Holdings.

 

-30-



--------------------------------------------------------------------------------

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Event” shall mean (a) the whole or partial withdrawal of a Loan Party
or any Restricted Subsidiary from a Foreign Plan during a Foreign Plan year,
(b) the filing or a notice of interest to terminate in whole or in part a
Foreign Plan or the treatment of a Foreign Plan amendment as a termination or
partial termination, (c) the institution of proceedings by any Governmental
Authority to terminate in whole or in part or have a trustee appointed to
administer a Foreign Plan, (d) any other event or condition which might
constitute grounds for the termination of, winding up or partial termination or
winding up or the appointment of a trustee to administer, any Foreign Plan,
(e) the failure to satisfy any statutory funding requirement, (f) the adoption
of any amendment to a Foreign Plan that would require the provision of security
pursuant to applicable law or (g) any other extraordinary event or condition
with respect to a Foreign Plan which, with respect to each of the foregoing
clauses, could reasonably be expected to result in a Lien or any acceleration of
any statutory requirement to fund all or a substantial portion of the unfunded
accrued benefit liabilities of such plan.

“Pension Plan” shall mean any employee pension benefit plan as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan or Foreign Plan) that is
subject to Title IV of ERISA and/or Section 412 of the Code or Section 302 of
ERISA and is sponsored or maintained by any Loan Party or any ERISA Affiliate or
to which any Loan Party or any ERISA Affiliate contributes or has any obligation
or liability (contingent or otherwise).

“Perfection Certificate” shall mean a perfection certificate executed by the
Loan Parties in a form reasonably approved by the Administrative Agent, as the
same shall be supplemented from time to time.

“Permitted Asset Swap” shall mean, to the extent allowable under Section 1031 of
the Code, the concurrent purchase and sale or exchange of Related Business
Assets or a combination of Related Business Assets (excluding any boot thereon)
between the Borrower or any of its Restricted Subsidiaries and another Person.

“Permitted Discretion” shall mean the Administrative Agent’s or the
Co-Collateral Agents’, as applicable, commercially reasonable judgment,
exercised in good faith in accordance with customary business practices for
comparable asset-based lending transactions, as to any factor which the
Administrative Agent and/or the Co-Collateral Agents, as applicable, reasonably
determine: (a) will or reasonably could be expected to adversely affect in any
material respect the value of any Collateral included in the Borrowing Base, the
enforceability or priority of the Administrative Agent’s Liens thereon or the
amount which the Administrative Agent, the Lenders or any Issuing Bank would be
likely to receive (after giving consideration to delays in payment and costs of
enforcement) in the liquidation of such Collateral or (b) evidences that any
collateral report or financial information delivered to the Administrative Agent
and the Co-Collateral Agents by the Borrower or any Subsidiary Guarantor is
incomplete, inaccurate or misleading in any material respect. In exercising such
judgment, the Administrative Agent and the Co-Collateral Agents may consider,
without duplication, such factors already included in or tested by the
definition of Eligible Inventory or Eligible Accounts.

“Permitted Inventory Financing Liens” shall mean (a) Liens securing Indebtedness
under an Inventory Financing Agreement which are subject to the terms of the
applicable Inventory Financing Intercreditor Agreement and (b) Liens securing
indebtedness under other inventory financing agreements permitted pursuant to
Section 6.01(b)(xvii)(B) which are subject to the terms of intercreditor
agreements having terms substantially similar to those of the Inventory
Financing Intercreditor Agreements.

“Permitted Investments” shall mean:

(a) any Investment in the Borrower or any of its Restricted Subsidiaries;
provided that the fair market value of all Investments made by Loan Parties in
Restricted Subsidiaries that are not Loan Parties made pursuant to this clause
(a) shall not exceed the sum of (i) $100,000,000 and (ii) the Net Cash Proceeds
from any Disposition or Property Loss Event which are not required to be used
prior to such time to prepay Term Loans or reinvested pursuant to the Term Loan
Agreement and which are not used for purposes of clause (l) below (with the fair
market value of each Investment being measured at the time made and without
giving effect to subsequent changes in value);

 

-31-



--------------------------------------------------------------------------------

(b) any Investment in cash and Cash Equivalents or Investment Grade Securities;

(c) any Investment by the Borrower or any of its Restricted Subsidiaries in a
Person that is engaged in a Similar Business if as a result of such Investment:

(i) such Person becomes a Loan Party; or

(ii) such Person, in one transaction or a series of related transactions, is
merged or consolidated with or into, or transfers or conveys substantially all
of its assets to, or is liquidated into, a Loan Party,

and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;

(d) any Investment in securities or other assets not constituting cash, Cash
Equivalents or Investment Grade Securities and received in connection with a
Disposition made pursuant to Section 6.05;

(e) any Investment existing on the Closing Date or made pursuant to binding
commitments in effect on the Closing Date, or an Investment consisting of any
extension, modification or renewal of any Investment existing on the Closing
Date, in each case, if greater than $10,000,000 as listed on Schedule 1.01(e);
provided that the amount of any such Investment may be increased (i) as required
by the terms of such Investment as in existence on the Closing Date or (ii) as
otherwise permitted under this Agreement;

(f) any Investment acquired by the Borrower or any of its Restricted
Subsidiaries:

(i) in exchange for any other Investment or accounts receivable held by the
Borrower or any such Restricted Subsidiary in connection with or as a result of
a bankruptcy workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable; or

(ii) as a result of a foreclosure by the Borrower or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;

(g) Hedging Obligations permitted under Section 6.01(b)(ix);

(h) Investments the payment for which consists of Equity Interests (exclusive of
Disqualified Stock) of the Borrower or any of its direct or indirect parent
companies;

(i) Indebtedness permitted under Section 6.01;

(j) any transaction to the extent it constitutes an Investment that is permitted
and made in accordance with Section 6.06 (except transactions described in
clauses (c)(ix), (x) and (xiii) thereof);

(k) Investments consisting of purchases and acquisitions of inventory, supplies,
material or equipment;

(l) additional Investments having an aggregate fair market value, taken together
with all other Investments made pursuant to this clause (l) that are at the time
outstanding (without giving effect to the sale of an Unrestricted Subsidiary to
the extent the proceeds of such sale do not consist of cash or marketable
securities), not to exceed the sum of (A) the greater of $150,000,000 or 2% of
Total Assets at the time of such Investment, plus (B) the Net Cash Proceeds from
any Disposition or Property Loss Event which are not required to be used prior
to such time to prepay Term Loans or reinvested pursuant to the

 

-32-



--------------------------------------------------------------------------------

Term Loan Agreement and which are not used for purposes of clause (a) above, so
long as immediately after giving effect to such Investment and any related
Borrowings, Excess Cash Availability would exceed $150,000,000; provided
however, the fair market value of Investments in Unrestricted Subsidiaries made
pursuant to this clause (l) shall not exceed the greater of $50,000,000 or 1% of
Total Assets (with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value);

(m) Investments relating to a Receivables Subsidiary that, in the reasonable,
good faith determination of the Borrower, are necessary or advisable to effect
any Receivables Facility;

(n) advances to, or guarantees of Indebtedness of, directors, employees,
officers and consultants not in excess of $15,000,000 outstanding at any one
time, in the aggregate;

(o) loans and advances to officers, directors and employees for moving or
relocation expenses and other similar expenses, in each case incurred in the
ordinary course of business or to fund such Person’s purchase of Equity
Interests of the Borrower or any direct or indirect parent company thereof;

(p) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(q) additional Investments in joint ventures in an aggregate amount not to
exceed $25,000,000 at any time outstanding;

(r) loans and advances relating to indemnification or reimbursement of any
officers, directors or employees in respect of liabilities relating to their
serving in any such capacity or as otherwise specified in Section 6.06;

(s) Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business;

(t) Investments in industrial development or revenue bonds or similar
obligations secured by assets leased to and operated by the Borrower or any of
its subsidiaries that were issued in connection with the financing of such
assets, so long as the Borrower or any such subsidiary may obtain title to such
assets at any time by optionally canceling such bonds or obligations, paying a
nominal fee and terminating such financing transaction;

(u) deposits made by the Borrower and Foreign Subsidiaries in Cash Pooling
Arrangements; and

(v) extensions of trade credit in the ordinary course of business.

“Permitted Investors” shall mean any or all of (a) the Sponsor, (b) any Person
who is an officer or otherwise a member of management of the Parent or any of
its subsidiaries on or after the Original Closing Date, (c) any Related Entity
of any of the foregoing Persons, and (d) any “group” (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision) of which any of the foregoing are members; provided that in the case
of such “group” and without giving effect to the existence of such “group” or
any other “group,” such Persons specified in clauses (a), (b), or (c) above
(subject, in the case of officers, to the foregoing limitation), collectively,
have beneficial ownership, directly or indirectly, of more than 50% of the total
voting power of the voting stock of the Parent or any of its direct or indirect
parent entities held by such “group”; provided, further, that in no event shall
the Sponsor own a lesser percentage of voting stock than any other person or
group referred to in clauses (b), (c) or (d).

 

-33-



--------------------------------------------------------------------------------

“Permitted Liens” shall mean, with respect to any Person:

(a) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case incurred in the ordinary course of business;

(b) Liens imposed by law, such as landlords’, carriers’, warehousemen’s and
mechanics’ Liens, in each case for sums not yet overdue for a period of more
than 60 days or being contested in good faith by appropriate proceedings or
other Liens arising out of judgments or awards against such Person with respect
to which such Person shall then be proceeding with an appeal or other
proceedings for review if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP;

(c) Liens for taxes, assessments or other governmental charges not yet overdue
for a period of more than 45 days or subject to penalties for nonpayment or
which are being contested in good faith by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of such Person in accordance with GAAP;

(d) Liens in favor of the issuer of stay, customs, appeal, performance and
surety bonds or bid bonds or with respect to other regulatory requirements or
letters of credit issued pursuant to the request of and for the account of such
Person in the ordinary course of its business;

(e) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

(f) Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.01(b)(iv), (xiii), (xviii), (xxii) and (xxvi); provided, that Liens
securing Indebtedness permitted to be incurred pursuant to clause (xviii) shall
extend only to the assets of Foreign Subsidiaries and Liens securing
indebtedness permitted to be incurred pursuant to paragraph (b)(iv) and
(xiii) are solely on the assets financed, purchased, constructed, improved,
acquired or assets of the acquired entity, as the case may be, and such Liens
attach concurrently with or, in the case of paragraph (b)(iv), within 270 days
after the purchase, construction, improvement or acquisition of such assets;

(g) Liens existing on the Closing Date and described in all material respects on
Schedule 6.02;

(h) Liens on property or shares of stock of a Person at the time such Person
becomes a Subsidiary; provided, however, such Liens are not created or incurred
in connection with, or in contemplation of, such other Person becoming such a
Subsidiary; provided, further, that such Liens may not extend to any other
property owned by the Borrower or any of its Restricted Subsidiaries;

(i) Liens on property at the time the Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Borrower or any of its Restricted Subsidiaries;
provided, however, that such Liens are not created or incurred in connection
with, or in contemplation of, such acquisition; provided, further, that the
Liens may not extend to any other property owned by the Borrower or any of its
Restricted Subsidiaries;

 

-34-



--------------------------------------------------------------------------------

(j) Liens securing Indebtedness or other obligations of the Borrower or a
Restricted Subsidiary owing to the Borrower or another Restricted Subsidiary
permitted to be incurred in accordance with Section 6.01(b)(vii);

(k) Liens securing Hedging Obligations so long as, in the case of Hedging
Obligations related to interest, the related Indebtedness is secured by a Lien
on the same property securing such Hedging Obligations;

(l) Liens on cash securing amounts not to exceed $50,000,000 belonging to and
owed to leasing partners in connection with Bundled Solutions in the ordinary
course of business;

(m) leases, subleases, licenses or sublicenses or operating agreements
(including licenses and sublicenses of intellectual property) granted to others
by the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business which do not materially interfere with the ordinary conduct of the
business of the Borrower or any of its Restricted Subsidiaries or which do not
by their own terms secure any Indebtedness;

(n) Liens arising from UCC financing statement filings regarding operating
leases entered into by the Borrower and its Restricted Subsidiaries in the
ordinary course of business;

(o) Liens in favor of the Borrower or any Restricted Guarantor;

(p) Liens on equipment of the Borrower or any of its Restricted Subsidiaries
granted in the ordinary course of business to the Borrower’s or such Restricted
Subsidiary’s clients or customers at which such inventory or equipment is
located;

(q) Liens on accounts receivable and related assets incurred in connection with
a Receivables Facility;

(r) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness permitted by
Section 6.01 and secured by any Lien referred to in the foregoing clauses (f),
(g), (h) and (i); provided, however, that (i) such new Lien shall be limited to
all or part of the same property that secured the original Lien (plus
improvements on such property), and (ii) the Indebtedness secured by such Lien
at such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (f), (g), (h) and (i) at the time the
original Lien became a Permitted Lien hereunder, and (B) an amount necessary to
pay any fees and expenses, including premiums, related to such refinancing,
refunding, extension, renewal or replacement;

(s) pledges or deposits made in the ordinary course of business to secure
liability to insurance carriers and Liens on insurance policies and the proceeds
thereof (whether accrued or not), rights or claims against an insurer or other
similar asset securing insurance premium financings permitted under
Section 6.01(b)(xxiv);

(t) Liens securing judgments for the payment of money not constituting an Event
of Default so long as such Liens are adequately bonded and any appropriate legal
proceedings that may have been duly initiated for the review of such judgment
have not been finally terminated or the period within which such proceedings may
be initiated has not expired;

(u) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

 

-35-



--------------------------------------------------------------------------------

(v) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business, and (iii) in favor of banking institutions arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;

(w) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.01; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

(x) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(y) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(z) Liens securing the Obligations and the Secured Obligations;

(aa) Liens on cash deposits of the Borrower and Foreign Subsidiaries subject to
a Cash Pooling Arrangement or otherwise over bank accounts of the Borrower and
Foreign Subsidiaries maintained as part of the Cash Pooling Arrangement, in each
case securing liabilities for overdrafts of the Borrower and Foreign
Subsidiaries participating in such Cash Pooling Arrangements;

(bb) any encumbrance or retention (including put and call agreements and rights
of first refusal) with respect to the Equity Interests of any joint venture or
similar arrangement pursuant to the joint venture or similar agreement with
respect to such joint venture or similar arrangement; provided that no such
encumbrance or restriction affects in any way the ability of the Borrower or any
Restricted Subsidiary to comply with Section 5.09;

(cc) Liens on property subject to Sale and Lease-Back Transactions permitted
hereunder and general intangibles related thereto;

(dd) Liens consisting of contractual restrictions of the type described in the
definition of Restricted Cash;

(ee) other Liens securing obligations incurred in the ordinary course of
business which obligations do not exceed $100,000,000 at any one time
outstanding;

(ff) Permitted Inventory Financing Liens; and

(gg) Permitted Term Loan Liens;

provided, that notwithstanding the foregoing, none of the Liens permitted
pursuant to this Agreement may at any time attach to any Loan Party’s
(1) Accounts, other than (A) those permitted under clauses (b), (c), (t) and
(z) of this definition, (B) subject to the terms of the Term Loan Intercreditor
Agreement, those permitted under clause (gg) above, and (C) those permitted
under clause (ff) above and (2) Inventory, other than those (A) permitted under
clauses (b), (c), (t), (u) and (z) of this definition, (B) subject to the terms
of the Term Loan Intercreditor Agreement, those permitted under clause (gg)
above and (C) those permitted under clause (ff) above.

 

-36-



--------------------------------------------------------------------------------

“Permitted Term Loan Liens” shall mean Liens subject to the Term Loan
Intercreditor Agreement securing Term Loan Obligations.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Platform” shall have the meaning assigned to such term in Section 5.04.

“Preferred Stock” shall mean any Equity Interest with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up.

“Prepayment Asset Sale” shall mean any Disposition, to the extent that (a) the
aggregate Net Cash Proceeds of all such Dispositions, together with all Property
Loss Events without giving effect to the dollar thresholds in the definition
thereof, during any fiscal year exceed $25,000,000 and (b) the aggregate Net
Cash Proceeds of all such Dispositions, together with all Property Loss Events
without giving effect to the dollar thresholds in the definition thereof, during
any five fiscal year period exceed $50,000,000; provided, however, that the term
“Prepayment Asset Sale” shall not include any transaction permitted (or not
expressly prohibited) by Section 6.05 (other than transactions consummated in
reliance on Section 6.05(o), (p) and (q)).

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMCB as its prime rate at its offices at 383 Madison Avenue in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Property Loss Event” shall mean any event that gives rise to the receipt by the
Borrower or any of its Restricted Subsidiaries of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property; provided, however, for purposes of determining whether
a prepayment under Section 2.13(a) would be required, a Property Loss Event
shall be deemed to have occurred only to the extent that the aggregate Net Cash
Proceeds (a) of all such events, together with all Dispositions that constitute
Prepayment Asset Sales without giving effect to the dollar thresholds in the
definition thereof, during any fiscal year exceed $25,000,000 and (b) of all
such events, together with all Dispositions that constitute Prepayment Asset
Sales without giving effect to the dollar thresholds in the definition thereof,
during any five-fiscal year period exceed $50,000,000.

“Protective Advance” has the meaning assigned to such term in Section 2.25.

“Pro Rata Percentage” shall mean, with respect to any Lender, with respect to
Revolving Loans, LC Exposure, Swingline Loans or Floorplan Loans, a percentage
equal to a fraction the numerator of which is such Lender’s Revolving Commitment
and the denominator of which is the aggregate Revolving Commitments of all
Revolving Lenders (if the Revolving Commitments have terminated or expired, the
Pro Rata Percentages shall be determined based upon such Lender’s share of the
aggregate Revolving Exposure at that time).

“Public Lender” shall have the meaning assigned to such term in Section 5.04.

“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.

“Qualified ECP Guarantor” means, in respect of any Hedging Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Hedging Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

-37-



--------------------------------------------------------------------------------

“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business; provided that the fair
market value of any such assets or Capital Stock shall be determined by the
Borrower reasonably and in good faith.

“Rating Agencies” shall mean Moody’s and S&P.

“Receivables Facility” shall mean any of one or more receivables financing
facilities as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, the obligations of which are non-recourse (except
for customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the Borrower or any of its Restricted
Subsidiaries (other than a Receivables Subsidiary) pursuant to which any
Restricted Subsidiary that is not a Restricted Guarantor sells its accounts
receivable to either (A) a Person that is not a Restricted Subsidiary or (B) a
Receivables Subsidiary that in turn sells its accounts receivable to a Person
that is not a Restricted Subsidiary.

“Receivables Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any accounts receivable or participation
interest therein issued or sold in connection with, and other fees paid to a
Person that is not a Restricted Subsidiary in connection with, any Receivables
Facility.

“Receivables Subsidiary” shall mean any subsidiary formed for the purpose of,
and that solely engages only in one or more Receivables Facilities and other
activities reasonably related thereto.

“Refinancing Indebtedness” shall have the meaning assigned to such term in
Section 6.01(b)(xii).

“Refunding Capital Stock” shall have the meaning assigned to such term in
Section 6.03(b)(ii).

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Regulation T” shall mean Regulation T of the Board and all official rulings and
interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board and all official rulings and
interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board and all official rulings and
interpretations thereunder or thereof.

“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by the Borrower or a Restricted Subsidiary in exchange for assets
transferred by the Borrower or a Restricted Subsidiary shall not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person, such Person would become a Restricted
Subsidiary.

“Related Entity” shall mean (a) with respect to Madison Dearborn Partners, LLC
and Providence Equity Partners, (i) any investment fund controlled by or under
common control with Madison Dearborn Partners, LLC or Providence Equity
Partners, any officer, director or person performing an equivalent function of
the foregoing persons, or any entity controlled by any of the foregoing Persons
and (ii) any spouse or lineal descendant (including by adoption and
stepchildren) of the officers and directors referred to clause (a)(i); and
(b) with respect to any officer of the Borrower or its subsidiaries, (i) any
spouse or lineal descendant (including by adoption and stepchildren) of the
officer and (ii) any trust, corporation or partnership or other entity, in each
case to the extent not an operating company, of which an 80% or more controlling
interest is held by the beneficiaries, stockholders, partners or owners who are
the officer, any of the persons described in clause (b)(i) above or any
combination of these identified relationships.

 

-38-



--------------------------------------------------------------------------------

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans or similar extensions
of credit, any other fund that invests in bank loans or similar extensions of
credit and is managed or advised by the same investment advisor as such Lender
or by an Affiliate of such investment advisor.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, trustees,
agents and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment.

“Relevant Period” shall have the meaning assigned to such term in Section 6.11.

“Report” shall mean reports prepared by the Administrative Agent or another
Person showing the results of appraisals, field examinations or audits
pertaining to the Borrower’s and the applicable Subsidiary Guarantor’s assets
from information furnished by or on behalf of the Borrower or such Subsidiary
Guarantor, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may (or shall, if required hereunder)
be distributed to the Lenders by the Administrative Agent.

“Required Lenders” shall mean, at any time, Lenders (other than Defaulting
Lenders) having Revolving Exposure and unused Commitments representing more than
50% of the sum of the total Revolving Exposure and unused Commitments at such
time.

“Reserves” shall mean all (if any) Availability Reserves, Accounts Reserves,
Inventory Reserves, and Bank Product Reserves; provided that the imposition of
any Reserve following the Closing Date shall not take effect with respect to the
Borrowing Base until three (3) Business Days after notice has been sent by the
Administrative Agent to the Borrower of the Majority Agents’ intention to impose
such Reserve.

“Responsible Officer” of any Person shall mean any Financial Officer or any
executive vice president, senior vice president, vice president, secretary or
assistant secretary of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement and, as to any document delivered on the Closing Date,
any secretary or assistant secretary of such Person.

“Restricted Cash” shall mean cash and Cash Equivalents held by the Borrower and
its Restricted Subsidiaries that are contractually restricted from being
distributed to the Borrower or that are classified as “restricted cash” on the
consolidated balance sheet of the Borrower prepared in accordance with GAAP.

“Restricted Guarantor” shall mean a Guarantor that is a Restricted Subsidiary.

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

“Restricted Payment” shall mean:

(a) the declaration or payment of any dividend or the making of any payment or
distribution on account of the Borrower’s or any Restricted Subsidiary’s Equity
Interests, including any dividend or distribution payable in connection with any
merger or consolidation other than:

(i) dividends or distributions payable solely in Equity Interests (other than
Disqualified Stock) of the Borrower; or

(ii) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary other than a Wholly-Owned
Subsidiary, the Borrower or a Restricted Subsidiary receives at least its pro
rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities;

 

-39-



--------------------------------------------------------------------------------

(b) the purchase, redemption, defeasance or other acquisition or retirement for
value of any Equity Interests of the Borrower or any direct or indirect parent
of the Borrower, including in connection with any merger or consolidation;

(c) the making of any principal payment on, or redemption, repurchase,
defeasance or other acquisition or retirement for value in each case, prior to
any scheduled repayment, sinking fund payment or maturity, of any Specified
Senior Indebtedness or any Subordinated Indebtedness other than:

(i) Indebtedness permitted under Section 6.01(b)(vii); or

(ii) the purchase, repurchase or other acquisition of any Specified Senior
Indebtedness or Subordinated Indebtedness purchased in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within one year (or, in the case of the Specified Senior
Indebtedness, 9 months) of the date of purchase, repurchase or acquisition; or

(d) the making of any Restricted Investment.

“Restricted Subsidiary” shall mean, at any time, each direct and indirect
subsidiary of the Borrower (including any Foreign Subsidiary) that is not then
an Unrestricted Subsidiary; provided, however, that upon the occurrence of an
Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
Subsidiary shall be included in the definition of “Restricted Subsidiary”.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans, to acquire participations in
Letters of Credit and Swingline Loans hereunder and to pay Floorplan Loan
Payment Obligations, expressed as an amount representing the maximum possible
aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.24 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable. The initial aggregate amount of the Lenders’ Revolving Commitments
is $1,250,000,000.

“Revolving Commitment Increase” shall have the meaning assigned to such term in
Section 2.24(a).

“Revolving Commitment Increase Closing Date” shall have the meaning assigned to
such term in Section 2.24(b).

“Revolving Commitment Utilization” shall mean, for any day, the percentage
equivalent to a fraction, (a) the numerator of which is the Revolving Exposure
of all Revolving Lenders on such day and (b) the denominator of which is the
aggregate amount of Revolving Commitments on such day.

“Revolving Exposure” shall mean, with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Floorplan Loan Exposure and an amount equal to its Pro Rata
Percentage of the aggregate principal amount of Swingline Loans and Protective
Advances outstanding at such time.

“Revolving Facility Primary Collateral” shall have the meaning assigned to such
term in the Term Loan Intercreditor Agreement.

“Revolving Lender” shall mean, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

 

-40-



--------------------------------------------------------------------------------

“Revolving Loan” shall mean a Loan made pursuant to Section 2.01.

“S&P” shall mean Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sale and Lease-Back Transaction” shall mean any arrangement providing for the
leasing by the Borrower or any of its Restricted Subsidiaries of any real or
tangible personal property, which property has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to a third Person in
contemplation of such leasing.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC “ shall mean the U.S. Securities and Exchange Commission.

“Section 5.04 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Sections 5.04(a) and (b).

“Secured Indebtedness” shall mean any Indebtedness of the Borrower or any of its
Restricted Subsidiaries secured by a Lien.

“Secured Obligations” shall mean all Obligations, together with all (i) Banking
Services Obligations and (ii) Hedging Obligations owing to one or more Lenders
or their respective Affiliates (whether absolute or contingent); provided that
such Lender (other than JPMCB) or its Affiliate, as the case may be, shall have
complied with the provisions of Section 2.28 with respect to such Banking
Services Obligations and/or Hedging Obligations; provided, however, that no
obligations of the Loan Parties to the Floorplan Funding Agent in respect of the
unpaid principal amount of Floorplan Loans shall be Secured Obligations.
Notwithstanding the foregoing, the definition of “Secured Obligations” shall not
create any guarantee by any Guarantor of (or grant of security interest by any
Guarantor to support, as applicable) any Excluded Swap Obligations of such
Guarantor for purposes of determining any Secured Obligations of any Guarantor.

“Secured Parties” shall mean the “Secured Parties” as defined in the Guarantee
and Collateral Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement, the Intellectual Property Security Agreements, the Perfection
Certificate, the Term Loan Intercreditor Agreement, the Inventory Financing
Intercreditor Agreements, any bailee, landlord or mortgagee waiver, any blocked
account or control agreement, and each of the other instruments and documents
executed and delivered with respect to the Collateral pursuant to the Original
Credit Agreement or pursuant to Section 5.09, or 5.10.

“Senior Notes” shall mean up to $1,280,000,000 aggregate principal amount of
8.5% Senior Notes due 2019 issued pursuant to an indenture dated as of April 13,
2011.

 

-41-



--------------------------------------------------------------------------------

“Senior Secured Notes” shall have the meaning assigned to such term in
Section 6.01(b)(xxi).

“Similar Business” shall mean any business and any services, activities or
businesses incidental, or directly related or similar to, or complementary to
any line of business engaged in by the Company and its subsidiaries on the
Closing Date or any business activity that is a reasonable extension,
development or expansion thereof or ancillary thereto.

“Solvent” shall mean, with respect to any Person, (a) on a going concern basis
the consolidated fair value of the assets of such Person and its subsidiaries,
at a fair valuation, will exceed their consolidated debts and liabilities,
subordinated, contingent or otherwise; (b) the consolidated present fair
saleable value of the property of such Person and its subsidiaries will be
greater than the amount that will be required to pay the probable liability of
their consolidated debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) such Person and its subsidiaries will be able to pay their consolidated
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) such Person and its
subsidiaries, taken as a whole, will not have unreasonably small capital with
which to conduct the business in which they are engaged. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

“Specified Default” shall have the meaning assigned to such term in
Section 2.13(a).

“Specified Equity Contribution” shall have the meaning assigned to such term in
Section 7.02.

“Specified Senior Indebtedness” shall mean the Senior Notes.

“Specified Senior Indebtedness Documentation” shall mean any credit agreement,
indenture and/or other agreement governing the Specified Senior Indebtedness and
all documentation delivered pursuant thereto.

“Sponsor” shall mean Madison Dearborn Partners, LLC and Providence Equity
Partners and each of their respective Affiliates but not including, however, any
operating portfolio companies of any of the foregoing.

“Sponsor Management Agreement” shall mean the management agreement between
certain management companies associated with the Sponsor and the Borrower and
any direct or indirect parent company as in effect on the Original Closing Date.

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subject Debt” shall mean any Senior Notes and any Term Loans (in each case,
including any Refinancing Indebtedness in respect thereof permitted pursuant to
Section 6.01).

“Subordinated Indebtedness” shall mean any Indebtedness of the Borrower and the
Guarantors which is by its terms subordinated in right of payment to the
Obligations of the Borrower or such Guarantor, as applicable.

 

-42-



--------------------------------------------------------------------------------

“Subsidiary” or “subsidiary” shall mean, with respect to any Person (herein
referred to as the “parent”), any corporation, partnership, limited liability
company, association or other business entity of which securities or other
ownership interests representing more than 50% of the ordinary voting power or
more than 50% of the general partnership interests are, at the time any
determination is being made, owned or held by the parent, one or more
subsidiaries of the parent or a combination thereof. Unless otherwise specified,
“Subsidiary” and “subsidiary” shall mean any subsidiary of the Borrower.

“Subsidiary Guarantor” shall mean each subsidiary listed on Schedule 1.01(a),
and each other subsidiary that is or becomes a party to the Guarantee and
Collateral Agreement pursuant to Section 5.09 or otherwise, excluding (a) any
Excluded Subsidiary and (b) any Foreign Subsidiary.

“Successor Company” shall have the meaning assigned to such term in
Section 6.04(a)(i).

“Successor Person” shall have the meaning assigned to such term in
Section 6.04(c)(i).

“Supermajority Lenders” shall mean, at any time, Lenders having Revolving
Exposure and unused Revolving Commitments representing at least 66.67% of the
sum of the total Revolving Exposure and unused Revolving Commitments at such
time.

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any material exterior construction on the site of such Mortgaged
Property or any material easement, right of way or other interest in the
Mortgaged Property has been granted or become effective through operation of law
or otherwise with respect to such Mortgaged Property which, in either case, can
be depicted on a survey, in which events, as applicable, such survey shall be
dated (or redated) within a reasonable period after the completion of such
construction or if such construction shall not have been completed as of such
date of delivery, not earlier than 20 days prior to such date of delivery, or
after the grant or effectiveness of any such easement, right of way or other
interest in the Mortgaged Property, (iii) certified by the surveyor (in a manner
reasonably acceptable to the Administrative Agent) to the Administrative Agent
and the Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association as such requirements are in
effect on the date of preparation of such survey and (v) sufficient for the
Title Company to remove all standard survey exceptions from the title insurance
policy (or commitment) relating to such Mortgaged Property and issue the
endorsements of the type required by Section 5.10 or (b) otherwise reasonably
acceptable to the Administrative Agent.

“Swingline Lender” shall mean JPMCB, in its capacity as lender of Swingline
Loans hereunder.

“Swingline Loan” shall mean a Loan made pursuant to Section 2.22.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority.

“Term Loans” shall mean term loans made available to the Borrower pursuant to
the Term Loan Agreement.

“Term Loan Documents” shall mean the “Loan Documents” under and as defined in
the Term Loan Agreement.

“Term Loan Agreement” shall mean that certain Term Loan Agreement, dated as of
April 29, 2013, among the Borrower, Barclays Bank PLC, as the administrative
agent and the collateral agent, and the Lenders (as defined therein), as
amended, restated, amended and restated, supplemented or otherwise modified
through the date hereof.

 

-43-



--------------------------------------------------------------------------------

“Term Loan Facility Primary Collateral” shall have the meaning assigned to such
term in the Term Loan Intercreditor Agreement

“Term Loan Intercreditor Agreement” shall mean the Intercreditor Agreement,
substantially in the form of Exhibit H hereto, with such changes thereto and
with the addition of such parties thereto as the parties thereto may mutually
agree, as the same may be amended, restated or otherwise modified from time to
time.

“Term Loan Obligations” shall have the meaning assigned to such term in the Term
Loan Intercreditor Agreement.

“Termination Date” shall mean the date upon which all Commitments have
terminated, no Floorplan Open Approvals, Floorplan Loan Payment Obligations or
Letters of Credit are outstanding (or if Floorplan Loan Payment Obligations or
Letters of Credit remain outstanding, as to which the Administrative Agent has
been furnished a cash deposit or a back up standby letter of credit in
accordance with the terms of this Agreement), and the Loans, Floorplan Loan
Exposure and L/C Exposure, together with all interest, Fees and other
non-contingent Secured Obligations, have been paid in full in cash.

“Title Company” shall mean any title insurance company as shall be retained by
the Borrower and reasonably acceptable to the Administrative Agent.

“Total Assets” shall mean total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis prepared in accordance with GAAP, shown on
the most recent balance sheet of the Borrower and its Restricted Subsidiaries as
may be expressly stated.

“Transaction Expenses” shall mean any fees, costs or expenses incurred or paid
by the Sponsor, the Borrower (or any direct or indirect parent of the Borrower)
or any of its subsidiaries in connection with the Transactions (including
expenses in connection with hedging transaction), the Sponsor Management
Agreement, this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby.

“Transactions” shall mean, collectively, (a) the execution of this Agreement,
(b) the funding of the Loans and the issuance of the Letters of Credit and the
other transactions contemplated by this Agreement and the other Loan Documents
and (c) the payment of Transaction Expenses.

“Treasury Capital Stock” shall have the meaning set forth in
Section 6.03(b)(ii).

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in any applicable jurisdiction from time to time.

“Unrestricted Subsidiary” shall mean:

(a) any subsidiary of the Borrower which at the time of determination is an
Unrestricted Subsidiary (as designated by the Borrower, as provided in
Section 5.11); and

(b) any subsidiary of an Unrestricted Subsidiary.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

-44-



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness, Disqualified Stock or Preferred Stock, as the case may be, at any
date, the quotient obtained by dividing:

(a) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment; by

(b) the sum of all such payments.

“Wholly-Owned Subsidiary” of any Person shall mean a subsidiary of such Person,
100% of the Equity Interests of which (other than directors’ qualifying shares)
shall be owned by such Person or by one or more Wholly-Owned Subsidiaries of
such Person.

“Valuation Reserves” shall mean reserves against Eligible Inventory equal to the
sum of the following:

(a) a reserve determined by the Majority Agents in their Permitted Discretion
for Inventory the standard cost of which is higher than the actual vendor cost;

(b) a reserve determined by the Majority Agents in their Permitted Discretion
for Inventory the standard cost of which does not reflect vendor rebates for
such Inventory;

(c) a reserve determined by the Majority Agents in their Permitted Discretion
for Inventory the standard cost of which does not reflect earned advertising
incentives;

(d) a reserve determined by the Majority Agents in their Permitted Discretion
for slow moving Inventory in an amount of up to 25% of the aggregate value of
all Inventory that has been on hand for more than 90 days; and

(e) a reserve for inventory shrinkage determined by the Majority Agents in their
Permitted Discretion utilizing the Borrower’s historical shrink experience.

“WFCF” shall have the meaning assigned to such term in the preamble.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. The words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement unless the context shall otherwise require. All
references herein to Articles, Sections, paragraphs, clauses, subclauses,
Exhibits and Schedules shall be deemed references to Articles, Sections,
paragraphs, clauses and subclauses of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, the Fixed Charge Coverage Ratio (and the financial
definitions used therein) shall be construed in accordance with GAAP, as in
effect on the Closing Date; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend the Fixed Charge Coverage
Ratio or any financial definition used therein to implement the effect of any
change in GAAP or the application thereof occurring after the Closing Date on
the operation thereof (or if the Administrative Agent notifies the Borrower that
the Required Lenders wish to amend the Fixed

 

-45-



--------------------------------------------------------------------------------

Charge Coverage Ratio or any financial definition used therein for such
purpose), then the Borrower and the Administrative Agent shall negotiate in good
faith to amend the Fixed Charge Coverage Ratio or the definitions used therein
(subject to the approval of the Required Lenders) to preserve the original
intent thereof in light of such changes in GAAP; provided that all
determinations made pursuant to the Fixed Charge Coverage Ratio or any financial
definition used therein shall be determined on the basis of GAAP as applied and
in effect immediately before the relevant change in GAAP or the application
thereof became effective, until the Fixed Charge Coverage Ratio or such
financial definition is amended; provided, further, that, if at any time after
the Closing Date, any obligations of the Borrower or any of the Restricted
Subsidiaries that would not have constituted Indebtedness as of the Closing Date
are recharacterized as Indebtedness in accordance with any relevant changes in
GAAP, such recharacterized obligations shall not be considered Indebtedness for
all purposes hereunder. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, as in effect from time to time.

SECTION 1.03. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.04. Rounding. The calculation of any financial ratios under this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-down if there is no nearest number).

SECTION 1.05. References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) all references to documents, instruments and other
agreements (including the Loan Documents and organizational documents) shall be
deemed to include all subsequent amendments, restatements, amendments and
restatements, supplements and other modifications thereto, but only to the
extent that such amendments, restatements, amendments and restatements,
supplements and other modifications are not prohibited by any Loan Document and
(b) references to any law, statute, rule or regulation shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law.

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day and such extension of time shall be reflected in computing interest or fees,
as the case may be; provided that with respect to any payment of interest on or
principal of Eurodollar Loans, if such extension would cause any such payment to
be made in the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.

SECTION 1.08. Pro Forma Calculations.

(a) The Fixed Charge Coverage Ratio for any four-quarter reference period shall
be calculated on a Pro Forma Basis (as defined below) assuming that all
acquisitions, dispositions, mergers, amalgamations or consolidations, in each
case with respect to an operating unit of a business, made during such
four-quarter reference period (including the incurrence, redemption, retirement
or extinguishment of any Indebtedness, or the issuance or redemption of
Disqualified Stock or Preferred Stock, in connection with any such transaction)
had occurred on the first day of the four-quarter reference period. If during
such period any Person that subsequently became a Restricted Subsidiary or was
merged with or into the Borrower or any of its Restricted Subsidiaries during
such period shall have made any acquisition, disposition, merger, amalgamation
or consolidation, in each case with respect to an operating unit of a business,
that would have required adjustment pursuant to this definition, then such ratio
shall be calculated on a Pro Forma Basis for such period as if such acquisition,
disposition, merger or consolidation had occurred at the beginning of the
applicable four-quarter period.

 

-46-



--------------------------------------------------------------------------------

(b) Interest on a Capitalized Lease Obligation shall be deemed to accrue at the
interest rate reasonably determined by a responsible financial or accounting
officer of the Borrower to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a Pro Forma Basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Borrower may
designate.

(c) For purposes of this Section 1.08, “Pro Forma Basis” shall mean on a basis
in accordance with GAAP and, to the extent applicable, reasonable assumptions
that are specified in detail in the relevant Officer’s Certificate or other
document provided to the Administrative Agent in accordance with Regulation S-X
of the Securities Act.

SECTION 1.09. Leases. Notwithstanding anything herein to the contrary, all
leases of equipment (whether operating or Capitalized Lease Obligations) entered
into by the Borrower and its Subsidiaries in connection with Bundled Solutions
shall be disregarded with respect to any calculation involving leases to the
extent such leases are assigned to a Bundled Solutions customer or are otherwise
supported by back-to-back leases of such equipment to a Bundled Solutions
customer, in each case in the ordinary course of business.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions herein set forth,
each Lender severally agrees to make Revolving Loans in dollars to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in (i) such Lender’s Revolving Exposure exceeding
such Lender’s Revolving Commitment or (ii) the total Revolving Exposure
exceeding the lesser of (x) the sum of the total Revolving Commitments or
(y) the Borrowing Base, subject to the Administrative Agent’s authority, in its
sole discretion, to make Protective Advances pursuant to the terms of
Section 2.25. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

SECTION 2.02. Revolving Loans and Borrowings; Funding of Borrowings.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Type made by the Lenders ratably in accordance
with their respective Commitments. Any Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.22. Any Protective Advance
shall be made in accordance with the procedures set forth in Section 2.25.

(b) Subject to Sections 2.02(e), 2.08 and 2.15, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith; provided that all Borrowings made on the Closing Date
and at all times after the Closing Date until the earlier to occur of the
completion of the primary syndication of the Loans and Commitments as determined
by the Administrative Agent and the fifteenth Business Day after the Closing
Date must be made as ABR Borrowings but may be converted into Eurodollar
Borrowings thereafter in accordance with Section 2.08. Each Swingline Loan shall
be an ABR Loan. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

-47-



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of fifteen (15) Eurodollar Borrowings
outstanding.

(d) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:30 p.m. to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders in an amount equal to such Lender’s Pro Rata
Percentage; provided that, Swingline Loans shall be made as provided in
Section 2.22. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to the
Funding Account; provided that ABR Revolving Loans made to finance the
reimbursement of (i) an LC Disbursement as provided in Section 2.23(e) shall be
remitted by the Administrative Agent to the Issuing Bank and (ii) a Protective
Advance shall be retained by the Administrative Agent.

(e) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

(f) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request
either in writing (delivered by hand or facsimile) in a form approved by the
Administrative Agent and signed by the Borrower or by telephone (a) in the case
of a Eurodollar Borrowing, not later than 12:30 p.m., three Business Days before
the date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not
later than 12:30 p.m. on the date of the proposed Borrowing; provided that any
such notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.23(e) may be given not later than
12:30 p.m. on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.01:

(i) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

 

-48-



--------------------------------------------------------------------------------

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date and (ii) to the
Administrative Agent the then unpaid amount of each Protective Advance on the
earlier of the Maturity Date and the thirtieth Business Day after such
Protective Advance is made.

(b) At all times that cash dominion is in effect pursuant to Section 6.01(b) of
the Guarantee and Collateral Agreement, on each Business Day, the Administrative
Agent shall apply all funds credited to the Collection Account the previous
Business Day (whether or not immediately available) first to prepay any
Protective Advances that may be outstanding, second to prepay the Loans
(including Swingline Loans) until paid in full and then to cash collateralize
outstanding LC Exposure and Floorplan Loan Exposure.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and, if applicable,
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note in substantially the form of Exhibit G with appropriate
insertions and deletions (each a “Note”). In such event, the Borrower shall
execute and deliver to such Lender a Note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such Note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

SECTION 2.05. Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at a per annum rate equal to
the Applicable Commitment Fee Percentage of the average daily amount of the
Available Revolving Commitment of such Lender during the period from and
including the Closing Date to but excluding the date on which the Lenders’
Revolving Commitments terminate. Accrued commitment fees shall be payable in
arrears on the last day of each March, June, September and December and on the
date on which the Revolving Commitments terminate, commencing on the first such
date to occur after the date hereof. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed.

 

-49-



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit at a per annum rate equal to the Applicable Percentage
applicable to Eurodollar Loans, on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Revolving Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Revolving Commitments and the date on which
there ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees
with respect to the issuance, amendment, cancellation, negotiation, transfer,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of each calendar quarter shall be payable on the first Business Day
following such last day, commencing on the first such date to occur after the
Closing Date; provided that all such fees shall be payable on the date on which
the Revolving Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
15 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed.

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent, including, without limitation, the fees
contemplated in the Agent Fee letter.

(d) The Administrative Agent agrees to pay to each Revolving Lender, for its own
account, for each period set forth below, a fee (the “Floorplan Loan Exposure
Fee”) in an amount equal to (i) the Applicable Floorplan Loan Exposure Fee
Percentage per annum multiplied by (ii) the product of (A) a fraction, the
numerator of which is the average daily amount of the Revolving Commitment (or,
if the Revolving Commitments have terminated, the aggregate Revolving Exposure)
of such Revolving Lender during such period and the denominator of which is
average daily amount of aggregate Revolving Commitments (or, if the Revolving
Commitments have terminated, the aggregate Revolving Exposure) of all Revolving
Lenders during such period multiplied by (B) the average daily amount of the
Floorplan Loan Exposure (but excluding that portion attributable to unreimbursed
Floorplan Loan Payments) for such period. After receipt of the corresponding fee
from the Floorplan Funding Agent, the Administrative Agent shall pay the
Floorplan Loan Exposure Fee to each Revolving Lender in arrears on (i) the first
Business Day of each calendar quarter for the preceding calendar quarter (or
portion thereof), commencing on the first such date to occur following the
Closing Date and continuing until the date upon which the Floorplan Loan
Exposure (other than unreimbursed Floorplan Loan Payments) is permanently
reduced to $0 upon or following the Termination Date, and (ii) on the date the
Floorplan Loan Exposure (other than unreimbursed Floorplan Loan Payments) is
permanently reduced to $0 upon or following the Termination Date.

SECTION 2.06. Interest on Loans.

(a) Subject to the provisions of Section 2.07, the Loans comprising each
ABR Borrowing (including each Swingline Loan) shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Percentage in effect
from time to time.

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time.

(c) Each Protective Advance shall bear interest at the Alternate Base Rate plus
the Applicable Percentage in effect from time to time plus 2%.

(d) Interest, including interest payable pursuant to Section 2.07, shall be
computed on the basis of the actual number of days elapsed over a year of 360
days (other than computations of interest for ABR Loans, which

 

-50-



--------------------------------------------------------------------------------

shall be made by the Administrative Agent on the basis of the actual number of
days elapsed over a year of 365 or 366 day, as applicable) and shall be
calculated from and including the date of the Borrowing to, but excluding, the
date of repayment thereof. Interest on each Loan shall be payable on the
Interest Payment Dates applicable to such Loan and upon termination of the
Commitments, except that (i) interest accrued pursuant to Section 2.07 shall be
payable on demand of the Required Lenders, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the end
of the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion and except as otherwise
provided in this Agreement. The applicable Alternate Base Rate or Adjusted LIBO
Rate for each Interest Period or day within an Interest Period, as the case may
be, shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.07. Default Interest. If an Event of Default under Section 7.01(b) or
(c) shall have occurred and shall be continuing, by acceleration or otherwise,
then, upon the request of the Required Lenders until the related defaulted
amount shall have been paid in full, to the extent permitted by law, such
overdue amount shall bear interest (after as well as before judgment), payable
on demand, (a) in the case of principal of a Loan, at the rate otherwise
applicable to such Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in
all other cases, at a rate per annum equal to the rate that would be applicable
to an ABR Loan plus 2.00% per annum.

SECTION 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that (i) the Administrative Agent shall have reasonably determined that deposits
in the principal amounts and denominations of the Loans comprising any Borrowing
are not generally available in the London interbank market, or that the rates at
which such deposits are being offered in the London interbank market will not
adequately and fairly reflect the cost to any Lender of making or maintaining
its Eurodollar Loan during the applicable Interest Period, or that reasonable
means do not exist for ascertaining the Adjusted LIBO Rate for such Interest
Period or (ii) the Required Lenders notify the Administrative Agent that the
Adjusted LIBO Rate for any Interest Period will not adequately reflect the cost
to the Lenders of making or maintaining such Loans for such Interest Period, the
Administrative Agent shall, as soon as practicable thereafter, give written or
fax notice of such determination to the Borrower and the Lenders. In the event
of any such determination, until the Administrative Agent shall have advised the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist (which the Administrative Agent agrees to give promptly after such
circumstances no longer exist), each affected Eurodollar Loan shall
automatically, on the last day of the current Interest Period for such Loan,
convert into an ABR Loan and the obligations of the Lenders to make Eurodollar
Loans denominated in dollars or to convert ABR Loans into Eurodollar Loans shall
be suspended until the Administrative Agent shall notify the Borrower that the
Required Lenders have determined that the circumstances causing such suspension
no longer exist. Each determination by the Administrative Agent under this
Section 2.08 shall be conclusive absent manifest error.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, all Commitments shall terminate on the Maturity Date.

(a) The Borrower may at any time terminate the Commitments upon (i) the payment
in full of all outstanding Loans together with accrued and unpaid interest
thereon and on any Letters of Credit, (ii) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Administrative Agent of a cash deposit
(or a back up standby letter of credit reasonably satisfactory to the
Administrative Agent) equal to 103% of the LC Exposure as of such date),
(iii) the furnishing to the Administrative Agent of a cash deposit (or a standby
letter of credit reasonably satisfactory to the Administrative Agent) equal to
103% of the Floorplan Loan Exposure as of such date, (iv) the payment in full of
the accrued and unpaid fees, and (v) the payment in full of all reimbursable
expenses and other Obligations (including Floorplan Loan Payments) together with
accrued and unpaid interest thereon.

(b) The Borrower may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
and (ii) the Borrower shall not reduce the Revolving Commitments if (A) after
giving effect to

 

-51-



--------------------------------------------------------------------------------

any concurrent prepayment of the Loans in accordance with Section 2.04(b), the
total Revolving Exposure would exceed the lesser of the total Revolving
Commitments and the Borrowing Base or (B) after giving effect to such reduction,
the aggregate amount of the Lenders’ Revolving Commitments is less than
$250,000,000.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) or (c) of this Section
at least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.10. Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time (subject to Section 2.02(b)) upon prior written or fax
notice to the Administrative Agent (i) not later than 12:30 p.m., one Business
Day prior to conversion, to convert any Eurodollar Borrowing into an ABR
Borrowing and (ii) not later than 12:30 p.m., three Business Days prior to
conversion or continuation, to convert any ABR Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period, subject in each case to the following:

(a) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(b) if less than all of the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(b) and 2.02(c) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(c) each conversion shall be effected by each Lender and the Administrative
Agent recording, for the account of such Lender, the Type of such Loan resulting
from such conversion and reducing the Loan (or portion thereof) of such Lender
being converted by an equivalent principal amount; accrued interest on any
Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion; and

(d) if any Eurodollar Borrowing is converted at a time other than the end of the
Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16.

Each notice pursuant to this Section 2.10 shall be irrevocable (subject to
Sections 2.08 and 2.15) and shall refer to this Agreement and specify (i) the
identity and amount of the Borrowing that the Borrower requests be converted or
continued, (ii) whether such Borrowing is to be converted to or continued as a
Eurodollar Borrowing or an ABR Borrowing, (iii) if such notice requests a
conversion, the date of such conversion (which shall be a Business Day) and
(iv) if such Borrowing is to be converted to or continued as a Eurodollar
Borrowing, the Interest Period with respect thereto. If no Interest Period is
specified in any such notice with respect to any conversion to or continuation
as a Eurodollar Borrowing, the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. The Administrative Agent shall advise
the Lenders of any notice given pursuant to this Section 2.10 and of each
Lender’s portion of any converted or continued Borrowing. If the Borrower shall
not have given notice in accordance with this Section 2.10 to continue any
Borrowing into a subsequent Interest Period (and shall not otherwise have given
notice in accordance with this Section 2.10 to convert such Borrowing), such
Borrowing shall, at the end of the Interest Period applicable thereto (unless
repaid pursuant to the terms hereof), automatically be converted into an ABR
Borrowing. This Section shall not apply to Swingline Borrowings or Protective
Advances, which shall at all times be ABR Borrowings.

SECTION 2.11. [Intentionally Reserved]

 

-52-



--------------------------------------------------------------------------------

SECTION 2.12. Optional Prepayments. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by facsimile) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 12:30 p.m. three Business Days
before the date of prepayment, or (ii) in the case of prepayment of an ABR
Revolving Borrowing, not later than 12:30 p.m. one Business Day before the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.06.

SECTION 2.13. Mandatory Prepayments.

(a) In the event and on such occasion that the total Revolving Exposure exceeds
the lesser of (i) the aggregate Revolving Commitments or (ii) the Borrowing
Base, the Borrower shall prepay the Revolving Loans, Floorplan Loan Exposure, LC
Exposure and/or Swingline Loans in an aggregate amount equal to such excess.

(b) In the event that any Borrower or any Loan Party shall receive any Net Cash
Proceeds with respect to a Disposition or Property Loss Event at any time that
cash dominion is in effect pursuant to Section 6.01(b) of the Guarantee and
Collateral Agreement, then the Borrower (or such other Loan Party) shall
immediately deposit such Net Cash Proceeds in a Collateral Deposit Account for
application to the Obligations in accordance with Section 2.04(b).

(c) All prepayments required by this Section 2.13 shall be applied first to
prepay any Protective Advances that may be outstanding and second to reduce the
outstanding principal balance of the Revolving Loans, including Swingline Loans
(without a permanent reduction of the Revolving Commitment) and to cash
collateralize outstanding LC Exposure and Floorplan Loan Exposure.

SECTION 2.14. Reserve Requirements; Change in Circumstances.

(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit, compulsory
loan insurance charge or similar requirement against assets of, deposits with or
for the account of or credit extended by any Lender or any Issuing Bank (except
any such reserve requirement which is reflected in the Adjusted LIBO Rate) or
shall impose on such Lender, such Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender, Floorplan Loan Payment Obligation or any Letter of Credit or
participation therein, and the result of any of the foregoing shall be to
increase the cost to such Lender or such Issuing Bank of making, continuing,
converting to or maintaining any Eurodollar Loan or Floorplan Loan Payment
Obligations or increase the cost to any Lender of issuing or maintaining any
Letter of Credit or purchasing or maintaining a participation therein or to
reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise) by an
amount deemed by such Lender or such Issuing Bank to be material, then the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, upon
demand such additional amount or amounts as will compensate such Lender or such
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender or any Issuing Bank shall have determined that any Change in
Law regarding capital adequacy or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or

 

-53-



--------------------------------------------------------------------------------

such Issuing Bank’s capital or on the capital of such Lender’s or such Issuing
Bank’s holding company, if any, as a consequence of this Agreement or the Loans
made, Floorplan Loan Payment Obligations paid or participations in Loans
purchased by such Lender pursuant hereto or the Letters of Credit issued by such
Issuing Bank pursuant hereto to a level below that which such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Bank’s policies and the policies of such Lender’s or such Issuing
Bank’s holding company with respect to capital adequacy and liquidity
requirements) by an amount deemed by such Lender or such Issuing Bank to be
material, then the Borrower shall pay to such Lender or such Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above shall be
delivered to the Borrower, shall describe the applicable Change in Law, the
resulting costs incurred or reduction suffered (including a calculation
thereof), certifying that such Lender is generally charging such amounts to
similarly situated borrowers and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such Issuing Bank, as applicable, the amount
shown as due on any such certificate delivered by it within 30 days after its
receipt of the same.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be under any obligation to compensate any Lender or
any Issuing Bank under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is
180 days prior to such request; provided further, that the foregoing limitation
shall not apply to any increased costs or reductions arising out of the
retroactive application of any Change in Law within such 180-day period. The
protection of this Section shall be available to each Lender and the respective
Issuing Bank regardless of any possible contention of the invalidity or
inapplicability of the Change in Law that shall have occurred or been imposed;
provided that if, after the payment of any amounts by the Borrower under this
Section, any Change in Law in respect of which a payment was made is thereafter
determined to be invalid or inapplicable to the relevant Lender or Issuing Bank,
then such Lender or Issuing Bank shall, within 30 days after such determination,
repay any amounts paid to it by the Borrower hereunder in respect of such Change
in Law.

(e) Notwithstanding anything in this Section 2.14 to the contrary, this
Section 2.14 shall not apply to any Change in Law with respect to Taxes, which
shall be governed exclusively by Section 2.20.

SECTION 2.15. Change in Legality.

(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for any Lender to make or maintain any Eurodollar Loan or
to give effect to its obligations as contemplated hereby with respect to any
Eurodollar Loan, then, by written notice to the Borrower and to the
Administrative Agent:

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and

(ii) such Lender may require that all outstanding Eurodollar Loans made by such
Lender shall be converted to ABR Loans, in which event all such Eurodollar Loans
shall be automatically converted to ABR Loans as of the effective date of such
notice as provided in paragraph (b) below.

 

-54-



--------------------------------------------------------------------------------

In the event any Lender shall exercise its rights under clause (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender or the converted Eurodollar Loans of such Lender shall instead be applied
to repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.

(b) For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower. Such Lender shall withdraw such notice promptly following any date on
which it becomes lawful for such Lender to make and maintain Eurodollar Loans or
give effect to its obligations as contemplated hereby with respect to any
Eurodollar Loan.

SECTION 2.16. Indemnity. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder other than by
operation of Section 2.08 (any of the events referred to in this clause (a)
being called a “Breakage Event”) or (b) any default in the making of any payment
or prepayment required to be made hereunder. In the case of any Breakage Event,
such loss shall include an amount equal to the excess, as reasonably determined
by such Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that
is the subject of such Breakage Event for the period from the date of such
Breakage Event to the last day of the Interest Period in effect (or that would
have been in effect) for such Loan over (ii) the amount of interest likely to be
realized by such Lender in redeploying the funds released or not utilized by
reason of such Breakage Event for such period (exclusive of any loss of
anticipated profits). A certificate of any Lender setting forth any amount or
amounts which such Lender is entitled to receive pursuant to this Section 2.16
shall be delivered to the Borrower and shall be conclusive absent manifest
error.

SECTION 2.17. Pro Rata Treatment; Intercreditor Agreements.

(a) Except as provided below in this Section 2.17 and as required under
Section 2.13, 2.14, 2.15, 2.16 or 2.20, each Revolving Borrowing, each payment
or prepayment of principal of any Revolving Borrowing, each payment of interest
on the Loans, each payment of the commitment fee under Section 2.05(a) and the
participation fee under Section 2.05(b), each reduction of the Revolving
Commitments and each conversion of any Revolving Borrowing to or continuation of
any Revolving Borrowing as a Revolving Borrowing of any Type shall be allocated
pro rata among the Lenders in accordance with their respective applicable
Revolving Commitments (or, if such Revolving Commitments shall have expired or
been terminated, in accordance with the respective principal amounts of their
respective applicable outstanding Loans). For purposes of determining the
available Revolving Commitments of the Lenders at any time, each outstanding
Swingline Loan shall be deemed to have utilized the Revolving Commitments of the
Lenders (including those Lenders which shall not have made Swingline Loans) pro
rata in accordance with such respective Revolving Commitments. In addition, in
computing such Lender’s portion of any Revolving Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Revolving Borrowing to the next higher or lower whole dollar amount.

(b) Notwithstanding anything to the contrary contained in this Agreement, any
payment or other distribution (whether from proceeds of collateral or any other
source, whether in the form of cash, securities or otherwise, and whether made
by any Loan Party or in connection with any exercise of remedies by the

 

-55-



--------------------------------------------------------------------------------

Administrative Agent or any Lender) (i) not constituting either (A) a specific
payment of principal, interest, fees or other sum payable under the Loan
Documents (which shall be applied as specified by the Borrower), (B) a mandatory
prepayment (which shall be applied in accordance with Section 2.13) or
(C) amounts to be applied from the Collection Account when cash dominion is in
effect pursuant to Section 6.01(b) of the Guarantee and Collateral Agreement
(which shall be applied in accordance with Section 2.04(b)) or (ii) made or
applied in respect of any of the Obligations during the existence of an Event of
Default under Sections 7.01(b) or (c) or during the existence of any other Event
of Default (if the Administrative Agent or the Required Lenders so direct) or
during or in connection with Insolvency Proceedings involving any Loan Party (or
any plan of liquidation, distribution or reorganization in connection
therewith), shall be made or applied, as the case may be, in the following order
of priority (with higher priority Obligations to be paid in full prior to any
payment or other distribution in respect of lower priority Obligations):
(i) first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the Issuing Banks in their
capacity as such (ratably among the Administrative Agent and the Issuing Banks
in proportion to the respective amounts described in this clause first payable
to them) (other than in connection with amounts constituting Banking Services
Obligations or Hedging Obligations); (ii) second, to payment of that portion of
the Obligations constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Lenders, including attorney fees (ratably
among such Lenders in proportion to the respective amounts described in this
clause second payable to them) (other than in connection with amounts
constituting Banking Services Obligations or Hedging Obligations); (iii) third,
to payment of that portion of the Obligations constituting accrued and unpaid
interest (including any default interest) on the Protective Advances, including
interest accruing after the filing or commencement of any Insolvency Proceedings
in respect of any Loan Party, whether or not any claim for post-filing or
post-petition interest is or would be allowed, allowable or otherwise
enforceable in any such Insolvency Proceedings; (iv) fourth, to payment of that
portion of the Obligations constituting unpaid principal of the Protective
Advances, (v) fifth, to payment of that portion of the Obligations constituting
accrued and unpaid interest (including any default interest) on the Revolving
Loans, Swingline Loans, Floorplan Loan Exposure and LC Exposure (ratably among
such Lenders in proportion to the respective amounts described in this clause
fifth payable to them), including interest accruing after the filing or
commencement of any Insolvency Proceedings in respect of any Loan Party, whether
or not any claim for post-filing or post-petition interest is or would be
allowed, allowable or otherwise enforceable in any such Insolvency Proceedings;
(vi) sixth, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Loans, Swingline Loans, unpaid LC Disbursements, LC
Exposure and Floorplan Loan Exposure (including any termination payments and any
accrued and unpaid interest thereon) (ratably among such Lenders in proportion
to the respective amounts described in this clause sixth held by them);
(vii) seventh, to the Administrative Agent for the account of the Issuing Banks,
to cash collateralize all Letters of Credit and Floorplan Loan Payment
Obligations then outstanding; (viii) eighth, to payment of any amounts owing
with respect to Banking Services Obligations and Hedging Obligations, in each
case to the extent constituting Secured Obligations; (ix) ninth, to the payment
of any other Secured Obligation due to any Agent or any Lender or any of their
respective Affiliates; and (x) last, in the case of proceeds of collateral, the
balance, if any, thereof, after all of the Secured Obligations have been paid in
full, to the Borrower or as otherwise required by Applicable Law. Each Lender
agrees that the provisions of this Section 2.17 (including the priority of the
Secured Obligations as set forth herein) constitute an intercreditor agreement
among them for value received that is independent of any value received from the
Loan Parties, and that such agreement shall be enforceable as against each
Lender, including in any Insolvency Proceedings in respect of any Loan Party, to
the same extent that such agreement is enforceable under applicable
non-bankruptcy law (including pursuant to Section 510(a) of the U.S. federal
Bankruptcy Code or any comparable provision of applicable insolvency law), and
that, if any Lender receives any payment or distribution in respect of any
Obligation (including in connection with any Insolvency Proceedings or any plan
of liquidation, distribution or reorganization therein) to which such Lender is
not entitled in accordance with the priorities set forth in this Section 2.17,
such amount shall be held in trust by such Lender for the benefit of the Person
or Persons entitled to such payment or distribution hereunder, and promptly
shall be turned over by such Lender to the Administrative Agent for distribution
to the Person or Persons entitled to such payment or distribution in accordance
with this Section 2.17. Notwithstanding anything in this Agreement or the Loan
Documents to the contrary, amounts received from any Guarantor that is not a
Qualified ECP Guarantor shall not be applied to any Excluded Swap Obligations of
such Guarantor.

(c) At the election of the Administrative Agent, (A) all payments of principal,
interest and LC Disbursements and (B) upon the occurrence and during the
continuance of an Event of Default, all payments of fees,

 

-56-



--------------------------------------------------------------------------------

premiums, reimbursable expenses (including all reimbursement for fees and
expenses pursuant to Section 9.05), and other sums payable under the Loan
Documents, may be paid from the proceeds of Borrowings made hereunder whether
made following a request by the Borrower pursuant to Section 2.03 or a deemed
request as provided in this Section or may be deducted from any deposit account
of the Borrower maintained with the Administrative Agent. The Borrower hereby
irrevocably authorizes (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans), but
such a Borrowing may only constitute a Protective Advance if it is to reimburse
costs, fees and expenses as described in Section 9.05), and that all such
Borrowings shall be deemed to have been requested pursuant to Sections 2.03,
2.22 or 2.25, as applicable and (ii) upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent to charge any
deposit account of the Borrower maintained with the Administrative Agent for
each payment of principal, interest and fees as it become due hereunder or any
other amount due under the Loan Document.

SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against either
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan, Floorplan Loan Payment or LC Disbursement as a result of which the unpaid
principal portion of its Loans, Floorplan Loan Payments and participations in LC
Disbursements shall be proportionately less than the unpaid principal portion of
the Loans, Floorplan Loan Payments and participations in LC Disbursements of any
other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans, Floorplan Loan Exposure and LC
Exposure of such other Lender, so that the aggregate unpaid principal amount of
the Loans, Floorplan Loan Exposure and LC Exposure and participations in Loans,
Floorplan Loan Exposure and LC Exposure held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all Loans, Floorplan Loan
Exposure and LC Exposure then outstanding as the principal amount of its Loans,
Floorplan Loan Exposure and LC Exposure prior to such exercise of banker’s lien,
setoff or counterclaim or other event was to the principal amount of all Loans,
Floorplan Loan Exposure and LC Exposure outstanding prior to such exercise of
banker’s lien, setoff or counterclaim or other event; provided, however, that
(i) if any such purchase or purchases or adjustments shall be made pursuant to
this Section 2.18 and the payment giving rise thereto shall thereafter be
recovered, such purchase or purchases or adjustments shall be rescinded to the
extent of such recovery and the purchase price or prices or adjustment restored
without interest and (ii) the provisions of this Section 2.18 shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant. The Borrower expressly consent to
the foregoing arrangements and agrees that any Lender holding a participation in
a Loan, Floorplan Loan Payment or LC Disbursement deemed to have been so
purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Lender by reason thereof as fully as if such Lender had made a Loan directly to
the Borrower in the amount of such participation.

SECTION 2.19. Payments. The Borrower shall make each payment required to be made
by it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 3:00 p.m. on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 383 Madison Avenue, New York, New York, except payments to be
made directly to the Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable

 

-57-



--------------------------------------------------------------------------------

for the period of such extension. All payments hereunder shall be made in
dollars. At all times that cash dominion is in effect pursuant to
Section 6.01(b) of the Guarantee and Collateral Agreement, solely for purposes
of determining the amount of Loans available for borrowing purposes, checks (in
addition to immediately available funds applied pursuant to Section 2.04(b))
from collections of items of payment and proceeds of any Collateral shall be
applied in whole or in part against the Obligations, on the Business Day of
receipt, if received prior to 3:00 p.m. on such Business Day, and otherwise on
the Business Day after receipt, in each case subject to actual collection.

SECTION 2.20. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower or
any other Loan Party hereunder or under any other Loan Document shall be made
free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided, that if any Indemnified Taxes or Other Taxes are required to be
withheld or deducted from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions or
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section 2.20) the Administrative Agent or Lender or Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) the Borrower or
such Loan Party shall make such deductions or withholdings and (iii) the
Borrower or such Loan Party shall pay the full amount deducted or withheld to
the relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 30 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower or any other Loan
Party hereunder or under any other Loan Document (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, in each case, whether or not such Indemnified Taxes
(but not Other Taxes) were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided that if, after the payment of any
amounts by the Borrower under this Section, any such Indemnified Taxes in
respect of which a payment was made are thereafter determined to have been
incorrectly or illegally imposed, then the relevant recipient of such payment
shall, within 30 days after such determination, repay any amounts paid to it by
the Borrower hereunder in respect of such Indemnified Taxes; provided, further,
that the Borrower shall not be required to indemnify the Administrative Agent or
any Lender pursuant to this Section 2.20(c) for any amounts incurred more than
six months prior to the date the Administrative Agent, such Lender or Issuing
Bank, as applicable, notifies the Borrower of its intention to claim
compensation therefor. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or an Issuing Bank, or by the
Administrative Agent on behalf of itself, a Lender or an Issuing Bank, shall be
conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Each Foreign Lender shall (a) furnish to the Borrower (with a copy to the
Administrative Agent) on or before the date it becomes a party to the Agreement
either (i) two accurate and complete originally executed copies of U.S. Internal
Revenue Service (“IRS”) Form W-8BEN (or successor form), (ii) two accurate and
complete originally executed copies of IRS Form W-8ECI (or successor form) or
(iii) two accurate and complete originally executed copies of IRS Form W-8IMY
(or successor form) together with any required attachments, certifying, in any
case, to such Foreign Lender’s legal entitlement to an exemption or reduction
from U.S. federal withholding tax with respect to all payments hereunder and
(b) provide to the Borrower (with a copy to the Administrative Agent) a new Form
W-8BEN (or successor form), Form W-8ECI (or successor form) or Form W-8IMY (or
successor form)

 

-58-



--------------------------------------------------------------------------------

together with any required attachments upon (i) the expiration or obsolescence
of any previously delivered form to reconfirm any complete exemption from, or
any entitlement to a reduction in, U.S. federal withholding tax with respect to
any payment hereunder, (ii) the occurrence of any event requiring a change in
the most recent form previously delivered by it and (iii) from time to time if
requested by the Borrower or the Administrative Agent; provided that any Foreign
Lender that is relying on the so-called “portfolio interest exemption” shall
also furnish a “Non-Bank Certificate” in the form of Exhibit E together with a
Form W-8BEN. If a payment made to a Foreign Lender would be subject to United
States federal withholding tax imposed by FATCA if such Lender fails to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Administrative Agent and the Borrower documentation, at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent, prescribed by the Internal Revenue Service
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary to demonstrate that such Lender has
complied with applicable reporting requirements of FATCA so that payments made
to such Lender hereunder would not be subject to U.S. federal withholding taxes
under FATCA, or, if necessary, to determine the amount to deduct and withhold
from such payment. Solely for purposes of this Section 2.20(e), “FATCA” shall
include any amendments made to FATCA or successors thereto after the date of
this Agreement. Notwithstanding any other provision of this paragraph, a Foreign
Lender shall not be required to deliver any form pursuant to this paragraph that
such Foreign Lender is not legally able to deliver.

(f) Any Lender or Issuing Bank that is a United States Person, as defined in
Section 7701(a)(30) of the Code, shall (unless such Lender or Issuing Bank may
be treated as an exempt recipient based on the indicators described in Treasury
Regulation Section 1.6049-4(c)(1)(ii)(A)(1)) deliver to the Borrower (with a
copy to the Administrative Agent), at the times specified in Section 2.20(e),
two accurate and complete original signed copies of IRS Form W-9, or any
successor form that such Person is entitled to provide at such time, in order to
qualify for an exemption from United States back-up withholding requirements.

(g) In the event that the Borrower is resident in or conducts business in Puerto
Rico, each Lender or Issuing Bank that is not a resident of Puerto Rico for
Puerto Rican Tax purposes shall file any certificate or document reasonably
requested by the Borrower and, when prescribed by applicable law and reasonably
requested by the Borrower, update or renew any such certificate or document,
pursuant to any applicable law or regulation, if such filing (i) would eliminate
or reduce the amount of withholding Taxes imposed by Puerto Rico with respect to
any payment hereunder and (ii) would not, in the sole discretion of such Lender,
result in a legal, economic or regulatory disadvantage to such Lender.

(h) If the Administrative Agent, a Lender or Issuing Bank determines, in its
sole discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section 2.20 with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that (i) the Borrower, upon the
request of the Administrative Agent, such Lender or such Issuing Bank, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such Issuing Bank in the event the
Administrative Agent, such Lender or such Issuing Bank is required to repay such
refund to such Governmental Authority and (ii) nothing herein contained shall
interfere with the right of a Lender or Administrative Agent to arrange its tax
affairs in whatever manner it thinks fit nor oblige any Lender or Agent to claim
any tax refund or to make available its tax returns or disclose any information
relating to its tax affairs or any computations in respect thereof or require
any Lender or Administrative Agent to do anything that would prejudice its
ability to benefit from any other refunds, credits, reliefs, remissions or
repayments to which it may be entitled.

 

-59-



--------------------------------------------------------------------------------

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.

(a) If any Lender or Issuing Bank requests compensation under Section 2.14 or
delivers a notice described in Section 2.15 or if the Borrower is required to
pay any additional amount to any Lender or Issuing Bank or any Governmental
Authority for the account of any Lender or Issuing Bank pursuant to
Section 2.20, then such Lender or Issuing Bank, as applicable, shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or Issuing Bank, as applicable, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.20, as the
case may be, in the future, (ii) would eliminate the circumstances permitting
the Lender to provide a notice described in Section 2.15 and (iii) would not
subject such Lender or Issuing Bank, as applicable, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or Issuing
Bank, as applicable. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender or Issuing Bank in connection with any such
designation or assignment.

(b) If any Lender or Issuing Bank requests compensation under Section 2.14 or
delivers a notice described in Section 2.15 or if the Borrower is required to
pay any additional amount to any Lender or Issuing Bank or any Governmental
Authority for the account of any Lender or Issuing Bank pursuant to
Section 2.20, or if any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender or Issuing Bank
and the Administrative Agent (and, in the case of a Defaulting Lender, the
Floorplan Funding Agent), require such Lender or Issuing Bank, as applicable, to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, in the case of a Defaulting
Lender, the Floorplan Funding Agent), which consent(s) shall not unreasonably be
withheld, (ii) such Lender or Issuing Bank, as applicable, shall have received
payment of an amount equal to the outstanding principal of its Loans, Floorplan
Loan Payments and funded participations in LC Disbursements and Swingline Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.20, such assignment will result in a reduction in such compensation or
payments. A Lender or Issuing Bank shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or Issuing Bank or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply. Each Lender and Issuing
Bank hereby grants to the Administrative Agent an irrevocable power of attorney
(which power of attorney is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s interests hereunder in respect of the
circumstances contemplated by this Section 2.21.

(c) If (i) any Lender or any Issuing Bank requests compensation under
Section 2.14, (ii) any Lender or any Issuing Bank delivers a notice described in
Section 2.15 or (iii) the Borrower is required to pay any additional amount to
any Lender or any Issuing Bank or any Governmental Authority on account of any
Lender or any Issuing Bank, pursuant to Section 2.20, then such Lender or such
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or such Issuing Bank to take any action inconsistent with its internal policies
or legal or regulatory restrictions or suffer any disadvantage or burden deemed
by it to be material) to file any certificate or document reasonably requested
by the Borrower if such filing would reduce its claims for compensation under
Section 2.14 or enable it to withdraw its notice pursuant to Section 2.15 or
would reduce amounts payable pursuant to Section 2.20, as the case may be, in
the future.

SECTION 2.22. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Availability Period, in an aggregate principal amount

 

-60-



--------------------------------------------------------------------------------

at any time outstanding that will not result in (i) the aggregate principal
amount of outstanding Swingline Loans exceeding $50,000,000 or (ii) the total
Revolving Exposure exceeding the lesser of the total Revolving Commitments and
Availability; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans. To request a Swingline Loan,
the Borrower shall notify the Administrative Agent of such request by telephone
(confirmed by facsimile), not later than 2:00 p.m. on the day of a proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower. The Swingline Lender shall
make each Swingline Loan available to the Borrower by means of a credit to the
Funding Account (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.23(e), by
remittance to the Issuing Bank, and in the case of repayment of another Loan or
fees or expenses as provided by Section 2.17(c), by remittance to the
Administrative Agent to be distributed to the Lenders) by 4:00 p.m. on the
requested date of such Swingline Loan.

(b) The Swingline Lender may by written notice given to the Administrative Agent
not later than noon on any Business Day require the Revolving Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding. Such notice shall specify the aggregate amount of Swingline Loans
in which Revolving Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Revolving
Lender, specifying in such notice such Lender’s Pro Rata Percentage of such
Swingline Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s Pro
Rata Percentage of such Swingline Loan or Loans. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Sections 2.02(d) and (e) with respect to Loans made
by such Lender (and Sections 2.02(d) and (e) shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

(c) The Administrative Agent, on behalf of the Swingline Lender, shall request
settlement (a “Settlement”) with the Revolving Lenders on at least a weekly
basis or on any date that the Administrative Agent elects, by notifying the
Revolving Lenders of such requested Settlement by facsimile, telephone, or
e-mail no later than 1:00 p.m. on the date of such requested Settlement (the
“Settlement Date”). Each Revolving Lender (other than the Swingline Lender, in
the case of the Swingline Loans) shall transfer the amount of such Revolving
Lender’s Pro Rata Percentage of the outstanding principal amount of the
applicable Loan with respect to which Settlement is requested to the
Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 3:00 p.m. on such Settlement
Date. Settlements may occur during the existence of a Default and whether or not
the applicable conditions precedent set forth in Section 4.02 have then been
satisfied. Such amounts transferred to the Administrative Agent shall be applied
against the amounts of the Swingline Lender’s Swingline Loans and, together with
Swingline Lender’s Pro Rata Percentage of such Swingline Loan, shall

 

-61-



--------------------------------------------------------------------------------

constitute Revolving Loans of such Revolving Lenders, respectively. If any such
amount is not transferred to the Administrative Agent by any Revolving Lender on
such Settlement Date, the Swingline Lender shall be entitled to recover such
amount on demand from such Lender together with interest thereon as specified in
Section 2.02(e).

SECTION 2.23. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account or for the
account of the Borrower and any of the Subsidiary Guarantors, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or facsimile (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent prior to 12:30 p.m. at least three Business Days prior to
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
Issuing Bank, the Borrower also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $125,000,000 and (ii) the total Revolving Exposure shall not exceed the
lesser of the total Revolving Commitments and the Borrowing Base.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Pro Rata Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Pro Rata Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than noon on the date that such LC Disbursement is made, if the Borrower
shall

 

-62-



--------------------------------------------------------------------------------

have received notice of such LC Disbursement prior to 10:00 a.m. on such date,
or, if such notice has not been received by the Borrower prior to such time on
such date, then not later than noon, on the Business Day immediately following
the day that the Borrower receives such notice; provided that the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.22 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrower in respect thereof and such Lender’s Pro Rata Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Pro Rata Percentage of the payment then due
from the Borrower, in the same manner as provided in Sections 2.02(d) and
2.02(e) with respect to Loans made by such Lender (and Sections 2.02(d) and
2.02(e) shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Revolving Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing (including clauses (i), (ii),
(iii) and (iv) of the previous sentence) shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction). In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

 

-63-



--------------------------------------------------------------------------------

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.07 shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank and Additional Issuing Banks.

(i) The Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Revolving Lenders of any
such replacement of the Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(ii) The Borrower may, at any time and from time to time with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed) and such Lender, designate one or more additional Lenders (not to
exceed three (3) such Lenders at any time) to act as an issuing bank under the
terms of this Agreement. Any Lender designated as an issuing bank pursuant to
this paragraph (i)(ii) shall be deemed to be an “Issuing Bank” (in addition to
being a Lender) in respect of Letters of Credit issued or to be issued by such
Lender, and, with respect to such Letters of Credit, such term shall thereafter
apply to the other Issuing Bank and such Lender.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Required Lenders (or, if the maturity of the Loans has been accelerated, the
Administrative Agent) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Revolving Lenders (the “LC Collateral Account”), an amount in cash equal to 103%
of the LC Exposure as of such date plus accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (g) or (h) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Borrower hereby grants
the Administrative Agent a security interest in the LC Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated, be applied to
satisfy other Secured Obligations. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all such Defaults have been
cured or waived.

 

-64-



--------------------------------------------------------------------------------

SECTION 2.24. Revolving Commitment Increase.

(a) The Borrower may at any time or from time to time after the Closing Date, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request one or more increases
in the amount of the Revolving Commitments (each such increase, a “Revolving
Commitment Increase”); provided that both at the time of any such request and
upon the effectiveness of any Incremental Amendment referred to below, no Event
of Default shall exist. Each Revolving Commitment Increase shall be in an
aggregate principal amount that is not less than $25,000,000 (or such lower
amount that either (A) represents all remaining availability under the limit set
forth in the next sentence or (B) is acceptable to the Administrative Agent).
Notwithstanding anything to the contrary herein, the aggregate amount of the
Revolving Commitment Increases shall not exceed $300,000,000. Each notice from
the Borrower pursuant to this Section 2.23 shall set forth the requested amount
and proposed terms of the relevant Revolving Commitment Increase. Revolving
Commitment Increases may be made by any existing Lender or by any other bank or
other financial institution (any such other bank or other financial institution
being called an “Additional Lender”); provided that the relevant Persons under
Section 9.04(b) shall have consented (in each case, not to be unreasonably
withheld or delayed) to such Lender’s or Additional Lender’s Revolving
Commitment Increase, if such consent would be required under Section 9.04(b) for
an assignment of Revolving Loans to such Lender or Additional Lender. The
Arrangers agree, upon the request of the Borrower and pursuant to mutually
satisfactory engagement and compensation arrangements, to use their commercially
reasonable efforts to obtain any Additional Lenders to make any such requested
Revolving Commitment Increase; provided that the Arrangers’ agreement to use
such efforts does not constitute a commitment to provide any such requested
Revolving Commitment Increase.

(b) Commitments in respect of Revolving Commitment Increase shall become
Revolving Commitments under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Lender agreeing to provide such
Revolving Commitment Increase, if any, each Additional Lender, if any, and the
Administrative Agent. The Incremental Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.22. The effectiveness of any Incremental Amendment shall be subject to
the satisfaction on the date thereof (each, a “Revolving Commitment Increase
Closing Date”) of each of the conditions set forth in Section 4.01 (it being
understood that all references to “the date of such Borrowing” or similar
language in such Section 4.01 shall be deemed to refer to the effective date of
such Incremental Amendment). The Borrower may use the proceeds of Revolving
Loans provided pursuant to any Revolving Commitment Increase for any purpose not
prohibited by this Agreement. No Lender shall be obligated to provide any
Revolving Commitment Increase unless it so agrees in its sole discretion. Any
Lender that fails to respond to a request to increase its Revolving Commitment
shall be deemed to have declined such request.

(c) The Revolving Loans and Revolving Commitments established pursuant to this
paragraph shall constitute Revolving Loans and Revolving Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
UCC or otherwise after giving effect to the establishment of any such new
Revolving Loans or any such new Revolving Commitments.

(d) After giving effect to any Revolving Commitment Increase, it may be the case
that the outstanding Revolving Loans are not held pro rata in accordance with
the new Revolving Commitments. In order to remedy the foregoing, on the
effective date of the applicable Revolving Commitment Increase, the Lenders
(including, without limitation, any Additional Lenders) shall make advances
among themselves so that after giving effect thereto the Revolving Loans will be
held by the Lenders (including, without limitation, any Additional Lenders), pro
rata in accordance with the Pro Rata Percentages hereunder (after giving effect
to the applicable Revolving Commitment Increase).

(e) This Section 2.24 shall supersede any provisions in Section 2.18 or 9.08 to
the contrary.

 

-65-



--------------------------------------------------------------------------------

SECTION 2.25. Protective Advances.

(a) Subject to the limitations set forth below, the Administrative Agent is
authorized by the Borrower and the Lenders, from time to time following the
occurrence and during the continuance of a Default or an Event of Default, in
the Administrative Agent’s sole discretion (but shall have absolutely no
obligation to), to make Loans to the Borrower, on behalf of all Lenders, which
the Administrative Agent, in its discretion, deems necessary or desirable (i) to
preserve or protect the Collateral, or any portion thereof, (ii) to enhance the
likelihood of, or maximize the amount of, repayment of the Loans and other
Obligations, or (iii) to pay any other amount chargeable to or required to be
paid by the Borrower pursuant to the terms of this Agreement, including payments
of reimbursable expenses (including costs, fees, and expenses as described in
Section 9.05) and other sums payable under the Loan Documents (any of such Loans
are herein referred to as “Protective Advances”); provided that, the aggregate
amount of Protective Advances outstanding at any time shall not at any time
exceed 5.0% of the Borrowing Base as then in effect (based on the Borrowing Base
Certificate last delivered); provided, further that, the aggregate amount of
Revolving Exposure (including outstanding Protective Advances) shall not exceed
the aggregate Revolving Commitments. Protective Advances may be made even if the
conditions precedent set forth in Section 4.02 have not been satisfied. The
Protective Advances shall be secured by the Liens in favor of the Administrative
Agent in and to the Collateral and shall constitute Obligations hereunder. All
Protective Advances shall be ABR Borrowings. The Administrative Agent’s
authorization to make Protective Advances may be revoked at any time by the
Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof. At any
time that there is sufficient Availability and the conditions precedent set
forth in Section 4.02 have been satisfied, the Administrative Agent may request
the Revolving Lenders to make a Revolving Loan to repay a Protective Advance. At
any other time the Administrative Agent may require the Lenders to fund their
risk participations described in Section 2.25(b).

(b) Upon the making of a Protective Advance by the Administrative Agent, each
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent without
recourse or warranty, an undivided interest and participation in such Protective
Advance in proportion to its Applicable Percentage. From and after the date, if
any, on which any Lender is required to fund its participation in any Protective
Advance purchased hereunder, the Administrative Agent shall promptly distribute
to such Lender, such Lender’s Applicable Percentage of all payments of principal
and interest and all proceeds of Collateral received by the Administrative Agent
in respect of such Protective Advance.

SECTION 2.26. Floorplan Loans.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request that the Floorplan Funding Agent issue Floorplan Approvals to
finance the purchase by the Borrower and certain of the Subsidiary Guarantors of
Inventory from Floorplan Approved Vendors, at any time and from time to time
during the Availability Period; provided, however, that the Floorplan Funding
Agent may assume that the Availability Period has not been terminated until it
receives written notice of such termination from the Administrative Agent. A
Floorplan Approval shall be issued only if (and upon issuance of each Floorplan
Approval, the Borrower shall be deemed to represent and warrant that (it being
understood and agreed that the Floorplan Funding Agent shall not be deemed to
have made any representation or warranty with respect to)), after giving effect
to such issuance, the sum of the aggregate Floorplan Open Approvals plus the
total Revolving Exposure shall not exceed the lesser of the total Revolving
Commitments and the Borrowing Base. From and after the date on which the
Floorplan Funding Agent has actual knowledge of any Default, and so long as such
Default is continuing, (i) no further Floorplan Approvals will be issued if the
Floorplan Funding Agent so chooses in its sole discretion to no longer issue
Floorplan Approvals or if the Administrative Agent or the Required Lenders
direct in writing the Floorplan Funding Agent to no longer issue Floorplan
Approvals and (ii) the Floorplan Funding Agent may elect in its discretion to
cancel all Floorplan Open Approvals (other than Floorplan Open Approvals that
are not cancellable). In the event of any conflict between the terms and
conditions of this Agreement and the terms and conditions of the Floorplan
Inventory Financing Agreement, the terms and conditions of this Agreement shall
control.

 

-66-



--------------------------------------------------------------------------------

(b) Issuance of Floorplan Approvals; Funding of Floorplan Loans. Upon the
Floorplan Funding Agent’s receipt from a Floorplan Approved Vendor of an invoice
with respect to Inventory financed under a Floorplan Approval (a “Floorplan
Approved Invoice”), the Borrower shall be deemed (automatically and without any
further action on the part of the Borrower) to have requested a Floorplan Loan
from the Floorplan Funding Agent in an amount equal to the face amount of such
Floorplan Approved Invoice, which Floorplan Loan shall be deemed to be fully
funded as of the date of such Floorplan Approved Invoice. The unpaid principal
balance of each Floorplan Loan shall be payable in full on the earlier of
(i) such date that such Floorplan Approved Invoice is due pursuant to the terms
of the floorplan program then made available to the Borrower by the applicable
Floorplan Approved Vendor and (ii) the Maturity Date (the earlier of such dates,
a “Floorplan Due Date”). The proceeds of each Floorplan Loan will be retained by
the Floorplan Funding Agent and the Floorplan Funding Agent will be directly
responsible for paying the related Floorplan Approved Invoice (it being
understood that the terms of such payment will be negotiated between the
Floorplan Funding Agent and the applicable Floorplan Approved Vendor). Prior to
the Floorplan Due Date with respect to any Floorplan Loan, the Borrower may
prepay such Floorplan Loan in full on terms and conditions agreed upon by the
Floorplan Funding Agent.

(c) Floorplan Loan Payment Obligations. On the date of a Floorplan Approved
Invoice to be funded with the proceeds of a Floorplan Loan and without any
further action on the part of the Floorplan Funding Agent, the Borrower or the
Revolving Lenders, each Revolving Lender hereby acquires and shall have an
unconditional and absolute obligation to repay to the Floorplan Funding Agent,
without setoff or counterclaim, a portion of such Floorplan Loan on the
Floorplan Due Date thereof in an amount equal to such Revolving Lender’s Pro
Rata Percentage of such Floorplan Loan (each such obligation, a “Floorplan Loan
Payment Obligation” and each payment made by a Revolving Lender in respect
thereof, a “Floorplan Loan Payment”), regardless of the occurrence and
continuance of a Default or a reduction or termination of the Commitments or any
other event or condition whatsoever, but only so long as (a) the Floorplan
Funding Agent has reported the amount of such Floorplan Loan to the
Administrative Agent in accordance with Section 2.26(g), (b) on the Business Day
on which the Administrative Agent receives such report under clause (a) above,
the Floorplan Loan Exposure with respect to such Floorplan Loan (together with
the Floorplan Loan Exposure with respect to all other Floorplan Loans reported
by the Floorplan Funding Agent to the Administrative Agent on such day) would
not exceed Availability as reported by the Administrative Agent to the Floorplan
Funding Agent on such Business Day in accordance with Section 2.26(g). On the
date of a Floorplan Approved Invoice to be funded with the proceeds of a
Floorplan Loan and without any further action on the part of the Floorplan
Funding Agent, the Borrower or the Revolving Lenders, the Borrower hereby
becomes and shall be obligated to reimburse the Revolving Lenders for all
Floorplan Loan Payments without setoff or counterclaim, which obligation shall
be absolute and unconditional irrespective of any defense (other than payment of
reimbursement obligation in full) based on or arising out of any defense of the
Borrower or any other Loan Party or the unenforceability of such reimbursement
obligation from any cause, or the cessation from any cause of the liability of
the Borrower or any other Loan Party, other than the occurrence of the
Termination Date, each of which defenses the Borrower hereby waives to the
fullest extent permitted by Applicable Law. The Administrative Agent and each
Lender acknowledge and agree that neither the Lenders’ Floorplan Payment
Obligations nor any Floorplan Loan Payment shall give the Administrative Agent
or any Lender any right or claim against any Floorplan Approved Vendors.

(d) Payments; Reimbursement. On the Floorplan Due Date of each Floorplan Loan,
the Borrower shall reimburse the Revolving Lenders for the aggregate amount of
all Floorplan Loan Payments payable by the Revolving Lenders on such date (each
such amount, a “Floorplan Required Payment”) by paying such Floorplan Required
Payment to the Administrative Agent, for the account of the Revolving Lenders,
not later than noon on such date, which Floorplan Required Payment shall be paid
by the Borrower or, to the extent not paid by the Borrower by noon on such date
and, absent receipt by the Administrative Agent of written notice from the
Borrower that it is contesting the calculation of such Floorplan Required
Payment at least one Business Day prior to the applicable Floorplan Due Date and
subject to the conditions to borrowing set forth herein, be financed with a
Revolving Loan or Swingline Loan in an equivalent amount (each of which the
Borrower shall be deemed to have

 

-67-



--------------------------------------------------------------------------------

requested pursuant to Section 2.03 or Section 2.22(a)) and, to the extent so
financed, the Borrower’s obligation to make such Floorplan Required Payment
shall be discharged and replaced by the resulting Revolving Loan or Swingline
Loan. On the Floorplan Due Date of each Floorplan Loan, (i) in the event the
Borrower shall have paid a Floorplan Required Payment to the Administrative
Agent by the time required on the applicable Floorplan Due Date under the first
sentence of this subsection (d), the Administrative Agent, on behalf of the
Revolving Lenders, shall pay to the Floorplan Funding Agent, without setoff or
counterclaim, the aggregate Floorplan Loan Payments due in respect of such
Floorplan Loan, and upon the funding thereof in immediately available funds to
the Floorplan Funding Agent, the Revolving Lenders’ obligations to the Floorplan
Funding Agent in respect of such Floorplan Loan shall be deemed fully and
finally discharged, or (ii) in the event the Borrower shall not have paid a
Floorplan Required Payment to the Administrative Agent by the time required on
the applicable Floorplan Due Date under the first sentence of this subsection
(d), the Administrative Agent shall notify each Revolving Lender of its
Floorplan Loan Payment then due, and each Revolving Lender shall be
unconditionally and irrevocably obligated to pay such amount, without setoff or
counterclaim, by wire transfer of immediately available funds by 2:00 p.m. on
such day to the account of the Administrative Agent most recently designated for
such purpose by notice to the Revolving Lenders, and the Administrative Agent
will pay such amounts, without setoff or counterclaim, to the Floorplan Funding
Agent, and upon the funding thereof in immediately available funds to the
Floorplan Funding Agent, the Revolving Lenders’ obligations to the Floorplan
Funding Agent in respect of such Floorplan Loan shall be deemed fully and
finally discharged.

(e) Obligations Absolute. The Borrower’s obligation to reimburse Floorplan Loan
Payments as provided in paragraph (d) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Floorplan
Approved Invoice or this Agreement, or any term or provision therein or herein,
or (ii) any other event or circumstance whatsoever that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor the Floorplan Funding Agent,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance of any Floorplan Approved Invoice
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any notice
or other communication under or relating to any Floorplan Approved Invoice, any
error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Floorplan Funding Agent. The Revolving Lenders’
obligations to make Floorplan Loan Payments as provided in paragraph (d) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Floorplan Approved Invoice or this Agreement, or any term
or provision therein or herein, or (ii) any other event or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Revolving Lenders’ obligations hereunder.

(f) Interest on Floorplan Loan Payments. Unless the Borrower shall reimburse the
Revolving Lenders in full for any Floorplan Loan Payments on the date such
Floorplan Loan Payments are made (including with the proceeds of Revolving Loans
and Swingline Loans deemed made in accordance with subsection (d) of this
Section 2.26), the unpaid amount thereof shall bear interest, for each day from
and including the date such Floorplan Loan Payments are made to but excluding
the date the Borrower reimburses such Floorplan Loan Payments, at the rate per
annum then applicable to ABR Loans; provided that Section 2.07 shall apply. Such
interest shall be due and payable in arrears on the last day of each calendar
month or earlier upon demand by Administrative Agent.

(g) Reporting. Prior to 12:00 noon on each Business Day, the Floorplan Funding
Agent shall electronically deliver to the Administrative Agent and the Borrower
a report setting forth (i) the aggregate principal amount of Floorplan Loans
funded by the Floorplan Funding Agent as of the close of business on the
immediately preceding Business Day and not previously reported to the
Administrative Agent and the Borrower pursuant to this clause, (ii) the
aggregate principal amount of Floorplan Loans outstanding as of the close of
business on the immediately preceding Business Day, (iii) the aggregate amount
of Floorplan Open Approvals as of the close of business on the immediately
preceding Business Day and (iv) the aggregate principal amount of Floorplan
Loans

 

-68-



--------------------------------------------------------------------------------

maturing on each of the next succeeding five (5) days. Prior to 4:00 p.m. on
each Business Day, the Administrative Agent shall electronically deliver to the
Floorplan Funding Agent (i) its calculation of Availability as of such date (and
after giving effect to all Borrowings made, Floorplan Required Payments made,
Loans repaid and Letters of Credit issued, amended or canceled, on such date)
and (ii) the aggregate amount of any past-due Floorplan Required Payments as of
such date.

(h) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Required Lenders (or, if the maturity of the Loans has been accelerated, the
Administrative Agent) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Revolving Lenders (the “Floorplan Collateral Account”), an amount in cash equal
to 103% of the Floorplan Loan Exposure as of such date plus accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (g) or
(h) of Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Borrower hereby grants
the Administrative Agent a security interest in the Floorplan Collateral
Account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be first applied by the
Administrative Agent to reimburse the Floorplan Funding Agent for Floorplan Loan
Payments which it has not yet received and then to reimburse the Revolving
Lenders for Floorplan Loan Payments for which the Revolving Lenders have not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for Floorplan Loan
Exposure at such time or, if the maturity of the Loans has been accelerated, be
applied to satisfy other Secured Obligations. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all such Defaults
have been cured or waived.

(i) Credits. All credits issued by Vendors with respect to Floorplan Approved
Invoices (“Floorplan Vendor Credits”) shall be for the sole account of the
Revolving Lenders and shall be paid by the Floorplan Funding Agent to such
Person(s) as directed in writing from time to time by the Administrative Agent
to the Floorplan Funding Agent. On the Closing Date, and thereafter until the
Floorplan Funding Agent is advised otherwise in writing by the Administrative
Agent during the continuance of an Event of Default or when cash dominion is in
effect pursuant to Section 6.01(b) of the Guarantee and Collateral Agreement,
all Floorplan Vendor Credits shall be paid by the Floorplan Funding Agent to the
Borrower or the Subsidiary Guarantor in whose name the Vendor Credit was issued
promptly following receipt thereof by the Floorplan Funding Agent.

(j) Notwithstanding anything in this Agreement to the contrary, if at any time
(a) there are no outstanding Floorplan Approvals or Floorplan Loans, (b) all
Floorplan Loan Payments and Floorplan Required Payments have been paid in full
(c) the Floorplan Inventory Finance Agreement has been terminated, and (d) the
Floorplan Funding Agent has ceased issuing any further Floorplan Approvals then,
upon written notice by the Borrower to the Administrative Agent and the
Floorplan Funding Agent, all obligations (including, without limitation, under
Section 2.05(d)), voting and consent rights of, and information and
documentation delivery obligations to, the Floorplan Funding Agent shall
terminate and be of no further force and effect.

SECTION 2.27. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.05(a);

 

-69-



--------------------------------------------------------------------------------

(b) such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in
Section 9.08(b)) and the Revolving Commitment and Revolving Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or the Supermajority Lenders have taken or may take any action
hereunder;

(c) if any Swingline Exposure, Floorplan Loan Exposure or LC Exposure exists at
the time a Lender becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure, Floorplan Loan Exposure and LC
Exposure of such Defaulting Lender shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Applicable Percentages but only to
the extent the sum of all non-Defaulting Lenders’ Revolving Exposure plus such
Defaulting Lender’s Swingline Exposure, Floorplan Loan Exposure and LC Exposure
does not exceed the total of all non-Defaulting Lenders’ Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three Business Days following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure,
and (y) second, cash collateralize, for the benefit of the Issuing Bank and the
Floorplan Funding Agent, the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure and/or Floorplan Loan Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.23(j) and Section 2.26(h),
respectively, for so long as such LC Exposure and/or Floorplan Loan Exposure is
outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure or Floorplan Loan Exposure pursuant to clause (ii) above,
the Borrower or the Administrative Agent, as applicable, shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.05(b) with
respect to such Defaulting Lender’s LC Exposure and pursuant to Section 2.05(d)
with respect to such Defaulting Lender’s Floorplan Loan Exposure during the
period such Defaulting Lender’s LC Exposure and/or Floorplan Loan Exposure, as
applicable, is cash collateralized;

(iv) if the LC Exposure or Floorplan Loan Exposure of the non-Defaulting Lenders
is reallocated pursuant to clause (i) above, then the fees payable to the
Lenders pursuant to Sections 2.05(a), 2.05(b) and/or 2.05(d), as applicable,
shall be adjusted in accordance with such non-Defaulting Lenders’ Applicable
Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure and/or
Floorplan Loan Exposure is neither reallocated nor cash collateralized pursuant
to clause (i) or (ii) above, then, without prejudice to any rights or remedies
of the Issuing Bank or any Lender hereunder, all letter of credit fees payable
under Section 2.05(b) with respect to such Defaulting Lender’s LC Exposure shall
be payable to the Issuing Bank until such LC Exposure is reallocated and/or cash
collateralized, and no Floorplan Loan Exposure Fees payable under
Section 2.05(d) with respect to such Defaulting Lender shall be payable by the
Administrative Agent until such Defaulting Lender’s Floorplan Loan Exposure is
reallocated and/or cash collateralized;

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit and the Floorplan
Funding Agent shall not be required to issue any Floorplan Approval (and the
Floorplan Funding Agent may cancel any Floorplan Open Approvals), unless the
Swingline Lender, the Issuing Bank or the Floorplan Funding Agent, as the case
may be, is satisfied that the related exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.27(c), and participating
interests in any such newly made Swingline Loan, newly issued or increased
Letter of Credit or newly issued Floorplan Approval shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.27(c)(i) (and such
Defaulting Lender shall not participate therein); and

 

-70-



--------------------------------------------------------------------------------

(e) so long as such Lender is a Defaulting Lender, any amount payable to such
Defaulting Lender hereunder (whether on account of principal, interest, fees or
otherwise and including any amount that would otherwise be payable to such
Defaulting Lender pursuant to Section 2.18) shall, in lieu of being distributed
to such Defaulting Lender, be retained by the Administrative Agent in a
segregated account (for the avoidance of doubt, it is noted that any amounts
retained pursuant to this Section 2.27(e) shall for all other purposes be
treated as having been paid to such Defaulting Lender) and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Administrative Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, pro rata, to the payment of any amounts owing by such Defaulting
Lender to the Issuing Bank, Swingline Lender or Floorplan Funding Agent
hereunder, (iii) third, if the Administrative Agent so determines or is
reasonably requested by an Issuing Bank, the Swingline Lender or the Floorplan
Funding Agent, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any existing or future
participating interest in any Swingline Loan, Letter of Credit or Floorplan
Loan, (iv) fourth, to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, (v) fifth, if the
Administrative Agent or the Borrower (with the consent of the Administrative
Agent) so determines, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any Loans under this
Agreement, (vi) sixth, to the payment of any amounts owing to the Lenders, an
Issuing Bank, the Swingline Lender or the Floorplan Funding Agent as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, such
Issuing Bank, the Swingline Lender or the Floorplan Funding Agent against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, (vii) seventh, so long as no Event of Default
has occurred and is continuing, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement, and
(viii) eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided, that if such payment is (x) a payment of the
principal amount of any Loans or reimbursement obligations in respect of LC
Disbursements or Floorplan Loan Payments which such Defaulting Lender has funded
its participation obligations and (y) made at a time when the conditions set
forth in Section 4.01 are satisfied, such payment shall be applied solely to
prepay the Loans of, and reimbursement obligations owed to, all non-Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loans, or
reimbursement obligations owed to, any Defaulting Lender.

If each of the Administrative Agent, the Borrower, the Issuing Bank, the
Swingline Lender and the Floorplan Funding Agent agrees that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure, LC Exposure and Floorplan Loan Exposure of
the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Revolving Commitment and on the date of such readjustment such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.28. Banking Services and Hedging Obligations. Each Lender or Affiliate
thereof providing Banking Service for, or having hedging agreements with, any
Loan Party shall deliver to the Administrative Agent, promptly after entering
into such Banking Services or hedging agreements, written notice setting forth
the aggregate amount of all Banking Services Obligations and Hedging Obligations
of such Loan Party to such Lender or Affiliate (whether matured or unmatured,
absolute or contingent). In furtherance of that requirement, each such Lender or
Affiliate thereof shall furnish the Administrative Agent, following the end of
each calendar month, information with respect to the amounts due or to become
due in respect of such Hedging Obligations and the maximum exposure in respect
of such Banking Services Obligations.

 

-71-



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrower represents and warrants (it being understood that, for purposes of
the representations and warranties made in the Loan Documents on the Closing
Date, such representations and warranties shall be construed as though the
Transactions have been consummated) to the Administrative Agent, each Issuing
Bank, the Floorplan Funding Agent and each of the Lenders that:

SECTION 3.01. Organization; Powers. Each Loan Party and each Restricted
Subsidiary (a) is duly organized or formed, validly existing and in good
standing (where relevant) under the laws of the jurisdiction of its
organization, except where the failure to be duly organized or formed or to
exist (other than in the case of the Borrower) or be in good standing could not
reasonably be expected to result in a Material Adverse Effect, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, except where the failure to have such power and
authority could not reasonably be expected to result in a Material Adverse
Effect, (c) is qualified to do business in, and is in good standing (where
relevant) in, every jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except
where the failure to so qualify or be in good standing could not reasonably be
expected to result in a Material Adverse Effect, and (d) has the requisite power
and authority to execute, deliver and perform its obligations under each of the
Loan Documents to which it is a party.

SECTION 3.02. Authorization. The execution, delivery and performance of the Loan
Documents (a) have been duly authorized by all requisite corporate or other
organizational and, if required, stockholder or member action of each Loan Party
and (b) will not (i) violate (A) any provision (x) of any applicable law,
statute, rule or regulation, or (y) of the certificate or articles of
incorporation, bylaws or other constitutive documents of any Loan Party, (B) any
applicable order of any Governmental Authority, (C) any provision of the
Specified Senior Indebtedness Documentation or (D) any provision of any other
material indenture, agreement or other instrument to which any Loan Party or any
Restricted Subsidiary is a party or by which any of them or any of their
property is bound, (ii) be in conflict with, result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under or give rise to
any right to require the prepayment, repurchase or redemption of any obligation
under (x) the Specified Senior Indebtedness Documentation or (y) any other such
material indenture, agreement or other instrument or (iii) result in the
creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by any Loan Party or any Restricted
Subsidiary (other than Liens created or permitted hereunder or under the
Security Documents); except with respect to clauses (b)(i) through (b)(iii)
(other than clauses (b)(i)(A)(y), (b)(i)(C) and (b)(ii)(x)), to the extent that
such violation, conflict, breach, default, or creation or imposition of Lien
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.03. Enforceability. This Agreement and each other Loan Document (when
delivered) have been duly executed and delivered by each Loan Party which is a
party thereto. This Agreement and each other Loan Document delivered on the
Closing Date constitutes, and each other Loan Document when executed and
delivered by each Loan Party which is a party thereto will constitute, a legal,
valid and binding obligation of such Loan Party enforceable against such Loan
Party in accordance with its terms, except as may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, receivership, moratorium or
similar laws of general applicability relating to or limiting creditors’ rights
generally or by general equity principles.

SECTION 3.04. Governmental Approvals. Except to the extent the failure to obtain
or make the same could not reasonably be expected to result in a Material
Adverse Effect, no action, consent or approval of, registration or filing with
or any other action by any Governmental Authority is necessary or will be
required in connection with the execution, delivery and performance of the Loan
Documents by the Loan Parties, except for (a) filings and registrations
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Administrative Agent and (b) such as have been made or obtained and
are in full force and effect.

 

-72-



--------------------------------------------------------------------------------

SECTION 3.05. Financial Statements. The Company’s consolidated balance sheets
and related statements of income, stockholder’s equity and cash flows as of and
for the fiscal years ended December 31, 2013 and December 31, 2012, audited by
and accompanied by the report of Ernst & Young LLP present fairly in all
material respects the financial condition and results of operations and cash
flows of the Company and its consolidated subsidiaries as of such dates and for
such periods. Such financial statements were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
noted therein.

SECTION 3.06. No Material Adverse Change. Since December 31, 2013, no event,
change or condition has occurred that (individually or in the aggregate) has
had, or could reasonably be expected to have, a Material Adverse Effect.

SECTION 3.07. Title to Properties. Each Loan Party and each Restricted
Subsidiary has good and indefeasible title in fee simple to, or valid leasehold
interests in, all its material properties and assets other than (i) minor
defects in title that do not materially interfere with its ability to conduct
its business or to utilize such assets for their intended purposes, (ii) except
where the failure to have such title or other property interests described above
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and (iii) all such material properties and assets are
free and clear of Liens, other than Permitted Liens.

SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all subsidiaries of the Borrower, the jurisdiction of their formation or
organization, as the case may be, and the percentage ownership interest of such
subsidiary’s parent company therein, and such Schedule shall denote which
subsidiaries as of the Closing Date are not Subsidiary Guarantors.

SECTION 3.09. Litigation; Compliance with Laws.

(a) Except as set forth on Schedule 3.09, there are no actions, suits or
proceedings at law or in equity or by or before any Governmental Authority now
pending or, to the knowledge of the Borrower, threatened in writing against any
Loan Party or any Restricted Subsidiary or any business, property or rights of
any such Person that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(b) None of the Loan Parties or any Restricted Subsidiary or any of their
respective material properties is in violation of any applicable law, rule or
regulation, or is in default with respect to any judgment, writ, injunction,
decree or order of any Governmental Authority, where any such violation or
default could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. Federal Reserve Regulations.

(a) None of the Loan Parties or any Restricted Subsidiary is engaged
principally, or as one of its important activities, in the business of
purchasing or carrying Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used
(i) to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock or (ii) for a purpose in
violation of Regulation T, U or X issued by the Board.

SECTION 3.11. Investment Company Act. None of the Loan Parties or any Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.12. Taxes. Each of the Loan Parties and each Restricted Subsidiary
has, except where the failure to so file or pay could not reasonably be expected
to have a Material Adverse Effect, filed or caused to be filed all Federal,
state and other Tax returns required to have been filed by it and has paid,
caused to be paid, or made provisions for the payment of all Taxes due and
payable by it and all material assessments received by

 

-73-



--------------------------------------------------------------------------------

it, except such Taxes and assessments that are not overdue by more than 45 days
or the amount or validity of which are being contested in good faith by
appropriate proceedings and for which such Loan Party or such Restricted
Subsidiary, as applicable, shall have set aside on its books adequate reserves
in accordance with GAAP.

SECTION 3.13. No Material Misstatements. As of the Closing Date, to the
knowledge of the Borrower, the Confidential Information Memorandum and other
written information, reports, financial statements, exhibits and schedules
furnished by (as modified or supplemented by other information so furnished
prior to the Closing Date) or on behalf of the Borrower to the Administrative
Agent or the Lenders (other than projections and other forward looking
information and information of a general economic or industry specific nature)
on or prior to the Closing Date in connection with the transactions contemplated
hereby (taken as a whole) did not and, as of the Closing Date, does not contain
any material misstatement of fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading. The projections contained in the
Confidential Information Memorandum were prepared in good faith on the basis of
assumptions believed by the Borrower to be reasonable in light of the conditions
existing at the time of delivery of such projections, and represented, at the
time of delivery thereof, a reasonable good faith estimate of future financial
performance by the Borrower (it being understood that such projections are not
to be viewed as facts and are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Borrower, that actual
results may vary from projected results and such variances may be material and
that the Borrower makes no representation as to the attainability of such
projections or as to whether such projections will be achieved or will
materialize).

SECTION 3.14. Employee Benefit Plans. No ERISA Event has occurred or could
reasonably be expected to occur, that could reasonably be expected to result in
a Material Adverse Effect. Each Pension Plan and/or Foreign Plan is in
compliance with the applicable provisions of ERISA, the Code and/or applicable
law, except for such non-compliance that could not reasonably be expected to
have a Material Adverse Effect. No Pension Event has occurred or could
reasonably be expected to occur, which could reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.15. Environmental Matters. Except as otherwise provided in Schedule
3.15, or except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (i) each Loan Party and each of their respective subsidiaries are in
compliance with all applicable Environmental Laws, and have obtained, and are in
compliance with, all permits required of them under applicable Environmental
Laws, (ii) there are no claims, proceedings, investigations or actions by any
Governmental Authority or other Person pending, or to the knowledge of the
Borrower, threatened against any Loan Party or any of their respective
subsidiaries under any Environmental Law, (iii) none of the Loan Parties or any
of their respective subsidiaries has agreed to assume or accept responsibility,
by contract, for any liability of any other Person under Environmental Laws and
(iv) there are no facts, circumstances or conditions relating to the past or
present business or operations of any Loan Party, any of their respective
subsidiaries, or any of their respective predecessors (including the disposal of
any wastes, hazardous substances or other materials), or to any past or present
assets of any Loan Party or any of their respective subsidiaries, that could
reasonably be expected to result in any Loan Party or any subsidiary incurring
any claim or liability under any Environmental Law.

SECTION 3.16. Security Documents. All filings and other actions necessary to
perfect the Liens on the Collateral created under, and in the manner
contemplated by, this Agreement and the Security Documents have been duly made
or taken or otherwise provided for in a manner reasonably acceptable to the
Administrative Agent to the extent required by the terms of this Agreement or
such Security Documents and the Security Documents create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a valid, and
together with such filings and other actions required by this Agreement or the
Security Documents, perfected first priority Lien in the Collateral (to the
extent that, with respect to Collateral that is intellectual property, a valid,
perfected Lien in such Collateral is possible through such filings and other
actions) or, with respect to the Term Loan Facility Primary Collateral, a valid,
and together with such filings and other actions required by this Agreement or
the Security Documents, perfected second priority Lien in such Collateral,
securing the payment of the Secured Obligations, subject only to Permitted
Liens; provided, however, the representation and warranty set forth in this
Section 3.16 as it relates to the effects of perfection or non-perfection, the
priority or the enforceability

 

-74-



--------------------------------------------------------------------------------

of any pledge of or security interest in any Equity Interests of any Foreign
Subsidiary, or as to the rights and remedies of the Administrative Agent or any
Lender with respect thereto shall be made only to the extent of comparable
representations and warranties applicable to such Equity Interests or Collateral
set forth in the Security Documents pursuant to which Liens on such Equity
Interests or Collateral are purported to be granted.

SECTION 3.17. Location of Real Property and Leased Premises.

(a) Schedule 3.17(a) lists completely and correctly (in all material respects)
as of the Closing Date all real property owned in fee by the Loan Parties and
the Restricted Subsidiaries and the addresses thereof, to the extent reasonably
available. Except as otherwise provided in Schedule 3.17(a), the Borrower and
its Restricted Subsidiaries own in fee all the real property set forth on such
schedule, except to the extent the failure to have such title could not
reasonably be expected to result in a Material Adverse Effect.

(b) Schedule 3.17(b) lists completely and correctly (in all material respects)
as of the Closing Date all real property leased in excess of 100,000 square feet
leased by the Loan Parties and the Restricted Subsidiaries and the addresses
thereof. Except as otherwise provided on Schedule 3.17(b), the Loan Parties and
the Restricted Subsidiaries have valid leasehold interests in all the real
property set forth on such schedule, except to the extent the failure to have
such valid leasehold interest could not reasonably be expected to have a
Material Adverse Effect.

SECTION 3.18. Labor Matters. Except as set forth in Schedule 3.18 and except in
the aggregate to the extent the same has not had and could not be reasonably
expected to have a Material Adverse Effect, (a) there are no strikes, lockouts,
slowdowns or other labor disputes against any Loan Party or any Restricted
Subsidiary pending or, to the knowledge of the Borrower, threatened in writing,
and (b) the hours worked by and payments made to employees of the Loan Parties
and the Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters.

SECTION 3.19. Solvency. On the Closing Date after giving effect to the
Transactions, the Loan Parties, on a consolidated basis, are Solvent.

SECTION 3.20. Intellectual Property. Except as set forth in Schedule 3.20, the
Borrower and each of its Restricted Subsidiaries own, license or possess the
right to use all intellectual property, free and clear of Liens other than
Permitted Liens, from burdensome restrictions, that are necessary for the
operation of their respective businesses as currently conducted and as proposed
to be conducted, except where the failure to obtain any such rights or the
imposition of such restrictions or Liens could not reasonably be expected to
have a Material Adverse Effect.

SECTION 3.21. Subordination of Junior Financing. The Obligations constitute
“Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.

SECTION 3.22. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to promote compliance
by the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees (in each
case in their respective capacities as such) and to the knowledge of the
Borrower, its directors and agents (in each case in their respective capacities
as such), are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects. None of (a) the Borrower, any Subsidiary or to the
knowledge of the Borrower or such Subsidiary any of their respective directors,
officers or employees (in each case, in their respective capacities as such), or
(b) to the knowledge of the Borrower, any agent of the Borrower or any
Subsidiary (in each case in its capacity as such) that will act in any capacity
in connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing, Floorplan Loan or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

 

-75-



--------------------------------------------------------------------------------

ARTICLE IV

Conditions of Lending

The obligations of the Lenders to make Loans and of each Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction (or waiver by the
Arrangers on or prior to the Closing Date and in accordance with Section 9.08
thereafter) of the following conditions:

SECTION 4.01. All Credit Events. On the date of the making of each Loan
(including a Swingline Loan and on the date of each issuance or amendment of a
Letter of Credit) and on the Revolving Commitment Increase Closing Date (each
such event being called a “Credit Event”) (it being understood that the
conversion into a Eurodollar Loan or an ABR Loan or continuation of a Eurodollar
Loan does not constitute the making of a Loan):

(a) The Administrative Agent shall have received a notice of such Loan as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02).

(b) The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects on and as
of the date of such Credit Event with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date.

(c) At the time of and immediately after such Credit Event, no Default or Event
of Default shall have occurred and be continuing.

(d) At the time of and immediately after such Credit Event, Availability is not
less than $0.

(e) If any proposed Credit Event would occur during a Relevant Period, the Fixed
Charge Coverage Ratio for the four consecutive fiscal quarters ending on the
last day of the fiscal quarter then most recently ended shall not be less than
1.00 to 1.00.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower to the Lenders and/or Issuing Banks on the date of such Credit
Event as to the matters specified in paragraphs (b) and (c) of this
Section 4.01.

SECTION 4.02. Conditions Precedent. On the Closing Date:

(a) This Agreement shall have been duly executed and delivered by the Borrower.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders, the Floorplan Funding Agent and each Issuing Bank, an opinion of
Kirkland & Ellis LLP, special counsel for the Loan Parties, addressed to each
Issuing Bank, the Administrative Agent, the Floorplan Funding Agent and the
Lenders, and of such other counsel to the Loan Parties satisfactory to the
Administrative Agent, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.

(c) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or organization, including all amendments thereto,
of each Loan Party, certified as of a recent date by the Secretary of State of
the state of its organization, and a certificate as to the good standing (where
relevant) of each Loan Party as of a recent date, from such Secretary of State
or similar Governmental Authority and (ii) a certificate of the Secretary or
Assistant Secretary of each Loan Party dated the Closing Date and certifying
(A) that attached thereto is a true and complete copy of the by-laws or
operating (or limited liability company) agreement of such Loan Party as in
effect on the Closing Date, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the Board of Directors (or equivalent body)
of such Loan Party authorizing the execution, delivery and performance of the
Loan Documents to which such Person is a party and, in the case of the Borrower,
the

 

-76-



--------------------------------------------------------------------------------

borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation or organization of such Loan Party have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to clause (i) above, and (D) as to the
incumbency and specimen signature of each officer executing any Loan Document on
behalf of such Loan Party and countersigned by another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above.

(d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Company, certifying
compliance with the conditions precedent set forth in Sections 4.01(b) and
4.02(i).

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including, to the extent invoiced
at least three Business Days prior to the Closing Date, reimbursement or payment
of all reasonable out-of-pocket expenses required to be reimbursed or paid by
the Borrower hereunder or under any other Loan Document.

(f) The Borrower shall have delivered or caused to be delivered to the
Administrative Agent a solvency certificate from a Responsible Officer of the
Borrower setting forth the conclusions that, after giving effect to the
Transactions, the Loan Parties (on a consolidated basis) are Solvent.

(g) The Security Documents (other than any Mortgages) shall have been duly
executed by each Loan Party that is to be a party thereto and shall be in full
force and effect. All actions necessary to establish that the Administrative
Agent will have a perfected first priority Lien on the Collateral (subject to
Permitted Liens) shall have been taken; provided, however, that, with respect to
any Collateral the security interest in which may not be perfected by filing of
a UCC financing statement or by the delivery of a stock certificate and stock
power duly executed in blank, if the perfection of the Administrative Agent’s
security interest in such Collateral may not be accomplished prior to the
Closing Date without undue burden or expense, then delivery of documents and
instruments for perfection of such security interest shall not constitute a
condition precedent to the initial borrowings hereunder if the Borrower agrees
to deliver or cause to be delivered such documents and instruments, and take or
cause to be taken such other actions as may be required to perfect such security
interests on terms and conditions as set forth in Section 5.13.

(h) The Administrative Agent shall have received the results of (i) searches of
the Uniform Commercial Code filings (or equivalent filings) and (ii) judgment
and tax lien searches, made with respect to the Loan Parties in the states (or
other jurisdictions) of formation of such Person, together with (in the case of
clause (i)) copies of the financing statements (or similar documents) disclosed
by such search.

(i) From December 31, 2013, no event, change or effect shall have occurred
which, individually or in the aggregate, has resulted in or would reasonably be
expected to result in a Material Adverse Effect.

(j) After giving effect to the Transactions, the only Indebtedness of the
Borrower and its subsidiaries outstanding shall be (i) Indebtedness under the
Loan Documents, (ii) Indebtedness under the Term Loan Documents, (iii) the
Specified Senior Indebtedness, (iv) the Senior Secured Notes, (v) Indebtedness
under the Inventory Financing Agreements and (vi) other Indebtedness permitted
by Section 6.01(b)(iii).

(k) The Lenders shall have received from the Loan Parties, to the extent
requested at least ten days prior to the Closing Date, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

(l) With respect to each Mortgaged Property, provide Administrative Agent with
evidence that the Loan Parties have obtained flood insurance in such total
amount as is required by applicable law and at reasonable cost if the area in
which any improvements located on any Mortgaged Property is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency).

 

-77-



--------------------------------------------------------------------------------

(m) The Administrative Agent shall have received updated Inventory appraisals
and field examination results.

(n) The Administrative Agent and Co-Collateral Agents shall have received a
Borrowing Base Certificate which calculates the Borrowing Base as of April 30,
2014.

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender and the Floorplan Funding
Agent that, until the Termination Date the Borrower will, and will cause each of
the Restricted Subsidiaries to:

SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties.

(a) Do or cause to be done all things reasonably necessary to preserve, renew
and keep in full force and effect its legal existence under the laws of its
jurisdiction of organization, except (i) to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect or (ii) as
otherwise expressly permitted under Section 6.04 or Section 6.05.

(b) Other than where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, (i) do or cause to be done all things reasonably
necessary to obtain, preserve, renew, extend and keep in full force and effect
the material rights, licenses, permits, franchises, authorizations, patents,
copyrights, trademarks and trade names necessary to the conduct of its business,
(ii) comply in all material respects with applicable laws, rules, regulations
and decrees and orders of any Governmental Authority (including Environmental
Laws and ERISA), whether now in effect or hereafter enacted and (iii) maintain
and preserve all property necessary to the conduct of such business and keep
such property in good repair, working order and condition (ordinary wear and
tear, casualty and condemnation excepted) and from time to time make, or cause
to be made, all needed repairs, renewals, additions, improvements and
replacements thereto necessary in the reasonable judgment of management to the
conduct of its business.

(c) The Borrower will maintain in effect and enforce policies and procedures
designed to promote compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents (in each case, in their
respective capacities as such) with Anti-Corruption Laws and applicable
Sanctions.

SECTION 5.02. Insurance.

(a) Keep its material insurable properties adequately insured in all material
respects at all times by financially sound and reputable insurers to such extent
and against such risks, including fire and other risks insured against by
extended coverage, as is customary with companies in the same or similar
businesses operating in the same or similar locations.

(b) Cause all such policies covering any Collateral to be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement and, to the
extent available on commercially reasonable terms, cause each such policy to
provide that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium unless not less than 10 days’ prior written notice thereof
is given by the insurer to the Administrative Agent (giving the Administrative
Agent the right to cure defaults in the payment of premiums) or (ii) for any
other reason unless not less than 30 days’ prior written notice thereof is given
by the insurer to the Administrative Agent.

(c) With respect to each Mortgaged Property, maintain flood insurance in such
total amount as the Administrative Agent or the Required Lenders may from time
to time require and is considered normal and

 

-78-



--------------------------------------------------------------------------------

customary and at reasonable cost, if at any time the area in which any
improvements located on any Mortgaged Property is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time.

SECTION 5.03. Taxes. Pay and discharge when due all Taxes imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become overdue by more than 45 days; provided, however, that such payment and
discharge shall not be required with respect to any such Tax (i) so long as the
validity or amount thereof is being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves in
accordance with GAAP have been established or (ii) with respect to which the
failure to pay or discharge could not reasonably be expected to have a Material
Adverse Effect.

SECTION 5.04. Financial Statements, Borrowing Base, Reports, etc. Furnish to the
Administrative Agent (who will distribute to each Lender and the Floorplan
Funding Agent):

(a) as soon as available, but in any event not later than the fifth Business Day
after the 90th day following the end of each fiscal year of the Borrower,
(i) its consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows showing the financial condition of the
Borrower and its consolidated subsidiaries as of the close of such fiscal year
and the results of its operations and the operations of such Persons during such
year, together with comparative figures for the immediately preceding fiscal
year, all in reasonable detail and prepared in accordance with GAAP, all audited
by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing and (ii) an opinion of such accountants (which
opinion shall be without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements fairly present the financial
condition and results of operations of the Borrower and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP (it being agreed
that the furnishing of the Borrower’s annual report on Form 10-K for such year,
as filed with the SEC, will satisfy the Borrower’s obligation under this
Section 5.04(a)(i));

(b) as soon as available, but in any event not later than the fifth Business Day
after the 45th day following the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition of the Borrower and its consolidated subsidiaries as of the close of
such fiscal quarter and the results of its operations and the operations of such
Persons during such fiscal quarter and the then elapsed portion of the fiscal
year, and for each fiscal quarter occurring after the first anniversary of the
Closing Date, comparative figures for the same periods in the immediately
preceding fiscal year, all certified by one of its Financial Officers as fairly
presenting in all material respects the financial condition and results of
operations of the Borrower and its consolidated subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal year-end audit adjustments and
the absence of footnotes (it being agreed that the furnishing of the Borrower’s
quarterly report on Form 10-Q for such quarter, as filed with the SEC will
satisfy the Borrower’s obligation under this Section 5.04(b) with respect to
such quarter);

(c) concurrently with any delivery of Section 5.04 Financials, a certificate of
a Financial Officer of the Borrower (i) certifying that to such Financial
Officer’s knowledge, no Event of Default or Default has occurred and is
continuing or, if such an Event of Default or Default has occurred and is
continuing, reasonably specifying the nature thereof, and (ii) setting forth,
whether or not then applicable, computations in reasonable detail necessary for
determining compliance by the Borrower with the provisions of Section 6.11 as of
the last day of the fiscal quarter or fiscal year of the Borrower, as the case
may be.

(d) as soon as available, but in any event not later than the fifth Business Day
after the 90th day after the commencement of each fiscal year of the Borrower,
copies of projected consolidated balance sheet and related statements of income
and cash flows of the Borrower and its subsidiaries for such fiscal year, such
projections to be accompanied by a certificate of a Financial Officer of the
Borrower to the effect that such Financial Officer believes such projections to
have been prepared on the basis of reasonable assumptions;

 

-79-



--------------------------------------------------------------------------------

(e) simultaneously with the delivery of any Section 5.04 Financials, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries from such consolidated
financial statements (but only to the extent such Unrestricted Subsidiaries
would not be considered “minor” under Rule 3-10 of Regulation S-X under the
Securities Act);

(f) simultaneously with the delivery of any Section 5.04 Financials,
management’s discussion and analysis of the important operational and financial
developments of the Borrower and its Restricted Subsidiaries during the respect
fiscal year or fiscal quarter, as the case may be; it being agreed that the
furnishing of the Borrower’s annual report on Form 10-K or quarterly report on
Form 10-Q, as filed with the SEC, will satisfy the Borrower’s obligations under
this Section 5.04(f);

(g) after the request by any Lender (through the Administrative Agent), all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act;

(h) as soon as available but in any event within twenty (20) days after the end
of each calendar month (or at any time after daily Excess Cash Availability for
five (5) or more consecutive Business Days shall be less than the Excess
Availability Threshold (and until such time as the daily Excess Cash
Availability is equal to or exceeds the Excess Availability Threshold for a
period of thirty (30) consecutive Business Days), within three (3) Business Days
of the end of each calendar week, and at such other times as may be requested by
the Administrative Agent following the occurrence and during the continuance of
an Event of Default), a Borrowing Base Certificate as of the period then ended;

(i) [Intentionally Reserved;

(j) on or within fifteen (15) days after November 30 of each calendar year, an
updated customer list for the Borrower and its Subsidiaries, which list shall
state the customer’s name, mailing address and phone number and shall be
certified as true and correct by a Financial Officer of the Borrower;

(k) to the extent the Loan Parties engage in Bundled Solutions with customers in
the ordinary course of business and collect amounts owing with respect to such
Bundled Solutions on behalf of themselves and the applicable leasing partners,
the Borrower shall, at such time when Excess Cash Availability is less than
$500,000,000 for five or more consecutive Business Days until such time as
Excess Cash Availability is greater than $500,000,000 for thirty consecutive
Business Days, list the portion of the cash held in accounts of the Loan Parties
subject to a first priority perfected security interest in favor of the
Administrative Agent that has been collected on behalf of the applicable leasing
partners on each Borrowing Base Certificate delivered under Section 5.04(h), and
such portions of cash shall be excluded from the calculation of Excess Cash
Availability; and

(l) promptly, from time to time, such other information regarding the
operations, business, legal or corporate affairs and financial condition of any
Loan Party or any Restricted Subsidiary, or compliance with the terms of any
Loan Document, as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.

It is understood and agreed that the Administrative Agent shall provide each
Lender with a copy of any appraisal and field examination report received by the
Administrative Agent.

Information required to be delivered pursuant to this Section 5.04 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on a SyndTrak, IntraLinks or similar site to which the
Lenders have been granted access or shall be available (the “Platform”) on the
website of the Securities and Exchange Commission at http://www.sec.gov or on
the website of the Borrower. Information required to be delivered pursuant to
this Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent. Each Lender shall be solely
responsible for timely accessing posted documents and maintaining its copies of
such documents.

 

-80-



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Banks materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b) certain of
the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Issuing Banks and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) the Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”

SECTION 5.05. Notices. Promptly upon any Responsible Officer of the Borrower
becoming aware thereof:

(a) furnish to the Administrative Agent, the Co-Collateral Agents and the
Floorplan Funding Agent notice of the occurrence of any Event of Default or
Default;

(b) furnish to the Administrative Agent notice of all material amendments to any
Inventory Financing Agreement, together with a copy of each such amendment; and

(c) furnish to the Administrative Agent, the Co-Collateral Agents and the
Floorplan Funding Agent notice of the occurrence of any event that has had, or
could reasonably be expected to have, a Material Adverse Effect.

SECTION 5.06. Information Regarding Collateral. Furnish to the Administrative
Agent notice of any change on or prior to the later to occur of (a) 30 days
following the occurrence of such change and (b) the earlier of the date of the
required delivery of the next Section 5.04 Financials and the date which is 45
days after the end of the most recently ended fiscal quarter following such
change (i) in any Loan Party’s legal name, (ii) in the jurisdiction of
organization or formation of any Loan Party or (iii) in any Loan Party’s
identity or corporate structure.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP are made. Permit any representatives designated by the
Administrative Agent, any Co-Collateral Agent or any Lender to visit and inspect
during normal business hours the corporate, financial and operating records and
the properties of the Borrower or the Restricted Subsidiaries upon reasonable
advance notice, and to make extracts from and copies of such records, and permit
any such representatives to discuss the affairs, finances and condition of such
Person with the officers thereof and independent accountants therefor; provided
that the Administrative Agent shall give the Borrower an opportunity to
participate in any discussions with its accountants; provided, further, that in
the absence of the existence of an Event of Default, (i) only the Administrative
Agent on behalf of the Lenders and (at the election of the Majority Agents) the
Co-Collateral Agents may exercise the rights of the Administrative Agent, the
Co-Collateral Agents and the Lenders under this Section 5.07 and (ii) the
Administrative Agent and the Co-Collateral Agents shall not exercise their
rights under this Section 5.07 more often than two times during any fiscal year
and only one such time shall be at the Borrower’s expense; provided, further,
that when an Event of Default exists, the Administrative Agent, any
Co-Collateral Agent or any Lender and their respective designees may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice. The Borrower acknowledges that the
Administrative Agent, after exercising its rights of inspection, may

 

-81-



--------------------------------------------------------------------------------

prepare and distribute to the Lenders certain Reports pertaining to the Borrower
and the other Loan Parties’ assets for internal use by the Administrative Agent,
the Co-Collateral Agents and the Lenders (it being understood and agreed that
the Administrative Agent shall provide the Borrower with a copy of any field
examination distributed to the Lenders).

SECTION 5.08. Use of Proceeds. The proceeds of the Loans shall be used to pay
Transaction Expenses and for general corporate purposes (including any purposes
permitted by this Agreement).

SECTION 5.09. Further Assurances.

(a) From time to time duly authorize, execute and deliver, or cause to be duly
authorized, executed and delivered, such additional instruments, certificates,
financing statements, agreements or documents, and take all reasonable actions
(including filing UCC and other financing statements but subject to the
limitations set forth in the Security Documents), as the Administrative Agent
may reasonably request, for the purposes of perfecting the rights of the
Administrative Agent and the Secured Parties with respect to the Collateral (or
with respect to any additions thereto or replacements or proceeds or products
thereof or with respect to any other property or assets hereafter acquired by
the Borrower or any other Loan Party which may be deemed to be part of the
Collateral) pursuant hereto or thereto.

(b) With respect to any assets acquired by any Loan Party after the Closing Date
of the type constituting Collateral under the Guarantee and Collateral Agreement
and as to which the Administrative Agent, for the benefit of the Secured
Parties, does not have a perfected first priority (subject only to Permitted
Liens) security interest, on or prior to the later to occur of (i) 30 days
following such acquisition and (ii) the earlier of the date of the required
delivery of the next Section 5.04 Financials and the date which is 45 days after
the end of the most recently ended fiscal quarter (or such longer period as to
which the Administrative Agent may consent), (x) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other Security Documents as the Administrative Agent deems necessary to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in such assets and (y) take all commercially reasonable
actions necessary to grant to, or continue on behalf of, the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest in such assets (subject only to Permitted Liens), including
the filing of UCC financing statements in such jurisdictions as may be required
by the Guarantee and Collateral Agreement or as may be reasonably requested by
the Administrative Agent.

(c) With respect to any wholly owned Restricted Subsidiary (other than a Foreign
Subsidiary or an Excluded Subsidiary or a Domestic Subsidiary that is a
disregarded entity for U.S. federal income tax purposes owned by a
non-disregarded non-U.S. entity) created or acquired after the Closing Date, on
or prior to the later to occur of (i) 30 days following the date of such
creation or acquisition and (ii) the earlier of the date of the required
delivery of the next Section 5.04 Financials and the date which is 45 days after
the end of the most recently ended fiscal quarter (or such longer period as to
which the Administrative Agent may consent), (x) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary to grant to the Administrative
Agent, for the benefit of the relevant Secured Parties (or, to the extent
required under the Term Loan Intercreditor Agreement, to the Term Loan Agent
thereunder acting as the Administrative Agent’s agent or bailee for the purpose
of perfection), a valid, perfected second priority (subject only to Permitted
Liens) security interest in the Equity Interests in such new subsidiary that are
owned by any of the Loan Parties to the extent the same constitute Collateral
under the terms of the Guarantee and Collateral Agreement, (y) deliver to the
Administrative Agent (or, to the extent required under the Term Loan
Intercreditor Agreement, to the Term Loan Agent thereunder acting as the
Administrative Agent’s agent or bailee for the purpose of perfection) the
certificates, if any, representing any of such Equity Interests that constitute
certificated securities, together with undated stock powers, in blank, executed
and delivered by a duly authorized officer of the pledgor and (z) cause such
Restricted Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement, and, to the extent applicable, each Intellectual Property Security
Agreement and (B) to take such actions necessary to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
(subject only to Permitted Liens) security interest in any assets required to be
Collateral pursuant to the Guarantee and Collateral Agreement and each
Intellectual Property Security Agreement with respect to such Restricted
Subsidiary, including, if

 

-82-



--------------------------------------------------------------------------------

applicable, the recording of instruments in the United States Patent and
Trademark Office and the United States Copyright Office and the filing of UCC
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement, any applicable Intellectual Property Security
Agreement or as may be reasonably requested by the Administrative Agent.

(d) With respect to any Equity Interests in any Foreign Subsidiary that are
acquired after the Closing Date by any Loan Party (including as a result of
formation of a new Foreign Subsidiary), on or prior to the later to occur of
(i) 30 days following the date of such acquisition and (ii) the earlier of the
date of the required delivery of the next Section 5.04 Financials and the date
which is 45 days after the end of the most recently ended fiscal quarter (or
such longer period as to which the Administrative Agent may consent),
(x) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent reasonably deems
necessary in order to grant to the Administrative Agent, for the benefit of the
relevant Secured Parties, a perfected first priority security interest (subject
only to Permitted Liens) in the Equity Interests in such Foreign Subsidiary that
are owned by the Loan Parties to the extent the same constitutes Collateral
under the terms of the Guarantee and Collateral Agreement (provided that
(A) only first-tier Foreign Subsidiaries owned directly by such Loan Party shall
be pledged by such Loan Party and (B) only 65% of the Equity Interests of such
first-tier Foreign Subsidiary shall be pledged by such Loan Party and
(y) deliver to the Administrative Agent any certificates representing any such
Equity Interests that constitute certificated securities, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the pledgor, as the case may be, and take such other action as may be reasonably
requested by the Administrative Agent to perfect the security interest of the
Administrative Agent thereon (but subject to the limitations set forth in the
Security Documents).

(e) If, at any time and from time to time after the Closing Date, any
wholly-owned Domestic Subsidiary that is not a disregarded entity for U.S.
federal income tax purposes owned by a non-disregarded non-U.S. entity ceases to
constitute an Immaterial Subsidiary in accordance with the definition of
“Immaterial Subsidiary”, then the Borrower shall cause such subsidiary to become
an additional Loan Party and take all the actions contemplated by
Section 5.09(c) as if such subsidiary were a newly-formed wholly-owned Domestic
Subsidiary of the Borrower.

(f) With respect to any fee interest in any real property located in the United
States with a book value in excess of $5,000,000 (as reasonably estimated by the
Borrower) acquired after the Closing Date by any Loan Party, within 90 days
following the date of such acquisition (or such longer period as to which the
Administrative Agent may consent) (i) execute and deliver Mortgages in favor of
the Administrative Agent, for the benefit of the Secured Parties, covering such
real property and complying with the provisions herein and in the Security
Documents and (ii) comply with the requirements of Section 5.10 with respect to
any Mortgages to be provided after the Closing Date pursuant to such Schedule.

(g) Furthermore, to the extent Indebtedness outstanding under the Loans shall at
any time be less than the amount originally set forth in any Mortgage on any
Mortgaged Property located in the State of New York or to the extent otherwise
required by law to grant, preserve, protect or perfect the Liens created by such
Mortgage and the validity or priority thereof, the Borrower will, and will cause
each of its applicable subsidiaries to, promptly take all such further actions
including the payment of any additional mortgage recording taxes, fees, charges,
costs and expenses required so to grant, preserve, protect or perfect the Liens
created by such Mortgage to the maximum amount of Indebtedness by its terms
secured thereby and the validity or priority of any such Lien.

Notwithstanding anything to the contrary in this Section 5.09 or any other
Security Document (1) the Administrative Agent shall not require the taking of a
Lien on, or require the perfection of any Lien granted in, those assets as to
which the cost of obtaining or perfecting such Lien (including any mortgage,
stamp, intangibles or other tax or expenses relating to such Lien) is excessive
in relation to the benefit to the Lenders of the security afforded thereby as
reasonably determined by the Borrower and the Administrative Agent and (2) Liens
required to be granted pursuant to this Section 5.09 shall be subject to
exceptions and limitations consistent with those set forth in the Security
Documents as in effect on the Closing Date (to the extent appropriate in the
applicable jurisdiction).

 

-83-



--------------------------------------------------------------------------------

SECTION 5.10. Mortgaged Properties.

Except to the extent provided in Section 5.13, the Administrative Agent shall
have received with respect to each Mortgaged Property:

(i) a Mortgage encumbering each Mortgaged Property in favor of the
Administrative Agent, for the benefit of the Secured Parties, duly executed and
acknowledged by each Loan Party that is the owner of or holder of any interest
in such Mortgaged Property, and otherwise in form for recording in the recording
office of each applicable political subdivision where each such Mortgaged
Property is situated, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof to create a lien under applicable Requirements of Law, and
such financing statements and any other instruments necessary to grant a
mortgage lien under the laws of any applicable jurisdiction, all of which shall
be in form and substance reasonably satisfactory to the Administrative Agent:

(ii) with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as necessary to consummate the execution of such Mortgage or as
shall reasonably be deemed necessary by the Administrative Agent in order for
the owner or holder of the fee interest constituting such Mortgaged Property to
grant the Lien contemplated by the Mortgage with respect to such Mortgaged
Property;

(iii) with respect to each Mortgage, a policy of title insurance (or marked up
title insurance commitment having the effect of a policy of title insurance)
insuring the Lien of such Mortgage as a valid second mortgage Lien (subject only
to the Lien securing the Term Loan Obligations) on the Mortgaged Property and
fixtures described therein in the amount reasonably acceptable to the
Administrative Agent, which policy (or such marked-up commitment) (each, a
“Title Policy”) shall (A) be issued by the Title Company reasonably requested by
the Administrative Agent, (B) to the extent necessary and available, include
such reinsurance arrangements (with provisions for direct access, if necessary)
as shall be reasonably acceptable to the Administrative Agent, (C) contain a
“tie-in” or “cluster” endorsement, if available under applicable law (i.e.,
policies which insure against losses regardless of location or allocated value
of the insured property up to a stated maximum coverage amount), (D) have been
supplemented by such endorsements (or where such endorsements are not available,
other documentation reasonably acceptable to the Administrative Agent) as shall
be reasonably requested by the Administrative Agent (including endorsements on
matters relating to usury, first loss, last dollar, zoning, contiguity,
revolving credit, doing business, non-imputation, public road access, survey,
variable rate, environmental lien, subdivision, mortgage recording tax, separate
tax lot, revolving credit, and so-called comprehensive coverage over covenants
and restrictions); provided that to the extent that any such endorsement(s) or
other documentation cannot be issued or is not available due to the state or
condition of the Mortgaged Property, and such state or condition existed on the
date of the acquisition of such Mortgaged Property and such state or condition
does not materially and adversely affect the use or the value of such Mortgaged
Property for the business of the Company and its Affiliates, the Borrower shall
have no obligation to procure such endorsement or other documentation, and
(E) contain no exceptions to title other than Permitted Liens and other
exceptions reasonably acceptable to the Administrative Agent.

(iv) with respect to each Mortgaged Property, such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as shall be required to induce the
Title Company to issue the title policy/ies and endorsements contemplated above;

(v) evidence reasonably acceptable to the Administrative Agent of payment by the
Borrower of all title policy premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages and issuance of the title
policies referred to above;

(vi) with respect to each Mortgaged Property, copies of all leases in which the
Borrower or any Subsidiary holds the lessor’s interest or other agreements
relating to possessory interests if any. To the extent any of the foregoing
leases affect any Mortgaged Property, such leases shall (x) be subordinate to
the Lien of the Mortgage to be recorded against such Mortgaged Property, either
expressly by its terms or pursuant to a subordination, non-disturbance and
attornment agreement in form and substance reasonably acceptable to the

 

-84-



--------------------------------------------------------------------------------

Administrative Agent, with respect to which the applicable Loan Party shall have
used its commercially reasonable efforts to obtain and (y) shall otherwise be
reasonably acceptable to the Administrative Agent; provided that, if the
Administrative Agent fails to notify the Borrower of rejection of the lease
within 10 Business Days from receipt of the lease, the lease shall be deemed to
have been reasonably accepted by the Administrative Agent;

(vii) Surveys with respect to each Mortgaged Property; provided that, if the
Borrower is able to obtain a “no change” affidavit acceptable to the Title
Company to enable it to issue a Title Policy removing all exceptions which would
otherwise have been raised by the Title Company as a result of the absence of a
new Survey for such Mortgaged Property, and issuing all survey related
endorsements and coverages, then a new Survey shall not be requested;

(viii) a completed Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property; and

(ix) an Opinion of Counsel relating to each Mortgaged Property described above,
which Opinion of Counsel shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.

SECTION 5.11. Designation of Subsidiaries.

(a) The Borrower may designate any subsidiary (including any existing subsidiary
and any newly acquired or newly formed subsidiary) to be an Unrestricted
Subsidiary unless (A) such subsidiary or any of its subsidiaries owns any Equity
Interests or Indebtedness of, or owns or holds any Lien on, any property of, the
Borrower or any Restricted Subsidiary (other than solely any Unrestricted
Subsidiary of the subsidiary to be so designated) (B) the assets of such
subsidiary are included in the Borrowing Base; provided that

(i) any Unrestricted Subsidiary must be an entity of which the Equity Interests
entitled to cast at least a majority of the votes that may be cast by all Equity
Interests having ordinary voting power for the election of directors or Persons
performing a similar function are owned, directly or indirectly, by the
Borrower;

(ii) such designation complies with the covenants described in Section 6.03(c);

(iii) no Default or Event of Default shall have occurred and be continuing;

(iv) either:

(A) the Borrower could incur at least $1.00 of additional Indebtedness pursuant
to the Excess Cash Availability test described in Section 6.01(a); or

(B) Excess Cash Availability for the Borrower and its Restricted Subsidiaries
would be greater than or equal to Excess Cash Availability immediately prior to
such designation,

in each case on a pro forma basis taking into account such designation; and

(v) each of:

(A) the subsidiary to be so designated; and

(B) its subsidiaries

has not at the time of designation, and does not thereafter, incur any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the Borrower or any Restricted Subsidiary. Furthermore, no subsidiary may be
designated as an Unrestricted Subsidiary hereunder unless it is also designated
as an “Unrestricted Subsidiary” for purposes of the Specified Senior
Indebtedness or any Junior Financing.

 

-85-



--------------------------------------------------------------------------------

(b) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation,
no Default or Event of Default shall have occurred and be continuing and either:

(i) the Borrower could incur at least $1.00 of additional Indebtedness pursuant
to the Excess Cash Availability test described in Section 6.01(a); or

(ii) Excess Cash Availability for the Borrower and its Restricted Subsidiaries
would be greater than or equal to Excess Cash Availability immediately prior to
such designation,

in each case on a pro forma basis taking into account such designation.

Any such designation by the Borrower shall be notified by the Borrower to the
Administrative Agent by promptly filing with the Administrative Agent a copy of
the resolution of the board of directors of the Borrower or any committee
thereof giving effect to such designation and an Officer’s Certificate
certifying that such designation complied with the foregoing provisions.

SECTION 5.12. Appraisals and Field Exams.

(a) Upon the Majority Agents’ request, upon reasonable advance notice to the
Borrower, the Borrower and the Subsidiary Guarantors will provide the
Administrative Agent and the Co-Collateral Agents with appraisals or updates
thereof of their Inventory from a nationally recognized appraiser selected and
engaged by the Majority Agents (following consultation with the Borrower), and
prepared on a basis satisfactory to the Majority Agents, such appraisals and
updates to include, without limitation, information required by applicable law
and regulations; provided, however, that if no Event of Default has occurred and
is continuing, following the Closing Date, no more than one (1) such appraisal
per calendar year shall be conducted at the expense of the Loan Parties;
provided, however, if on any date during any year the sum of (A) aggregate
outstanding principal amount of the Loans plus (B) the aggregate amount of LC
Exposure exceeds 65% of the aggregate Commitments in effect at such time for
more than five (5) consecutive Business Days, one (1) additional inventory
appraisal may be conducted at the expense of the Loan Parties during the twelve
(12)-month period immediately succeeding such date (it being understood,
however, that, so long as no Event of Default is continuing, no more than two
(2) such appraisals per calendar year shall be conducted at the expense of the
Loan Parties).

(b) Field examinations may be conducted in connection with inspections permitted
under Section 5.07 and the Borrower agrees to pay costs and expenses incurred in
connection with such field examinations and the preparation of Reports based on
the fees charged by a third party retained by the Majority Agents or the
internally allocated fees for each Person employed by the Administrative Agent
and the Co-Collateral Agents with respect to each field examination; provided,
however, that absent the occurrence and continuation of an Event of Default, no
more than one (1) field examination per year shall be conducted at the expense
of the Borrower; provided, however, if on any date during any year the sum of
(A) aggregate outstanding principal amount of the Loans plus (B) the aggregate
amount of LC Exposure exceeds 65% of the aggregate Commitments in effect at such
time for more than five (5) consecutive Business Days, one (1) additional field
examination may be conducted at the expense of the Loan Parties during the
twelve (12)-month period immediately succeeding such date (it being understood,
however, that, so long as no Event of Default is continuing, no more than two
(2) such field examinations per calendar year shall be conducted at the expense
of the Loan Parties).

SECTION 5.13. Post-Closing Collateral Arrangements. The Borrower shall execute
and deliver the documents and complete the tasks set forth on Schedule 5.13, in
each case within the time limits specified on such schedule.

 

-86-



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees that, until the Termination Date, the Borrower
will not, nor will it cause or permit any of the Restricted Subsidiaries to:

SECTION 6.01. Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.

(a) Directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise (collectively,
“incur” and collectively, an “incurrence”) with respect to any Indebtedness
(including Acquired Indebtedness) and the Borrower and the Restricted Guarantors
will not issue any shares of Disqualified Stock and will not permit any
Restricted Subsidiary that is not a Guarantor to issue any shares of
Disqualified Stock or Preferred Stock; provided, however, that the Borrower and
the Restricted Guarantors may incur Indebtedness (including Acquired
Indebtedness) or issue shares of Disqualified Stock, and any Restricted
Subsidiary that is not a Guarantor may incur Indebtedness (including Acquired
Indebtedness), issue shares of Disqualified Stock and issue shares of Preferred
Stock, if (A) such Indebtedness, Disqualified Stock or Preferred Stock is not
incurred or issued to refund or refinance (i) any Indebtedness permitted under
clauses (ii), (xv), (xx) and (xxi) of Section 6.01(b) or (ii) any Refinancing
Indebtedness in respect of any Indebtedness referred to in clause (i) above,
(B) Excess Cash Availability at the time such additional Indebtedness is
incurred or such Disqualified Stock or Preferred Stock is issued exceeds
$150,000,000 and (C) no Default shall have occurred and be continuing or would
occur as a consequence thereof; provided, further, that any incurrence of
Indebtedness or issuance of Disqualified Stock or Preferred Stock by a
Restricted Subsidiary that is not a Guarantor pursuant to this paragraph (a) is
subject to the limitations of paragraph (g) below.

(b) The limitations set forth in clause (a) will not apply to the following
items:

(i) the Indebtedness under the Loan Documents (including any increase in the
Revolving Commitments under Section 2.24) of the Borrower or any of its
Restricted Subsidiaries (including letters of credit and bankers’ acceptances
thereunder);

(ii) the incurrence by the Borrower and any Restricted Guarantor of Indebtedness
represented by the Specified Senior Indebtedness;

(iii) Indebtedness of the Borrower and its Restricted Subsidiaries in existence
on the Closing Date (other than Indebtedness described in clauses (b)(i), (ii),
(xv), (xvii), (xx) and (xxi) of this Section 6.01) and set forth in all material
respects on Schedule 6.01 (including the Existing Intercompany Debt);

(iv) Indebtedness (including Capitalized Lease Obligations), Disqualified Stock
and Preferred Stock incurred by the Borrower or any of its Restricted
Subsidiaries, to finance the purchase, lease or improvement of property (real or
personal) or equipment that is used or useful in the business of the Borrower
and its Restricted Subsidiaries, whether through the direct purchase of assets
or the Capital Stock of any Person owning such assets in an aggregate principal
amount, together with any Refinancing Indebtedness in respect thereof and all
other Indebtedness, Disqualified Stock and/or Preferred Stock incurred and
outstanding under this clause (iv), not to exceed $50,000,000 at any time
outstanding; so long as such Indebtedness exists at the date of such purchase,
lease or improvement, or is created within 270 days thereafter;

(v) Indebtedness incurred by the Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to bankers’ acceptances and
letters of credit issued in the ordinary course of business, including letters
of credit in respect of workers’ compensation claims, or other Indebtedness with
respect to reimbursement type obligations regarding workers’ compensation

 

-87-



--------------------------------------------------------------------------------

claims, or letters of credit in the nature of a security deposit (or similar
deposit or security) given to a lessor under an operating lease of real property
under which such Person is a lessee; provided, however, that upon the drawing of
such bankers’ acceptances and letters of credit or the incurrence of such
Indebtedness, such obligations are reimbursed within 45 days following such
drawing or incurrence;

(vi) Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
provided, however, that such Indebtedness is not reflected on the balance sheet
(other than by application of Interpretation Number 45 of the Financial
Accounting Standards Board commonly known as FIN 45) as a result of an amendment
to an obligation in existence on the Closing Date) of the Borrower or any
Restricted Subsidiary (contingent obligations referred to in a footnote to
financial statements and not otherwise reflected on the balance sheet will not
be deemed to be reflected on such balance sheet for purposes of this clause
(vi));

(vii) Indebtedness of (A) the Borrower to any Restricted Subsidiary and (B) any
Restricted Subsidiary to the Borrower or to any other Restricted Subsidiary;
provided that any such Indebtedness owing by the Borrower or a Guarantor to a
Restricted Subsidiary that is not a Guarantor is expressly subordinated in right
of payment to the Obligations; provided, further, that any subsequent issuance
or transfer of any Capital Stock or any other event which results in any
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such Indebtedness (except to the Borrower or another
Restricted Subsidiary or any pledge of such Indebtedness constituting a
Permitted Lien) shall be deemed, in each case, to be an incurrence of such
Indebtedness not permitted by this clause (vii);

(viii) shares of Preferred Stock of a Restricted Subsidiary issued to the
Borrower or another Restricted Subsidiary; provided, that any subsequent
issuance or transfer of any Capital Stock or any other event which results in
any such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any
other subsequent transfer of any such shares of Preferred Stock (except to the
Borrower or a Restricted Subsidiary) shall be deemed in each case to be an
issuance of such shares of Preferred Stock not permitted by this clause (viii);

(ix) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk with
respect to any Indebtedness permitted under this Section 6.01, exchange rate
risk or commodity pricing risk;

(x) obligations in respect of customs, stay, performance, bid, appeal and surety
bonds and completion guarantees and other obligations of a like nature provided
by the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

(xi) (A) Indebtedness or Disqualified Stock of the Borrower or any Restricted
Guarantor and Indebtedness, Disqualified Stock or Preferred Stock of any
Restricted Subsidiary that is not a Guarantor in an aggregate principal amount
or liquidation preference equal to 100% of the net cash proceeds received by the
Borrower and its Restricted Subsidiaries since immediately after the Closing
Date from the issue or sale of Equity Interests of the Borrower or cash
contributed to the capital of the Borrower (in each case, other than Specified
Equity Contributions, and other than Equity Interests the proceeds of which are
used to fund the Transactions and proceeds of Disqualified Stock or sales of
Equity Interests to, or contributions received from, the Borrower or any of its
Subsidiaries) as determined in accordance with paragraphs (c) and (d) of the
definition of the term “Restricted Payment Applicable Amount” set forth in the
Term Loan Agreement (to the extent such net cash proceeds or cash have not been
applied pursuant to such clauses to make Restricted Payments or other
Investments, payments or exchanges pursuant to of Section 6.03(b) or to make
Permitted

 

-88-



--------------------------------------------------------------------------------

Investments (other than Permitted Investments specified in clauses (a) and
(c) of the definition thereof); and (B) Indebtedness or Disqualified Stock of
the Borrower or a Guarantor and Indebtedness, Disqualified Stock or Preferred
Stock of any Restricted Subsidiary that is not a Guarantor not otherwise
permitted hereunder in an aggregate principal amount or liquidation preference,
which when aggregated with the principal amount and liquidation preference of
all other Indebtedness, Disqualified Stock and Preferred Stock then outstanding
and incurred pursuant to this clause (xi)(B), does not at any one time
outstanding exceed $150,000,000 (it being understood that any Indebtedness,
Disqualified Stock or Preferred Stock incurred pursuant to this clause (xi)(B)
shall cease to be deemed incurred or outstanding for purposes of this
clause (xi)(B) but shall be deemed incurred for the purposes of Section 6.01(a)
from and after the first date on which the Borrower or such Restricted
Subsidiary could have incurred such Indebtedness, Disqualified Stock or
Preferred Stock under Section 6.01(a) without reliance on this clause (xi)(B);

(xii) provided that no Default shall have occurred and be continuing or would
occur as a consequence thereof, the incurrence by the Borrower or any Restricted
Subsidiary of Indebtedness, Disqualified Stock or Preferred Stock which serves
to prepay, refund or refinance any Indebtedness, Disqualified Stock or Preferred
Stock permitted under Section 6.01(a) and clauses (ii), (iii), (iv), (xi)(A),
(xiii), (xv), (xviii), (xx) and (xxi) of this Section 6.01(b) or any
Indebtedness, Disqualified Stock or Preferred Stock issued to so prepay, refund
or refinance such Indebtedness, Disqualified Stock or Preferred Stock,
including, in each case, additional Indebtedness, Disqualified Stock or
Preferred Stock incurred to pay premiums (including tender premiums), defeasance
costs and fees and expenses in connection therewith (collectively, the
“Refinancing Indebtedness”) prior to its respective maturity; provided, however,
that such Refinancing Indebtedness:

(A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being prepaid, refunded or refinanced,

(B) to the extent such Refinancing Indebtedness refinances (1) Indebtedness
subordinated or pari passu to the Obligations, such Refinancing Indebtedness is
subordinated or pari passu to the Obligations at least to the same extent as the
Indebtedness being refinanced or refunded or (2) Disqualified Stock or Preferred
Stock, such Refinancing Indebtedness must be Disqualified Stock or Preferred
Stock, respectively,

(C) shall not include:

(1) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of the Borrower;

(2) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of a Restricted Guarantor; or

(3) Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or a
Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary; and

(D) shall not be in a principal amount in excess of the principal amount of,
premium, if any, accrued interest on, and related fees and expenses of, the
Indebtedness being prepaid, refunded, replaced or refinanced (including any
premium, expenses, costs and fees incurred in connection with such prepayment,
refund, replacement or refinancing).

provided, further, that notwithstanding the limitations set forth in clauses
(A), (B) and (D), the Borrower and its Restricted Subsidiaries may (a) so long
as Excess Cash Availability at the time such Refinancing

 

-89-



--------------------------------------------------------------------------------

Indebtedness is incurred exceeds $150,000,000, incur additional Senior Secured
Notes and/or Indebtedness under the Term Loan Documents to prepay, refund or
refinance any Specified Senior Indebtedness, (b) incur additional Specified
Senior Indebtedness to prepay, refund or refinance any Senior Secured Notes
and/or Indebtedness under the Term Loan Documents, and (c) so long as Excess
Cash Availability at the time such Refinancing Indebtedness is incurred exceeds
$150,000,000, incur Indebtedness under this Agreement to prepay, refund or
refinance any Senior Secured Notes and/or Indebtedness under the Term Loan
Documents and/or any Specified Senior Indebtedness; provided, further, that any
incurrence of Indebtedness or issuance of Disqualified Stock or Preferred Stock
by any Restricted Subsidiary that is not a Subsidiary Guarantor pursuant to this
clause (xii) (solely as it relates to Indebtedness under clause (xiii) and
Section 6.01(a)) shall be subject to the limitations set forth in
Section 6.01(g) to the same extent as the Indebtedness refinanced;

(xiii) Indebtedness, Disqualified Stock or Preferred Stock (x) of the Borrower
or a Restricted Subsidiary (other than a Foreign Subsidiary) incurred to finance
an acquisition, (y) of Persons (other than foreign Persons) that are acquired by
the Borrower or any Restricted Subsidiary or Persons merged into the Borrower or
a Restricted Subsidiary (other than a Foreign Subsidiary) in accordance with the
terms of this Agreement or (z) that is assumed by the Borrower or any Restricted
Subsidiary (other than a Foreign Subsidiary) in connection with such acquisition
so long as:

(A) no Default exists or shall result therefrom;

(B) any Indebtedness, Disqualified Stock or Preferred Stock incurred in reliance
on clause (x) above shall not be Secured Indebtedness and shall not mature (and
shall not be mandatorily redeemable in the case of Disqualified Stock of
Preferred Stock) or require any payment of principal (other than in a manner
consistent with the terms of the Specified Senior Indebtedness Documentation),
in each case, prior to the date that is 180 days after the date set forth in
clause (a) of the definition of Maturity Date;

(C) any Indebtedness, Disqualified Stock or Preferred Stock incurred in reliance
on clause (y) or (z) above shall not have been incurred in contemplation of such
acquisition and either (1) the aggregate principal amount of such Indebtedness
constituting Secured Indebtedness, together with all Refinancing Indebtedness in
respect thereof, shall not exceed $100,000,000 or (2) after giving pro forma
effect to such acquisition or merger, the Excess Cash Availability would be
greater than or equal to Excess Cash Availability immediately prior to such
acquisition or merger; and

(D) after giving pro forma effect to such acquisition or merger either
(1) Excess Cash Availability would be greater than or equal to Excess Cash
Availability immediately prior to such acquisition or merger or (2) the Borrower
would be permitted to incur at least $1.00 of additional Indebtedness pursuant
to the Excess Cash Availability test described in Section 6.01(a);

provided that any incurrence of Indebtedness or issuance of Disqualified Stock
or Preferred Stock by a Restricted Subsidiary that is not a Guarantor pursuant
to this clause (xiii) is subject to the limitations of paragraph (g) below;

(xiv) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within two Business Days of its incurrence;

(xv) the Indebtedness under the Term Loan Documents of the Borrower or any of
its Restricted Subsidiaries;

(xvi) (A) any guarantee by the Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary so long as such
Indebtedness or other obligations are permitted under this Agreement, or (B) any
guarantee by a Restricted Subsidiary of Indebtedness or

 

-90-



--------------------------------------------------------------------------------

other obligations of the Borrower; provided that, in each case, (x) such
Restricted Subsidiary shall comply with its obligations under Section 5.09 and
(y) in the case of any guarantee of Indebtedness or other obligations of the
Borrower or any Subsidiary Guarantor by any Restricted Subsidiary that is not a
Subsidiary Guarantor, such Restricted Subsidiary becomes a Subsidiary Guarantor
under this Agreement;

(xvii) Indebtedness (other than any Obligations) under the (A) Inventory
Financing Agreements and (B) other inventory financing agreements entered into
after the Closing Date; provided that the aggregate principal amount outstanding
at any time under all inventory financing agreements described in clause (A) and
clause (B) shall not exceed $300,000,000;

(xviii) Indebtedness, Disqualified Stock, or Preferred Stock of any Foreign
Subsidiary or of any foreign Persons that are acquired by the Borrower or any
Restricted Subsidiary or merged into a Restricted Subsidiary that is a Foreign
Subsidiary in accordance with the terms of this Agreement; provided that the
aggregate amount outstanding of any such Indebtedness, Disqualified Stock, or
Preferred Stock shall not at any time exceed $100,000,000;

(xix) Indebtedness issued by the Borrower or any of its Restricted Subsidiaries
to future, current or former officers, directors, employees and consultants
thereof or any direct or indirect parent thereof, their respective estates,
heirs, family members, spouses or former spouses, in each case to finance the
purchase or redemption of Equity Interests of the Borrower, a Restricted
Subsidiary or any of their respective direct or indirect parent companies to the
extent described in Section 6.03(b)(iv);

(xx) [Intentionally Reserved];

(xxi) Indebtedness of the Borrower, and guarantees by any Restricted Subsidiary
of the Indebtedness of the Borrower and CDW Finance Corporation, under
(i) senior secured notes issued prior to the Closing Date and (ii) so long as
the proceeds thereof are used to prepay Indebtedness under the Term Loan
Documents and the conditions set forth in Section 6.01(b)(xii) are satisfied
(assuming that such Indebtedness otherwise constitutes Refinancing
Indebtedness), additional senior secured notes issued after the Closing Date
having terms generally consistent with the then current market terms for similar
issuances, not maturing earlier than April 12, 2018 and not having a shorter
Weighted Average Life to Maturity than the then remaining Weighted Average Life
to Maturity of the Extended Term Loans (the notes described in clauses (i) and
(ii), collectively, the “Senior Secured Notes”);

(xxii) cash management obligations and Indebtedness in respect of netting
services, overdraft facilities, employee credit card programs, Cash Pooling
Arrangements or similar arrangements in connection with cash management and
deposit accounts; provided that, with respect to any Cash Pooling Arrangements,
the total amount of all deposits subject to any such Cash Pooling Arrangement at
all times equals or exceeds the total amount of overdrafts that may be subject
to such Cash Pooling Arrangements;

(xxiii) Indebtedness of the Borrower or any of its subsidiaries in respect of
Sale and Lease-Back Transactions;

(xxiv) Indebtedness of the Borrower or any of its subsidiaries incurred to
finance insurance premiums in the ordinary course of business;

(xxv) Indebtedness representing deferred compensation to employees of the
Borrower or any Restricted Subsidiary incurred in the ordinary course of
business;

(xxvi) Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or a
Restricted Subsidiary incurred to finance or assumed in connection with an
acquisition in a principal amount not to exceed $75,000,000 in the aggregate at
any one time outstanding together with all other Indebtedness, Disqualified
Stock and/or Preferred Stock issued under this clause (xxvi); and

(xxvii) Acquired Indebtedness of the Borrower and its Restricted Subsidiaries in
an aggregate amount outstanding not to exceed the greater of (A) $75,000,000 and
(B) 3% of Total Assets.

 

-91-



--------------------------------------------------------------------------------

(c) For purposes of determining compliance with this Section 6.01:

(i) in the event that an item of Indebtedness, Disqualified Stock or Preferred
Stock (or any portion thereof) meets the criteria of more than one of the
categories of permitted Indebtedness, Disqualified Stock or Preferred Stock
described in Section 6.01(b) or is entitled to be incurred pursuant to
Section 6.01(a), the Borrower, in its sole discretion, may classify or
reclassify such item (other than amounts described in clause (xvii) of clause
(b) above, in the case of a reclassification as an incurrence pursuant to
Section 6.01(a)) of Indebtedness, Disqualified Stock or Preferred Stock (or any
portion thereof) and will only be required to include the amount and type of
such Indebtedness, Disqualified Stock or Preferred Stock in one of the above
permitted clauses; and

(ii) at the time of incurrence or permitted reclassification, the Borrower will
be entitled to divide and classify an item of Indebtedness in one or more types
of Indebtedness, Disqualified Stock or Preferred Stock described in
Section 6.01(a) or (b).

(d) The accrual of interest, the accretion of accreted value and the payment of
interest or dividends in the form of additional Indebtedness, Disqualified Stock
or Preferred Stock, as applicable, will not be deemed to be an incurrence of
Indebtedness, Disqualified Stock or Preferred Stock for purposes of this
Section 6.01.

(e) For purposes of determining compliance with any dollar-denominated
restriction on the incurrence of Indebtedness, the dollar-equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was incurred, in the case of term debt, or first committed, in the
case of revolving credit debt; provided that if such Indebtedness is incurred to
refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced.

(f) The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

(g) Notwithstanding anything to the contrary contained in Section 6.01(a) or
(b), no Restricted Subsidiary of the Borrower that is not a Subsidiary Guarantor
shall incur any Indebtedness or issue any Disqualified Stock or Preferred Stock
in reliance on Section 6.01(a) or (b)(xiii) (the “Limited Non-Guarantor Debt
Exceptions”) if the amount of such Indebtedness, Disqualified Stock or Preferred
Stock, when aggregated with the amount of all other Indebtedness, Disqualified
Stock or Preferred Stock outstanding under such Limited Non-Guarantor Debt
Exceptions, together with any Refinancing Indebtedness in respect thereof, would
exceed $100,000,000; provided that in no event shall any Indebtedness,
Disqualified Stock or Preferred Stock of any Restricted Subsidiary that is not a
Subsidiary Guarantor (i) existing at the time it became a Restricted Subsidiary
or (ii) assumed in connection with any acquisition, merger or acquisition of
minority interests of a non-Wholly-Owned Subsidiary (and in the case of clauses
(i) and (ii), not created in contemplation of such Person becoming a Restricted
Subsidiary or such acquisition, merger or acquisition of minority interests) be
deemed to be Indebtedness outstanding under the Limited Non-Guarantor Debt
Exceptions for purposes of this Section 6.01(g).

 

-92-



--------------------------------------------------------------------------------

SECTION 6.02. Liens. Directly or indirectly, create, incur, assume or suffer to
exist any Lien (except Permitted Liens) on any asset or property of the Borrower
or any Restricted Subsidiary, or any income or profits therefrom, or assign or
convey any right to receive income therefrom.

SECTION 6.03. Restricted Payments. Directly or indirectly, make any Restricted
Payment, other than:

(a) any Restricted Payment made at any time when the Payment Conditions are
satisfied with respect to such Restricted Payment.

(b) Section 6.03(a) will not prohibit:

(i) the payment of any dividend within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have complied with the
provisions of this Agreement;

(ii) (A) the redemption, prepayment, repurchase, retirement or other acquisition
of any (1) Equity Interests (“Treasury Capital Stock”) of the Borrower or any
Restricted Subsidiary or Subordinated Indebtedness or Specified Senior
Indebtedness of the Borrower or any Guarantor or (2) Equity Interests of any
direct or indirect parent company of the Borrower, in the case of each of clause
(1) and (2), in exchange for, or out of the proceeds of the substantially
concurrent sale (other than to the Borrower or a Restricted Subsidiary) of,
Equity Interests of the Borrower, or any direct or indirect parent company of
the Borrower to the extent contributed to the capital of the Borrower or any
Restricted Subsidiary (in each case, other than any Disqualified Stock)
(“Refunding Capital Stock”), (B) the declaration and payment of dividends on the
Treasury Capital Stock out of the proceeds of the substantially concurrent sale
(other than to the Borrower or a Restricted Subsidiary) of the Refunding Capital
Stock, and (C) if immediately prior to the retirement of Treasury Capital Stock,
the declaration and payment of dividends thereon was permitted under clauses
(vi)(A) or (B) of this Section 6.03(b), the declaration and payment of dividends
on the Refunding Capital Stock (other than Refunding Capital Stock the proceeds
of which were used to redeem, repurchase, retire or otherwise acquire any Equity
Interests of any direct or indirect parent company of the Borrower) in an
aggregate amount per year no greater than the aggregate amount of dividends per
annum that were declarable and payable on such Treasury Capital Stock
immediately prior to such retirement;

(iii) the redemption, repurchase or other acquisition or retirement of (A) the
Specified Senior Indebtedness in an amount equal to the aggregate principal
amount of prepayments of Term Loans made by the Borrower pursuant to the Term
Loan Agreement or of Senior Secured Notes on a dollar-for-dollar basis or
(B) the Specified Senior Indebtedness or Subordinated Indebtedness of the
Borrower or a Restricted Guarantor made by exchange for, or out of the proceeds
of the substantially concurrent sale of, Refinancing Indebtedness of the
Borrower or a Restricted Guarantor, as the case may be, which is incurred in
compliance with Section 6.01(b)(xii);

(iv) a Restricted Payment to pay for the repurchase, retirement, redemption or
other acquisition or retirement for value of Equity Interests (other than
Disqualified Stock) of the Borrower or any of its direct or indirect parent
companies held by any future, present or former employee, director or consultant
(or any of their successors, heirs, estates or assigns) of the Borrower, any of
its Subsidiaries or any of their respective direct or indirect parent companies
pursuant to the Krasny Plan, any management unit purchase agreement, management
equity plan or stock option plan or any other management or employee benefit
plan or agreement; provided, however, that the aggregate Restricted Payments
made under this clause (iv) do not exceed in any calendar year $25,000,000 (with
unused amounts in any calendar year being carried over to the two immediately
succeeding calendar years subject to a maximum of $50,000,000 in any calendar
year); provided, further, that such amount in any calendar year may be increased
by an amount not to exceed:

(A) the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of the Borrower and, to the extent contributed to the capital of the
Borrower, Equity Interests of any of the direct or indirect parent companies of
the Borrower, in each case to members of management, directors or consultants of
the Borrower, any of its subsidiaries or any of their respective direct or
indirect parent companies that occurs after the Closing Date (other than Equity
Interests the proceeds of which are used to fund the Transactions), to the
extent the cash proceeds from the sale of such Equity Interests have not
otherwise been applied to the payment of Restricted Payments by virtue of
Section 6.03(a); plus

 

-93-



--------------------------------------------------------------------------------

(B) the cash proceeds of key man life insurance policies received by the
Borrower or any of its Restricted Subsidiaries after the Closing Date; less

(C) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (A) and (B) of this clause (iv);

and provided, further, that cancellation of Indebtedness owing to the Borrower
from members of management of the Borrower, any of its subsidiaries or its
direct or indirect parent companies in connection with a repurchase of Equity
Interests of the Borrower or any of the Borrower’s direct or indirect parent
companies will not be deemed to constitute a Restricted Payment for purposes of
this Agreement;

(v) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of the Borrower or any of its Restricted Subsidiaries
issued in accordance with Section 6.01;

(vi) in connection with operation of the Krasny Plan, (i) tax withholding
payments made in cash to the IRS in connection with in-kind withholding for
payments to participants in Equity Interests of any indirect or direct parent of
the Borrower and (ii) payments made in cash to the Circle of Service Foundation,
Inc. representing the amount of the net tax benefit to the Borrower as a result
of the implementation and continuing operation of the Krasny Plan;

(vii) Investments in Unrestricted Subsidiaries having an aggregate fair market
value, taken together with all other Investments made pursuant to this clause
(vii) that are at the time outstanding, without giving effect to any
distribution pursuant to clause (xvi) of this Section 6.03(b) or the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash or marketable securities, not to exceed 1.5% of Total Assets at the time
of such Investment (with the fair market value of each Investment being measured
at the time made and without giving effect to subsequent changes in value);

(viii) repurchase of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

(ix) the declaration and payment of dividends on the Borrower’s common stock (or
a Restricted Payment to any direct or indirect parent entity to fund a payment
of dividends on such entity’s common stock), following the first public Equity
Offering of such common stock after the Closing Date, of up to 6% per annum of
the net cash proceeds received by (or, in the case of a Restricted Payment to a
direct or indirect parent entity, contributed to the capital of) the Borrower in
or from any such public Equity Offering;

(x) Restricted Payments that are made with Excluded Contributions;

(xi) other Restricted Payments in an aggregate amount taken together with all
other Restricted Payments made pursuant to this clause (xi) not to exceed
$100,000,000;

(xii) distributions or payments of Receivables Fees made in the ordinary course
business by the applicable Receivables Subsidiary;

 

-94-



--------------------------------------------------------------------------------

(xiii) any Restricted Payment used to fund (A) the Transactions and (B) the
payment of the fees and expenses related thereto or owed to Affiliates, in each
case to the extent permitted under Section 6.06;

(xiv) the repurchase, prepayment, redemption or other acquisition or retirement
for value of any Senior Notes or other Subordinated Indebtedness upon the
occurrence of a Change of Control (so long as such Change of Control has been
waived by the Required Lenders);

(xv) the declaration and payment of dividends or the payment of other
distributions by the Borrower to, or the making of loans or advances to, any of
its direct or indirect parents or the equity interest holders thereof in amounts
required for any direct or indirect parent companies or the equity interest
holders thereof to pay, in each case without duplication;

(A) franchise taxes and other fees, taxes and expenses required to maintain
their corporate existence;

(B) federal, foreign, state and local income or franchise taxes (or any
alternative tax in lieu thereof); provided that, in each fiscal year, the amount
of such payments shall be equal to the amount that the Borrower and its
Restricted Subsidiaries would be required to pay in respect of federal, foreign,
state and local income or franchise taxes if such entities were corporations
paying taxes separately from any parent entity at the highest combined
applicable federal, foreign, state, local or franchise tax rate for such fiscal
year;

(C) customary salary, bonus and other benefits payable to officers and employees
of any direct or indirect parent company of the Borrower to the extent such
salaries, bonuses and other benefits are reasonably attributable to the
ownership or operation of the Borrower and its Restricted Subsidiaries;

(D) general corporate operating and overhead costs and expenses of any direct or
indirect parent company of the Borrower to the extent such costs and expenses
are reasonably attributable to the ownership or operation of the Borrower and
its Restricted Subsidiaries;

(E) amounts payable to the Sponsor pursuant to the Sponsor Management Agreement
as in effect on the Original Closing Date;

(F) fees and expenses other than to Affiliates of the Borrower incurred pursuant
to (1) any equity or debt offering of such parent entity (whether or not
successful), (2) any Investment otherwise permitted under this covenant (whether
or not successful) and (3) any transaction of the type described in
Section 6.04;

(G) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Borrower or any direct or indirect
parent;

(H) amounts to finance Investments otherwise permitted to be made pursuant to
this Section 6.03; provided that (1) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (2) such
direct or indirect parent company shall, immediately following the closing
thereof, cause (x) all property acquired (whether assets or Equity Interests) to
be contributed to the capital of the Borrower or one of its Restricted
Subsidiaries or (y) the merger of the Person formed or acquired into the
Borrower or one of its Restricted Subsidiaries (to the extent not prohibited by
Section 6.04) in order to consummate such Investment, in each case, subject to
the limitations set forth in clauses (h) and (m) of, and the proviso set forth
at the end of, the definition of Permitted Investment; (3) such direct or
indirect parent company and its Affiliates (other than the Borrower or a
Restricted Subsidiary) receives no

 

-95-



--------------------------------------------------------------------------------

consideration or other payment in connection with such transaction, (4) any
property received by the Borrower shall not increase amounts available for
Restricted Payments pursuant to Section 6.03(a) and (5) such Investment shall be
deemed to be made by the Borrower or such Restricted Subsidiary by another
paragraph of this Section 6.03 (other than pursuant to clause (x) hereof) or
pursuant to the definition of “Permitted Investments” (other than clause (i)
thereof);

(I) [Intentionally Reserved];

(J) reasonable and customary fees payable to any directors of any direct or
indirect parent of the Borrower and reimbursement of reasonable out-of-pocket
costs of the directors of any direct or indirect parent of the Borrower in the
ordinary course of business, to the extent reasonably attributable to the
ownership or operation of the Borrower and its Restricted Subsidiaries; and

(K) reasonable and customary indemnities to directors, officers and employee of
any direct or indirect parent of the Borrower in the ordinary course of
business, to the extent reasonably attributable to the ownership or operation of
the Borrower and its Restricted Subsidiaries;

(xvi) the distribution, by dividend or otherwise, of shares of Capital Stock of,
or Indebtedness owed to the Borrower or a Restricted Subsidiary by, Unrestricted
Subsidiaries (other than Unrestricted Subsidiaries, the primary assets of which
are cash and/or Cash Equivalents that were contributed to such Unrestricted
Subsidiaries as an Investment pursuant to clause (vii) of this Section 6.03(b));

(xvii) payments or distributions to dissenting stockholders pursuant to
applicable law, pursuant to or in connection with a consolidation, merger or
transfer of all or substantially all of the assets of the Borrower and its
Restricted Subsidiaries, taken as a whole, that complies with Section 6.04;
provided that if as a result of such consolidation, merger or transfer of
assets, a Change of Control has occurred, such Change of Control has been
consented to or waived by the Required Lenders;

(xviii) Restricted Payments by (A) a non-Subsidiary Guarantor, (B) a Foreign
Subsidiary or (C) any other subsidiary, in each case to the Borrower or any
Subsidiary Guarantor;

(xix) payments or distributions in connection with an AHYDO “catch-up” payment
with respect to the Specified Senior Indebtedness;

(xx) purchases of minority interests in non-Wholly-Owned Subsidiaries by the
Borrower and the Guarantors;

(xxi) any payment of any dividend from the Borrower to Holdings in connection
with the payment of social security or other payroll taxes based on the issuance
of Equity Interests to employees or other service providers; and

(xxii) dividends to Holdings in an aggregate amount during the term of this
Agreement not to exceed 2.00% of the market capitalization of Holdings on the
date of declaration of any such dividend;

provided, however, that (1) at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (ii), (iii), (v), (vi), (ix) (as
determined at the time of the declaration of such dividend), (xi), (xv)(E)),
(xvi) and (xxii) no Default shall have occurred and be continuing or would occur
as a consequence thereof and (2) any Restricted Payment made under
Section 6.03(b) may be reclassified as a Restricted Payment made under
Section 6.03(a) to the extent such Restricted Payment and Borrower otherwise
satisfies the requirements of Section 6.03(a) on such date after giving effect
to such reclassification.

 

-96-



--------------------------------------------------------------------------------

(c) As of the Closing Date, all of the subsidiaries of the Borrower will be
Restricted Subsidiaries. The Borrower will not permit any Unrestricted
Subsidiary to become a Restricted Subsidiary except pursuant to Section 5.11(b).
For purposes of designating any Restricted Subsidiary as an Unrestricted
Subsidiary, all outstanding Investments by the Borrower and its Restricted
Subsidiaries (except to the extent repaid) in the subsidiary so designated will
be deemed to be Restricted Payments in an amount determined as set forth in the
last sentence of the definition of “Investments.” Such designation will be
permitted only if a Restricted Payment in such amount would be permitted at such
time, whether pursuant to Section 6.03(a) or (b)(vii), (x) or (xi), or pursuant
to the definition of “Permitted Investments,” and if such subsidiary otherwise
meets the definition of an Unrestricted Subsidiary. Unrestricted Subsidiaries
will not be subject to any of the restrictive covenants set forth in the Loan
Documents.

SECTION 6.04. Fundamental Changes.

(a) The Borrower may not consolidate or merge with or into or wind up into
(whether or not the Borrower is the surviving corporation), and may not sell,
assign, transfer, lease, convey or otherwise dispose of all or substantially all
of the properties or assets of the Borrower and its Restricted Subsidiaries,
taken as a whole, in one or more related transactions, to any Person unless:

(i) the Borrower is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than the Borrower) or the
Person to whom such sale, assignment, transfer, lease, conveyance or other
disposition will have been made is organized or existing under the laws of the
United States, any state thereof, the District of Columbia, or any territory
thereof (such Person, the “Successor Company”);

(ii) the Successor Company, if other than the Borrower, expressly assumes all
the Obligations of the Borrower pursuant to documentation reasonably
satisfactory to the Administrative Agent;

(iii) immediately after such transaction, no Default exists;

(iv) immediately after giving effect to such transaction and any related
financing transactions, either,

(A) Excess Cash Availability would exceed $150,000,000; or

(B) Excess Cash Availability would be equal to or greater than the Excess Cash
Availability immediately prior to such transaction; and

in each case made or effected substantially simultaneously with such transaction
or related financing;

(v) each Guarantor, unless it is the other party to the transactions described
above, in which case Section 6.04(c)(i)(B) shall apply, shall have confirmed
that its Obligations under the Loan Documents to which it is a party pursuant to
documentation reasonably satisfactory to the Administrative Agent; and

(vi) the Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger or transfer and such documentation relating to the Loan Documents, if
any, comply with this Agreement;

provided that the Borrower shall notify the Administrative Agent of any such
transaction at least ten (10) Business Days prior to such transaction and
(A) shall take all required actions in order to preserve and protect the Liens
on the Revolving Facility Primary Collateral securing the Secured Obligations on
or prior to the consummation of such transaction and (B) shall take all required
actions in order to preserve and protect the Liens on the Collateral (other

 

-97-



--------------------------------------------------------------------------------

than the Revolving Facility Primary Collateral) securing the Secured Obligations
either prior to or upon the later to occur of 30 days following such transaction
(or the earlier of the date of required delivery of the next Section 5.04
Financials and the date which is 45 days after the end of the most recently
ended fiscal quarter (or such longer period as to which the Administrative Agent
may consent).

The Successor Company will succeed to, and be substituted for the Borrower under
the Loan Documents. Notwithstanding the foregoing, clause (iv) shall not apply
to the Transactions.

(b) Notwithstanding the foregoing paragraphs (a)(iii) and (a)(iv),

(i) a Restricted Subsidiary may consolidate with or merge into or transfer all
or part of its properties and assets to the Borrower or a Restricted Guarantor;

(ii) the Borrower may merge with an Affiliate of the Borrower solely for the
purpose of reorganizing the Borrower in a State of the United States so long as
the amount of Indebtedness of the Borrower and its Restricted Subsidiaries is
not increased thereby; and

(iii) any Foreign Subsidiary may consolidate or amalgamate with or merge into or
transfer all or part of its properties and assets to any other Foreign
Subsidiary.

(c) No Restricted Guarantor will, and the Borrower will not permit any
Restricted Guarantor to, consolidate or merge with or into or wind up into
(whether or not the Borrower or Restricted Guarantor is the surviving
corporation), or sell, assign, transfer, lease, convey or otherwise dispose of
all or substantially all of its properties or assets, in one or more related
transactions, to any Person unless:

(i) (A) such Restricted Guarantor is the surviving corporation or the Person
formed by or surviving any such consolidation or merger (if other than such
Restricted Guarantor) or to which such sale, assignment, transfer, lease,
conveyance or other disposition will have been made is organized or existing
under the laws of the jurisdiction of organization of such Restricted Guarantor,
as the case may be, or the laws of the United States, any state thereof, the
District of Columbia, or any territory thereof (such Restricted Guarantor or
Person, the “Successor Person”);

(B) the Successor Person, if other than such Restricted Guarantor, expressly
assumes all the Obligations of such Restricted Guarantor pursuant to
documentation reasonably satisfactory to the Administrative Agent;

(C) immediately after such transaction, no Default exists; and

(D) the Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger or transfer and such documentation relating to the Loan Documents, if
any, comply with this Agreement;

(ii) the transaction does not violate Section 6.05;

provided that the Borrower shall notify the Administrative Agent of any such
transaction at least ten (10) Business Days prior to such transaction and
(A) shall take all required actions in order to preserve and protect the Liens
on the Revolving Facility Primary Collateral securing the Secured Obligations on
or prior to the consummation of such transaction and (B) shall take all required
actions in order to preserve and protect the Liens on the Collateral (other than
the Revolving Facility Primary Collateral) securing the Secured Obligations
either prior to or upon the later to occur of 30 days following such transaction
(or the earlier of the date of required delivery of the next Section 5.04
Financials and the date which is 45 days after the end of the most recently
ended fiscal quarter (or such longer period as to which the Administrative Agent
may consent).

 

-98-



--------------------------------------------------------------------------------

In the case of clause (i)(A) above, the Successor Person will succeed to, and be
substituted for, such Restricted Guarantor under the Loan Documents.
Notwithstanding the foregoing, any Restricted Guarantor (x) may merge into or
transfer all or part of its properties and assets to another Restricted
Guarantor or the Borrower or (y) dissolve, liquidate or wind up its affairs if
such dissolution, liquidation or winding up could not reasonably be expected to
have a Material Adverse Effect.

SECTION 6.05. Dispositions. Cause, make or suffer to exist a Disposition,
except:

(a) any Disposition of Cash Equivalents or Investment Grade Securities or
obsolete or worn out equipment in the ordinary course of business or any
disposition of inventory or goods (or other assets) held for sale in the
ordinary course of business;

(b) the Disposition of all or substantially all of the assets of the Borrower
and its Restricted Subsidiaries in a manner permitted pursuant to the provisions
described above under Section 6.04;

(c) the making of any Restricted Payment or Permitted Investment that is
permitted to be made, and is made, under Section 6.03;

(d) any Disposition of property or assets or issuance of Equity Interests (A) by
a Restricted Subsidiary of the Borrower to the Borrower or (B) by the Borrower
or a Restricted Subsidiary of the Borrower to another Restricted Subsidiary of
the Borrower; provided that in the case of any event described in clause
(B) where the transferee or purchaser is not a Guarantor, then at the option of
the Borrower, either (1) such disposition shall constitute a Disposition for
purposes of the definition of Prepayment Asset Sale or (2) the Net Cash Proceeds
thereof, when aggregated with the amount of Permitted Investments made pursuant
to clauses (a) and (c) of the definition thereof, shall not exceed the dollar
amount set forth in the final proviso of such definition;

(e) any Permitted Asset Swap;

(f) the sale, lease, assignment, license or sub-lease of any real, intangible or
personal property in the ordinary course of business;

(g) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(h) sales of accounts receivable, or participations therein, by any Restricted
Subsidiary that is not a Restricted Guarantor in connection with any Receivables
Facility;

(i) any sale or other disposition in connection with any financing transaction
with respect to property built or acquired by the Borrower or any Restricted
Subsidiary after the Closing Date (excluding property constituting Revolving
Facility Primary Collateral), including Sale and Lease-Back Transactions and
asset securitizations permitted under this Agreement;

(j) sales of accounts receivable in connection with the collection or compromise
thereof;

(k) transfers of property subject to casualty or condemnation proceedings
(including in lieu thereof) upon the receipt of the net cash proceeds therefor;
provided such transfer shall constitute a Property Loss Event;

(l) the abandonment of intellectual property rights in the ordinary course of
business, which in the reasonable good faith determination of the Borrower or a
Restricted Subsidiary are not material to the conduct of the business of the
Borrower and its Restricted Subsidiaries taken as a whole;

(m) voluntary terminations of Hedging Obligations;

 

-99-



--------------------------------------------------------------------------------

(n) Dispositions (including Sale and Lease-Back Transactions) by a Foreign
Subsidiary designed to generate foreign distributable reserves;

(o) any Disposition to the extent not involving property (when taken together
with any related Disposition or series of related Dispositions) with a fair
market value in excess of $25,000,000; and

(p) Dispositions (other than Dispositions by the Borrower and the Restricted
Guarantors primarily of Accounts and Inventory) not otherwise permitted under
this Section 6.05; provided that:

(i) at least 75% of the consideration therefor received by the Borrower or such
Restricted Subsidiary, as the case may be, is in the form of cash or Cash
Equivalents; provided that the amount of (A) any liabilities (as shown on the
Borrower’s or such Restricted Subsidiary’s most recent balance sheet or in the
footnotes thereto) of the Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the Obligations or that are
owed to the Borrower or a Restricted Subsidiary, that are assumed by the
transferee of any such assets and for which the Borrower and all of its
Restricted Subsidiaries have been validly released by all creditors in writing,
(B) any securities received by the Borrower or such Restricted Subsidiary from
such transferee that are converted by the Borrower or such Restricted Subsidiary
into cash (to the extent of the cash received) within 180 days following the
closing of such Disposition, and (C) any Designated Non-Cash Consideration
received by the Borrower or such Restricted Subsidiary in such Disposition
having an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (C) that is at that time
outstanding, not to exceed the greater of $50,000,000 and 2.00% of Total Assets
at the time of the receipt of such Designated Non-Cash Consideration, with the
fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value, shall be deemed to be cash for purposes of this provision and for no
other purpose; or

(ii) any Disposition of assets or issuance or sale of Equity Interests of a
Restricted Subsidiary in any transaction or series of related transactions, when
taken together with all other dispositions made in reliance on this paragraph
(p), does not have a fair market value in excess of 10.0% of Total Assets of the
Borrower on the Closing Date, unless immediately after giving effect to such
Disposition or sale of Equity Interests, Excess Cash Availability would exceed
$150,000,000; and

(q) Sale and Lease-Back Transactions involving (i) real property owned on the
Closing Date (other than any Mortgaged Property), (ii) property acquired not
more than 180 days prior to such Sale and Lease Back Transaction for cash in an
amount at least equal to the cost of such property and (iii) other property for
cash consideration if the sale is treated as a Prepayment Asset Sale;

provided that the consideration received by the Borrower or such Restricted
Subsidiary, as the case may be, with respect to any Disposition of any property
with a fair market value in excess of $25,000,000 must be at least equal to the
fair market value (as determined in good faith by the Borrower) of the assets
sold or otherwise disposed of. To the extent any Collateral is disposed of as
expressly permitted by this Section 6.05 to any Person other than a Loan Party,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Administrative Agent shall be authorized to take any actions
deemed appropriate in order to effect the foregoing.

SECTION 6.06. Transactions with Affiliates. Except for transactions by or among
the Borrower and the Restricted Guarantors, sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, involving
aggregate payments or consideration in excess of $10,000,000 in any fiscal year
unless:

(a) such transaction is on terms that are not materially less favorable to the
Borrower or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction by the Borrower or such Restricted
Subsidiary with an unrelated Person on an arm’s-length basis; and

 

-100-



--------------------------------------------------------------------------------

(b) the Borrower delivers to the Administrative Agent with respect to any such
transaction or series of related transactions involving aggregate payments or
consideration in excess of $25,000,000, a resolution adopted by the majority of
the board of directors of the Borrower approving such transaction and set forth
in an Officer’s Certificate certifying that such transaction complies with
clause (a) above.

(c) The foregoing provisions will not apply to the following:

(i) the Borrower or any Restricted Subsidiary may engage in any of the foregoing
transactions at prices and on terms and conditions not less favorable to the
Borrower or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties;

(ii) the Borrower and its Restricted Subsidiaries may pay fees, expenses and
make indemnification payments directly or indirectly to the Sponsor pursuant to
and in accordance with the Sponsor Management Agreement (as in effect on the
Original Closing Date);

(iii) the Transactions and the payment of the Transaction Expenses;

(iv) issuances by the Borrower and its Restricted Subsidiaries of Equity
Interests not prohibited under this Agreement;

(v) reasonable and customary fees payable to any directors of the Borrower and
its Restricted Subsidiaries (or any direct or indirect parent of the Borrower)
and reimbursement of reasonable out-of-pocket costs of the directors of the
Borrower and its subsidiaries (or any direct or indirect parent of the Borrower)
in the ordinary course of business, in the case of any direct or indirect parent
to the extent reasonably attributable to the ownership or operations of the
Borrower and its Restricted Subsidiaries);

(vi) expense reimbursement and employment, severance and compensation
arrangements entered into by the Borrower and its Restricted Subsidiaries with
their officers, employees and consultants in the ordinary course of business,
including, without limitation, the payment of stay bonuses and incentive
compensation and/or such officer’s, employee’s or consultant’s equity investment
in certain Restricted Subsidiaries;

(vii) payments by the Borrower and its Restricted Subsidiaries to each other
pursuant to tax sharing agreements or arrangements among Parent and its
subsidiaries on customary terms (including, without limitation, transfer pricing
initiatives);

(viii) the payment of reasonable and customary indemnities to directors,
officers and employees of the Borrower and its Restricted Subsidiaries (or any
direct or indirect parent of the Borrower) in the ordinary course of business,
in the case of any direct or indirect parent to the extent attributable to the
operations of the Borrower and its Restricted Subsidiaries;

(ix) transactions pursuant to permitted agreements in existence on the Closing
Date and disclosed to the Lenders prior to the Closing Date (other than the
Sponsor Management Agreement) and any amendment thereto to the extent such an
amendment is not adverse to the interests of the Lenders in any material
respect;

(x) Restricted Payments permitted under Section 6.03;

(xi) payments by the Borrower and its Restricted Subsidiaries to the Sponsor
made for any financial advisory, financing, underwriting or placement services
or in respect of other investment banking activities, including in connection
with acquisitions or divestitures, which payments are approved by a majority of
the board of directors of the Borrower, in good faith;

 

-101-



--------------------------------------------------------------------------------

(xii) loans and other transactions among the Borrower and its subsidiaries (and
any direct and indirect parent company of the Borrower) to the extent permitted
under this Article VI; provided that any Indebtedness of any Loan Party owed to
a Restricted Subsidiary that is not a Loan Party shall be subject to
subordination provisions no less favorable to the Lenders than the subordination
provisions reasonably acceptable to the Administrative Agent;

(xiii) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement, principal investors agreement (including any registration rights
agreement or purchase agreement related thereto) to which it is a party as of
the Original Closing Date and any similar agreements entered into thereafter;
provided, however, that the existence of, or the performance by the Borrower or
any of its Restricted Subsidiaries of obligations under any future amendment to
any such existing agreement or under any similar agreement entered into after
the Original Closing Date shall only be permitted by this clause (xiii) to the
extent that the terms of any such amendment or new agreement are not otherwise
disadvantageous to the Lenders when taken as a whole;

(xiv) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business which are
fair to the Borrower and its Restricted Subsidiaries, in the reasonable
determination of the board of directors of the Borrower or the senior management
thereof, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party;

(xv) sales of accounts receivable, or participations therein, by any Restricted
Subsidiary that is not a Restricted Guarantor in connection with any Receivables
Facility;

(xvi) payments or loans (or cancellation of loans) to employees or consultants
of the Borrower, any of its direct or indirect parent companies or any of its
Restricted Subsidiaries which are approved by a majority of the board of
directors of the Borrower in good faith; and

(xvii) transactions among Foreign Subsidiaries for tax planning and tax
efficiency purposes.

SECTION 6.07. Restrictive Agreements. Enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon:

(a) the ability of the Borrower or any Restricted Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets to secure the
Obligations;

(b) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrower or any other Restricted Subsidiary or to
guarantee Indebtedness of the Borrower or any other Restricted Subsidiary; or

(c) the ability of any Restricted Subsidiary to sell, lease or transfer any of
its properties or assets to the Borrower or any of its Restricted Subsidiaries;

provided that the foregoing shall not apply to:

(i) restrictions and conditions imposed by law, by any Loan Document or which
(x) exist on the date hereof and (y) to the extent contractual obligations
permitted by clause (x) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted renewal, extension or
refinancing of such Indebtedness so long as such renewal, extension or
refinancing does not expand the scope of such contractual obligation;

 

-102-



--------------------------------------------------------------------------------

(ii) customary restrictions and conditions contained in agreements relating to
any sale of assets pending such sale; provided such restrictions and conditions
apply only to the Person or property that is to be sold;

(iii) restrictions and conditions (x) on any Foreign Subsidiary by the terms of
any Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder
or (y) by the terms of the documentation governing any Receivables Facility that
in the good faith determination of the Borrower are necessary or advisable to
effect such Receivables Facility;

(iv) restrictions or conditions imposed by any agreement relating to Secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the Person obligated under such Indebtedness and its subsidiaries
or the property or assets intended to secure such Indebtedness;

(v) contractual obligations binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary;

(vi) restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness, Disqualified Stock or Preferred Stock of a
Restricted Subsidiary that is not a Loan Party, which Indebtedness, Disqualified
Stock or Preferred Stock is permitted by Section 6.01;

(vii) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.03 and
applicable solely to such joint venture entered into in the ordinary course of
business;

(viii) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 6.01 but only if such negative pledge or
restriction expressly permits Liens for the benefit of the Administrative Agent
and the Lenders with respect to the Credit Facilities and the Obligations under
the Loan Documents on a senior basis and without a requirement that such holders
of such Indebtedness be secured by such Liens equally and ratably or on a junior
basis;

(ix) restrictions on cash, other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(x) Secured Indebtedness otherwise permitted to be incurred under Sections 6.01
and 6.02 that limit the right of the obligor to dispose of the assets securing
such Indebtedness;

(xi) any encumbrances or restrictions of the type referred to in clauses (a) and
(b) above imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of the
contracts, instruments or obligations referred to in clauses (i) through
(x) above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
reasonable, good faith judgment of the Borrower, no more restrictive with
respect to such encumbrance and other restrictions taken as a whole than those
prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing; and

(d) clause (a) and clause (c) of the foregoing shall not apply to customary
provisions in leases, subleases, licenses, sublicenses and other contracts
restricting the assignment, sale or transfer thereof, in each case entered into
in the ordinary course of business or which exists on the date hereof, and no
such clause in this Section 6.07 shall prohibit or restrict such party’s right
to execute a subordination, non-disturbance and attornment agreement in a form
customary and reasonably acceptable to Borrower or such Restricted Subsidiary.

 

-103-



--------------------------------------------------------------------------------

SECTION 6.08. Business of the Borrower and Its Restricted Subsidiaries. Engage
in any line of business material to the Borrower and its subsidiaries taken as a
whole other than (a) those lines of business conducted by the Borrower or any
Restricted Subsidiary on the Closing Date or (b) any Similar Business.

SECTION 6.09. Modification of Junior Financing Documentation and Term Loan
Documents. Directly or indirectly, amend, modify or change (a) the subordination
provisions of any Junior Financing Documentation (and the component definitions
used therein) or (b) any other term or condition of the Specified Senior
Indebtedness Documentation, any Junior Financing Documentation or any Term Loan
Documents, in the case of this clause (b), in any manner materially adverse to
the interests of the Lenders (unless, in the case of any Specified Senior
Indebtedness Documentation or Term Loan Documents, the Indebtedness outstanding
under such documentation, as so amended, modified or changed, would at such time
be permitted to be incurred as Refinancing Indebtedness in respect thereof in
accordance with Section 6.01(b)(xii)).

SECTION 6.10. Changes in Fiscal Year. Make any change in its fiscal year;
provided, however, that the Borrower may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case, the Borrower and the
Administrative Agent will, and are hereby authorized by Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

SECTION 6.11. Minimum Fixed Charge Coverage Ratio. If the average daily Excess
Cash Availability for five (5) or more consecutive Business Days (the first five
(5) Business Days of any such period being, the “Relevant Period”) shall be less
than the Excess Availability Threshold (such occurrence, a “triggering event”),
thereafter (and until such time as the daily Excess Cash Availability exceeds
the Excess Availability Threshold for a period of thirty (30) consecutive
Business Days), permit the Fixed Charge Coverage Ratio, for any period of four
consecutive fiscal quarters ending on the last day of each fiscal quarter
(commencing with the last day of the most recent fiscal quarter preceding such
triggering event) to be less than 1.00 to 1.00.

SECTION 6.12. Restriction on Proceeds. Request any Borrowing, Floorplan Loan or
Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing, Floorplan Loan or Letter of
Credit (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, in each case in violation of
any Sanctions, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

SECTION 6.13. Bundled Solutions Cash. Collect amounts in respect of Bundled
Solutions on behalf of any applicable leasing partners and/or third parties in
excess of $50,000,000 (or such greater amount as may be permitted by the
Administrative Agent, in its sole discretion) at any one time owing by the
Borrower and its Restricted Subsidiaries to such applicable leasing partners
and/or third parties.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (“Events of Default”):

(a) any representation or warranty made or deemed made in any Loan Document or
any representation, warranty, statement or information contained in any
certificate required to be furnished pursuant to any Loan Document, shall prove
to have been false or misleading in any material respect when so made, deemed
made or furnished;

 

-104-



--------------------------------------------------------------------------------

(b) default shall be made in the payment of any principal of any Loan or any
reimbursement obligation in respect of any Floorplan Loan Payment or LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for mandatory prepayment thereof or by
acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan, Floorplan
Loan Payment or LC Disbursement or any Fee or other amount (other than an amount
referred to in clause (b) above) due under any Loan Document, when and as the
same shall become due and payable, and such default shall continue unremedied
for a period of five Business Days;

(d) default shall be made in the due observance or performance by the Borrower
or any Restricted Subsidiary of any covenant, condition or agreement contained
in Section 5.01(a) (with respect to the Borrower), Section 5.02(b),
Section 5.04(h) (and such default with respect to Section 5.04(h) shall continue
unremedied for a period of five Business Days; provided that Borrower may not
rely on more than 3 such grace periods during any period of 12 consecutive
months), Section 5.05(a) or in Article VI;

(e) default shall be made in the due observance or performance by any Loan Party
or its Restricted Subsidiaries of any covenant, condition or agreement contained
in any Loan Document (other than those specified in clause (b), (c) or
(d) above) and such default shall continue unremedied for a period of 30 days
after written notice thereof from the Administrative Agent to the Borrower;

(f) (i) the Borrower or any Restricted Subsidiary shall fail to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to an applicable grace period), which failure enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
that is a failure to pay such Material Indebtedness at its maturity or (ii) any
other event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that clause (ii) shall not apply to secured Material Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Material Indebtedness if such sale or transfer is otherwise
permitted hereunder;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary), or of a substantial part of the property or assets of the Borrower
or a Restricted Subsidiary (other than an Immaterial Subsidiary), under Title 11
of the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Restricted Subsidiary
(other than an Immaterial Subsidiary) or for a substantial part of the property
or assets of the Borrower or a Restricted Subsidiary (other than an Immaterial
Subsidiary) or (iii) the winding-up or liquidation of the Borrower or any
Restricted Subsidiary (other than an Immaterial Subsidiary); and such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;

(h) the Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of any
proceeding or the filing of any petition described in clause (g) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Restricted
Subsidiary (other than an Immaterial Subsidiary) or for a substantial part of
the property or assets of the Borrower or any Restricted Subsidiary (other than
an Immaterial

 

-105-



--------------------------------------------------------------------------------

Subsidiary), (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) become unable, admit in writing its general
inability or fail generally to pay its debts as they become due;

(i) one or more judgments for the payment of money in an aggregate amount
exceeding $125,000,000 (to the extent not covered by insurance as to which an
insurance company has not denied coverage or by an indemnification agreement as
to which the indemnifying party has not denied liability) shall be rendered
against the Borrower and/or any Restricted Subsidiary (other than an Immaterial
Subsidiary) and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed;

(j) an ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
which has resulted or could reasonably be expected to result in a Material
Adverse Effect or, (ii) a Pension Event occurs with respect to any Foreign Plan
which has resulted or could reasonably be expected to result in a Material
Adverse Effect;

(k) any material provision of any Loan Document, at any time after its execution
and delivery, shall for any reason cease to be in full force and effect (other
than in accordance with its terms or in accordance with the terms of the other
Loan Documents), or any Loan Party contests in writing the validity or
enforceability of any material provision of any Loan Document; or any Loan Party
denies in writing that it has any or further liability thereunder (other than as
a result of the discharge of such Loan Party in accordance with the terms of the
Loan Documents);

(l) other than with respect to de minimis items of Collateral not exceeding
$5,000,000 in the aggregate, any Lien purported to be created by any Security
Document shall cease to be, or shall be asserted in writing by any Loan Party
not to be, a valid, perfected first priority Lien (subject only to Permitted
Liens) having the priority contemplated thereby (except as otherwise expressly
provided in this Agreement or such Security Document) on the securities, assets
or properties purported to be covered thereby, except to the extent that any
lack of validity, perfection or priority results from any act or omission of any
Administrative Agent, or any Lender (so long as such act or omission does not
result from the breach or non-compliance by a Loan Party with the Loan
Documents);

(m) there shall have occurred a Change of Control;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments and (ii) declare the Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding; and in any event
with respect to the Borrower described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

SECTION 7.02. Right to Cure. Notwithstanding anything to the contrary contained
in Section 7.01, in the event that the Borrower fails (or, but for the operation
of this Section 7.02, would fail) to comply with the financial covenant set
forth in Section 6.11, until the expiration of the 10th day subsequent to the
date the certificate calculating compliance with the financial covenant set
forth in Section 6.11 is required to be delivered pursuant to Section 5.04(c),
the Borrower shall have the right to receive cash contributions to its capital
from Holdings (collectively, the “Cure Right”), and upon the receipt by the
Borrower of such cash (the “Specified Equity

 

-106-



--------------------------------------------------------------------------------

Contribution”) such financial covenant shall be recalculated giving effect to a
pro forma adjustment by which EBITDA shall be increased with respect to such
applicable quarter and any four-quarter period that contains such quarter,
solely for the purpose of measuring such financial and not for any other purpose
under this Agreement, by an amount equal to the Specified Equity Contribution;
provided that, (i) in each four-fiscal-quarter period there shall be at least
two fiscal quarters in which the Cure Right is not exercised and (ii) for
purposes of this Section 7.02, the Specified Equity Contribution shall be no
greater than the amount required for purposes of complying with such financial
covenant. If, after giving effect to the adjustments in this Section 7.02, the
Borrower shall then be in compliance with the requirements of the financial
covenant, the Borrower shall be deemed to have satisfied the requirements of
such financial covenant as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of such financial covenant that had occurred
shall be deemed cured for this purposes of the Agreement.

ARTICLE VIII

The Agents

Each of the Lenders hereby irrevocably appoints the Administrative Agent and the
Co-Collateral Agents (collectively, the “Agents”) and authorizes each Agent, in
its respective capacity, to take such actions on its behalf and to exercise such
powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, the Administrative Agent is
hereby expressly authorized to execute any and all documents (including releases
and intercreditor agreements) with respect to the Collateral and the rights of
the Secured Parties with respect thereto, as contemplated by and in accordance
with the provisions of this Agreement and the Security Documents.

The banks serving as Agents hereunder shall have the same rights and powers in
their capacity as a Lender as any other Lender and may exercise the same as
though they were not an Agent, and such banks and their Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any subsidiary or other Affiliate thereof as if they were not an
Agent hereunder.

No Agent shall have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a) no
Agent shall be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing, (b) no
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), (c) each Agent
shall be fully justified in failing or refusing to take any action under any
Loan Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action and (d) except as expressly set forth in the Loan
Documents, no Agent shall have any duty to disclose, nor shall it be liable for
the failure to disclose, any information relating to Holdings, the Borrower or
any of the subsidiaries thereof that is communicated to or obtained by the bank
serving as such Agent or any of its Affiliates in any capacity. No Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08) or in the absence of its own gross negligence, bad faith or
willful misconduct or material breach of the Loan Documents (as determined by a
court of competent jurisdiction in a final and non-appealable judgment). No
Agent shall be deemed to have knowledge of any Default or Event of Default
unless and until written notice thereof is given to such Agent by the Borrower
or a Lender, and no Agent shall be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the perfection or priority of any Lien or security
interest created or purported to be created under the Security Documents or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the applicable Agent.

 

-107-



--------------------------------------------------------------------------------

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower or any Affiliate
thereof), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in good faith and in
accordance with the advice of any such counsel, accountants or experts.

For purposes of determining compliance with the conditions specified in
Section 4.02, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

Subject to the appointment and acceptance of a successor Agent as provided
below, each Agent may resign at any time by notifying in writing the Lenders,
each Issuing Bank (if applicable), the Floorplan Funding Agent and the Borrower.
Upon receipt of any such notice of resignation of such Agent, the Required
Lenders shall have the right, with the consent of the Borrower (such consent not
to be unreasonably withheld; provided that no such consent of the Borrower shall
be required if an Event of Default has occurred and is continuing under
paragraphs (g)(i) or (h) of Article VII), to appoint a successor (other than a
Disqualified Institution) which shall be a commercial banking institution
organized under the laws of the United States or any State or a United States
branch or agency of a commercial banking institution, in each case having a
combined capital and surplus of at least $500,000,000.

If no successor Agent is appointed prior to the effective date of resignation of
the relevant Agent specified by such Agent in its notice, the resigning Agent
may appoint, after consulting with the Lenders with the consent of and the
Borrower, a successor agent from among the Lenders. If no successor agent has
accepted appointment as the successor agent by the date which is 60 days
following such Agent’s notice of resignation, the retiring Agent’s resignation
shall nevertheless thereupon become effective and the Lenders shall perform all
of the duties of such Agent hereunder until such time, if any, as the Required
Lenders, appoint a successor agent as provided for above (except in the case of
the Administrative Agent holding collateral security on behalf of any Secured
Parties, the resigning Administrative Agent shall continue to hold such
collateral security as nominee until such time as a successor Administrative
Agent is appointed). Upon the acceptance of any appointment as an Agent
hereunder by a successor (and, in the case of a successor Administrative Agent,
upon the execution and filing or recording of such financing statements, or
amendments thereto, and such amendments or supplements to the Security
Documents, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (a) continue the
perfection of the Liens granted or purported to be granted by the Security
Documents or (b) otherwise ensure that the obligations under Section 5.09 are
satisfied), the successor Agent shall thereupon succeed to and become vested
with all the rights, powers, discretion, privileges, and duties of the retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents. The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After an Agent’s resignation hereunder, the provisions of this Article and
Section 9.05 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while acting as Agent.

 

-108-



--------------------------------------------------------------------------------

None of Lenders or other Persons identified on the cover page or signature pages
of this Agreement as a “syndication agent,” “documentation agent,” “bookrunner,”
or “arranger” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender.

Each Lender acknowledges that it has, independently and without reliance upon an
Agent, the Arrangers or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent, the Arrangers or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement or any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.

To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the Obligations shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether such Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise;

(a) to file and prove a claim for the whole amount of the Obligations and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and each Agent or (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and each Agent
and their respective agents and counsel and all other amounts due such Lenders
and the Administrative Agent under Section 2.05 and 9.05) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to such Agent and, in the event such Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.05 and 9.05.

Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan or
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize any Agent to vote in respect of the
claim of any such Lender in any such proceeding.

 

-109-



--------------------------------------------------------------------------------

Each Issuing Bank shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and each Issuing
Bank shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article VIII with respect to any acts taken or
omissions suffered by such Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Agent” as used in this Article VIII included such Issuing Bank with
respect to such acts or omissions and (ii) as additionally provided herein with
respect to such Issuing Bank.

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (b) the Administrative
Agent (i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that no Agent undertakes any obligation to update, correct or supplement the
Reports; (d) it will keep all Reports confidential and strictly for its internal
use, not share the Report with any Loan Party or any other Person except as
otherwise permitted pursuant to this Agreement; and (e) without limiting the
generality of any other indemnification provision contained in this
Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney fees) incurred by as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax (with Email copies in the
case of notices and communications sent to JPMCB as specified below), as
follows:

(a) if to the Borrower, to it at:

CDW LLC

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

Attention of: Ann E. Ziegler, Chief Financial Officer

(Fax No. 847-968-0304)

Email address: aziegler@cdw.com

Christine A. Leahy, General Counsel

(Fax No. 847-968-0203)

E-mail address: cleahy@cdw.com

Robert J. Welyki, Treasurer

Fax No. 847-371-2575

E-mail address: bobwel@cdw.com

 

-110-



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Madison Dearborn Partners, LLC

Three First National Plaza

Suite 3800

Chicago, Illinois 60602

Attention of: Brittany A. Smith

Fax No. 312-895-1346

Email address: bsmith@mdcp.com

and

Providence Equity Partners

50 Kennedy Plaza, 18th Floor

Providence, Rhode Island 02903

Attention of: Michael J. Dominguez

(Fax No. (401) 751-1790)

E-mail address: m.dominguez@provequity.com

and

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, Illinois 60654

Attention of: Maureen E. Sweeney, P.C.

(Fax No. 312-862-2200)

Email address: msweeney@kirkland.com

(b) if to the Administrative Agent, the Issuing Bank or the Swingline Lender, to
JPMCB at:

JPMorgan Chase Bank. N.A.

500 Stanton Christiana Road, Ops 2, Floor 03

Newark, DE, 19713-2107, United States

Attention: Dimple Patel

(Fax No. 302-634-3301)

Email: dimple.x.patel@jpmchase.com

with a copy to

JPMorgan Chase Bank. N.A.

383 Madison Ave., Floor 24

New York, NY 10179

Attention: Ann Kerns

(Fax No. 212-270-5127)

Email: ann.b.kerns@jpmorgan.com

with a further Email copy to:

covenant.compliance@jpmorgan.com; and

ib.cbc@jpmorgan.com

 

-111-



--------------------------------------------------------------------------------

(c) if to the Floorplan Funding Agent, to GE Commercial Distribution Finance
Corporation at:

GE Commercial Distribution Finance Corporation

2300 Windy Ridge Pkwy, Suite 800

Atlanta, GA 30339

Attention: Pamela Holm

(Fax No. 770 933 8450)

Email: Pamela.Holm@ge.com

With a copy to:

GE Commercial Distribution Finance Corporation

5595 Trillium Blvd.

Hoffman Estates IL 60192

Attention: General Counsel

(Fax No.: 847-747-7455)

Email: peter.muniz@ge.com

(d) if to a Lender or a Co-Collateral Agent, to it at its address (or fax
number) set forth on Schedule 2.01 or in the Assignment and Acceptance pursuant
to which such Lender shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date three Business Days after dispatch by certified or registered
mail if mailed, in each case, delivered, sent or mailed (properly addressed) to
such party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to among the Borrower, the Administrative Agent and the applicable
Lenders from time to time in writing, notices and other communications may also
be delivered or furnished by e-mail; provided that approval of such procedures
may be limited to particular notices or communications. All such notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein or any other Loan Document, shall be
considered to have been relied upon by the Administrative Agent, the Lenders and
the Issuing Banks and shall survive the making by the Lenders of the Loans and
the issuance of Letters of Credit by each Issuing Bank, regardless of any
investigation made by the Administrative Agent, the Lenders or such Issuing Bank
or on their behalf, and notwithstanding that any Agent, any Lender or any
Issuing Bank may have had notice or actual knowledge of any Default at the time
of any Credit Event shall continue in full force and effect until the
Termination Date. The provisions of Sections 2.14, 2.16, 2.20 and 9.05 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, any
Co-Collateral Agent, any Lender or any Issuing Bank.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto. EACH
LENDER AND EACH OTHER PERSON PARTY HERETO FROM TIME TO TIME (OTHER THAN THE LOAN
PARTIES) HEREBY (A) ACKNOWLEDGES THAT IT HAS RECEIVED A COPY OF THE TERM LOAN
INTERCREDITOR AGREEMENT AND COPIES OF THE INVENTORY FINANCING INTERCREDITOR
AGREEMENTS, (B) CONSENTS TO THE PROVISIONS OF THE TERM LOAN

 

-112-



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT AND THE INVENTORY FINANCING INTERCREDITOR AGREEMENTS,
(C) AGREES THAT IT WILL BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE
PROVISIONS OF THE TERM LOAN INTERCREDITOR AGREEMENT AND THE INVENTORY FINANCING
INTERCREDITOR AGREEMENTS AND (D) AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE
AGENT TO ENTER INTO ANY AMENDMENTS TO THE TERM LOAN INTERCREDITOR AGREEMENT,
INVENTORY FINANCING INTERCREDITOR AGREEMENTS, AND THE SECURITY DOCUMENTS ON THE
ADMINISTRATIVE AGENT’S BEHALF AND ON BEHALF OF SUCH LENDER. EACH LENDER BY
MAKING OR PURCHASING AN INTEREST IN ANY LOAN AT ANY TIME SHALL BE DEEMED TO HAVE
AGREED TO BE BOUND BY THE TERM LOAN INTERCREDITOR AGREEMENT AND THE INVENTORY
FINANCING INTERCREDITOR AGREEMENTS.

SECTION 9.04. Successors and Assigns.

(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of the
Borrower, the Administrative Agent, any Issuing Bank or the Lenders that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

(b) Each Lender may assign to one or more assignees (in each case, other than to
Disqualified Institutions) all or a portion of its interests, rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided, however, that (i) each of the
Administrative Agent and the Borrower must give its prior written consent to
such assignment (which consent shall not be unreasonably withheld or delayed);
provided that no such consent shall be required to any such assignment made to a
Lender or an Affiliate or Related Fund of a Lender (in each case, other than to
Disqualified Institutions) (each, an “Eligible Assignee”) and the consent of the
Borrower shall not be required during the continuance of any Event of Default
arising under clause (b), (c), (g)(i) or (h) of Article VII, (ii) (A) in the
case of any assignment, other than assignments to any Eligible Assignee, the
amount of the Commitment of the assigning Lender (or, in the case of an
assignment of Loans after the Commitment has expired or been terminated, the
aggregate principal amount of the loans of the assigning Lenders) subject to
each such assignment (determined as of the date of the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 (or if less, the entire remaining amount of such
Lender’s Commitment (or Loans)) and shall be in an amount that is an integral
multiple of $1,000,000 (or the entire remaining amount of such Lender’s
Commitment (or Loans)) provided, however, that simultaneous assignments by or to
two or more Related Funds shall be combined for purposes of determining whether
the minimum assignment requirement is met, and (B) in the case of any assignment
to any Eligible Assignee, after giving effect to such assignment, the aggregate
Revolving Commitments (or Loans), of the assigning Lender and its Affiliates and
Related Funds shall be zero or not less than $1,000,000, (iv) the parties to
each such assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance (such Assignment and Acceptance to be
(A) electronically executed and delivered to the Administrative Agent via an
electronic settlement system then acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually), and (B) delivered
together with a processing and recordation fee of $3,500, unless waived or
reduced by the Administrative Agent in its sole discretion; provided that only
one such fee shall be payable in connection with simultaneous assignments by or
to two or more Related Funds) and (v) the assignee, if it shall not be a Lender
immediately prior to the assignment, shall deliver to the Administrative Agent
an Administrative Questionnaire and the tax forms required under
Section 2.20(e), (f) or (g), as applicable. Upon acceptance and recording
pursuant to paragraph (e) of this Section 9.04, from and after the effective
date specified in each Assignment and Acceptance, (A) the assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement and (B) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.16,
2.20 and 9.05 with respect to facts and circumstances occurring prior to the
effective date of such assignment, as well as to any Fees accrued for its
account and not yet paid). Any assignment or transfer that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (f) of this Section 9.04.

 

-113-



--------------------------------------------------------------------------------

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Revolving Commitment, and the outstanding principal amount of its Loans, in each
case without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Acceptance, (ii) except as
set forth in (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of Holdings, the
Borrower or any subsidiary or the performance or observance by Holdings, the
Borrower or any subsidiary of any of its obligations under this Agreement, any
other Loan Document or any other instrument or document furnished pursuant
hereto, (iii) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance, (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 3.05(a) or delivered
pursuant to Section 5.04 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance, (v) such assignee will independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement, (vi) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental thereto
and (vii) such assignee agrees that it will perform in accordance with their
terms all the obligations which by the terms of this Agreement are required to
be performed by it as a Lender.

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders and any changes thereto, whether by assignment or
otherwise, and the Commitment of, and principal amount of the Loans (and related
interest amount and fees with respect to such Loan) owing and paid to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and Lenders at any reasonable time and
from time to time upon reasonable prior notice.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent, the Borrower and the Issuing Banks to such assignment (in
each case to the extent required pursuant to paragraph (b) above) and any
applicable tax forms required by Section 2.20(e), (f) or (g), as applicable, the
Administrative Agent shall (i) accept such Assignment and Acceptance,
(ii) promptly record the information contained therein in the Register. No
assignment shall be effective unless it has been recorded in the Register as
provided in this paragraph (e) and (iii) if requested by an assignee, provide to
such assignee the most recent list of Disqualified Institutions identified in
writing to the Administrative Agent as of such date; provided that the
Administrative Agent shall have no responsibility to monitor compliance in
connection therewith.

(f) Each Lender may without the consent of the Borrower, the Swingline Lender,
any Issuing Bank or the Administrative Agent sell participations to one or more
banks or other Persons (other than to Disqualified Institutions) in all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it and its participations in
the LC Exposure and/or Swingline Loans); provided, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall

 

-114-



--------------------------------------------------------------------------------

remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other Persons shall be
entitled to the benefit of the cost protection provisions contained in
Sections 2.14, 2.16 and 2.20 to the same extent as if they were Lenders (but,
with respect to any particular participant, to no greater extent than the Lender
that sold the participation to such participant and in the case of Section 2.20,
only if such participant shall have provided any form of information that it
would have been required to provide under such Section if it were a Lender),
(iv) to the extent permitted by applicable law, each participant also shall be
entitled to the benefits of Section 9.06 as though it were a Lender, so long as
such participant agrees to be subject to Section 2.18 as though it were a Lender
and (v) the Borrower, the Administrative Agent, each Issuing Bank, the Swingline
Lender and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrower relating to the Loans or LC Disbursements and to
approve any amendment, modification or waiver of any provision of this Agreement
(other than amendments, modifications or waivers described in clauses (i),
(ii) and (iii) of Section 9.08(b) as it pertains to the Loans or Commitments in
which such participant has an interest). Each Lender selling a participation to
a participant (i) shall keep a register, meeting the requirements of Treasury
Regulation Section 5f.103-1(c), of each such participation, specifying such
participant’s entitlement to payments of principal and interest with respect to
such participation, (ii) shall provide the Administrative Agent and the Borrower
with the applicable forms, certificates and statements described in
Section 2.20(e) or (f) hereof, as applicable, as if such participant was a
Lender hereunder and (iii) if requested by a participant, provide to such
participant the most recent list of Disqualified Institutions identified in
writing to the Administrative Agent as of such date; provided that the
Administrative Agent shall have no responsibility to monitor compliance in
connection therewith. Notwithstanding anything in clause (ii) of the immediately
preceding sentence to the contrary, each Lender shall have the right to sell one
or more participations to one or more lenders or other Persons that provide
financing to such Lender in the form of sales and repurchases of participations
without having to satisfy the requirements set forth therein; provided, however,
that notwithstanding anything in this Agreement to the contrary, if a
participation is sold to a Person that fails to satisfy the requirements of
clause (ii) of the immediately preceding sentence, such Person shall not be
entitled to the benefit of the cost protection provisions contained in
Section 2.20.

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any non-public information relating to the Borrower furnished to
such Lender by or on behalf of the Borrower; provided that prior to any such
disclosure, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
such non-public information on terms no less restrictive than those applicable
to the Lenders pursuant to Section 9.16.

(h) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time assign all or any portion of its rights under this Agreement
to secure extensions of credit to such Lender or in support of obligations owed
by such Lender, including, without limitation, any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that (i) such assignment
shall not increase the costs or expenses or otherwise increase or change the
obligations of the Borrower hereunder and (ii) no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that (x) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower hereunder, (y) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender) and (z) the Granting Lender shall
for all

 

-115-



--------------------------------------------------------------------------------

purposes remain the Lender of record hereunder. In addition, notwithstanding
anything to the contrary contained in this Section 9.04, any SPC may (A) with
notice to, but without the prior written consent of, the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to the Granting Lender and
(B) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety, guarantee or credit or liquidity enhancement to such SPC.

(j) The Borrower shall not assign or delegate any of its rights or duties
hereunder (other than in a transaction permitted by Section 6.04) without the
prior written consent of the Administrative Agent, each Issuing Bank and each
Lender, and any attempted assignment without such consent shall be null and
void.

(k) If the Borrower wishes to replace the Loans or Commitments hereunder with
ones having different terms, it shall have the option, with the consent of the
Administrative Agent and subject to at least three Business Days’ advance notice
to the Lenders, instead of prepaying the Loans or reducing or terminating the
Commitments to be replaced, to (i) require the Lenders to assign such Loans or
Commitments to the Administrative Agent or its designees and (ii) amend the
terms thereof in accordance with Section 9.08 (with such replacement, if
applicable, being deemed to have been made pursuant to Section 9.08(d)).
Pursuant to any such assignment, all Loans and Commitments to be replaced shall
be purchased at par (allocated among the Lenders in the same manner as would be
required if such Loans were being optionally prepaid or such Commitments were
being optionally reduced or terminated by the Borrower), accompanied by payment
of any accrued interest and fees thereon and any amounts owing pursuant to
Section 2.16. By receiving such purchase price, the Lenders shall automatically
be deemed to have assigned the Loans or Commitments pursuant to the terms of an
Assignment and Acceptance, and accordingly no other action by such Lenders shall
be required in connection therewith. The provisions of this paragraph are
intended to facilitate the maintenance of the perfection and priority of
existing security interests in the Collateral during any such replacement.

SECTION 9.05. Expenses; Indemnity.

(a) The Borrower agrees to pay (i) all reasonable out-of-pocket expenses (but
limited, as to legal fees and expenses, to those of Latham & Watkins LLP,
counsel for the Administrative Agent and J.P Morgan taken as a whole, and, if
reasonably necessary, of one local counsel in each material jurisdiction)
incurred by the Arrangers and the Administrative Agent, in connection with the
syndication of the Credit Facilities and the preparation and administration of
this Agreement and the other Loan Documents and in connection with any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions hereby or thereby contemplated shall be
consummated) and (ii) all reasonable out-of-pocket expenses (but limited, as to
legal fees and expenses, to one counsel for all such Persons taken as a whole,
and, if reasonably necessary, of one local counsel to all such Persons taken as
a whole in each material jurisdiction) incurred by the Administrative Agent, any
Issuing Bank, the Swingline Lender or any Lender in connection with the
enforcement or protection of its rights or remedies in connection with this
Agreement and the other Loan Documents or in connection with the Loans made or
Letters of Credit issued hereunder, including, without limiting the generality
of the foregoing, costs and expenses incurred in connection with:

(i) appraisals (subject to Section 5.12) and insurance reviews; and

(ii) field examinations and the preparation of Reports as described in
Section 5.12;

(b) The Borrower agrees to indemnify each Arranger, each Agent, each Lender,
each Issuing Bank, the Swingline Lender, the Floorplan Funding Agent and each of
the foregoing Persons’ Related Parties and their successors and assigns (each
such Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all costs, expenses (including reasonable fees,
out-of-pocket disbursements and other charges of one counsel to the Indemnitees,
taken as a whole, and one local counsel to the Indemnitees taken as a whole in
each material jurisdiction; provided that if (i) one or more Indemnitees shall
have reasonably concluded that there may be legal defenses available to it that
are different from or in addition to those available to one or more other
Indemnitees or (ii) the representation of the Indemnitees (or any portion
thereof) by the same counsel would be

 

-116-



--------------------------------------------------------------------------------

inappropriate due to actual or potential differing interests between them, then
such expenses shall include the reasonable fees, out-of-pocket disbursements and
other charges of one separate counsel to such Indemnitees, taken as a whole, in
each relevant jurisdiction), and liabilities of such Indemnitee arising out of
or in connection with (w) the execution or delivery of this Agreement or any
other Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties thereto of their respective obligations thereunder or
the consummation of the Transactions and the other transactions contemplated
thereby (including the syndication of the Credit Facility), (x) the use of the
proceeds of the Loans or issuance of Letters of Credit, (y) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether or not any Indemnitee is a party thereto (and regardless
of whether such matter is initiated by a third party or by the Borrower, any
other Loan Party or any of their respective Affiliates), or (z) any actual or
alleged presence or Release of Hazardous Materials on any property currently or
formerly owned or operated by Holdings, the Borrower or any of the subsidiaries,
or any liability under Environmental Laws related in any way to Holdings, the
Borrower or the subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such costs, expenses or liabilities
(x) resulted from the gross negligence, bad faith, fraud or willful misconduct
of such Indemnitee (or its Affiliates and the respective directors, officers,
employees and agents of such Indemnitee and such Indemnitee’s Affiliates) (each,
a “related party” of such Indemnitee) or material breach of its (or any of its
related parties’) obligations hereunder or under any of the other Loan Documents
or in connection with any transaction contemplated hereby or thereby, in each
case as determined by a court of competent jurisdiction in a final
non-appealable judgment or (y) relate to the presence or Release of Hazardous
Materials that first occur at any property owned by Holdings or the Borrower
after such property is transferred to any Indemnitee, any of its related parties
or any of their respective successors or assigns by foreclosure, deed-in-lieu of
foreclosure or similar transfer. The Borrower shall have no obligation to
reimburse any Indemnitee for fees and expenses unless such Indemnitee provides
the Borrower with an undertaking in which such Indemnitee agrees to refund and
return any and all amounts paid by the Borrower to such Indemnitee to the extent
any of the foregoing items in clauses (x) and (y) occurs. Notwithstanding the
foregoing, this Section 9.05 shall not apply to Tax matters, which shall be
governed exclusively by Section 2.20.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Arrangers, the Administrative Agent or any other Indemnitee related
thereto under paragraph (a) or (b) of this Section (and without limiting its
obligation to do so), each Lender severally agrees to pay to the Arrangers, such
Indemnitee and the Administrative Agent, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Arrangers, the Administrative
Agent, the Issuing Banks, the Swingline Lender or such Indemnitee in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of outstanding the aggregate
Revolving Exposure and unused Commitments at the time.

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim from (i) the use by others of
information or other materials obtained through electronic, telecommunications
or other information transmission systems, except to the extent such damages
have resulted from the willful misconduct, bad faith, fraud or gross negligence
of such party of any of its Affiliates or the respective directors, officers,
employees and agents of such party and such party’s Affiliates and (ii) any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that nothing contained in this sentence shall limit
the Borrower’s indemnification obligations to the extent such special, indirect,
consequential and punitive damages are included in any third party claim in
connection with which such Indemnitee is entitled to indemnification hereunder.

(e) The provisions of this Section 9.05 shall survive the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, any Lender or the Issuing
Banks. All amounts due under this Section 9.05 shall be payable within 30 days
after receipt of an invoice relating thereto setting forth such amounts in
reasonable detail.

 

-117-



--------------------------------------------------------------------------------

SECTION 9.06. Right of Setoff; Payments Set Aside.

(a) If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, except to the extent
prohibited by law, without prior notice to the Borrower or any other Loan Party,
any such notice being waived by the Borrower (on its own behalf and on behalf of
each Loan Party and its subsidiaries) to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender to or for the credit or the
account of the Borrower against any of and all the obligations of the Borrower
now or hereafter existing under this Agreement and other Loan Documents held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or such other Loan Document and although such
obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness. The rights of
each Lender under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set off and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such set-off and application.

(b) To the extent that any payment by or on behalf of the Borrower is made to
any Agent or any Lender, or any Agent or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, then (i) to the extent of such recovery the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred,
and (ii) each Lender severally agrees to pay to the Administrative Agent upon
demand its applicable share of any amount so recovered from or repaid by any
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Effective Rate
from time to time in effect.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH
LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE
“UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE
LAWS OF THE STATE OF NEW YORK.

SECTION 9.08. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, any Co-Collateral Agent,
the Floorplan Funding Agent, any Lender or any Issuing Bank in exercising any
power or right hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, each
Co-Collateral Agent, the Floorplan Funding Agent, each Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by clause (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances.

 

-118-



--------------------------------------------------------------------------------

(b) Subject to Section 2.24 and clause (d) below, and except for those actions
expressly permitted to be taken by the Administrative Agent, any Co-Collateral
Agent, the Floorplan Funding Agent or the Majority Agents, neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Required Lenders and the Loan Parties that are party
thereto and are affected by such waiver, amendment or modification and
acknowledged by the Administrative Agent; provided, however, that no such
agreement shall:

(i) reduce the principal amount of, or extend or waive any scheduled
amortization payment or the final scheduled maturity date of or date for the
payment of any interest on, any Loan or any date for reimbursement of an LC
Disbursement, forgive any such payment or any part thereof, or decrease the rate
of interest on any Loan or LC Disbursement, without the prior written consent of
each Lender (including any such Lender that is a Defaulting Lender) directly and
adversely affected thereby (it being understood that any change to the component
definitions of Excess Cash Availability affecting the determination of interest
and the waiver of a Default, Event of Default or default interest shall only
require the consent of the Borrower and the Required Lenders);

(ii) increase or extend the Commitment (provided that the Administrative Agent
may make Protective Advances as set forth in Section 2.25) or decrease or extend
the date for payment of any Fees of any Lender without the prior written consent
of such Lender (including any such Lender that is a Defaulting Lender);

(iii) amend or modify the provisions of Section 2.17(b), the provisions of
Section 9.04(j) (it being understood that any change to Section 6.04 shall only
require approval of the Required Lenders) or the provisions of this Section
(except as set forth below) or release all or substantially all of the
Guarantors or all or substantially all of the Collateral (except as permitted
under Section 6.04 and the Guarantee and Collateral Agreement), without the
prior written consent of each Lender;

(iv) reduce the percentage contained in the definition of the term “Required
Lenders” or the term “Supermajority Lenders” without the prior written consent
of each Lender (it being understood that with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the Commitments and extensions of credit thereunder on the date hereof
and this Section 9.08 may be amended to reflect such extension of credit);

(v) without the prior written consent of the Floorplan Funding Agent, (A) amend
or modify any provision of Section 2.26, (B) amend or modify the definition of
“Availability” to the extent applicable to Section 2.26 or (C) amend or modify
any of the following defined terms: “Floorplan Approval”, “Floorplan Approved
Invoice”, “Floorplan Approved Vendor”, “Floorplan Collateral Account”,
“Floorplan Due Date”, “Floorplan Facility”, “Floorplan Funding Agent”,
“Floorplan Loan”, “Floorplan Loan Exposure”, “Floorplan Loan Payment”,
“Floorplan Loan Payment Obligations”, “Floorplan Open Approval”, “Floorplan
Required Payment”, or “Floorplan Vendor Credits’);

(vi) change Section 2.27 without the consent of each Lender and the Floorplan
Funding Agent (to the extent the Floorplan Funding Agent is affected by such
change);

(vii) increase the advance rates set forth in the definition of the Borrowing
Base or amend the definitions of Eligible Accounts, Eligible Inventory,
Borrowing Base or Reserves which has the effect of increasing Availability
without the written consent of the Supermajority Lenders and the Majority
Agents;

 

-119-



--------------------------------------------------------------------------------

(viii) amend or modify the definition of “Majority Agents” or the rights and
duties of the Majority Agents without the consent of the Administrative Agent
and each Co-Collateral Agent; or

(ix) amend or modify this Section 9.08 without the prior written consent of each
Lender directly and adversely affected thereby;

provided, further, that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Co-Collateral
Agent, the Floorplan Funding Agent, any Issuing Bank or the Swingline Lender
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent, such Co-Collateral Agent, the Floorplan Funding Agent,
such Issuing Bank or the Swingline Lender, as the case may be, and (y) Section
9.04(i) may not be amended, waived or otherwise modified without the consent of
each Granting Lender all or any part of whose Loans are being funded by an SPC
at the time of such amendment, waiver or other modification.

(c) [Intentionally Reserved.]

(d) Each waiver, amendment, modification, supplement or consent made or given
pursuant to this Section 9.08 shall be effective only in the specific instance
and for the specific purpose for which given, and such waiver, amendment,
modification or supplement shall apply equally to each of the Lenders and shall
be binding on the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans and Commitments.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender,” “each Lender affected thereby,” or “Supermajority
Lenders,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement; provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.14 and 2.20, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender. Each Lender and Issuing
Bank hereby grants to the Administrative Agent an irrevocable power of attorney
(which power of attorney is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s interests hereunder in respect of the
circumstances contemplated by this Section 9.08(e).

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such LC
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.09 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount shall have
been received by such Lender.

 

-120-



--------------------------------------------------------------------------------

SECTION 9.10. Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any other previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any Person (other than the parties hereto
and thereto, their respective successors and assigns permitted hereunder
(including any Affiliate of any Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Indemnitees, the
Arrangers, the Related Parties of each of the Administrative Agent, the Issuing
Banks and the Lenders) any rights, remedies, obligations or liabilities under or
by reason of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, TO IT THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
New York County and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, the Issuing
Banks or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Borrower,
Holdings or their respective properties in the courts of any jurisdiction.

 

-121-



--------------------------------------------------------------------------------

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(d) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in dollars, into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase dollars with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
11:00 a.m. (New York City time) on the Business Day preceding that on which
final judgment is given, for the purchase of dollars for delivery two Business
Days thereafter. The obligation of the Borrower in respect of any such sum due
from it to the Administrative Agent or the Lenders hereunder or under the other
Loan Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than dollars, be discharged only to the extent that on the
Business Day following receipt by the Administrative Agent of any sum adjudged
to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase dollars with the Judgment
Currency. If the amount of dollars so purchased is less than the sum originally
due to the Administrative Agent in dollars, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the Person to whom such obligation was owing against
such loss.

SECTION 9.16. Confidentiality. Each of the Administrative Agent, the Arrangers,
the Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ (other than Excluded Parties (as defined below))
trustees, officers, directors, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential) in connection
with the transactions contemplated or permitted hereby, (b) to the extent
requested by any Governmental Authority having jurisdiction over such Person
(including any Governmental Authority regulating any Lender or its Affiliates),
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process (provided, that the Administrative Agent, such
Arranger, such Issuing Bank or such Lender that discloses any Information
pursuant to this clause (c) shall provide the Borrower with prompt notice of
such disclosure to the extent permitted by applicable law), (d) to the extent
reasonably necessary in connection with the exercise of any remedies hereunder
or under the other Loan Documents or any suit, action or proceeding relating to
the enforcement of its rights hereunder or thereunder, (e) subject to an
agreement containing provisions at least as restrictive as those of this
Section 9.16 (or as otherwise may be acceptable to the Borrower), to (i) any
actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower, any subsidiary or any Affiliate thereof or
any of their respective obligations, (f) with the written consent of the
Borrower, (g) to any Rating Agency when required by it (it being understood
that, prior to any such disclosure, such Rating Agency shall undertake to
preserve the confidentiality of any Information relating to the Loan Parties
received by it from such Person), (h) to the National Association of Insurance
Commissioners or any other Governmental Authority having jurisdiction over a
Lender or any of its Affiliates in connection with regulatory examinations and
reviews conducted by any such Governmental Authority or (i) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section 9.16; provided that, no such disclosure shall be made by the
Administrative Agent, the Arrangers and the Lenders to any of its affiliates
that are engaged as principals primarily in private equity, mezzanine financing
or venture capital (the “Excluded Parties”). For the purposes of this Section,
“Information” shall mean all information received from the Borrower or Holdings
and related to the Borrower or its business, other than any such information
that is publicly available to the Administrative Agent, any Arranger or any
Lender, other than by reason of disclosure by Administrative Agent, the
Administrative Agent, any Arranger or any Lender in breach of this Section 9.16.

 

-122-



--------------------------------------------------------------------------------

SECTION 9.17. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, Lenders and the
Arrangers are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Lenders and the
Arrangers on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each Agent, each Lender and each Arranger is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither any Agent, any Lender nor any Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lenders and the Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither any Agent, any Lender nor any Arranger
has any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, the
Lenders and the Arrangers with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

SECTION 9.18. Release of Collateral. The Lenders irrevocably authorize the
Administrative Agent (and the Administrative Agent agrees):

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (w) upon the Termination Date (and, concurrently
therewith, to release all the Loan Parties from their obligations under the Loan
Documents (other than those that specifically survive the Termination Date)),
(x) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document to any Person other than a
Loan Party, (y) subject to Section 9.08, if approved, authorized or ratified in
writing by the Required Lenders, or (z) owned by a Subsidiary Guarantor upon
release of such Guarantor from its obligations under its Guaranty pursuant to
clause (c) below;

(b) at the request of the Borrower, to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by clauses (f), (h) and
(t) of the definition of Permitted Liens; and

(c) to release any Subsidiary Guarantor from its obligations under any Loan
Document to which it is a party if such Person ceases to be a Subsidiary as a
result of a transaction or designation permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of the Senior Notes, any Junior Financing and any Refinancing
Indebtedness in respect thereof unless and until such Guarantor is (or is being
simultaneously) released from its guarantee with respect to the Senior Notes,
such Junior Financing and any Refinancing Indebtedness in respect thereof.

Upon request by any Agent at any time, the Required Lenders will confirm in
writing such Agent’s authority to release its interest in particular types or
items of property, or to release any Subsidiary Guarantor from its obligations
under the Loan Documents pursuant to this Section 9.18. In each case as
specified in this Section 9.18, the relevant Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Loan
Documents, or to release such Loan Party from its obligations under the Loan
Documents, in each case, in accordance with the terms of the Loan Documents and
this Section 9.18.

 

-123-



--------------------------------------------------------------------------------

SECTION 9.19. USA PATRIOT Act Notice. Each Lender and each Agent (for itself and
not on behalf of any Lender) hereby notifies the Loan Parties that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of the Loan Parties and other information that will allow
such Lender or such Agent, as applicable, to identify the Loan Parties in
accordance with the USA PATRIOT Act.

SECTION 9.20. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or any Hedging Obligation (including the exercise of any right of
setoff, rights on account of any banker’s lien or similar claim or other rights
of self-help), or institute any actions or proceedings, or otherwise commence
any remedial procedures, with respect to any Collateral or any other property of
any such Loan Party, without the prior written consent of the Administrative
Agent. The provision of this Section 9.20 are for the sole benefit of the
Lenders and shall not afford any right to, or constitute a defense available to,
any Loan Party.

SECTION 9.21. Amendment and Restatement.

(a) On the Closing Date, the Original Credit Agreement shall be amended and
restated in its entirety by this Agreement and (a) all references to the
Original Credit Agreement in any Loan Document other than this Agreement
(including in any amendment, waiver or consent) shall be deemed to refer to the
Original Credit Agreement as amended and restated hereby, (b) all references to
any section (or subsection) of the Original Credit Agreement in any Loan
Document (but not herein) shall be amended to be, mutatis mutandis, references
to the corresponding provisions of this Agreement, (c) except as the context
otherwise provides, all references to this Agreement herein (including for
purposes of indemnification and reimbursement of fees) shall be deemed to be
reference to the Original Credit Agreement as amended and restated hereby and
(d) each of the Loan Parties hereby (i) reaffirms all of its obligations under
each of the Loan Documents to which it is a party and (ii) acknowledges and
agrees that subsequent to, and taking into account all of the terms and
conditions of the Agreement, each Loan Document to which it is a party shall
remain in full force and effect in accordance with the terms thereof. This
Credit Agreement is not intended to constitute, and does not constitute, a
novation of the obligations and liabilities under the Original Credit Agreement
(including the Obligations) or to evidence payment of all or any portion of such
obligations and liabilities.

(b) On and after the Closing Date, (i) the Original Credit Agreement shall be of
no further force and effect except to evidence the incurrence by any Loan Party
of the “Obligations” and “Secured Obligations” under and as each term is defined
therein (whether or not such “Obligations” and “Secured Obligations” are
contingent as of the Closing Date), (ii) all “Obligations” and “Secured
Obligations” under the Original Credit Agreement as of the Closing Date shall be
deemed to be Obligations and Secured Obligations outstanding under this
Agreement (whether or not such “Obligations” and “Secured Obligations” are
contingent as of the Closing Date) and (iii) all “Liens” (as defined in the
Original Credit Agreement) granted under the Loan Documents shall continue to
secure the Obligations and Secured Obligations under this Agreement.

(c) With respect to any “Lender” party to (and as defined in) the Original
Credit Agreement who has elected not to become a Lender under this Agreement (a
“Departing Lender”’), the parties hereto agree that any assignment by such
Departing Lender of its “Commitments” and/or “Obligations” (as such terms are
defined in the Original Credit Agreement) to the Lenders hereunder through a
letter agreement in a form approved by Administrative Agent shall be effective
notwithstanding any other provisions of the Original Credit Agreement or this
Agreement to the contrary. After giving effect to any change to a Lender’s
Revolving Commitment upon execution of this Agreement, it may be the case that
the outstanding Revolving Exposure is not held pro rata in accordance with the
new Revolving Commitments. In order to remedy the foregoing, on the Closing
Date, each of the parties hereto agrees that Administrative Agent may take any
and all actions as may be reasonably necessary to ensure that, upon the Closing
Date and the execution of this Agreement, each Lender shares in the aggregate
Revolving Exposure based on its Pro Rata Percentage.

 

-124-



--------------------------------------------------------------------------------

[signature pages follow]

 

-125-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CDW LLC By:  

/s/ Robert J. Welyki

Name:   Robert J. Welyki Title:   Vice President and Treasurer

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as Administrative Agent,
Issuing Bank and Swingline Lender By:  

/s/ Ann B. Kerns

Name:   Ann B. Kerns Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Kirk L. Tashjian

Name:   Kirk L. Tashjian Title:   Vice President By:  

/s/ Michael Getz

Name:   Michael Getz Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

GENERAL ELECTRICAL CAPITAL CORPORATION, as a Lender and as a Co-Collateral Agent
By:  

/s/ Hai T. Nguyen

Name:   Hai T. Nguyen Title:   Duly Authorized Signatory

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Steve Teufel

Name:   Steve Teufel Title:   Assistant Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. as a Lender By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC. as a Lender By:  

/s/ Michael King

Name:   Michael King Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Ronnie Glenn

Name:   Ronnie Glenn Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, as a Lender By:  

/s/ Nathan McIntosh

Name:   Nathan McIntosh Title:   Duly Authorized Signatory

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Deborah Saffie

Name:   Deborah Saffie Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Dan Gioia

Name:   Dan Gioia Title:   Authorized Signatory

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

NYCB SPECIALTY FINANCE COMPANY, LLC, a wholly owned subsidiary of New York
Community Bank, as a Lender By:  

/s/ Willard D. Dickerson, Jr.

Name:   Willard D. Dickerson, Jr. Title:   Senior Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, as a Lender By:  

/s/ Adam Moss

Name:   Adam Moss Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Christopher N. Jensen

Name:   Christopher N. Jensen Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

UNION BANK, N.A., as a Lender By:  

/s/ Roger P. Tauchman

Name:   Roger P. Tauchman Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:  

/s/ John Lascody

Name:   John Lascody Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CITY NATIONAL BANK,

a national banking association,

as a Lender

By:  

/s/ Brent Phillips

Name:   Brent Phillips Title:   Senior Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

UPS CAPITAL CORPORATION, as a Lender By:  

/s/ William H. Talbot

Name:   William H. Talbot Title:   Director of Portfolio Management

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION, as Floorplan Funding Agent and
solely with respect to the provisions of this Agreement with respect to the
Floorplan Funding Agent By:  

/s/ Jack F. Morrone

Name:   Jack F. Morrone Title:   Duly Authorized Signatory

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1.01(a)

Subsidiary Guarantors

 

Legal Name

  

Type of

Entity

  

Registered
Organization

(Yes/No)

  

Organizational
Number

  

Federal

Taxpayer
Identification

Number

  

State of

Formation

CDW Direct, LLC

  

limited

liability

company

   Yes    00907413    36-4530079    Illinois

CDW Government LLC

  

limited

liability

company

   Yes    02909235    36-4230110    Illinois

CDW Technologies, Inc.

   corporation    Yes    B055883    39-1768725    Wisconsin

CDW Logistics, Inc.

   corporation    Yes    62789581    38-3679518    Illinois



--------------------------------------------------------------------------------

Schedule 1.01(b)

Disqualified Institutions

None

.



--------------------------------------------------------------------------------

Schedule 1.01(d)

Immaterial Subsidiaries

None.



--------------------------------------------------------------------------------

Schedule 1.01(e)

Existing Investments

None.



--------------------------------------------------------------------------------

Schedule 2.01

Lenders and Commitments

 

Lender

   Revolving Commitment  

JPMorgan Chase Bank, N.A.

   $ 100,000,000.00   

Barclays Bank PLC

   $ 100,000,000.00   

Bank of America, N.A.

   $ 100,000,000.00   

Deutsche Bank AG New York Branch

   $ 100,000,000.00   

General Electric Capital Corporation

   $ 100,000,000.00   

Morgan Stanley Bank, N.A.

   $ 77,500,000.00   

Morgan Stanley Senior Funding, Inc.

   $ 22,500,000.00   

Wells Fargo Capital Finance, LLC

   $ 100,000,000.00   

U.S. Bank National Association

   $ 85,000,000.00   

Royal Bank of Canada

   $ 85,000,000.00   

NYCB Specialty Finance Company, LLC, a wholly owned subsidiary of New York
Community Bank

   $ 75,000,000.00   

PNC Bank, National Association

   $ 65,000,000.00   

SunTrust Bank

   $ 65,000,000.00   

Union Bank, N.A.

   $ 65,000,000.00   

The Northern Trust Company

   $ 50,000,000.00   

City National Bank

   $ 35,000,000.00   

UPS Capital Corporation

   $ 25,000,000.00      

 

 

 

Total

   $ 1,250,000,000.00      

 

 

 



--------------------------------------------------------------------------------

Schedule 3.08

Subsidiaries

 

Subsidiary

   Jurisdiction
of
Organization    Parent
Company    Parent
Company
Percentage
of
Ownership     Subsidiary
Guarantor

CDW Direct, LLC

   Illinois    CDW LLC      100 %    Yes

CDW Government LLC

   Illinois    CDW LLC      100 %    Yes

CDW Technologies, Inc.

   Wisconsin    CDW LLC      100 %    Yes

CDW Logistics, Inc.

   Illinois    CDW LLC      100 %    Yes

CDW Canada, Inc.

   New Brunswick,
Canada    CDW LLC      100 %    No



--------------------------------------------------------------------------------

Schedule 3.09

Litigation

None.



--------------------------------------------------------------------------------

Schedule 3.15

Environmental Matters

None.



--------------------------------------------------------------------------------

Schedule 3.17(a)

Owned Real Property

 

Company

  

Address

  

County

  

State

CDW LLC

   200 N. Milwaukee Avenue (includes Day Care/Fitness Facility at 165 Lakeview
Parkway and 230 N. Milwaukee (mailing address for CDW Government LLC)) Vernon
Hills, IL 60061 and 40 N. Milwaukee Avenue (address for one distribution center
building)    Lake    Illinois

CDW Logistics, Inc.

   3201 East Alexander Road North Las Vegas, NV 89030    Clark    Nevada



--------------------------------------------------------------------------------

Schedule 3.17(b)

Leased Real Property

 

Company/Subsidiary

  

Address

  

County

  

State

CDW LLC

   120 S. Riverside Plaza Chicago, IL 60606    Cook    Illinois

CDW LLC

   26145 Riverwoods Blvd. Mettawa, IL 60045    Lake    Illinois



--------------------------------------------------------------------------------

Schedule 3.18

Labor Matters

None.



--------------------------------------------------------------------------------

Schedule 3.20

Intellectual Property

None.



--------------------------------------------------------------------------------

Schedule 5.13

Post-Closing Matters

Within 60 days after the Closing Date (or such longer period as Administrative
Agent may elect), the Borrower shall deliver the following items to the
Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent:

 

1. An executed amendment to each of the Mortgages in effect on the Closing Date
for the purpose of conforming provisions therein to the Credit Agreement terms
and otherwise in form for recording in the recording office of each applicable
political subdivision where each such Mortgage is recorded, together with
(a) updated title insurance reasonably requested by the Administrative Agent
insuring the Lien of such Mortgage as a valid second mortgage Lien (subject only
to the Lien securing the Term Loan Obligations) on the Mortgaged Property with
customary bring down and/or supplementary endorsements and (b) evidence
reasonably acceptable to the Administrative Agent of payment by the Borrower of
all title policy premiums and charges and related mortgage recording taxes,
fees, charges, costs and expenses required for the recording of such amendments
and updated title policies referred to above.

 

2. To the extent not in effect as of the Closing Date, Deposit Account Control
Agreements (as defined in the Guarantee and Collateral Agreement) duly executed
by each of the applicable Loan Parties and financial institutions holding
deposit accounts (other than Excluded Deposit Account (as defined in the
Guarantee and Collateral Agreement)) of such Loan Parties.



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

 

1. Existing Long-Term Debt

 

Issuer / Borrower

  

Description

   Principal Amount      Maturity  

CDW LLC

   Revolving Loan Credit    $ 0.00         6/24/16   

CDW LLC

   Term Loan    $ 1,525,075,000.00         4/29/20   

CDW LLC and CDW Finance Corporation

   8.0% Senior Secured Notes    $ 325,000,000.00         12/15/18   

CDW LLC and CDW Finance Corporation

   8.5% Senior Notes    $ 1,280,000,000.00         4/1/19   

 

2. Existing Letters of Credit

 

Issuer: JPMorgan Chase Bank, N.A. Letter of Credit Number: TPTS-762011 Credit
Amount: $150,000.00 Beneficiary: The Travelers Indemnity Company Expiration
Date: 11/12/14 Purpose: Collateral support for Workers Compensation program
Issuing Bank Contact:    Mabelyn Retana    Standby LC Unit-Operations Manager   
10420 Highland Manor Drive    Tampa, FL 33610    t: 813-432-6331    e:
mabelyn.y.retana@jpmchase.com

 

Issuer: JPMorgan Chase Bank, N.A. Letter of Credit Number: TFTS-393842 Credit
Amount: $1,050,000.00 Beneficiary: National Union Fire Insurance Co. of
Pittsburgh, PA , et al. Expiration Date: 11/01/14 Purpose: Collateral support
for Workers Compensation program Issuing Bank Contact:    Mabelyn Retana   
Standby LC Unit-Operations Manager    10420 Highland Manor Drive    Tampa, FL
33610    t: 813-432-6331    e: mabelyn.y.retana@jpmchase.com

 

Issuer: JPMorgan Chase Bank, N.A. Letter of Credit Number: TFTS-798944 Credit
Amount: $959,005.00 Beneficiary: National Union Fire Insurance Co. of
Pittsburgh, PA , et al. Expiration: 11/26/14 Purpose: Collateral support for CDW
workers compensation program Issuing Bank Contact:    Mabelyn Retana    Standby
LC Unit-Operations Manager    10420 Highland Manor Drive    Tampa, FL 33610   

t: 813-432-6331

   e: mabelyn.y.retana@jpmchase.com



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

1. All exceptions and other matters set forth in Chicago Title Insurance Company
Owner’s Title Insurance Policy No. 1409 000725041 VH, dated August 9, 2006 in
favor of CDW Corporation, an Illinois corporation. (applies to Vernon Hills, IL
owned real property)

2. All exceptions and other matters set forth in Chicago Title Insurance Company
Owner’s Title Insurance Policy No. 06902969 AO, dated December 22, 2006 in favor
of CDW Logistics, Inc., an Illinois corporation. (applies to North Las Vegas, NV
owned real property)

3. The following financing statements:

CDW Corporation

 

JURISDICTION

  

FILING TYPE

  

FILE NUMBER/
FILE DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, DE    UCC   

2011 2441932

06/24/2011

  

CDW Corporation

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

JPMorgan Chase Bank, N.A., as Administrative Agent

4 New York Plaza, Floor 4

New York, NY 10004

   All assets of the Debtor whether now existing or hereafter arising, including
all proceeds thereof. Secretary of State, DE    UCC   

2012 1338351

04/06/2012

  

CDW Corporation

3201 E Alexander Rd

North Las Vegas, NV 89030

  

Wells Fargo Bank, N.A.

300 Tri-State

International Ste 400

Lincolnshire, IL 60069

   Specific equipment. Secretary of State, DE    UCC   

2012 4367183

11/13/2012

  

CDW Corporation

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

Morgan Stanley & Co. LLC, as Collateral Agent

1585 Broadway

New York, NY 10036

   All assets of the Debtor whether now existing or hereafter arising, including
all proceeds thereof. Secretary of State, DE    ASSGN   

2013 1629501

04/29/2013

        

Collateral assigned to:

Barclays Bank PLC, as Collateral Agent

745 Seventh Avenue

New York, NY 10019



--------------------------------------------------------------------------------

JURISDICTION

  

FILING TYPE

  

FILE NUMBER/
FILE DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, DE    UCC   

2013 1629410

04/29/2013

  

CDW Corporation

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

Barclays Bank PLC, as Collateral Agent

745 Seventh Avenue

New York, NY 10019

   All assets of the Debtor whether now existing or hereafter acquired,
including all proceeds thereof. Secretary of State, DE    UCC   

2013 2982610

07/31/2013

  

CDW Corporation

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

Barclays Bank PLC, as Collateral Agent

745 Seventh Avenue

New York, NY 10019

   All assets of the Debtor whether now existing or hereafter acquired,
including all proceeds thereof.

 

16



--------------------------------------------------------------------------------

CDW LLC

 

JURISDICTION

  

FILING TYPE

  

FILE NUMBER/
FILE DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Lake County, IL    UCC   

6558307

12/31/2009

  

CDW LLC

200 N. Milwaukee Ave

Vernon Hills, IL 60061

  

Morgan Stanley & Co. Incorporated, as Collateral Agent

1 Pierrepont Plaza, 7th Floor

Brooklyn, NY 11201

   Blanket lien described on Schedule A re Specific property described on
Schedule 1. See filing for details. Lake County, IL    UCC   

6558308

12/31/2009

  

CDWC LLC

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

Morgan Stanley & Co Incorporated, as Collateral Agent1 Pierrepont Plaza, 7th
Floor

Brooklyn, NY 11201

   Blanket lien described on Schedule A re Specific property described on
Schedule 1. See filing for details. Lake County, IL    AMEND   

6560871

01/08/2010

        

Debtor name changed to:

CDW LLC

Lake County, IL    UCC   

6744968

06/29/2011

  

CDW LLC

200 North Milwaukee Avenue

Vernon Hills, IL 60061

  

JPMorgan Chase Bank, N.A. as Administrative Agent and as Second Lien Beneficiary

4 new York Plaza, 4th Floor

New York, NY 10004

   Specific property described on Exhibit A. See filing for details Secretary of
State, IL    UCC   

14876510

12/24/2009

  

CDW Corporation

200 N Milwaukee Ave

Vernon Hills, IL 60061

  

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504

   Specific equipment. Secretary of State, IL    UCC   

14895264

12/31/2009

  

CDW LLC

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

Morgan Stanley & Co. Incorporated, as Collateral Agent

1 Pierrepont Plaza, 7th Floor

Brooklyn, NY 11201

   All assets of the Debtor whether now existing or hereafter arising, including
all proceeds thereof. Secretary of State, IL    ASSGN   

9238610

04/20/2013

        

Collateral assigned to:

Barclays Bank PLC, as Collateral Agent

745 Seventh Avenue

New York, NY 10019



--------------------------------------------------------------------------------

JURISDICTION

  

FILING TYPE

  

FILE NUMBER/
FILE DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL    UCC   

14895272

12/31/2009

  

CDWC LLC

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

Morgan Stanley & Co. Incorporated, as Collateral Agent

1 Pierrepont Plaza, 7th Floor

Brooklyn, NY 11201

   All assets of the Debtor whether now existing or hereafter arising, including
all proceeds thereof. Secretary of State, IL    AMEND   

9021837

01/08/2010

        

Debtor name changed to:

CDW LLC

Secretary of State, IL    ASSGN   

9238612

04/30/2013

        

Collateral assigned to:

Barclays Bank PLC, as Collateral Agent

745 Seventh Avenue

New York, NY 10019

Secretary of State, IL    UCC   

14967141

01/27/2010

  

CDW Corporation

3201 E Alexander Rd

N Las Vegas, NV 89030

  

Wells Fargo Bank, N.A.

300 Tri-State

International Ste 400

Lincolnshire, IL 60069

   Specific equipment. Secretary of State, IL    UCC   

14978410

01/29/2010

  

CDW Corporation

200 N Milwaukee Ave

Vernon Hills, IL 60061

  

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504

   Specific equipment. Secretary of State, IL    UCC   

15024356

02/18/2010

  

CDW LLC

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

De Lage Landen Financial Services, Inc.

1111 Old Eagle School Road

Wayne, PA 19087

   Specific equipment. Secretary of State, IL    UCC   

15024801

02/18/2010

  

CDW LLC

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

De Lage Landen Financial Services, Inc.

1111 Old Eagle School Road

Wayne, PA 19087

   Specific equipment. Secretary of State, IL    UCC   

15025026

02/18/2010

  

CDW LLC

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

De Lage Landen Financial Services, Inc.

1111 Old Eagle School Road

Wayne, PA 19087

   Specific equipment. Secretary of State, IL    UCC   

15025050

02/18/2010

  

CDW LLC

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

De Lage Landen Financial Services, Inc.

1111 Old Eagle School Road

Wayne, PA 19087

   Specific equipment.

 

18



--------------------------------------------------------------------------------

JURISDICTION

  

FILING TYPE

  

FILE NUMBER/
FILE DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL    UCC   

13688254

06/27/2011

  

CDW LLC

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

JPMorgan Chase Bank, N.A., as Administrative Agent

4 New York Plaza, Floor 4

New York, NY 10004

   All assets of the Debtor whether now existing or hereafter arising, including
all proceeds thereof. Secretary of State, IL    UCC   

16715875

10/26/2011

  

CDW LLC

200 N Milwaukee

Vernon Hills, IL 60061

  

United Rentals Northwest, Inc.

225 South Fairbank Street

Addison, IL 60101

   Specific equipment. Secretary of State, IL    UCC   

18210169

04/30/2013

  

CDW LLC

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

Barclays Bank PLC, as Collateral Agent

745 Seventh Avenue

New York, NY 10019

   All assets of the Debtor whether now existing or hereafter acquired,
including all proceeds thereof. Secretary of State, IL    UCC   

18475537

08/01/2013

  

CDW LLC

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

Barclays Bank PLC, as Collateral Agent

745 Seventh Avenue

New York, NY 10019

   All assets of the Debtor whether now existing or hereafter arising, including
all proceeds thereof.

 

19



--------------------------------------------------------------------------------

CDW Direct, LLC

 

JURISDICTION

  

FILING TYPE

  

FILE NUMBER/
FILE DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL    UCC   

9354107

12/14/2004

  

CDW Direct, LLC

200 N Milwaukee Avenue

Vernon Hills, IL 60061

  

Citibank, N.A.

388 Greenwich Street

New York, NY 10013

   Accounts Receivable from The Stanley Works Co. purchased by Citibank, N.A.
per the terms of the Supplier Agreement between CDW Direct, LLC. and Citibank,
N.A. Secretary of State, IL    TERM   

01638449

10/10/2007

         Termination. Secretary of State, IL    TERM   

1643609

11/30/2007

         Termination. Secretary of State, IL    CONT   

08992507

06/26/2009

         Continuation. Secretary of State, IL    UCC   

16388262

06/27/2011

  

CDW Direct, LLC

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

JPMorgan Chase Bank, N.A., as Administrative Agent

4 New York Plaza, Floor 4

New York, NY 10004

   All assets of the Debtor whether now existing or hereafter arising, including
all proceeds thereof. Secretary of State, IL    UCC   

17754688

11/13/2012

  

CDW Direct, LLC

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

Morgan Stanley & Co. LLC, as Collateral Agent

1585 Broadway

Brooklyn, NY 10036

   All assets of the Debtor whether now existing or hereafter arising, including
all proceeds thereof. Secretary of State, IL    ASSGN   

9238607

04/30/2013

        

Collateral assigned to:

Barclays Bank PLC, as Collateral Agent

745 Seventh Avenue

New York, NY 10019

Secretary of State, IL    UCC   

18210142

04/30/2013

  

CDW Direct, LLC

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

Barclays Bank PLC, as Collateral Agent

745 Seventh Avenue

New York, NY 10019

   All assets of the Debtor whether now existing or hereafter acquired,
including all proceeds thereof. Secretary of State, IL    UCC   

18475529

08/01/2013

  

CDW Direct, LLC

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

Barclays Bank PLC, as Collateral Agent

745 Seventh Avenue

New York, NY 10019

   All assets of the Debtor whether now existing or hereafter arising, including
all proceeds thereof.



--------------------------------------------------------------------------------

JURISDICTION

  

FILING TYPE

  

FILE NUMBER/
FILE DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL    UCC   

18582945

09/11/2013

  

CDW Direct, LLC

7145 Boone Ave N, Suite 140

Brooklyn Park, MN

55428

  

Target Corporation

1000 Nicollet Mall, TPS-3155

Minneapolis, MN 55403

   Specific items identified on Exhibit A. See filing for details.

 

21



--------------------------------------------------------------------------------

CDW Government LLC

 

JURISDICTION

  

FILING TYPE

  

FILE NUMBER/
FILE DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL    UCC   

10961343

05/15/2006

  

CDW Government, Inc.

230 N. Milwaukee Ave

Vernon Hills, IL 60061

  

Key Government Finance, Inc.

1000 South McCaslin Blvd.

UCC Dept GVS

Superior, CO 80027

   This filing statement is made pursuant to the Uniform Commercial Code, in
connection with the transfer, sale and assignment by Debtor to Secured Party of
all right title and interest of Debtor in and to Delivery Order Number ECS
III263-03-D-0501 dated 4/25/2006, issued under Contract No. NTB86891. See filing
for details. Secretary of State, IL    CONT   

9100791

03/24/2011

         Continuation. Secretary of State, IL    UCC   

12277253

07/06/2007

  

CDW Government, Inc.

230 N. Milwaukee Ave

Vernon Hills, IL 60061

  

Key Government Finance, Inc.

1000 S McCaslin GVS UCC Dept

Superior, CO 80027

   This filing statement is made pursuant to the Uniform Commercial Code, in
connection with the transfer, sale and assignment by Debtor to Secured Party of
all right title and interest of Debtor in and to Delivery Order Number
W9113M-07-C-0004 dated November 17, 2006, issued under Contract No.
W9113M-07-C-0004. See filing for details. Secretary of State, IL    CONT   

09176262

04/25/2012

         Continuation. Secretary of State, IL    UCC   

12383282

08/09/2007

  

CDW Government, Inc.

230 N. Milwaukee Ave

Vernon Hills, IL 60061

  

Key Government Finance, Inc.

1000 S McCaslin GVS UCC Dept

Superior, CO 80027

   This filing statement is made pursuant to the Uniform Commercial Code, in
connection with the transfer, sale and assignment by Debtor to Secured Party of
all right title and interest of Debtor in and to Delivery Order Number W91151 07
F 0044 dated February 5, 2007, issued under Contract No. GS 35F 0195J. See
filing for details. Secretary of State, IL    CONT   

09179920

05/15/2012

         Continuation. Secretary of State, IL    UCC   

12831323

01/02/2008

  

CDW Government, Inc.

230 N. Milwaukee Ave

Vernon Hills, IL 60061

  

Key Government Finance Inc.

1000 SO. McCaslin Blvd.

Superior, CO 80027

   Lease of specific equipment - obtainable upon request from Secured Party.



--------------------------------------------------------------------------------

JURISDICTION

  

FILING TYPE

  

FILE NUMBER/
FILE DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL    AMEND   

09000811

08/25/2009

        

Restated Collateral:

This filing statement is made pursuant to the Uniform Commercial Code, in
connection with the transfer, sale and assignment by Debtor to Secured Party of
all right title and interest of Debtor in and to Delivery Order Number
HC1047-07-F-0433 dated September 24, 2007, issued under Contract No.
GS-35F-0195J. See filing for details.

Secretary of State, IL    CONT   

09203195

10/02/2012

         Continuation. Secretary of State, IL    UCC   

14269339

05/06/2009

  

CDW Government, Inc.

230 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

Key Government Finance Inc.

1000 SO. McCaslin Blvd.

Superior, CO 80027

   This filing is made pursuant to the Uniform Commercial Code, in connection
with the transfer, sale and assignment by Debtor to Secured Party of all right
title and interest of Debtor in and to Delivery Order Number DOLB08MR2062g dated
September 17, 2008, issued under Contract No. NNG07DA35B. See filing for
details. Secretary of State, IL    CONT   

09284432

02/11/2014

         Continuation. Secretary of State, IL    UCC   

14270892

05/06/2009

  

CDW Government, Inc.

200 N. Milwaukee Ave

Vernon Hills, IL 60061

  

Key Government Finance Inc.

1000 SO. McCaslin Blvd.

Superior, CO 80027

   This filing is made pursuant to the Uniform Commercial Code, in connection
with the transfer, sale and assignment by Debtor to Secured Party of all right
title and interest of Debtor in and to Delivery Order Number DTPH56-08-000052
dated September 25, 2008, issued under Contract No. GS35F-01g5J. See filing for
details. Secretary of State, IL    CONT   

09284433

02/11/2014

         Continuation. Secretary of State, IL    UCC   

14278273

05/08/2009

  

CDW Government, Inc.

230 N. Milwaukee Avenue

Vernon Hills, IL 60061-1157

  

Key Government Finance Inc.

1000 SO. McCaslin Blvd.

Superior, CO 80027

   This filing is made pursuant to the Uniform Commercial Code, in connection
with the transfer, sale and assignment by Debtor to Secured Party of all right
title and interest of Debtor in and to Delivery Order Number 08033C0g001 dated
December 4, 2008, issued under Contract No. NNG07DA35B. See filing for details.
Secretary of State, IL    CONT   

09284857

02/12/2014

         Continuation.

 

23



--------------------------------------------------------------------------------

JURISDICTION

  

FILING TYPE

  

FILE NUMBER/
FILE DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL    UCC   

14316876

05/22/2009

  

CDW Government, Inc.

13461 Sunrise Valley Drive Suite

Herndon, VA 20171

  

De Lage Landen Financial Services, Inc.

1111 Old Eagle School Road

Wayne, PA 19087

   All right, title and interest, now existing or hereafter arising in those
amounts described in Contract Schedule No.01. dated as of April 7, 2009 between
Secured Party and Debtor. See filing for details. Secretary of State, IL   
AMEND   

08989216

06/03/2009

        

Debtor name and address changed to:

CDW Government, Inc.

13461 Sunrise Valley Drive Suite

Herndon, VA 20171

Secretary of State, IL    AMEND   

9005364

09/28/2009

        

Debtor name and address changed to:

CDW Government, Inc.

13461 Sunrise Valley Drive Suite 350

Herndon, VA 20171

Secretary of State, IL    CONT   

09293993

04/07/2014

         Continuation. Secretary of State, IL    UCC   

14625356

09/21/2009

  

CDW Government, Inc.

230 N. Milwaukee Ave.

Vernon Hills, IL 60061

  

Banc of America Leasing & Capital, LLC

555 California Street, 4th Floor

San Francisco, CA 94104

   All right, title and interest of the Debtor, now owned or hereafter acquired,
in and to specifics on Exhibit A. See filing for details. Secretary of State, IL
   UCC   

14645403

09/28/2009

  

CDW Government, Inc.

230 N. Milwaukee Ave.

Vernon Hills, IL 60061

  

Banc of America Leasing & Capital, LLC

555 California Street, 4th Floor

San Francisco, CA 94104

   All right, title and interest of the Debtor, now owned or hereafter acquired,
in and to specifics on Exhibit A. See filing for details. Secretary of State, IL
   UCC   

14724958

10/27/2009

  

CDW Government, Inc.

13461 Sunrise Valley Drive Suite 350

Herndon, VA 20171

  

De Lage Landen Financial Services, Inc.

1111 Old Eagle School Road

Wayne, PA 19087

   All right, title and interest, now existing or hereafter arising in those
amounts described in Contract Schedule dated as of September 23, 2009 between
Secured Party and Debtor. See filing for details. Secretary of State, IL    UCC
  

14729909

10/29/2009

  

CDW Government, Inc.

13461 Sunrise Valley Drive Suite 350

Herndon, VA 20171

  

De Lage Landen Financial Services, Inc.

1111 Old Eagle School Road

Wayne, PA 19087

   All right, title and interest, now existing or hereafter arising in those
amounts described in Contract Schedule dated as of September 23, 2009 between
Secured Party and Debtor. See filing for details.

 

24



--------------------------------------------------------------------------------

JURISDICTION

  

FILING TYPE

  

FILE NUMBER/
FILE DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL    UCC   

14895256

12/31/2009

  

CDW Government LLC

200 N. Milwaukee Avenue Vernon Hills, IL 60061

  

Morgan Stanley & Co. Incorporated, as Collateral Agent

1 Pierrepont Plaza, 7th Floor

Brooklyn, NY 11201

   All assets. Secretary of State, IL    PREL   

9025399

1/28/2010

         Release of specific equipment. Secretary of State, IL    PREL   

9026891

2/4/2010

         Release of specific equipment. Secretary of State, IL    PREL   

9091237

1/31/2011

         Release of specific equipment. Secretary of State, IL    PREL   

9097698

3/7/2011

         Release of specific equipment. Secretary of State, IL    PREL   

9097699

3/7/2011

         Release of specific equipment. Secretary of State, IL    PREL   

9117469

6/24/2011

         Release of specific equipment. Secretary of State, IL    PREL   

9124070

8/2/2011

         Release of specific equipment. Secretary of State, IL    PREL   

9126366

8/12/2011

         Release of specific equipment. Secretary of State, IL    PREL   

9129814

8/31/2011

         Release of specific equipment. Secretary of State, IL    PREL   

9156052

1/17/2012

         Release of specific equipment. Secretary of State, IL    PREL   

9170342

3/26/2012

         Release of specific equipment. Secretary of State, IL    PREL   

9170343

3/26/2012

         Release of specific equipment. Secretary of State, IL    PREL   

9173988

4/12/2012

         Release of specific equipment. Secretary of State, IL    PREL   

9180848

5/21/2012

         Release of specific equipment. Secretary of State, IL    AMEND   

9191784

7/25/2012

     

Morgan Stanley & Co. LLC, as Collateral Agent

1 Pierrepont Plaza, 7th Floor

Brooklyn, NY 11201

  

Secured Party change to:

Morgan Stanley & Co. LLC, as Collateral Agent

1 Pierrepont Plaza, 7th Floor

Brooklyn, NY 11201

 

25



--------------------------------------------------------------------------------

JURISDICTION

  

FILING TYPE

  

FILE NUMBER/
FILE DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL    PREL   

9192566

7/31/2012

         Release of specific equipment. Secretary of State, IL    PREL   

9201065

9/20/2012

         Release of specific equipment. Secretary of State, IL    PREL   

9205686

10/17/2012

         Release of specific equipment. Secretary of State, IL    PREL   

9227554

2/25/2013

         Release of specific equipment. Secretary of State, IL    PREL   

9227557

2/25/2013

         Release of specific equipment. Secretary of State, IL    PREL   

9229681

3/6/2013

         Release of specific equipment. Secretary of State, IL    ASSGN   

9238609

4/30/2013

     

Barclays Bank PLC, as Collateral Agent

745 Seventh Avenue

New York, NY 10019

  

Assignment to:

Barclays Bank PLC, as Collateral Agent

745 Seventh Avenue

New York, NY 10019

Secretary of State, IL    PREL   

9256643

8/20/2013

         Release of specific equipment. Secretary of State, IL    PREL   

9264419

10/09/2013

         Release of specific equipment. Secretary of State, IL    PREL   

9281977

1/29/2014

         Release of specific equipment. Secretary of State, IL    UCC   

14895280

12/31/2009

  

CDWG LLC

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

Morgan Stanley & Co. Incorporated, as Collateral Agent

1 Pierrepont Plaza, 7th Floor

Brooklyn, NY 11201

   All assets. Secretary of State, IL    AMEND   

9021838

1/8/2010

  

CDW Government LLC

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

     

Debtor name change to:

CDW Government LLC

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

Secretary of State, IL    PREL   

9026889

2/4/2010

         Release of specific equipment. Secretary of State, IL    PREL   

9091235

1/31/2011

         Release of specific equipment.

 

26



--------------------------------------------------------------------------------

JURISDICTION

  

FILING TYPE

  

FILE NUMBER/
FILE DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL    PREL   

9097700

3/7/2011

         Release of specific equipment. Secretary of State, IL    PREL   

9097701

3/7/2011

         Release of specific equipment. Secretary of State, IL    PREL   

9117468

6/24/2011

         Release of specific equipment. Secretary of State, IL    PREL   

9124072

8/2/2011

         Release of specific equipment. Secretary of State, IL    PREL   

9126365

8/12/2011

         Release of specific equipment. Secretary of State, IL    PREL   

9129815

8/31/2011

         Release of specific equipment. Secretary of State, IL    PREL   

9156053

1/17/2012

         Release of specific equipment. Secretary of State, IL    PREL   

9170339

3/26/2012

         Release of specific equipment. Secretary of State, IL    PREL   

9170341

3/26/2012

         Release of specific equipment. Secretary of State, IL    PREL   

9173987

4/12/2012

         Release of specific equipment. Secretary of State, IL    PREL   

9180849

5/21/2012

         Release of specific equipment. Secretary of State, IL    AMEND   

9191785

7/25/2012

     

Morgan Stanley & Co. LLC, as Collateral Agent

1 Pierrepont Plaza, 7th Floor

Brooklyn, NY 11201

  

Secured Party name change to:

Morgan Stanley & Co. LLC, as Collateral Agent

1 Pierrepont Plaza, 7th Floor

Brooklyn, NY 11201

Secretary of State, IL    PREL   

9192564

7/31/2012

         Release of specific equipment. Secretary of State, IL    PREL   

9201064

9/20/2012

         Release of specific equipment. Secretary of State, IL    PREL   

9205687

10/17/2012

         Release of specific equipment. Secretary of State, IL    PREL   

9227553

2/25/2013

         Release of specific equipment. Secretary of State, IL    PREL   

9229680

3/6/2013

         Release of specific equipment.

 

27



--------------------------------------------------------------------------------

JURISDICTION

  

FILING TYPE

  

FILE NUMBER/
FILE DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL    ASSGN   

9238608

4/30/2013

     

Barclays Bank PLC, as Collateral Agent

745 Seventh Avenue

New York, NY 10019

  

Assignment to:

Barclays Bank PLC, as Collateral Agent

745 Seventh Avenue

New York, NY 10019

Secretary of State, IL    UCC   

15051205

3/1/2010

  

CDW Government LLC

230 N. Milwaukee Ave.

Vernon Hills, IL 60061

  

Banc of America Leasing & Capital, LLC

555 California Street, 4th Floor

San Francisco, CA 94104

  

All right, title and interest of the Debtor, now owned or hereafter acquired, in
and to:

 

U.S. Department of State

U.S. Department of the Interior

 

See financing statement and collateral description attached thereto for further
information.

Secretary of State, IL    UCC   

15052236

3/1/2010

  

CDW Government LLC

230 N. Milwaukee Ave.

Vernon Hills, IL 60061

  

Banc of America Leasing & Capital, LLC

555 California Street, 4th Floor

San Francisco, CA 94104

  

All right, title and interest of the Debtor, now owned or hereafter acquired, in
and to:

 

U.S. Department of State

U.S. Department of the Interior

 

See financing statement and collateral description attached thereto for further
information.

Secretary of State, IL    UCC   

15307587

5/26/2010

  

CDW Government Inc.

203 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

MB Financial Bank, N.A.

6111 N. River Road

Rosemont, IL 60018

   Reference order #646-C91271, dated September 28, 2009, attached hereto and
made a part hereof, as it relates to the SEWP contract #NNG07DA35B dated May 1,
2007, between V.A. Medical Center, and CDW Government Inc. See filing for
details. Secretary of State, IL    UCC   

15685506

10/18/2010

  

CDW Government, Inc.

230 N. Milwaukee Ave.

Vernon Hills, IL 60061

  

Key Government Finance Inc.

1000 So. McCaslin Blvd.

Superior, CO 80027

   THIS FILING IS MADE PURSUANT TO THE UNIFORM COMMERCIAL CODE, IN CONNECTION
WITH THE TRANSFER, SALE AND ASSIGNMENT BY DEBTOR TO SECURED PARTY OF ALL RIGHT,
TITLE AND INTEREST OF DEBTOR IN AND TO DELIVERY ORDER NUMBER HC1047-07-F·0433
DATED SEPTEMBER 24, 2007, ISSUED UNDER CONTRACT NO. GS-35F·0195J. See filing for
details.

 

28



--------------------------------------------------------------------------------

JURISDICTION

  

FILING TYPE

  

FILE NUMBER/
FILE DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL    UCC   

15685867

10/18/2010

  

CDW Government, Inc.

230 N. Milwaukee Ave.

Vernon Hills, IL 60061

  

Key Government Finance Inc.

1000 So. McCaslin Blvd.

Superior, CO 80027

   THIS FILING IS MADE PURSUANT TO THE UNIFORM COMMERCIAL CODE, IN CONNECTION
WITH THE TRANSFER, SALE AND ASSIGNMENT BY DEBTOR TO SECURED PARTY OF ALL RIGHT,
TITLE AND INTEREST OF DEBTOR IN AND TO DELIVERY ORDER NUMBER Tl8~2008-S-429
DATED SEPTEMBER 19, 2008, ISSUED UNDER CONTRACT NO. NNG07DA358. See filing for
details. Secretary of State, IL    UCC   

15739649

11/04/2010

  

CDW Government, Inc.

230 N. Milwaukee Ave.

Vernon Hills, IL 60061

  

Key Government Finance, Inc.

1000 So. McCaslin Blvd.

Superior, CO 80027

   THIS FILING IS MADE PURSUANT TO THE UNIFORM COMMERCIAL CODE, IN CONNECTION
WITH THE TRANSFER, SALE AND ASSIGNMENT BY DEBTOR TO SECURED PARTY OF ALL RIGHT,
TITLE AND INTEREST OF DEBTOR IN AND TO DELIVERY ORDER NUMBER DOLB07MR20479 DATED
SEPTEMBER 26, 2007, ISSUED UNDER CONTRACT NO. NNG07DA35B. See filing for
details. Secretary of State, IL    UCC   

15976616

1/31/2011

  

CDW Government, Inc.

230 N. Milwaukee Ave.

Vernon Hills, IL 60061

  

Td Equipment Finance, Inc.

1006 Astoria Boulevard

Cherry Hill, NJ 08034

   COLLATERAL DESCRIPTION:(A)(I) PAYMENTS DUE FROM THE NATIONAL GUARD BUREAU ONE
(1) PAYMENT OF $5,889,920.74 DUE MARCH 1, 2011 FOLLOWED BY ANNUAL PAYMENTS OF
$5,180,853.30, $4,801,997.40, $4,690,708.42 AND $4,586,523.12, RESPECTIVELY, DUE
DECEMBER 1ST OF EACH SUCCESSIVE YEAR THEREAFTER UNDER CONTRACT NO.
W91QUZ-07-D-009, ORDER NO. 2Y05, REQ NO. W909UJ13091003, DATED DECEMBER 14,
2010, AS AMENDED. See filing for details. Secretary of State, IL    UCC   

16062766

3/4/2011

  

CDW Government, Inc.

230 N. Milwaukee Ave.

Vernon Hills, IL 60061

  

TD Equipment Finance, Inc.

1006 Astoria Boulevard

Cherry Hill, NJ 08034

   COLLATERAL DESCRIPTION:(A)(I) PAYMENTS DUE FROM THE NATIONAL CAPITAL REGION
CONTRACTING CENTER UNDER CONTRACT NO. W91QUZ -07-D-0009, ORDER NO. 0027, DATED
DECEMBER 16, 2010, AS AMENDED, See filing for details. Secretary of State, IL   
UCC   

16167290

4/8/2011

  

CDW Government, Inc.

230 N. Milwaukee Ave.

Vernon Hills, IL 60061

  

TD Equipment Finance, Inc.

1006 Astoria Boulevard

Cherry Hill, NJ 08034

   COLLATERAL DESCRIPTION:(A)(I) PAYMENTS DUE FROM THE US ENVIRONMENTAL
PROTECTION AGENCY UNDER CONTRACT NO. W91QUZ-07-D -0009, ORDER NO. EP-G119-00020,
DATED JANUARY 19, 2011, AS AMENDED. See filing for details.

 

29



--------------------------------------------------------------------------------

JURISDICTION

  

FILING TYPE

  

FILE NUMBER/
FILE DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL    UCC   

16388270

6/27/2011

  

CDW Government, Inc.

230 N. Milwaukee Ave.

Vernon Hills, IL 60061

  

JPMorgan Chase Bank, N.A., as Administrative Agent

4 New York Plaza, Floor 4

New York, NY 10004

   All assets. Secretary of State, IL    PREL   

9118415

6/30/2011

         Release of specific equipment. Secretary of State, IL    PREL   

9124129

8/2/2011

         Release of specific equipment. Secretary of State, IL    PREL   

9126735

8/16/2011

         Release of specific equipment. Secretary of State, IL    PREL   

9131984

9/13/2011

         Release of specific equipment. Secretary of State, IL    PREL   

9156423

1/18/2012

         Release of specific equipment. Secretary of State, IL    PREL   

9172588

4/5/2012

         Release of specific equipment. Secretary of State, IL    PREL   

9172589

4/5/2012

         Release of specific equipment. Secretary of State, IL    PREL   

9175097

4/19/2012

         Release of specific equipment. Secretary of State, IL    PREL   

9181617

5/24/2012

         Release of specific equipment. Secretary of State, IL    PREL   

9190970

7/20/2012

         Release of specific equipment. Secretary of State, IL    PREL   

9208823

11/7/2012

         Release of specific equipment. Secretary of State, IL    PREL   

9256595

8/20/2013

         Release of specific equipment. Secretary of State, IL    PREL   

9264422

10/9/2013

         Release of specific equipment. Secretary of State, IL    UCC   

16440027

7/15/2011

  

CDW Government LLC

230 N Milwaukee Ave

Vernon Hills, IL 60061

  

Eplus Government, Inc.

13595 Dulles Technology Drive

Herndon, VA 20171

   All of Debtor’s right, title and interest in and to the Collateral,
Equipment, Inventory, Accounts, Payment Intangible, General Intangible, Chattel
Paper, Instruments or Proceeds as more particularly set forth in that certain
Schedule No. 1 dated May 27, 2011. See filing for details.

 

30



--------------------------------------------------------------------------------

JURISDICTION

  

FILING TYPE

  

FILE NUMBER/
FILE DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL    ASSGN   

09135028

9/28/2011

     

MB Financial Bank, N.A.

6111 N. River Road

Rosemont, IL 60018

  

Assignment to:

MB Financial Bank, N.A.

6111 N. River Road

Rosemont, IL 60018

Secretary of State, IL    UCC   

16509221

8/9/2011

  

CDW Government, LLC

230 N Milwaukee Ave

Vernon Hills, IL 60061

  

Eplus Government, Inc.

1395 Dulles Technology Drive

Herndon, VA 20171

   All of Debtor’s right, title and interest in and to the Collateral,
consisting of Equipment, Inventory, Accounts, Payment Intangible, General
Intangible, Chattel Paper, Instruments or Proceeds, including the right to
receive payment of moneys for rendering services and maintenance of equipment
and related services, as more particularly set forth in that certain Schedule
No. 2 dated June 23, 2011 issued pursuant to Master Purchase Agreement dated as
of March 1, 2011. See filing for details. Secretary of State, IL    ASSGN   

19158470

1/27/2012

     

MB Financial Bank, N.A.

6111 N River Road 9th Floor

Rosemont, IL 60018

  

Assignment to:

MB Financial Bank, N.A.

6111 N River Road 9th Floor

Rosemont, IL 60018

Secretary of State, IL    UCC   

16523429

8/15/2011

  

CDW Government LLC

230 N Milwaukee Ave

Vernon Hills, IL 60061

  

Key Government Finance, Inc.

1000 S. McCaslin Blvd.

Superior, CO 80027

   This filing is made pursuant to the Uniform Commercial Code, in connection
with the transfer, sale and assignment by Debtor to Secured Party of all right,
title and interest of Debtor in and to Delivery Order Number TIB-2011-P-0056
dated July 28, 2011 issued under Contract No. NNG07DA35B. See filing for
details. Secretary of State, IL    UCC   

16979678

1/27/2012

  

CDW Government LLC

230 N Milwaukee Ave

Vernon Hills, IL 60061

  

Eplus Government, Inc.

13595 Dulles Technology Drive

Herndon, VA 20171

   All of Debtor’s right, title and interest in and to the Collateral,
Equipment, Inventory, Accounts, Payment Intangible, General Intangible, Chattel
Paper, Instruments or Proceeds as more particularly set forth in that certain
Schedule No. 4 dated September 15, 2011. See filing for details. Secretary of
State, IL    UCC   

16980536

1/27/2012

  

CDW Government LLC

230 N Milwaukee Ave

Vernon Hills, IL 60061

  

Eplus Government, Inc.

13595 Dulles Technology Drive

Herndon, VA 20171

   All of Debtor’s right, title and interest in and to the Collateral,
Equipment, Inventory, Accounts, Payment Intangible, General Intangible, Chattel
Paper, Instruments or Proceeds as more particularly set forth in that certain
Schedule No. 3 dated July 18, 2011. See filing for details.

 

31



--------------------------------------------------------------------------------

JURISDICTION

  

FILING TYPE

  

FILE NUMBER/
FILE DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL    UCC   

17116916

3/19/2012

  

CDW Government LLC

200 N Milwaukee Ave

Vernon Hills, IL 60061

  

De Lage Landen Financial Services, Inc.

1111 Old Eagle School Road

Wayne, PA 19087

   All right, title and interest, now existing or hereafter arising, in (i)
those amounts described in Contract Schedule No. 03, dated as of October 28,
2011, between Secured Party and Debtor, and which are payable by Pension Benefit
Guaranty Corp Procurement Department (the “Government”) to Debtor under the
Delivery Order PBGC01-D0-12-0007 dated October 1, 2011 issued pursuant to GSA
Contract No. GS-35F-0195-J. See filing for details. Secretary of State, IL   
UCC   

17199420

4/13/2012

  

CDW Government LLC

230 N Milwaukee Ave

Vernon Hills, IL 60061

  

Eplus Government, Inc.

13595 Dulles Technology Drive

Herndon, VA 20171

   All of Debtor’s right, title and interest in and to the Collateral,
Equipment, Inventory, Accounts, Payment Intangible, General Intangible, Chattel
Paper, Instruments or Proceeds as more particularly set forth in that certain
Schedule No. 6 dated December 22, 2011. See filing for details. Secretary of
State, IL    UCC   

17248294

5/1/2012

  

CDW Government LLC

230 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

TD Equipment Finance, Inc.

1006 Astoria Boulevard

Cherry Hill, NJ 08034

   (A) (i) payments due from the National Institutes of Health, DHHS under
Contract No. HHSN2639999004181, Order No. HHSN26900029, dated 20 -Jul-11, as
amended. See filing for details. Secretary of State, IL    UCC   

17706055

10/25/2012

  

CDW Government LLC

230 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

Banc of America Leasing & Capital, LLC

555 California Street, 4th Floor

San Francisco, CA 64104

   ALL RIGHT, TITLE AND INTEREST OF THE DEBTOR, NOW OWNED OR HEREAFTER ACQUIRED,
IN AND TO: (a) ANY AND ALL MONIES AND PAYMENTS DUE AND TO BECOME DUE FROM THE
UNITED STATES OF AMERICA THROUGH THE FEDERAL RETIREMENT THRIFT INVESTMENT BOARD
(THE “GOVERNMENT’’), UNDER THAT CERTAIN DELIVERY ORDER NO. TIB-2012-P-0055 DATED
ON OR ABOUT JUNE 26,2012. See filing for details. Secretary of State, IL    UCC
  

17707361

10/25/2012

  

CDW Government LLC

200 N Milwaukee Ave

Vernon Hills, IL 60061

  

DE Lage Landen Financial Services, Inc.

1111 Old Eagle School Road

Wayne, PA 19087

   All right, title and interest, now existing or hereafter arising, in (i)
those amounts described in Contract Schedule No. 04, dated as of July 24, 2012,
between Secured Party and Debtor, and which are payable by U.S. Department of
Justice JMD/Procurement Services Staff (the “Government”) to Debtor under the
Delivery Order DJJ171 0-13 dated July 24, 2012 issued pursuant to Contract No.
DJJ08-F-171 0. See filing for details.

 

32



--------------------------------------------------------------------------------

JURISDICTION

  

FILING TYPE

  

FILE NUMBER/
FILE DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL    UCC   

18084309

3/19/2013

  

CDW Government LLC

200 N Milwaukee Avenue

Vernon Hills, IL 60061

  

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504

   1. the Order HHSN27600027 dated October 31, 2012 (“Order”) issued by the U.S.
Government or its agencies directly related to the HHSN2639999004181 Contract
between Debtor and National lnstitute of Health, including but not limited to
renewals, option exercises, option to extend contract and modifications thereof,
but only to the extent that the payments relating to such Order have been sold,
assigned or transferred to Secured Party pursuant to Assignment Schedule Number
DOOH30284 dated as of November 9, 2012. See filing for details. Secretary of
State, IL    UCC   

18210150

4/30/2013

  

CDW Government LLC

200 N Milwaukee Avenue

Vernon Hills, IL 60061

  

Barclays Bank PLC, as Collateral Agent

745 Seventh Avenue

New York, NY 10019

   All assets. Secretary of State, IL    PREL   

9256645

8/20/2013

         Release of specific equipment. Secretary of State, IL    PREL   

9264420

10/9/2013

         Release of specific equipment. Secretary of State, IL    PREL   

9281976

1/29/2014

         Release of specific equipment. Secretary of State, IL    PREL   

18475502

8/1/2013

         Release of specific equipment. Secretary of State, IL    UCC   

18475502

8/1/2013

  

CDW Government LLC

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

Barclays Bank PLC, as Collateral Agent

745 Seventh Avenue

New York, NY 10019

   All assets. Secretary of State, IL    PREL   

9256646

8/20/2013

         Release of specific equipment. Secretary of State, IL    PREL   

9264421

10/9/2013

         Release of specific equipment. Secretary of State, IL    PREL   

9281974

1/29/2014

         Release of specific equipment.

 

33



--------------------------------------------------------------------------------

JURISDICTION

  

FILING TYPE

  

FILE NUMBER/
FILE DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL    UCC   

18753057

11/9/2013

  

CDW Government LLC

230 N. Milwaukee Ave.

Vernon Hills, IL 60061

  

MB Financial Bank, N.A.

6111 N. River Road

Rosemont, IL 60018

   ALL RIGHT, TITLE AND INTEREST OF THE DEBTOR, NOW OWNED OR HEREAFTER ACQUIRED,
IN AND TO THE FOLLOWING: (A) ANY AND ALL MONIES AND PAYMENTS DUE AND TO BECOME
DUE FROM THE UNITED STATES OF AMERICA THROUGH THE NASA/JOHNSON SPACE CENTER (THE
“GOVERNMENT”), UNDER THAT CERTAIN DELIVERY ORDER NO. NNJ13JC30D DATED JULY 22,
2013 ISSUED UNDER CONTRACT NO. NNG07DA35B. See filing for details.

 

34



--------------------------------------------------------------------------------

CDW Logistics, Inc.

 

JURISDICTION

  

FILING TYPE

  

FILE NUMBER/
FILE DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL    UCC   

9711511

4/8/2005

  

CDW Logistics, Inc.

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

IBM Credit LLC

North Castle Drive

Armonk, NY 10504

   ALL OF DEBTOR’S INVENTORY AND EQUIPMENT BEARING THE TRADEMARK OR TRADENAME OF
INTERNATIONAL BUSINESS MACHINES CORPORATION (“IBM”) , etc. See filing for
details. Secretary of State, IL   

AMEND

0

  

8787976

11/289/2005

         Amendment restating collateral description. Secretary of State, IL   
AMEND   

08869329

4/30/2007

         Amendment restating collateral description. Secretary of State, IL   
AMEND   

08892782

10/12/2007

         Amendment restating collateral description. Secretary of State, IL   
CONT   

09010280

10/28/2009

         Continuation. Secretary of State, IL    AMEND   

09061683

8/18/2010

         Amendment restating collateral description. Secretary of State, IL   
UCC   

13475288

7/24/2008

  

CDW Logistics, Inc.

200 N Milwaukee Avenue

Vernon Hills, IL 60061

  

Crown Credit Company

40 S. Washington Street

New Bremen, OH 45869

   Lease of specific equipment. Secretary of State, IL    CONT   

09247709

6/24/2013

         Continuation. Secretary of State, IL    UCC   

15376791

6/22/2010

  

CDW Logistics, Inc

801 Adlai Stevenson Drive

Springfield, IL 62703

  

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504

   Specific equipment. Secretary of State, IL    UCC   

15420154

7/8/2010

  

CDW Logistics, Inc.

801 Adlai Stevenson Drive

Springfield, IL 62703

  

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504

   Specific equipment. Secretary of State, IL    UCC   

16030252

2/22/2011

  

CDW Logistics, Inc.

200 N Milwaukee Ave

Vernon Hills, IL 60061

  

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504

   Specific equipment.



--------------------------------------------------------------------------------

JURISDICTION

  

FILING TYPE

  

FILE NUMBER/
FILE DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL    UCC   

16388289

6/27/2011

  

CDW Logistics, Inc.

200 N Milwaukee Ave

Vernon Hills, IL 60061

  

JPMorgan Chase Bank, N.A., as Administrative Agent

4 New York Plaza, Floor 4

New York, NY 10004

   All assets. Secretary of State, IL    UCC   

16848883

12/13/2011

  

CDW Logistics, Inc.

200 N Milwaukee Ave

Vernon Hills, IL 60061

  

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504

   Specific equipment. Secretary of State, IL    UCC   

16874973

12/21/2011

  

CDW Logistics, Inc.

200 N Milwaukee Ave

Vernon Hills, IL 60061

  

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504

   Specific equipment. Secretary of State, IL    UCC   

17156055

3/30/2012

  

CDW Logistics, Inc.

200 N Milwaukee Ave

Vernon Hills, IL 60061

  

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504

   Specific equipment. Secretary of State, IL    UCC   

17171720

4/5/2012

  

CDW Logistics, Inc.

3201 E Alexander Rd

North Las Vegas, NV 89030

  

Wells Fargo Bank, N.A.

300 Tri-State

International Ste 400

Lincolnshire, IL 60069

   Specific equipment. Secretary of State, IL    UCC   

17198998

4/13/2012

  

CDW Logistics, Inc.

3201 E Alexander Rd

North Las Vegas, NV 89030

  

Oak Tree Resources

P.O. Box 15270

Irvine, CA 92623-5270

   All equipment and other personal property, including but not limited to,
furniture, fixtures and equipment subject to that certain Agreement Number
LA#172603 -000 dated 4/11/12. See filing for details. Secretary of State, IL   
UCC   

17439480

7/12/2012

  

CDW Logistics, Inc.

3201 E Alexander Rd

North Las Vegas, NV 89030

  

Wells Fargo Bank, N.A.

300 Tri-State

International Ste 400

Lincolnshire, IL 60069

  

Specific equipment.

See filing for further details.

Secretary of State, IL    UCC   

17539159

8/23/2012

  

CDW Logistics, Inc.

3201 E Alexander Rd

North Las Vegas, NV 89030

  

Wells Fargo Bank, N.A.

300 Tri-State

International Ste 400

Lincolnshire, IL 60069

  

Specific equipment.

See filing for further details.

Secretary of State, IL    UCC   

17754661

11/13/2012

  

CDW Logistics, Inc.

200 N Milwaukee Avenue

Vernon Hills, IL 60061

  

Morgan Stanley & Co. LLC, as Collateral Agent

1585 Broadway

New York, NY 10036

   All assets.

 

36



--------------------------------------------------------------------------------

JURISDICTION

  

FILING TYPE

  

FILE NUMBER/
FILE DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL    ASSGN   

9238613

4/30/2013

     

Barclays Bank PLC, as Collateral Agent

745 Seventh Avenue

New York, NY 10019

  

Assignment to:

Barclays Bank PLC, as Collateral Agent

745 Seventh Avenue

New York, NY 10019

Secretary of State, IL    UCC   

18210177

4/30/2013

  

CDW Logistics, Inc.

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

Barclays Bank PLC, as Collateral Agent

745 Seventh Avenue

New York, NY 10019

   All assets. Secretary of State, IL    UCC   

18475510

8/1/2013

  

CDW Logistics, Inc.

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

Barclays Bank PLC, as Collateral Agent

745 Seventh Avenue

New York, NY 10019

   All assets.

 

37



--------------------------------------------------------------------------------

CDW Technologies, Inc.

 

JURISDICTION

  

FILING TYPE

  

FILE NUMBER/
FILE DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Department of Financial Institutions, Wisconsin    UCC   

0600002502514

2/16/2006

  

Berbee Information Networks Corporation

5520 Research Park Drive

Madison, WI 53711-5377

  

IBM Credit LLC

North Castle Drive

Armonk, NY 10504

   All assets. Department of Financial Institutions, Wisconsin    AMEND   

070012371014

9/5/2007

         Amendment restating collateral. Department of Financial Institutions,
Wisconsin    AMEND   

070012577628

9/10/2007

         Amendment restating collateral. Department of Financial Institutions,
Wisconsin    AMEND   

070014192118

10/12/2007

         Amendment restating collateral. Department of Financial Institutions,
Wisconsin    AMEND   

100007317321

6/14/2010

  

CDW Technologies, Inc.

5520 Research Park Dr.

Madison, WI 53711

     

Debtor change to:

CDW Technologies, Inc.

5520 Research Park Dr.

Madison, WI 53711

Department of Financial Institutions, Wisconsin    AMEND   

100009962430

8/18/2010

         Amendment restating collateral. Department of Financial Institutions,
Wisconsin    CONT   

100011225213

9/21/2010

         Continuation.



--------------------------------------------------------------------------------

JURISDICTION

  

FILING TYPE

  

FILE NUMBER/
FILE DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Department of Financial Institutions, Wisconsin    CONT   

120002549222

2/27/2012

         Continuation. Department of Financial Institutions, Wisconsin    UCC   

110007951527

6/27/2011

  

CDW Technologies, Inc.

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

JPMorgan Chase Bank, N.A., as Administrative Agent

4 New York Plaza, Floor

New York, NY 10004

   All assets. Department of Financial Institutions, Wisconsin    UCC   

120014827628

11/19/2012

  

CDW Technologies, Inc.

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

Morgan Stanley & Co. LLC, as Collateral Agent

1585 Broadway

New York, NY 10036

   All assets. Department of Financial Institutions, Wisconsin    ASSGN   

130005751927

4/30/2013

     

Barclays Bank PLC, as Collateral Agent

745 Seventh Avenue

New York, NY 10019

  

Assignment to:

Barclays Bank PLC, as Collateral Agent

745 Seventh Avenue

New York, NY 10019

Department of Financial Institutions, Wisconsin    UCC   

130005755224

4/30/2013

  

CDW Technologies, Inc.

200 N. Milwaukee Avenue

Vernon Hills, IL 60601

  

Barclays Bank PLC, as Collateral Agent

745 Seventh Avenue

New York, NY 10019

   All assets. Department of Financial Institutions, Wisconsin    UCC   

130010167419

7/31/2013

  

CDW Technologies, Inc.

200 N. Milwaukee Avenue

Vernon Hills, IL 60601

  

Barclays Bank PLC, as Collateral Agent

745 Seventh Avenue

New York, NY 10019

   All assets.

 

39



--------------------------------------------------------------------------------

EXHIBIT A

to the Amended and Restated Revolving Loan Credit Agreement

Administrative Questionnaire

LOGO [g739028ex10_1pg185.jpg]

DEAL NAME: CDW LLC

 

Agent Address:   JPMorgan Chase Bank, N.A.   Return form to:  

Demetra Mayon

  JPMorgan Loan Services   Telephone:  

713-750-3780

  1111 Fannin Street, 10th Floor   Facsimile:  

713-750-2358

  Houston, Texas 77002   E-mail:  

Demetra.a.mayon@jpmchase.com

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

 

Lender Markit Entity Identifier (MEI):  

 

 

 

Legal Name of Lender to appear in Documentation:

 

 

 

 

 

Signature Block Information:

     

 

¢ Signing Credit Agreement    ¨ Yes    ¨ No ¢ Coming in via Assignment    ¨ Yes
   ¨ No

 

Type of Lender:        (Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance
Company, Hedge Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated
Investment Fund, Special Purpose Vehicle, Other-please specify) Fund Manager:   
N/A   Lender Parent:    N/A  

 

A-1



--------------------------------------------------------------------------------

Domestic Address

     

Eurodollar Address

 

   

 

 

   

 

 

   

 

 

A-2



--------------------------------------------------------------------------------

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.

Syndicate-level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities) will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and state
securities laws.

The below listed individuals will be given access to any related IntraLinks site
for information distribution. Should your institution require more than two
contacts to this information, please add additional pages with the below
information for ALL individuals who require IntraLinks access.

 

   

Primary Credit Contact

      

Secondary Credit Contact

Name:  

 

    

 

Company:  

 

    

 

Title  

 

    

 

Address:  

 

    

 

 

 

    

 

Telephone:  

 

    

 

Facsimile:  

 

    

 

E-mail address:    

 

    

 

   

Primary Operations Contact

      

Secondary Operations Contact

Name:  

 

    

 

Company:  

 

    

 

Title  

 

    

 

Address:  

 

    

 

 

 

    

 

Telephone:  

 

    

 

Facsimile:  

 

    

 

E-mail address:  

 

    

 

 

A-3



--------------------------------------------------------------------------------

   

Bid Contact

      

L/C Contact

Name:  

 

    

 

Company:

 

 

    

 

Title

 

 

    

 

Address:

 

 

    

 

 

 

    

 

Telephone:

 

 

    

 

Facsimile:

 

 

    

 

E-mail address:  

 

 

    

 

 

Bank Name:  

 

  ABA/Routing No.:  

 

  Account Name:  

 

  Account No.:  

 

  FFC Account Name:  

 

  FFC Account No.:  

 

  Attention:  

 

  Reference:  

 

 

Lender’s Foreign Wire Instructions

 

Currency:  

 

  Bank Name:  

 

  Swift/Routing No.:  

 

  Account Name:  

 

  Account No.:  

 

  FFC Account Name:  

 

  FFC Account No.:  

 

  Attention:  

 

  Reference:  

 

 

Agent’s Wire Instructions

 

Bank Name:   

JPMorgan Chase Bank

  ABA/Routing No.:   

 

    

 

 

 

A-4



--------------------------------------------------------------------------------

Account Name:   

Loan Processing Dept

  Account No.:   

 

  FFC Account Name:   

 

  FFC Account No.:   

 

  Attention:   

Shadia Folahan- Acct Mgr @ 713-750-7933

  Reference:   

CDW LLC

 

Agent’s DTCC Account Number:

 

DTCC00006161   

 

 

Tax Documents

 

  1. NON-U.S. LENDER INSTITUTIONS:

(a) Corporations:

(b) If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

(c) A U.S. taxpayer identification number is required for any institution
submitting Form W-8ECI. It is also required on Form W-8BEN for certain
institutions claiming the benefits of a tax treaty with the U.S. Please refer to
the instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

(d) Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

 

A-5



--------------------------------------------------------------------------------

  2. U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

to the Amended and Restated Revolving Loan Credit Agreement

FORM OF

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below, receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective Commitments or Loans
identified below (including without limitation the Revolving Loans, any Letters
of Credit, any Floorplan Loan Exposure and Swingline Loans) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Acceptance, without representation or warranty by the Assignor.

 

1.      Assignor (the “Assignor”):

  

 

 

2.      Assignee (the “Assignee”):

  

 

 

3.      Borrower (the “Borrower”):

   CDW LLC  

4.      Administrative Agent:

   JPMorgan Chase Bank, N.A., as the Administrative Agent under the Credit
Agreement

5.      Credit Agreement:

   The Amended and Restated Revolving Loan Credit Agreement dated as of June 6,
2014 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the other Loan
Parties party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders

 

B-1



--------------------------------------------------------------------------------

6.      Assigned Interest:

 

Assignor

  

Assignee

  

Class of
Commitments/
Loans

Assigned

  

Aggregate

Amount of
Commitments/
Loans1 for all
Lenders

  

Amount of
Commitment/
Loans

Assigned

  

Percentage
Assigned of
Commitment/
Loans2

  

CUSIP

Number

                 

 

7.      Effective Date of Assignment

         (the “Effective Date”):

                    , 20    3

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:  

 

  Name:     Title:   ASSIGNEE: [NAME OF ASSIGNEE] By:  

 

  Name:     Title:  

 

1  The outstanding amount of Loans should be included only to the extent the
related Commitment therefore has terminated.

2  Set forth, to at least 9 decimals.

3  To be inserted by Administrative Agent and which shall be the effective date
of recordation of transfer in the Register therefor.

 

B-2



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Name:  

 

  Title:  

 

[Consented to: CDW LLC, as Borrower By:  

 

  Name:  

 

  Title:  

 

  ]5

 

4  Consent of the Administrative Agent is not required for assignments made to a
Lender or an Affiliate or a Related Fund of a Lender (in each case, other than
to Disqualified Institutions).

5  Consent of the Borrower is not required for assignments made (A) to a Lender
or an Affiliate or a Related Fund of a Lender (in each case, other than to
Disqualified Institutions) or (B) during the continuance of any Event of Default
arising under clause (b), (c), (g)(i) or (h) of Article VII of the Credit
Agreement.

 

B-3



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

 

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value the Loan Documents
or any collateral thereunder, (iii) the financial condition of the Borrower, any
of its Subsidiaries or Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under the Credit Agreement (subject to such
consents, if any, as may be required under the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to the Credit Agreement, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached to the
Assignment and Acceptance is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C-1

to the Amended and Restated Revolving Loan Credit Agreement

FORM OF

BORROWING BASE CERTIFICATE

[Attached]

 



--------------------------------------------------------------------------------

CDW LLC

Monthly Borrowing Base Certificate

For the month ended             , 20    

 

         Total   (000’s US$)           

A.

 

Available Accounts Receivable

   $ 0        

 

 

 

B.

 

Available Inventory

   $ 0        

 

 

   

Less Reserves:

    

Availability Reserves

   $ 0     

Other Reserves as per Credit Agreement

   $ 0        

 

 

 

C.

 

Total Reserves

   $ 0   

D.

 

Borrowing Base (lines A + B - C)

   $ 0        

 

 

 

E.

 

Revolving Commitment

   $ 1,250,000        

 

 

 

F.

 

Total Availability (Lesser of lines D and E)

   $ 0        

 

 

   

Revolving Exposure (other than Floorplan Loan Exposure)

    

Revolving Loans

   $ 0     

Letters of Credit

   $ 0   

G.

 

Total Revolving Exposure

   $ 0        

 

 

 

H.

 

Excess Availability

   $ 0        

 

 

   

Less:

  

I.

 

Floorplan Loan Exposure

   $ 0   

J.

 

Floorplan Loan Payment

   $ 0        

 

 

 

K.

 

Net Excess Availability (lines H - I + J)

   $ 0        

 

 

 

L.

 

Unaudited Cash and Cash Equivalents Balance

   $ 0        

 

 

 



--------------------------------------------------------------------------------

EXHIBIT C-2

to the Amended and Restated Revolving Loan Credit Agreement

FORM OF

BORROWING REQUEST

JPMorgan Chase Bank, N.A.

1111 Fannin Street, Floor 10

Houston, TX 77002

Attention: Tonya Walker-Bell

Fax No. 713-750-2938

Email: tonya.m.walker-bell@jpmchase.com

[DATE]    

Ladies and Gentlemen:

The undersigned, CDW LLC, an Illinois limited liability company, refers to the
Amended and Restated Revolving Loan Credit Agreement dated as of June 6, 2014
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the other Loan
Parties party thereto, the lenders from time to time party thereto (the
“Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent (such terms
and each other capitalized term used but not defined herein having the
respective meanings given them in Article I of the Credit Agreement).

The Borrower hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in
connection with such Borrowing sets forth below the terms on which the Borrowing
is requested to be made:

 

(A)    Type of Borrowing:1         (B)    Date of Borrowing:2         (C)   
Account Number and Location for disbursement of funds:         (D)    Principal
Amount of Borrowing3:         (E)    Interest Period:4         (F)    Revolving
Exposure:5        

[Remainder of this page intentionally left blank]

 

1  Specify an ABR Revolving Borrowing or Eurodollar Revolving Borrowing.

2  Date of Borrowing must be a Business Day.

3  Specify the aggregate amount of the requested Borrowing and a breakdown of
the separate wires comprising such Borrowing.

4  If such Borrowing is to be a Eurodollar Borrowing, the initial Interest
Period or Interest Periods with respect thereto.

5  After giving effect to the proposed Borrowing.

 

C-1



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants to the Administrative Agent and
the relevant Lenders that, on the date of the related Borrowing, the conditions
to lending specified Section 4.01(b), (c) [and] (d) [and (e)1] of the Credit
Agreement have been satisfied.

 

CDW LLC By:  

 

  Name:   [                    ]     Title:   [                    ]  

 

1  Applicable during any Relevant Period.

[SIGNATURE PAGE TO INITIAL BORROWING REQUEST]



--------------------------------------------------------------------------------

EXHIBIT D-1

to the Amended and Restated Revolving Loan Credit Agreement

FORM OF

FLOORPLAN INVENTORY FINANCING AGREEMENT

[Attached]

 



--------------------------------------------------------------------------------

INVENTORY FINANCING AGREEMENT (Multi-Dealer) (MD)

This Inventory Financing Agreement (as from time to time amended and together
with any Transaction Statements, as hereinafter defined, “Agreement”) is among
GE Commercial Distribution Finance Corporation, in any capacity, whether as
lender, Floorplan Funding Agent (as such term is defined in the Credit
Agreement) or otherwise (“CDF”), with its chief executive office and principal
place of business at 5595 Trillium Boulevard, Hoffman Estates, Illinois 60192
and the persons listed in the Section of this Agreement entitled “List of
Dealers” (individually and collectively, and jointly and severally, sometimes
referred to herein as “Dealer” or “Dealers” and, as the context may require,
sometimes individually referred to herein as a “Dealer”).

RECITALS

(a) Dealers do business together or are related entities.

(b) Dealers and CDF entered into that certain Inventory Financing Agreement
dated as of June 24, 2011 (as amended prior to the date hereof, the “2011 IFA”)
which governs extensions of credit to or on behalf of Dealers as and to the
extent provided therein. Dealers and CDF wish to amend and restate the 2011 IFA
on the terms and conditions set forth herein concurrently with the amendment and
restatement of the Credit Agreement (as described and defined below) on the date
hereof (which date is also the “Closing Date” as such term is defined in the
Credit Agreement as amended and restated of the date hereof).

(c) Dealers desire to continue to have one common credit facility instead of
separate credit facilities and have requested that CDF extend such common credit
facility.

1. Extensions of Credit. This Agreement shall be effective for all extensions of
credit, if any, from CDF to Dealer from and after June 24, 2011. The Inventory
Financing Agreement (Multi Dealer) MD, dated October 12, 2007, by and among CDF
and Dealer (as amended from time to time, the “Prior IFA”) shall govern all
extensions of credit from CDF to Dealer prior to June 24, 2011 and all Non-
Lender Extensions of Credit. This Agreement does not amend or restate the Prior
IFA. However, this Agreement amends and restates the 2011 IFA among the parties
hereto as more fully set forth in Section 21 below. Subject to the terms of this
Agreement, CDF may extend credit to or on behalf of Dealer from time to time to
enable Dealer to purchase inventory from CDF-approved vendors (“Vendors”). CDF’s
decision to advance funds is discretionary on CDF’s part and, without limiting
such discretion, may be dependent (in CDF’s discretion) on the delivery to CDF
from the Administrative Agent (as such term is defined in the Credit Agreement)
of certain information and CDF’s satisfaction with such information. CDF may
combine all of CDF’s advances to Dealer under this Agreement, and whether
provided by one or more of CDF’s branch offices, together with all finance
charges, fees and expenses related thereto, to make one debt owed jointly and
severally by Dealer. Without limiting the discretionary nature of this credit
facility, CDF may, without notice to Dealer, elect not to finance any inventory
sold by particular Vendors who are in default to CDF, or with respect to which
CDF reasonably feels insecure. Without limiting the discretionary nature of this
credit facility, CDF may, in CDF’s sole discretion, (i) if a Termination of
Funding and Approval Event or any Default (as such term is defined on the date
hereof in the Credit Agreement) under

 

1



--------------------------------------------------------------------------------

the Credit Agreement has occurred, elect not to issue any floorplan approval
and/or (ii) if a Termination of Funding and Approval Event has occurred and is
continuing or if Availability (as such term is defined in the Credit Agreement)
is less than $0.00, terminate any outstanding floorplan approval. This Agreement
concerns the extension of credit, and not the provision of goods or services.
Dealer acknowledges and agrees that the Administrative Agent and the Lenders
shall pay all extensions of credit made hereunder, other than Non-Lender
Extensions of Credit, in accordance with Section 2.26 of the Credit Agreement.
Notwithstanding anything to the contrary contained herein or in any Transaction
Statement, all extensions of credit to Dealer shall be due on the earlier of the
Maturity Date, or the date the Credit Agreement is terminated. CDF’s election to
extend or not extend credit to Dealer is solely at CDF’s discretion and does not
depend on the absence or existence of any Termination of Funding and Approval
Event.

2. Financing Terms. Certain financial terms of any advance which CDF makes under
this Agreement are not set forth herein because such terms depend, in part, on
various factors, including without limitation, the availability of Vendor
discounts, payment terms or other incentives, CDF’s floorplanning volume with
one or more Dealers and Vendor and other economic factors which vary from time
to time. Therefore, CDF and Dealer agree to set forth in this Agreement only the
general terms of Dealer’s financing arrangement with CDF. Upon agreeing to
finance an item of inventory for Dealer, CDF will transmit or otherwise send to
Dealer a “Transaction Statement” which is a record that may be authenticated and
transmitted by CDF to Dealer from time to time which identifies the Financed
Assets financed and/or the advance made and the terms and conditions of
repayment of such advance consistent with the terms of the floorplan program
then made available to the Dealer by the applicable Vendor. Dealer agrees that
Dealer’s failure to notify CDF in writing of any objection to a Transaction
Statement within thirty (30) days after a Transaction Statement is transmitted
or otherwise sent to Dealer shall constitute Dealer’s (a) acceptance of all
terms thereof, (b) acceptance of such as an agreed upon debt, (c) agreement that
CDF is financing such inventory at Dealer’s request, and (d) agreement that such
Transaction Statement will be incorporated herein by reference. If Dealer
objects to the terms of any Transaction Statement, Dealer will pay CDF for such
inventory in accordance with the most recent terms for similar inventory to
which Dealer has not objected, subject to termination of this Agreement by CDF
and its rights under the termination provision contained herein. With respect to
any advance CDF makes to a Vendor on behalf of Dealer, CDF may apply against any
such amount owed to Vendor any amount CDF is owed from such Vendor with respect
to Free Floor Periods (each a “CDF Credit”) or any other amounts. In the event
of any conflict between the terms and conditions of this Agreement or
Section 2.26 of the Credit Agreement, and the terms and conditions of any
Transaction Statement, the terms and conditions of this Agreement or
Section 2.26 of the Credit Agreement, as applicable, shall control. Dealer
agrees to pay the full amount reflected on any Transaction Statement. In the
event that CDF extends credit, and the Lenders do not have a Floorplan Loan
Payment Obligation (as such term is defined in the Credit Agreement) with
respect to any such extension of credit (each being a “Non-Lender Extension of
Credit”), then Dealer shall be obligated for the amount of all such Non-Lender
Extensions of Credit, and the provisions of the Prior IFA, excluding all
references to the grant by Dealer of liens and security interests in its assets,
shall be applicable to each such Non-Lender Extension of Credit and related
Financed Assets.

 

2



--------------------------------------------------------------------------------

3. Definitions.

(a) “Business Day” means any day the Federal Reserve Bank of Chicago is open for
the transaction of business.

(b) “Credit Agreement’’ means that certain Amended and Restated Revolving Loan
Credit Agreement among CDW LLC, the Lenders (as such term is defined therein)
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, dated
June 6, 2014 (as amended, modified or amended and restated from time to time),
which amends and restates that certain Credit Agreement among CDW LLC, the
Lenders (as such term is defined therein) party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent, dated June 24, 2011 (as amended prior to the date
hereof).

(c) “Financed Assets” means all of Dealer’s Inventory and Equipment which have
been financed by CDF, and all attachments, accessories, accessions, returns,
repossessions, exchanges, substitutions and replacements thereto, and all
Proceeds thereof.

(d) “Obligations” means all indebtedness and other obligations of any nature
whatsoever of each Dealer to CDF, including, without limitation, arising under
this Agreement and whether for principal, interest, fees, expenses,
indemnification obligations or otherwise, and whether such indebtedness or other
obligations are existing, future, direct, indirect, acquired, contractual,
noncontractual, joint and/or several, fixed, contingent or otherwise.

(e) “Vendor Credits” means all Floorplan Vendor Credits (as such term is defined
in the Credit Agreement).

4. Usury. CDF intends to strictly conform to the usury laws governing this
Agreement. Regardless of any provision contained herein, in any Transaction
Statement, or in any other document, CDF shall never be deemed to have
contracted for, charged or be entitled to receive, collect or apply as interest,
any amount in excess of the maximum amount allowed by applicable law. If CDF
ever receives any amount which, if considered to be interest, would exceed the
maximum amount permitted by law, CDF will apply such excess amount to the
reduction of the unpaid principal balance which Dealer owes, and then will pay
any remaining excess to Dealer. In determining whether the interest paid or
payable exceeds the highest lawful rate, Dealer and CDF shall, to the maximum
extent permitted under applicable law, (1) characterize any non-principal
payment as an expense or fee rather than as interest, (2) exclude voluntary pre-
payments and the effect thereof, and (3) spread the total amount of interest
throughout the entire term of this Agreement so that the interest rate is
uniform throughout such term. CDF will recognize and credit payments made by
check, ACH, federal wire, or other means, according to its payment recognition
policies from time to time in effect, or as otherwise agreed. Information
regarding CDF payment recognition policies is available from Dealer’s CDF
representative, the CDF website, or will be communicated from time to time by
CDF to Dealer.

5. Termination of Funding and Approval Events. The occurrence of one or more of
the following events shall each be a “Termination of Funding and Approval
Event”: (a) failure of Dealer to timely pay any Non-Lender Extensions of Credit,
(b) the failure of the

 

3



--------------------------------------------------------------------------------

Administrative Agent or the Lenders to pay, honor or perform any obligations to
CDF under Section 2.26 of the Credit Agreement or other provisions of the Credit
Agreement of which CDF is a beneficiary thereof; or (c) any Event of Default (as
such term is defined in the Credit Agreement) occurs under the Credit Agreement.

6. Rights and Remedies Upon Termination of Funding and Approval Event. Upon the
occurrence of a Termination of Funding and Approval Event under Section 5(a)
above, CDF shall have all the rights and remedies set forth in the Prior
Agreement with respect to Non-Lender Extensions of Credit. Upon the occurrence
of a Termination of Funding and Approval Event under Section 5(b) above, CDF
shall have all rights and remedies against the Administrative Agent and the
Lenders as in effect in any applicable jurisdiction and other applicable law and
all the rights and remedies set forth in the Credit Agreement. Upon the
occurrence of any Termination of Funding and Approval Event under Section 5(c),
if the Obligations (as such term is defined in the Credit Agreement) shall have
been accelerated, CDF may terminate any Obligations it has under this Agreement
and any outstanding credit approvals immediately. Dealer (including any person
subrogated to Dealer’s obligations or rights hereunder) is not a beneficiary of,
nor has any right to require CDF to enforce, any repurchase agreement. All of
CDF’s rights and remedies shall be cumulative.

7. Vendor Credits. Dealer authorizes CDF to collect Vendor Credits directly from
Vendors and, upon request of CDF, shall instruct Vendors to pay CDF directly.
Vendor Credits shall be paid and applied in accordance with Section 2.26(i) of
the Credit Agreement.

8. Power of Attorney. Each Dealer authorizes CDF to supply any omitted
information and correct errors in any documents between CDF and such Dealer.
This power of attorney and the other powers of attorney granted herein are
irrevocable and coupled with an interest.

9. Information. CDF may provide to any third party who needs to know in
connection with the financings under this Agreement (including, without
limitation, the Administrative Agent and/or any Lender under the Credit
Agreement, and any participant in CDF’s advances hereunder) any credit,
financial or other information on Dealer that CDF may from time to time possess
subject to such recipient’s agreement to keep any such information that is not
public information confidential and to use such information only in connection
with this Agreement. CDF may provide to any third party any standard credit
information on Dealer that CDF may from time to time possess, in response to a
request for a credit rating, and any other information if required by law. CDF
may obtain from any Vendor or any affiliate of CDF any credit, financial or
other information regarding Dealer that such Vendor or affiliate of CDF may from
time to time possess. CDF may provide to any affiliate of CDF any credit,
financial or other information regarding Dealer that CDF may from time to time
possess.

10. Dealer’s Claims Against Vendors. Dealer will not assert against CDF any
claim or defense Dealer may have against any Vendor whether for breach of
contract, warranty, misrepresentation, failure to ship, lack of authority, or
otherwise, including without limitation claims or defenses based upon charge
backs, credit memos, rebates, price protection payments or returns. Any such
claims or defenses or other claims or defenses Dealer may have against a Vendor
shall not affect Dealer’s liabilities or Obligations to CDF.

 

4



--------------------------------------------------------------------------------

11. Termination. Either party may terminate this Agreement at any time by
written notice received by the other party. If CDF terminates this Agreement,
Dealer agrees that if Dealer is not in default hereunder, sixty (60) days prior
notice of termination is reasonable and sufficient (although this provision
shall not be construed to mean that shorter periods may not, in particular
circumstances, also be reasonable and sufficient), provided however (a) in CDF’s
sole discretion, at any time, and without any prior notice from CDF to any
Dealer, CDF may terminate this Agreement in accordance with Section 19(b) of
this Agreement and (b) upon the termination of the Credit Agreement, without any
prior notice from CDF to any Dealer, upon the payment in full of all
Obligations, this Agreement shall automatically terminate and be of no further
force and effect. Dealer will be obligated to CDF for CDF’s advances or
commitments made before the effective termination date of this Agreement. So
long as no Termination of Funding and Approval Event has occurred and is
continuing, CDF shall be obligated to Dealer for commitments made hereunder
before the effective termination date of this Agreement. CDF will retain all of
its rights, interests and remedies hereunder until Dealer has paid CDF in full.
All waivers set forth in this Agreement will survive any termination of this
Agreement.

12. Binding Effect. Dealer may not assign its interest in this Agreement without
CDF’s prior written consent. CDF may assign or participate CDF’s interest, in
whole or in part, without Dealer’s consent. This Agreement will protect and bind
CDF’s and Dealer’s respective representatives, successors and assigns, as the
case may be.

13. Notices. Except as required by law or as otherwise provided herein, all
notices or other communications to be given under the Agreement or under the
Uniform Commercial Code shall be in writing served either personally, by deposit
with a reputable overnight courier with charges prepaid, or by deposit in the
United States mail, first-class postage prepaid or provided for, addressed to
either Dealer at its chief executive office shown below or to any office to
which CDF sends reports, or to CDF at its address shown in the preamble hereto,
to the attention of its Credit Department, or at such other address designated
by such party by notice to the other. Any such communication shall be deemed to
have been given upon delivery in the case of personal delivery, one Business Day
after deposit with an overnight courier or five (5) calendar days after deposit
in the United States mail except that any notice of change of address shall not
be effective until actually received.

14. Severability. If any provision of this Agreement or its application is
invalid or unenforceable, the remainder of this Agreement will not be impaired
or affected and will remain binding and enforceable.

15. Receipt of Agreement; Acceptance by CDF. Dealer acknowledges that it has
received a true and complete copy of this Agreement. Dealer has read and
understands this Agreement. Notwithstanding anything herein to the contrary, CDF
may rely on any facsimile copy, electronic data transmission, or electronic data
storage of: this Agreement, any Transaction Statement, report, invoice from a
Vendor, financial statements or other reports, which will be deemed an original,
and the best evidence thereof for all purposes. CDF may accept this Agreement by
issuance of an approval to a Vendor for the purchase of inventory by Dealer or
by making an advance hereunder.

 

5



--------------------------------------------------------------------------------

16. Miscellaneous. Time is of the essence regarding Dealer’s performance of its
obligations to CDF. Dealer’s liability to CDF is direct and unconditional. CDF
may refrain from or postpone enforcement of this Agreement or any other
agreements between CDF and Dealer without prejudice, and the failure to strictly
enforce these agreements will not create a course of dealing which waives,
amends or modifies such agreements. The express terms of this Agreement will not
be modified by any course of dealing, usage of trade, or custom of trade which
may deviate from the terms hereof. All words used herein shall be understood and
construed to be of such number and gender as the circumstances may require. This
Agreement may be validly executed in one or more multiple counterpart signature
pages. This Agreement shall be construed without presumption for or against any
party who drafted all or any portion of this Agreement. No modification of this
Agreement shall bind CDF unless in a writing signed by CDF and transmitted to
Dealer. Among other symbols, CDF hereby adopts “GE Commercial Distribution
Finance Corporation,” “GE Commercial Distribution Finance,” “GECDF” or “CDF” as
evidence of its intent to authenticate a record.

17. List of Dealers. The following persons are parties to this Agreement as
Dealers:

 

DEALER NAME

  

TYPE OF ENTITY

   JURISDICTION

CDW Logistics, Inc.

   Corporation    Illinois

CDW Technologies, Inc.

   Corporation    Wisconsin

CDW Government LLC

   Limited Liability Company    Illinois

CDW Direct, LLC

   Limited Liability Company    Illinois

CDW LLC

   Limited Liability Company    Illinois

18. Limitation of Remedies and Damages. In the event there is any dispute under
this Agreement, the aggrieved party shall not be entitled to exemplary or
punitive damages so that the aggrieved party’s remedy in connection with any
action arising under or in any way related to this Agreement shall be limited to
a breach of contract action and any damages in connection therewith are limited
to actual and direct damages.

19. Multiple Dealers; Joint and Several Liability.

(a) All advances by CDF to and all other Obligations of any Dealer shall
constitute one general obligation of all of the Dealers. Notwithstanding
anything herein to the contrary, the Dealers shall be primarily and jointly and
severally liable for all Obligations of any Dealer to CDF. Notwithstanding the
foregoing, if and to the extent a Dealer is deemed to be a guarantor of another
Dealer hereunder, such Dealer’s liability for any credit extended to or for the
benefit of such other Dealer shall be deemed to be a guaranty of payment and
performance, and not merely a guaranty of collection. To the fullest extent
permitted by law, each Dealer hereby waives promptness, diligence, notice of
acceptance, and any other notices of any nature whatsoever with respect to any
of the Obligations, and any requirement that CDF protect, secure, perfect or
insure any security interest or lien or any property subject thereto or exhaust
any right or take any action against any other Dealer, any Guarantor, any other
person or any Financed Assets. Each Dealer agrees that any rights of
subrogation, indemnification, reimbursement or any similar rights it may have
against any other Dealer with respect to its liability hereunder, whether such
rights arise under an express or implied contract or by operation of law, shall
be subject, junior

 

6



--------------------------------------------------------------------------------

and subordinate in all respect to all Obligations of such Dealer to CDF and that
the enforcement of such rights shall be stayed until such time as the Dealers
shall have indefeasibly paid in full all of the Obligations and CDF shall be
under no duty to extend credit to or for the benefit of any Dealer. The
liability of each Dealer shall be absolute and unconditional irrespective of
(i) any change in the time, manner or place of payment of, or in any other term
of, any of the Obligations, or any other amendment or waiver of or any consent
to departure from this Agreement or any other agreement between or among any one
or more of the Dealers and CDF, (ii) any exchange, release or non-perfection of
any Financed Assets or any release or amendment or waiver of or consent to
departure from any other guaranty or any release of any Guarantor or any other
person liable in whole or in part for all or any of the Obligations, (iii) the
disallowance or avoidance of all or any portion of CDF’s claim(s) for repayment
of the Obligations of any Guarantor to CDF or of CDF’s interest in any security
for such Obligations, or (iv) any other circumstance which might otherwise
constitute a defense available to, or discharge of, a Dealer or a Guarantor or
any other surety other than payment in full of the Obligations.

(b) Each Dealer (each, a “Principal”) hereby appoints each other Dealer (each,
an “Agent”) as the Principal’s agent and attorney-in-fact (1) to take any
action, (2) to execute any document or instrument, (3) to consent or agree to
any amendment or other modification of this Agreement and/or any other
agreements between or among any one or more of the Dealers and CDF and/or any
waiver of or departure from any of the terms hereof or thereof, (4) to perform
any Obligation of the Principal, and (5) to give or receive any notice by or to
any Dealer hereunder or thereunder; and in each case without regard to whether
any such action is done in the name of an Agent or a Principal and, if done in
the name of an Agent, without regard to whether such Agent’s capacity as agent
or attorney in fact is so designated. Without limiting the generality of the
foregoing, an Agent may request extensions of credit to or on behalf of any one
or more of the Dealers and/or incur any other Obligations for the account of any
one or more of the Dealers, and in any such event all of the Dealers shall be
fully and jointly and severally bound by and liable for the actions of such
Agent. CDF shall be entitled to rely absolutely and without duty of inquiry or
investigation upon any agreement, request, communication or other notice given
by an Agent under this Agreement and/or any other agreements between or among
any one or more of the Dealers and CDF (including without limitation, any
request by an Agent to make credit extensions to or on behalf of itself and/or
any one or more other Dealers) until three (3) Business Days after CDF shall
have received written notice from each Principal of the revocation of this
agency and power of attorney, which revocation shall give CDF the right to
terminate this Agreement immediately and without prior notice to Dealer.

20. Governing Law. This Agreement and all agreements between or among Dealer and
CDF have been substantially negotiated and will be substantially performed in
the state of Illinois. Accordingly, all Disputes will be governed by, and
construed in accordance with, the laws of such state.

21. Effectiveness.

(a) This Agreement shall become effective when it has been duly executed and
delivered by each Dealer and CDF, upon the effectiveness of the closing of the
transactions under the Credit Agreement. Upon all obligations and liabilities
under the Prior IFA existing on June 24, 2011 being repaid in full, then all
liens and security interests granted by any Dealer in

 

7



--------------------------------------------------------------------------------

favor of CDF in any of any Dealer’s assets under the Prior IFA shall be released
and terminated and CDF promptly shall file of record all necessary UCC
termination statements to evidence such release and termination, provided,
however, that the Prior IFA shall continue into effect, as modified by the
release of liens and security interests, with respect to all Non-Lender
Extensions of Credit. In connection with such release and termination, at
Dealer’s expense, CDF shall provide such termination statements, releases and
other documents evidencing such release and termination of CDF’s liens and
security interests as the Dealer may reasonably request.

(b) On the date hereof concurrently with effectiveness of the Credit Agreement,
the 2011 IFA shall be amended and restated in its entirety by this Agreement and
(i) all references to the 2011 IFA in any financing document, Transaction
Statement, instrument or agreement relating to this Agreement (collectively, all
such financing documents, the “IFA Transaction Documents”) or the Loan Documents
(as such term is defined in the Credit Agreement) other than this Agreement
(including in any amendment, waiver or consent) shall be deemed to refer to the
2011 IFA as amended and restated hereby, (ii) all references to any section (or
subsection) of the 2011 IFA in any IFA Transaction Document or Loan Document
(but not herein) shall be amended to be, mutatis mutandis, references to the
corresponding provisions of this Agreement, (iii) except as the context
otherwise provides, all references to this Agreement herein (including for
purposes of indemnification and reimbursement of fees) shall be deemed to be
references to the 2011 IFA as amended and restated hereby and (iv) each of the
Dealers hereby (A) reaffirms all of its obligations under each of the IFA
Transaction Documents to which it is a party and (B) acknowledges and agrees
that subsequent to, and taking into account all of the terms and conditions of
this Agreement, each IFA Transaction Document to which it is a party shall
remain in full force and effect in accordance with the terms thereof. This
Agreement is not intended to constitute, and does not constitute, a novation of
the obligations and liabilities under the 2011 IFA (including the Obligations)
or to evidence payment of all or any portion of such obligations and
liabilities.

(c) On and after the date hereof, (i) the 2011 IFA shall be of no further force
and effect except to evidence the incurrence by Dealers of all “Obligations”
under and as such term is defined therein (whether or not such “Obligations” are
contingent as of the Closing Date) and (ii) all “Obligations” under the 2011 IFA
as of the Closing Date shall be deemed to be Obligations outstanding under this
Agreement (whether or not such “Obligations” are contingent as of the Closing
Date).

22. JURY TRIAL WAIVER. ANY LEGAL PROCEEDING WITH RESPECT TO ANY DISPUTE WILL BE
TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE WITHOUT A JURY. DEALER AND
CDF WAIVE ANY RIGHT TO A JURY TRIAL IN ANY SUCH PROCEEDING. DEALER HEREBY
CONSENTS TO THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURT LOCATED WITHIN
ILLINOIS AND WAIVES ANY OBJECTION WHICH DEALERS MAY HAVE BASED ON IMPROPER VENUE
OR FORUM NON CONVENIENS TO THE CONDUCT OF ANY ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

8



--------------------------------------------------------------------------------

THIS CONTRACT CONTAINS JURY WAIVER AND PUNITIVE DAMAGE WAIVER PROVISIONS.

Dated: June 6, 2014

 

  GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION   By:  

 

    Name:     Title:   CDW LLC   By:  

 

    Robert J. Welyki     Treasurer

  Tax ID:   36-3310735   Org. ID:   6278-958-1

  Dealer’s Chief Executive Office and Principal Place of Business:   200 N.
Milwaukee Avenue   Vernon Hills, IL 60061   CDW Logistics, Inc.   By:  

 

    Robert J. Welyki     Treasurer

  Tax ID:   36-3310735   Org. ID:   6278-958-1   Dealer’s Chief Executive Office
and Principal Place of Business:   200 N. Milwaukee Avenue   Vernon Hills, IL
60061

 

[INVENTORY FINANCING AGREEMENT - 2014]



--------------------------------------------------------------------------------

  CDW Technologies, Inc.   By:  

 

    Robert J. Welyki     Treasurer

  Tax ID:   36-3310735   Org. ID:   6278-958-1

  CDW Government LLC   By:  

 

    Robert J. Welyki     Treasurer

  Tax ID:   36-3310735   Org. ID:   6278-958-1   Dealer’s Chief Executive Office
and Principal Place of Business:   200 N. Milwaukee Avenue   Vernon Hills, IL
60061

 

[INVENTORY FINANCING AGREEMENT - 2014]



--------------------------------------------------------------------------------

EXHIBIT D-2

to the Amended and Restated Revolving Loan Credit Agreement

FORM OF

GUARANTEE AND COLLATERAL AGREEMENT

Previously filed with the SEC as Exhibit D-2 of Exhibit 10.1 filed with CDW
Corporation’s Amendment No. 1 to Form S-4 filed on September 26, 2011 (Reg.
No. 333-175597).

 



--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO GUARANTEE AND COLLATERAL AGREEMENT

THIS AMENDMENT NO. 1 TO GUARANTEE AND COLLATERAL AGREEMENT (this “Amendment”) is
entered into as of June 6, 2014 by and among CDW CORPORATION, a Delaware
corporation (“Holdings”), CDW LLC, an Illinois limited liability company (the
“Borrower”), the subsidiaries of the Borrower (each capitalized term used but
not defined in this introductory paragraph or the preliminary statements below
having the meaning given or ascribed to it in Article I of the Collateral
Agreement referred to below) party hereto and JPMORGAN CHASE BANK, N.A., as
administrative agent and collateral agent (in such capacity, the “Administrative
Agent”).

RECITALS

WHEREAS, Holdings, the Borrower, the subsidiaries of Borrower party thereto and
the Administrative Agent have entered into that certain Guarantee and Collateral
Agreement dated as of June 24, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Collateral Agreement”); and

WHEREAS, the parties hereto have agreed to amend the Collateral Agreement as
herein set forth.

NOW THEREFORE, in consideration of the foregoing recital, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the partied hereto hereby agree as
follows:

1. Amendments.

1.1 Section 3.02(k) of the Collateral Agreement is hereby amended and restated
in its entirety to read as follows:

“(k) As of the date hereof, all of Grantors’ locations where Collateral
constituting Inventory is located (other than (i) Collateral in transit or out
for repair or maintenance and (ii) locations where the value of Inventory
located at any such location does not exceed $10,000,000 and the aggregate value
of Inventory located at all such locations does not exceed $40,000,000) are
listed on Schedule VI. All of said locations are owned by the Grantors except
for locations (i) which are leased by the Grantors as lessees and designated in
Part B(ii) of Schedule VI and (ii) at which Inventory is held in a public
warehouse or is otherwise held by a bailee or on consignment as designated in
Part B(iii) of Schedule VI.”

1.2 Section 3.03(f) of the Collateral Agreement is hereby amended and restated
in its entirety to read as follows:

“(f) Subject to the following sentence, the Grantors will not (i) maintain any
Inventory (other than such Collateral in transit) at any location other than
those locations listed on Schedule VI (except for locations where the fair
market value of Inventory at any such location does not exceed $10,000,000 and
the aggregate fair market value of Inventory at all such locations does not
exceed $40,000,000), (ii) otherwise change, or add to, such locations, or
(iii) change their respective principal places of business or chief executive
offices from the location identified on Schedule VI. Each Grantor will give the
Administrative Agent at least ten (10) days prior written notice (or such
shorter notice to which the Administrative Agent has consented in writing) of
any new principal place of business or chief executive officer or any new
location for any of its Inventory, except for locations where the market value
of Inventory stored or warehoused at any such new location does not exceed
$10,000,000 and the aggregate market value of Inventory, stored or warehoused at
all such new locations (together with all other locations not listed on Schedule
VI) does not exceed $40,000,000 (such locations, “Excluded Locations”). With
respect to any such new location (excluding Excluded Locations), such Grantor
will execute such documents and take such actions as the Administrative Agent
reasonably deems necessary to perfect and protect the Liens granted under the
Collateral Documents and, if requested by the Administrative Agent, will use
commercially reasonable efforts to obtain a Collateral Access Agreement for each
such location.”

 

1



--------------------------------------------------------------------------------

1.3 Section 3.07 of the Collateral Agreement is hereby amended and restated in
its entirety to read as follows:

“SECTION 3.07 Collateral Access Agreements. If requested by the Administrative
Agent, each Grantor shall use commercially reasonable efforts to obtain a
Collateral Access Agreement, from the lessor of each leased property, mortgagee
of owned property or bailee or consignee with respect to any warehouse,
processor or converter facility or other location where Inventory is stored or
located (except for such locations where the value of Inventory stored or
located at any such location does not exceed $10,000,000 so long as the
aggregate value of Inventory does not exceed $40,000,000 for all such
locations).”

1.4 Section 6.01 of the Collateral Agreement is hereby amended by adding a new
Section 6.01(c) to the end of such Section to read as follows:

“(c) Notwithstanding anything in the Loan Documents to the contrary but subject
to Section 6.13 of the Credit Agreement, (i) any Grantor may collect Receivables
and other amounts owing to itself and/or applicable third parties in connection
with Bundled Solutions, (ii) with respect to the portion of such collected
Receivables and other amounts owed to such third parties in connection with
Bundled Solutions, such Grantor may remit such portion to such third parties or
to lock boxes or segregated accounts for the benefit of third parties and
(iii) Receivables and other amounts owing to any Grantor in connection with
Bundled Solutions may be collected by the applicable third parties and/or
collected pursuant to arrangements with financial institutions and/or directed
to lock boxes and/or segregated accounts.”

1.5 Each Schedule to the Collateral Agreement is hereby amended and restated as
of the Closing Date and set forth on Exhibit A hereto.

2. Effectiveness. This Amendment shall become effective upon satisfaction of the
following conditions, each of which shall be in form and substance acceptable to
Administrative Agent:

2.1 Execution of this Amendment by all the parties named herein, together with
completed Schedules to the Collateral Agreement.

2.2 Satisfaction of all conditions described in Section 4.02 to the Amended and
Restated Credit Agreement, dated as of the date hereof, among the Borrower, the
Administrative Agent and the Lenders party thereto.

3. Representations and Warranties. In order to induce the Agent to enter into
this Amendment, each Grantor hereby represents and warrants to the
Administrative Agent and each Lender, which representations and warranties shall
survive the execution and delivery of this Amendment, that all of the
representations and warranties contained in the Collateral Agreement are true
and correct in all material respects as of the date hereof after giving effect
to this Amendment, except to the extent that any such representations and
warranties expressly relate to an earlier date.

4. Reference to and Effect Upon the Collateral Agreement.

4.1. Except as specifically set forth above, the Collateral Agreement shall
remain in full force and effect and is hereby ratified and confirmed; and

4.2. The amendments set forth herein are effective solely for the purposes set
forth herein and shall be limited precisely as written, and shall not be deemed
to (i) be a consent to any amendment, waiver or modification of any other term
or condition of the Collateral Agreement except as provided herein, (ii) operate
as a waiver or otherwise prejudice any right, power or remedy that the
Administrative Agent or the Lenders may now have or may have in the future under
or in connection with the Collateral Agreement, (iii) constitute a waiver of any
provision of the Collateral Agreement, or (iv) create a course of dealing or
otherwise obligate the Administrative Agent or the

 

2



--------------------------------------------------------------------------------

Lenders to forbear, waive, consent or execute similar amendments under the same
or similar circumstances in the future. Upon the effectiveness of this
Amendment, each reference in the Collateral Agreement to “this Agreement”,
“herein”, “hereof” and words of like import and each reference in the Collateral
Agreement and the Loan Documents to the Collateral Agreement shall mean the
Collateral Agreement as amended hereby. This Amendment shall be construed in
connection with and as part of the Collateral Agreement.

5. Loan Document. This Amendment shall be deemed to be a Loan Document.

6. Reaffirmation. Each Grantor hereby (i) reaffirms all of its obligations under
each of the Loan Documents to which it is a party and (ii) acknowledges and
agrees that subsequent to, and taking into account all of the terms and
conditions of the Amended and Restated Credit Agreement dated as of the date
hereof among the Borrower, Lenders party thereto and Administrative Agent, each
Loan Document to which it is a party shall remain in full force and effect in
accordance with the terms thereof.

7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.

8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute part of this Amendment
for any other purposes.

9. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed an original, but all such
counterparts shall constitute one and the same instrument.

<remainder of page intentionally left blank>

<signature pages follow>

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.

 

CDW CORPORATION By:  

 

  Name:   Title:

CDW LLC By:  

 

  Name:   Title:

 

[Signature Page to Amendment No. 1 to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS: CDW DIRECT, LLC, an Illinois limited liability company
By:  

 

  Name:   Title: CDW GOVERNMENT LLC, an Illinois limited liability company By:  

 

  Name:   Title: CDW LOGISTICS, INC., an Illinois corporation By:  

 

  Name:   Title: CDW TECHNOLOGIES, INC., a Wisconsin corporation By:  

 

  Name:   Title:

 

[Signature Page to Amendment No. 1 to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

 

[Signature Page to Amendment No. 1 to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Exhibit A

Schedules Attached

 



--------------------------------------------------------------------------------

EXHIBIT E

to the Amended and Restated Revolving Loan Credit Agreement

FORM OF

NON-BANK CERTIFICATE

Reference is made to the Amended and Restated Revolving Loan Credit Agreement
dated as of June 6, 2014 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CDW LLC, an Illinois limited liability company (the “Borrower”), the other
Loan Par- ties party thereto, the Lenders (as defined therein) and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders. Capitalized terms not
defined herein are used as defined in the Credit Agreement.                    
(the “Foreign Lender”) is providing this certificate pursuant to Section 2.20(e)
of the Credit Agreement. The Foreign Lender hereby represents and warrants to
the Borrower that:

The Foreign Lender is the sole record and beneficial owner of the Loans or the
obligations evidenced by note(s) in respect of which it is providing this
certificate.

The Foreign Lender is not a “bank” for purposes of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Foreign Lender further represents and warrants that:

(a) The Foreign Lender is not a “10 percent shareholder” of the Borrower for
purposes of

Section 881(c)(3)(B) of the Code.

(b) The Foreign Lender is not a “controlled foreign corporation” described in
Section

881(c)(3)(C) of the Code.

[Remainder of this page intentionally left blank]

 

E-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF FOREIGN LENDER]

By:  

 

  Name:   Title:

Date:             , 20    

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F-1

to the Amended and Restated Revolving Loan Credit Agreement

FORM OF

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT, dated as of [            ], 20[    ] (this
“Agreement”), is entered into by and among [GRANTOR] (“Grantor”) and JPMORGAN
CHASE BANK, N.A., as administrative agent (the “Administrative Agent”) for the
Secured Parties.

Reference is made to the Guarantee and Collateral Agreement dated as of June 24,
2011 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), by and among CDW
Corporation, a Delaware corporation, CDW LLC, an Illinois limited liability
company (the “Borrower”), the subsidiaries of the Borrower from time to time
party thereto and the Administrative Agent. The Lenders (as defined in the
Credit Agreement referred to below) have extended credit to the Borrower subject
to the terms and conditions set forth in the Amended and Restated Revolving Loan
Credit Agreement dated as of June 6, 2014 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among the Borrower, the other Loan Parties party thereto, the
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (as defined
therein) for the Lenders. Consistent with the requirements of the Credit
Agreement and pursuant to and in accordance with Section 3.01(c) and
Section 3.02(c) of the Security Agreement, the parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement. The rules
of construction specified in Section 1.02 of the Credit Agreement also apply to
this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations (other than
contingent obligations), each Grantor, pursuant to the Security Agreement, did
and hereby does, to the extent required by the Security Agreement, grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in, all of its right, title or interest in or to
any and all of the following assets and properties (to the extent that they are
part of the Collateral) now owned or at any time hereafter acquired by such
Grantor and wherever located or in which such Grantor now has or at any time in
the future may acquire any right, title or interest (collectively, the
“Trademark Collateral”):

(a) all trademarks, service marks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office, and all extensions or renewals
thereof, including those registrations and registration applications in the
United States Patent and Trademark Office listed on Schedule I and II (the
“Trademarks”);

(b) all goodwill associated with or symbolized by the Trademarks;

(c) all assets, rights and interests that uniquely reflect or embody the
Trademarks;

(d) the right to sue third parties for past, present and future infringements of
any Trademark; and

(e) all proceeds of and rights associated with the foregoing.

SECTION 3. Security Agreement. The security interests granted to the
Administrative Agent herein are granted solely in furtherance, and not in
limitation or expansion, of the security interests granted to the Administrative
Agent pursuant to the Security Agreement. The Administrative Agent and each
Grantor hereby acknowledge and affirm that the rights and remedies of the other
parties hereto with respect to the Trademark Collateral are more

 

F-1-1



--------------------------------------------------------------------------------

fully set forth in the Security Agreement, the terms and provisions of which are
hereby incorporated herein by reference as if fully set forth herein. In the
event of any conflict between the terms of this Agreement and the Security
Agreement, the terms of the Security Agreement shall govern.

[Remainder of this page intentionally left blank]

 

F-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR] By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

F-1-3



--------------------------------------------------------------------------------

Schedule I

Trademarks

 

Registered Owner

  

Mark

  

Registration

Number

  

Expiration

Date

                                   

Schedule II

Trademark Applications

 

Registered Owner

  

Mark

  

Registration

Number

  

Date

Filed

                                   

 

F-1-4



--------------------------------------------------------------------------------

EXHIBIT F-2

to the Amended and Restated Revolving Loan Credit Agreement

FORM OF

PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of [            ], 20[    ] (this
“Agreement”), is entered into by and among [GRANTOR] (“Grantor”) and JPMORGAN
CHASE BANK, N.A., as administrative agent (the “Administrative Agent”) for the
Secured Parties.

Reference is made to the Guarantee and Collateral Agreement dated as of June 24,
2011 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), by and among CDW
Corporation, a Delaware corporation, CDW LLC, an Illinois limited liability
company (the “Borrower”), the subsidiaries of the Borrower from time to time
party thereto and the Administrative Agent. The Lenders (as defined in the
Credit Agreement referred to below) have extended credit to the Borrower subject
to the terms and conditions set forth in the Amended and Restated Revolving Loan
Credit Agreement dated as of June 6, 2014 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among the Borrower, the other Loan Parties party thereto, the
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (as defined
therein) for the Lenders. Consistent with the requirements of the Credit
Agreement and pursuant to and in accordance with Section 3.01(c) and
Section 3.02(c) of the Security Agreement, the parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement. The rules
of construction specified in Section 1.02 of the Credit Agreement also apply to
this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations (other than
contingent obligations), each Grantor, pursuant to the Security Agreement, did
and hereby does, to the extent required by the Security Agreement, grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in, all of its right, title or interest in or to
any and all of the following assets and properties (to the extent that they are
part of the Collateral) now owned or at any time hereafter acquired by such
Grantor and wherever located or in which such Grantor now has or at any time in
the future may acquire any right, title or interest (collectively, the “Patent
Collateral”):

(a) all letters patent of the United States, all registrations and recordings
thereof, and all applications for letters patent of the United States, including
registrations, recordings and pending applications in the United States Patent
and Trademark Office listed on Schedule I and II (the “Patents”);

(b) all reissues, continuations, divisions, continuations in part, renewals or
extensions thereof, and all inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein;

(c) the right to sue third parties for past, present and future infringements of
any Patent; and

(d) all proceeds of and any right associated with the foregoing.

SECTION 3. Security Agreement. The security interests granted to the
Administrative Agent herein are granted solely in furtherance, and not in
limitation or expansion, of the security interests granted to the Administrative
Agent pursuant to the Security Agreement. The Administrative Agent and each
Grantor hereby acknowledge and affirm that the rights and remedies of the other
parties hereto with respect to the Patent Collateral are more fully set forth in
the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this Agreement and the Security Agreement, the
terms of the Security Agreement shall govern.

[Remainder of this page intentionally left blank]

 

F-2-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR] By:  

 

  Name:     Title:   JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

  Name:     Title:   By:  

 

  Name:     Title:  

 

F-2-1



--------------------------------------------------------------------------------

Schedule I

Patents

 

Registered Owner

  

Type

  

Registration

Number

  

Expiration

Date

                                   

Schedule II

Patent Applications

 

Registered Owner

  

Type

  

Registration

Number

  

Date

Filed

                                   

 

F-2-2



--------------------------------------------------------------------------------

EXHIBIT F-3

to the Amended and Restated Revolving Loan Credit Agreement

FORM OF

COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT, dated as of [             ], 20[    ] (this
“Agreement”), is entered into by and among [GRANTOR] (“Grantor”) and JPMORGAN
CHASE BANK, N.A., as administrative agent (the “Administrative Agent”) for the
Secured Parties.

Reference is made to the Guarantee and Collateral Agreement dated as of June 24,
2011 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), by and among CDW
Corporation, a Delaware corporation, CDW LLC, an Illinois limited liability
company (the “Borrower”), the subsidiaries of the Borrower from time to time
party thereto and the Administrative Agent. The Lenders (as defined in the
Credit Agreement referred to below) have extended credit to the Borrower subject
to the terms and conditions set forth in the Amended and Restated Revolving Loan
Credit Agreement dated as of June 6, 2014 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among the Borrower, the other Loan Parties party thereto, the
Lenders (as defined therein) and JPMorgan Chase Bank, N.A., as Administrative
Agent (as defined therein) for the Lenders. Consistent with the requirements of
the Credit Agreement and pursuant to and in accordance with Section 3.01(c) and
Section 3.02(c) of the Security Agreement, the parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement. The rules
of construction specified in Section 1.02 of the Credit Agreement also apply to
this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations (other than
contingent obligations), each Grantor, pursuant to the Security Agreement, did
and hereby does, to the extent required by the Security Agreement, grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in, all of its right, title or interest in or to
any and all of the following assets and properties (to the extent that they are
part of the Collateral) now owned or at any time hereafter acquired by such
Grantor and wherever located or in which such Grantor now has or at any time in
the future may acquire any right, title or interest (collectively, the
“Copyright Collateral”):

(a) all copyright rights in any work subject to the copyright laws of the United
States whether as author, assignee, transferee or otherwise;

(b) all registrations and applications for registration of any such copyright in
the United States, including registrations and pending applications for
registration in the United States Copyright Office listed on Schedule I and II
(the “Copyrights”);

(c) the right to sue third parties for past, present and future infringements of
any copyright; and

(d) all proceeds of and rights associated with the foregoing.

SECTION 3. Security Agreement. The security interests granted to the
Administrative Agent herein are granted solely in furtherance, and not in
limitation or expansion, of the security interests granted to the Administrative
Agent pursuant to the Security Agreement. The Administrative Agent and each
Grantor hereby acknowledge and affirm that the rights and remedies of the other
parties hereto with respect to the Copyright Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this Agreement and the Security Agreement, the
terms of the Security Agreement shall govern.

[Remainder of this page intentionally left blank]

 

F-3-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR] By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

F-3-2



--------------------------------------------------------------------------------

Schedule I

Copyrights

 

Registered Owner

  

Title

  

Registration

Number

  

Expiration

Date

                                   

Schedule II

COPYRIGHT APPLICATIONS

 

Registered Owner

  

Title

  

Registration

Number

  

Date

Filed

                                   

 

F-3-3



--------------------------------------------------------------------------------

EXHIBIT G

to the Amended and Restated Revolving Loan Credit Agreement

FORM OF

REVOLVING NOTE

 

$[        ]    New York, New York        [             ], 20[    ]        

FOR VALUE RECEIVED, the undersigned, CDW LLC, an Illinois limited liability
company (the “Borrower”), hereby promises to pay to [            ] (the
“Lender”) or its registered assigns, at the office of JPMorgan Chase Bank, N.A.
(the “Agent”) at 383 Madison Ave., New York, NY 10004, on the dates and in the
amounts set forth in the Amended and Restated Revolving Loan Credit Agreement
dated as of June 6, 2014 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among CDW LLC, an Illinois
limited liability company (the “Borrower”), the other Loan Parties party
thereto, the Lenders (as defined therein) and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders, in immediately available funds, the
aggregate unpaid principal amount of all Revolving Loans and Floorplan Loan
Payments made by the Lender to or for the benefit of the Borrower pursuant to
the Credit Agreement and to pay interest from the date of such Revolving Loans
and Floorplan Loan Payments on the principal amount thereof from time to time
outstanding, in like funds, at said office, at the rate or rates per annum and
payable on the dates provided in the Credit Agreement. Terms used but not
defined herein shall have the meanings assigned to them in the Credit Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from the due dates at a rate or
rates provided in the Credit Agreement.

Pursuant to the terms of the Credit Agreement, the Borrower hereby waives
diligence, presentment, demand, protest and notice of any kind whatsoever. The
nonexercise by the holder hereof of any of its rights hereunder in any
particular instance shall not constitute a waiver thereof in that or any
subsequent instance.

All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedules attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this Note.

This Note is one of the Notes referred to in the Credit Agreement that, among
other things, contains provisions for the acceleration of the maturity hereof
upon the happening of certain events, for optional and mandatory prepayment of
the principal hereof prior to the maturity hereof and for the amendment or
waiver of certain provisions of the Credit Agreement, all upon the terms and
conditions therein specified. This Note is entitled to the benefit of the Credit
Agreement and is guaranteed and secured as provided therein and in the other
Loan Documents referred to in the Credit Agreement. THIS NOTE SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

CDW LLC By:  

 

  Name:   Title:

 

G-1



--------------------------------------------------------------------------------

Schedule A to Note

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

   Amount
of ABR
Loans    Amount
Converted
to
ABR
Loans    Amount
of
Principal
of ABR
Loans
Repaid    Amount of
ABR
Loans
Converted
to
Eurodollar
Loans    Unpaid
Principal
Balance
of ABR
Loans    Notation
Made
By                                                                              
                             

 

G-2



--------------------------------------------------------------------------------

Schedule B to Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

   Amount of
Eurodollar
Loans    Amount
Converted
to
Eurodollar
Loans    Interest
Period and
Eurodollar
Loans
with
Respect
Thereto    Amount of
Principal
of
Eurodollar
Loans
Repaid    Amount of
Eurodollar
Loans
Converted
to ABR
Loans    Unpaid
Principal
Balance of
Eurodollar
Loans    Notation
Made
By                                                                              
                                               

 

G-3



--------------------------------------------------------------------------------

EXHIBIT H

to the Amended and Restated Revolving Loan Credit Agreement

FORM OF

TERM LOAN INTERCREDITOR AGREEMENT

Previously filed with the SEC as Exhibit H of Exhibit 10.1 filed with CDW
Corporation’s Amendment No. 1 to Form S-4 filed on September 26, 2011 (Reg.
No. 333-175597).

 